JANUARY 1992
COMMISSION DECISIONS AND ORDERS
01-10-92
01-10-92
01-10-92
01-10-92
01-10-92
01-13-92
01-14-92
01-15-92
01-23-92
01-27-92
01-27-92.
01-27'"-92
01-31-92

Southern Ohio Coal Company
BethEnergy Mines, Inc.
Mettiki Coal Corporation
Rochester and Pittsburgh Coal Co~
Green River Coal Company, Inc.
Amos Hicks v. Cobra Mining Inc., et al.
Contest of Respirable Dust Samples
Grefco, Inc.
Explosives Technologies International, Inc.
Charles T. Smith v. KEM Coal· Company
Wayne C. Turner v. New World Mining, Inc.
United Rock Products Corporation
Clifford Meek v. ESSROC Corporation

WEVA 88-144-R
PENN 89-277-R
YORK 89-10-R
PENN 88-309-R
KENT 88-152
VA
89-72-D
91-1
CENT 91-176-M
CENT 90-95~M
KENT 90-30-D
VA
90-51-D
WEST 91-425-M
LAKE 90-132-DM

Pg.
Pg.
P:g.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.

1

17
29
37
43
50
55
56
59
67
76
79
81

ADMINISTRATIVE LAW JUDGE DECISIONS
01-06-92
01-08-92
01-08-92
01-10-92
01-10-92
01-15-92
01-15-92
01-15-92
01-15-92
01-17-92
01-17-92
01-17-92
01-21-92
01-21-92
01-21-92
01-23-92
01-24-92
01-28-92
01-28-92
01-28-92
01-28-92
01--30-92
01-31-92

Jim Walter Resources, Inc.
S & H Mining, Inc.
T & T Fuels Incorporated
Old Ben Coal Company
Old Ben Coal Company
Henry Galvan v. New Mexico Potash Corp.
Old Ben Coal Company
Minutemen Coal Co., Inc.
Shenandoah Coal Co., Inc.
Zeigler Coal Company
Zeigl.er Coal Company
Southern Ohio Coal Company
Peabody Coal Company
David L. Stritzel v. MSHA, Charles Rath, et al.
Clyde C. Cole v. Canyon Country Enterprises
Brown Brothers Sand Company
Zeigler Coal Company
Gray Stone Mining, Inc.
Anderson Equipment Company
Blue Diamond Coal Company
Lonnie Darrell Ross v. Shamrock Coal Co.
Elmer Richard Couch v. Shamrock Coal Co.
Thomas Cates empl. by Green River Coal Co.

SE
91-714-R
Pg. 83
SE
91-18
Pg. 106
WEVA 92-168
Pg. 113
LAKE 91-53-R
Pg. 117
LAKE 91-725
Pg_. 148
CENT 91-191-DM . J:>g. 149
LAKE 91-721
Pg. 150
VA
91-415-R
Pg. 152
VA
91-471
Pg. 154
LAKE 91--683
Pg. 156
LAKE 92-15
Pg. 160
WEVA 91-1766-R Pg. 161
LAKE 91-344
Pg. 164'
LAKE 91-633-D
Pg, 168
WEST 91-191-DM Pg. 170
SE
91-93-M
Pg. 190
LAKE 91-635
Pg. 203
WEVA 91-1305-R Pg. 221
WEVA 90-283
Pg. 222
KENT 91-993-R
Pg. 227
KENT 91-76-D
Pg. 229
KENT 91-1351-D Pg. 232
KENT 91-303
Pg. 233

ADMINISTRATIVE LAW JUDGE ORDERS
01-17-92
01-23-92

Contests of Respirable Dust Samples
Contests of Respirable Dust .Samples

91-1
91-1

Pg. 239
Pg. 245

JANUARY 1992
Review was granted in the following cases during the month of January:
Secretary of Labor, MSHA v. Grefco, Inc., Docket No. CENT 91-176-M.
(Judge Morris, Settlement Decision of November 18, 1991 - not published)
Kerr-McGee Coal Corporation v. Secretary of Labor, MSHA, Docket No.
WEST 91~84-R, etc. (Judge Lasher, December 9, 1991)
Secretary of Labor, MSHA v. United Rock Products Corporation, Docket No.
WEST 91-425-M. (Chief Judge Merlin, Default decision of December 18, 1991)

There were no cases filed where review was denied.

COMMISSION DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

January 10, 1992
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket Nos. WEVA 88-144-R
WEVA 88-212

v.
SOUTHERN OHIO COAL COMPANY

BEFORE:

Ford, Chairman; Backley, Doyle, Holen and Nelson, Commissioners

DECISION

BY THE COMMISSION:

This consolidated contest and civil penalty proceeding arises under
the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et seq.
(1988)("Mine Act" or "Act"), and presents two issues: (1) whether a notice
to provide safeguards issued pursuant to 30 C.F.R. § 75.1403 is invalid if
it addresses conditions that exist in a significant number of mines; and (2)
whether the validity of a notice to provide safeguards is materially
affected by the fact that it is patterned after 30 C.F.R. § 75.1403-9(a), a
published safeguard criterion. 1 Our decision in this matter is one of·

1

30 C.F.R. § 75.1403 repeats section 314(b) of the Mine Act, 30
U.S.C. § 874(b), and states:
Other safeguards adequate, in the judgment of
an authorized representative of the Secretary (of
Labor], to minimize hazards with respect to
transportation of men and materials shall be
provided.
30 C.F.R. § 75.1403-1 sets forth general provisions regarding
"criteria" by which authorized representatives are guided in requiring
safeguards.
Section 75.1403-l(a) provides:
Sections 75.1403-2 through 75.1403-11 set out
the criteria by which an authorized representative
of the Sec'retary will be guided in requiring other
safeguards on a mine-by-mine basis under § 75.1403.
Other safeguards may be required.
The procedures by which an authorized representative of the Secretary

1

several on this date with respect to the Secretary's issuance of safeguards.
In this case, Commission Administrative Law Judge Roy J. Maurer found
that the Secretary failed to prove that the safeguard in question was issued
because of any conditions "peculiar" to the mine of Southern Ohio Coal
Company ("SOCCO"), as opposed to other. mines that also have track haulage.
11 FMSHRC 1992, 1997 (October 1989)(ALJ). Consequently, he concluded that
the safeguard was invalid because it was not issued on a "mine-by-mine"
basis. Accordingly, the judge vacated an order of withdrawal issued to
SOCCO alleging a violation of the safeguard. For the reasons that follow,
we va~ate the judge's decision and remand this case for further proceedings.
I.

Factual Backgroun~ and Procedural History
On January 28, 1988, Charles Thomas, an inspector of the Department of
Labor's Federal Mine Safety and Health Administration ("MSHA"), conducted a
regular inspection of the Martinka No. 1 Mine, an underground coal mine
operated by SOCCO. Inspector Thomas observed that no shelter holes were
provided along a section of the supply track of the E-4 section. 3 He
may issue a citation pursuant to section 75.1403 are described in 30 C.F.R.
§ 75.1403-l(b).
The authorized representative of the Secretary
shall in writing advise the operator of a specific
safeguard which is required pursuant to § 75.1403
and shall fix a time in which the operator shall
provide and thereafter maintain such safeguard. If
the safeguard is not provided within the time fixed
and if it is not maintained thereafter, a notice
shall be issued to the operator pursuant to section
104 of the Act.
Section 75.1403-9 is entitled "Criteria-shelter holes," and section
75.1403-9{a) provides:
Shelter holes should be provided on track
haulage roads at intervals of not more than 105 feet
unless otherwise approved by the Coal Mine Safety
District Manager(s).
2

Our other safeguard decisions issued today are: BethEnergy Mines,
Inc., 14 FMSHRC __ ,Nos. PENN 89-277-R, etc.; Mettiki Coal Corp., 14 FMSHRC
__ ,Nos. YORK 89-10-R, etc.; and Rochester & Pittsburgh Coal Co., 14 FMSHRC
_, Nos. PENN 88-309-R, etc.
3

A shelter hole is an area where a miner can seek protection from
haulage equipment, locomotives, mine cars and other vehicles traveling through
a passageway.

2

issued an order pursuant to section 104(d)(2) of the Mine Act, 30 U.S.C.
814(d)(2), alleging a violation of a notice to provide safeguard that had
been issued under 30 C.F.R. § 75.1403-9(a) (n. 1 supra).
Order No. 2895348 states:
A shelter hole is not provided along the E4 section
supply track for a distance of 170 feet when
measured. The area is between No. 1 block and No. 3
block. Overcast walls are in the crosscuts left and
right of the track. Notice to provide Safe[g]uard
was issued No. lJF 5/23/75 ....
Gov. Exh. 3. In issuing the order, ·Inspector Thomas also entered special
findings that SOCCO's alleged violation was of a significant and substantial
nature and was caused by its unwarrantable failure to comply. SOCCO
contested the order, the Secretary proposed civil penalties, and the matter
proceeded to an evidentiary hearing before Judge Maurer.
The notice to provide safeguard issued at the Martinka No. 1 Mine by
MSHA Inspector Joe Fraim on May 23, 1975, states:
Shelter holes are not provided at 105 foot intervals
on the 1 Left section supply track for a distance of
400 feet. Shelter holes shall be provided on all
track haulage roads in this mine ....
Tr. l9, 31, 53-54; Gov. Exh. 2. Inspector Thomas testified that he had no
knowledge of the reasons, other than the reasons stated on the fac~ of the
safeguard itself, for the issuance of the safeguard. Tr. 54.
Inspector Thomas testified that, if coal cars derailed in the cited
area and a miner was then unable to escape to a shelter hole, he could be
crushed against the wall or suffer broken bones, lacerations, amputations,
and possibly death. Tr. 42-43. Thomas believed that the violat.ion was
aggravated by the fact that the cited area was wet and presented a slipping
hazard to a person running through the area to a shelter hole, and that
visibility in the area was impeded by various factors. Tr. 28, 34, 72.
John Metz, the general mine supervisor of the Martinka Mine and Paul
Zanussi, the mine's accident prevention officer, agreed with Thomas that a
shelter hole was not provided every 105 feet in the cited area, but
maintained that certain extenuating circumstances justified the absence of
the shelter holes. Tr. 76, 83. Messrs. Metz and Zanussi testified that a
small shelter hole (manhole) had been made in the overcast wall in the cited
area, which previously had been accepted by MSHA as an alternate type of
shelter hole. Tr. 62, 79-80, 84-85. When MSHA changed its policy and no
longer accepted such alternate shelter holes, SOCCO determined that it had
to "shoot" approximately 30 new shelter holes in solid ribs of coal.
Tr. 86-87. Metz testified that SOCCO had not yet shot a shelter hole in the
cited area because it was first shooting holes in priority areas that
received the most traffic. He stated that the citeg area received only

3

minimal foot and rail traffic because the area was new at the time of the
inspection and there was not yet a need for anyone to be working in that
location. Metz also stated that it had been his experience that tracks such
as those in the cited area, which were used for mantrips or for carrying
rock_dust and other supplies to working sections, were used less frequently
than tracks that hauled coal.
Inspector Thomas testified that it was his understanding that the
subject safeguard notice requires shelter holes every 105 feet on every_
track haulage road regardless of the frequency of rail or foot traffic
through the area or whether the mine uses a conveyor belt system to remove
coal. Tr. 61-62. - He further _testified that the hazard at the Martinka No.
1 Mine was no greater than the hazard a_t other track haulage mines that were
subject to similar safeguards.
Tr. 60. Of the 21 mines using track haulage
that Thomas had inspected, each mine had a similar safeguard notice
requiring shelter holes every 105 feet along track haulage roads.
Tr. 50.
A similar safeguard had been issued at SOCCO's Meigs No. 1, Meigs No. 2 and
Raccoon No. 3 mines, and at the American Electric Power System's Windsor
Coal Mine.
Tr. 102, 111.
Inspector Thomas testified that he could not
recall any underground coal mine using track haulage that did not have a
similar safeguard notice.
Tr. 49.
Preliminarily, the judge determined that the Secretary bears the
burden of proving the validity of the underlying safeguard.
The judge then
examined the evidence to determine whether the Secretary had successfully
met that burden.
The judge placed particular emphasis on Inspector Thomas's
testimony that each of the 21 track haulage coal mines that Thomas had
inspected had a safeguard notice similar to the subject safeguard including
the Windsor Coal Mine and SOCCO's Meigs No. 1, Meigs No. 2 and Raccoon No. 3
mines.
11 FMSHRC at 1996~ The judge also relied on.Inspector Thomas's
testimony that he could not recall a-single instance in which a safeguard
similar to the subject safeguard had not been issued in an underground coal
mine utilizing track haulage.
Id.
Based upon his review of the evidence, the judge found that the
Secretary had failed to establish the validity of the underlying safeguard
notice:
I conclude in this case, the Secretary has failed to
demonstrate that Safeguard No. lJF was issued on a
"mine-by-mine" basis and more particularly, has
failed to demonstrate that it was issued at the
Martinka No. 1 Mine because of any peculiar
circumstances or physical configuration of that
mine.
The safeguard had nothing whatsoever to do
with cortditions peculiar to that mine as opposed to
other mines that also have track haulage.
11 FMSHRC at 1997 (emphasis added).
After finding that the safeguard was invalid, the judge determined
that Order No. 2895348 was improperly issued because it was based upon the

4

invalid safeguard. Accordingly, he vacated the order without reaching the
issues of whether the safeguard had been violated or whether the inspector's
special findings were valid. The Commission granted the Secretary's
petition for discretionary review. Oral argument in this matter was heard
on February 21, 1991, along with argument in the other safeguard cases.
II.

Disposition of Issues
A.

The Secretary's authority to issue safeguards addressing
conditions that exist in a significant number of mines
1.

The Secretary's general safeguard authority

The Secretary's general authority to issue safeguards is derived from
section 314(b) of the Mine Act, 30 U.S.C. § 874(b). That provision is
contained in a section of the statute that includes interim mandatory safety
standards for hoisting and mantrips in underground coal mines. Section 314
is one of several provisions among the interim safety standards of Title III
of the Mine Act that were carried over from the.Coal Mine Health and Safety
Act of 1969, 30 U.S.C. § 801 et seq. (1976)(amended 1977)("1969 Coal Act").
Unlike other provisions of Title III of the Mine Act, section 314
contains few specific mandatory standards. The specific mandatory standards
in section 314 concern hoists, brakes on rail equipment and automatic
couplers.
The legislative history of section 314(b) is scant. When introduced
in the House and the Senate, the bills that became the 1969 Coal Act both
contained the provision now found at section 314(b). The House Report
states simply that.this provision "authorizes the inspector to require other
safeguards as necessary to reduce the hazards of transporting men and
materials." H. Rep. No. 563, 9lst Cong., 1st Sess. 55 (1969), reprinted in
Senate Subcommittee on Labor, Committee on Labor and Public Welfare, 94th
Cong., 1st Sess., Part I Legislative History of the Federal Coal Mine Health
and Safety Act of 1969 at 1085 ("Legis. Hist."). The Senate Conference
Report provides:
Subsection (b) authorizes the inspector to require
other safeguards for transporting men and materials,
such as those in the present advisory code. It is
expected, however, that efforts will be made to
improve upon these also.
Legis. Hist. at 1619. 4
4

The reference to the "present advisory code" is to the Federal Mine
Safety Code for Bituminous Coal and Lignite Mines (Part I - Underground
Mines), published by the Bureau of Mines, U.S. Department of the Interior,

5

On March 28, 1970, the Secretary of the Interior promulgated
regulations at 30 C.F.R. § 75.1403 to implement section 314(b). 5 As
originally promulgated, section 75.1403-1 set forth the Secretary's general
interpretation of authority under section 314(b). The regulation stated, in
pertinent part:
(a) The sections in the § 75.1403 series
describe safeguards that ar.e required to minimize
commonly recognized hazards with respect to the
transportation of men and materials. Authorized
representatives of the Secretary shall be guided by
these sections in requiring the provision of
safeguards under § 75.1403.
(b) An authorized representative of the
Secretary shall in writing advise the operator of a
specific safeguard to be provided pursuant to
§ 75.1403 and shall fix a time within which the
safeguard shall be provided. If the safeguard is
not provided within the time fixed, a notice
[citation] shall be issued to the operator pursuant
to § 104 of the Act.
35 Fed. Reg. 5221, 5250 (March 28, 1970) (emphasis added).
These regulations established specific safeguards designed to minimize
"commonly recognized" transportation hazards. The regulations required the
Secretary's inspectors to advise an operator in writing if a specific
safeguard must be complied with at a particular mine. The regulations also
provided that enforcement action would be taken against the operator if the
requirements of the safeguard were not met within the time fixed by the
inspector.
Later that year, the Secretary amended these regulations to designate
the specific regulatory "safeguards" in sections 75.1403-2 through -11 as
the "criteria" by which inspectors were to be guided in requiring
safeguards; to authorize inspectors to require safeguards for hazardous
conditions not covered by a specific criterion; and to make clear that
safeguards were to be issued on a "mine-by-mine" basis.
30 C.F.R.
§ 75.1403-1; 35 Fed. Reg. 17923 (November 20, 1970).
Section 75.1403-1 also

on October 8, 1953. This code was advisory only and contained extensive
provisions directed to improving safety in the transportation of men and
materials.
See Coal Mine Health and Safety: Hearings on S. 335 et al.
before the Subcommittee on Labor of the Senate Committee on Labor and Public
Welfare, Part 3, 9lst Cong. 1st Sess. 1359-1404 (1969) ("Coal Act
Hearings").
5
The 1969 Coal Act was enforced by the Secretary of the Interior while
the Mine Act is enforced by the Secretary of Labor.
We use the term
"Secretary" herein to refer to either official, as appropriate.

6

stated that, in addition to issuing safeguards based on the published
criteria, "[o]ther safeguards may be required." Section 314(b) was not
changed in the Mine Act ancl, in all pertinent respects, the implementing
regulations at 30 C.F.R, 75.1403 remain the same.
The Secretary argues in her brief that the only limitation placed on
the Secretary in issuing safeguards is that they address hazards relating to
the transportation of miners and material. S. Br. at 5. Further limits· on
the Secretary's powers to issue safeguards, however, are drawn in the
statutory language and in the implementing regulations. A safeguard may be
issued to minimize transportation hazards only in underground coal mines.
An inspector's decision to issue a notice to provide safeguards must be
based on his consideration of the specific conditions at the particular
mine. The requirement that the inspector identify a specific transportation
hazard at a mine before issuing a safeguard flows from the language of
section 314(b), authorizing the issuance of a safeguard that is "adequate,
in the judgment of an authorized representative of the Secretary," to
minimize a transportation hazard. (Emphasis added.) Section 75.1403-l(a)
further clarifies that consideration of the specific conditions giving rise
to a hazard requires inspectors to issue safeguards on a mine-by-mine basis.
Further, safeguards may be enforced at a mine only after the operator is
advised in writing that a specific safeguard will be required as of a
specified date. Section 75.1403-l(b). MSHA's current Program Policy Manual
("Manual") states that the criteria of sections 75.1403-2 through -11 are
not mandatory standards:
It must be remembered that these criteria are not
mandatory. If an authorized representative of the
Secretary determines that a transportation hazard
exists and the hazard is not covered by a mandatory
regulation, the authorized representative must issue
a safeguard notice, allowing time to comply before a
104(a) citation can be issued ....
Manual, Volume 5, Part 75, pp. 125-26. 6 An inspector's use of the
safeguard provision is not limited by the statute, the regulations, or the
Manual to hazards that are "unique" or "peculiar" to a mine.
6

The title page of the Manual states that the "MSHA Program Policy
Manual is a compilation of the Agency's policies on the implementation and
enforcement of the Federal Mine Safety and Health Act of 1977 and Title 30
Code of Federal Regulations and supporting programs." The United States Court
of Appeals for the D.C. Circuit has stated that, while the Manual may not be
binding on MSHA, "we consider the MSHA Manual to be an accurate guide to
current MSHA policies and practices." Coal Employment Project v. Dole, 889
F.2d 1127, 1130 n.5 (D.C. Cir. 1989). (The Commission has indicated that, as
an adjudicative body, it is not necessarily bound by statements in the Manual,
although in appropriate circumstances, it may choose to defer to and apply
such pronouncements. See, ~. King Knob Coal Co., 3 FMSHRC 1417, 1420 (June
1981).)

7

A safeguard, however, must address a transportation hazard that is
actually present in the mine in question. An MSHA. inspector possesses
authority to decide whether a safeguard should be issued at a mine without
consulting with representatives of the operator. In order to issue a notice
to provide safeguards, an inspector must determine that there exists at a
mine an actual transportation hazard that is not covered by a mandatory
standard; that a safeguard is necessary to correct the hazardous condition;
and the corrective measures that the safeguard should require.
The Commission has held that the language of section 314(b) of the Act
is broad and "manifests a legislative purpose to guard against all hazards
attendant upon haulage and transport[ation] in coal mining." Jim Walter
Resources. Inc., 7 FMSHRC 493, 496 (April 1985). The Commission also has
observed that, while other mandatory safety and health standards are adopted
through the notice-and-comment rulemaking procedures of section 101 of the
Act, 30 U.S.C. § 811, section 314(b) extends authority to the Secretary to
create on a mine-by-mine basis what are, in effect, mandatory standards,
without the formalities of rulemaking. Southern Ohio Coal Co., 7 FMSHRC
509, 512 (April 1985)("SOCCO I"). The Commission has recognized that "this
unusually broad grant of regulatory authority must be bounded by a rule of
interpretation more restrained than that accorded promulgated standards."
Id.
2.

Validity of safeguards addressing conditions existing
at a significant number of mines

Whether a notice to provide safeguards issued under section 75.1403 is
invalid if it addresses conditions that exist in a significant number of
mines is .a question of first impression for the Commission. 7 The key
question in this case is whether, even if issued on a mine-by-mine basis, a
safeguard is invalid if it deals with a hazardous condition that is commonly
encountered in coal mines. In other words, if an inspector evaluates the
specific conditions at a particular mine, determines that a discrete
transportation hazard exists at that mine, and issues a safeguard notice
requiring the elimination of the hazard, is that safeguard rendered invalid
if similar safeguards have been issued at a significant number of other
mines?
a.

Statutory considerations

SOCCO contends that Congress's grant of authority to the Secretary in
section 314(b), when considered in conjunction with sections 101 and 30l(a)
of the Mine Act, 30 U.S.C. s§ 811 and 86l(a)(infra), reflects an
understanding that safeguards will not be of general applicability. SOCCO
maintains that "Congress chose to grant authority to issue safeguards not
with the intent that it was creating an exception to the requirements of
section 101 [and 30l(a)], but on the basis that such safeguards would be
individualistic and peculiar to a given mine." SOCCO Br. 9.
7

This issue was raised in Southern Ohio Coal Co., 10 FMSHRC 963 (August

1988)("SOCCO II"), but was not then resolved by the Commission.

8

Section 101 of the Mine Act sets forth the procedures the Secretary
must follow to "develop, promulgate, and revise as may be appropriate,
improved mandatory health or safety standards for the protection of life and
prevention of injuries in coal or other mines." 30U.S.C. § 8ll(a).
Section 30l(a) of the Mine Act states that the interim mandatory safety and
health standard of Title III shall be applicable to all underground coal
mines "until superseded in whole or in part by improved mandatory safety
standards" promulgated by the Secretary under section 101 of the Mine Act.
30 U.S.C. § 86l(a).
SOCCO reads these two provisions to require the
Secretary to promulgate safety standards for commonly occurring
transportation hazards.
It argues that Congress did not intend to exempt
hazards pertaining to the transportation of men and materials from the
rulemaking requirements of section 101.
It is important to understand the genesis of the rulemaking provisions
referred to by SOCCO. The predecessor to the 1969 Coal Act, the Federal
Coal Mine Safety Act Amendments of 1952, 30 U.S.C. § 451 e_t seq. (repealed),
did not authorize the Secretary of the Interior to promulgate improved
safety standards. The 1969 Coal Act, like the Mine Act, contained interim
safety standards for underground coal mines and empowered the Secretary to
promulgate improved safety standards. The rulemaking provisions were
included, in large measure, to afford the Secretary flexibility to improve
upon the interim standards as experience and technology developed. As
stated in the legislative history, the rulemaking provisions of the Coal Act
"give the Secretary the flexibility needed to-devise improved -standards as
technology changes, as new safety programs develop, and to provide
protection against hazards not covered by [the interim standards]." S. Rep.
No. 411, 9lst Cong., 1st Sess. 86 reprinted in Legis. Hist. at 212. 8
Moreover, section 30l(b) of the Mine Act., 30 U.S.C. § 86l(b), contains
language from the Coal Act that compels the Secretary "to develop and
promulgate new and improved standards promptly that will provide increased
protection to the miners."
Although Congress empowered and directed the Secretary to provide
increased protection for miners through the promulgation of improved safety
standards, Congress did not provide any benchmark against which to judge
whether improved standards are required .. Rather, Congress left that
determination to the Secretary. The rulemaking provi.sions of sections 101
and 301 of the Mine Act do not circumscribe the authority to issue
safeguards granted to the Secretary in section 314(b). Thus, we conclude
that, in general, it is within the Secretary's sound exercise of discretion
to issue mandatory standards or to issue safeguards for commonly encountered
transportation hazards.

8

The Secretary of the Interior, in a letter to Senator Javits supporting
the 1969 Coal Act, stated that he wanted "to emphasize the need for the
Congress to enact, not only the very detailed interim health and safety
standards in the bill, but also provide, .. the necessary flexibility in this
Department to change, upgrade and modify these standards as experience and
technology develop."
Coal Act Hearings, Part 5, at 1585 (letter of Russell
Train, Acting Secretary of the Interior, June 16, 1969).

9

As concluded above, section 314(b) enables an MSHA inspector to issue
a safeguard to ensure the safety of miners when the inspector observes a
transportation hazard that is not addressed by an existing mandatory
standard. We discern nothing in the Mine Act or its legislative history
expressly requiring that the hazard be unique to the mine at issue and
nothing prohibiting the use of similar safeguards to address similar unsafe
conditions that may exist at a number of mines.
SOCCO's argument that the Secretary actually engages in rulemaking
when she issues safeguards for commonly encountered hazards ~ails to
acknowledge the unique authority given to the Secretary in section 314(b).
In our judgment, SOCCO's argument addresses the legislative wisdom'of the
broad authority conferred upon the Secretary by Congress in section 314(b).
We agree that the Secretary might have issued mandatory standards to cover
the hazard involved in this case but, on the basis of the current record, we
are not prepared to say that her fa~lure to do so was an abuse of
discretion. The Secretary has set forth a reasoned basis for using
safeguards to address transportation hazards at underground coal mines. The
Secretary cites the flexibility that safeguards provide to maximize
transportation safety at mines and the authority conferred by section 314 of
the Act to issue safeguards "as necessary" to reduce transportation hazards.
In general, we f1nd this rationale well founded in the statute.
Additionally, courts rarely compel an agency to institute rulemaking
proceedings, even where an interested person has filed a petition for
rulemaking.
See, ~. Arkansas Power & Light Co. v. ICC, 725 F.2d 716, 723
(D.C. Cir. 1984)("[C]ourt will compel an agency to institute rulemaking
proceedings only in extremely rare instances"); Bethlehem Steel Corp v. EPA,
782 F.2d 645, 655 (7th Cir. 1986)("When an agency has discretion as to
whether or not to undertake rulemaking, the courts cannot tell it how to
exercise that discretion.") The United States Court of Appeals for the
District of Columbia Circuit has acknowledged the "broad discretionary
powers possessed by administrative agencies to promulgate (or not
promulgate) rules, and the narrow scope of review to which the exercise of
that discretion is subjected .... " wwHT. Inc. v. FCC, 656 F.2d 807, 818
(1981).
b.

Precedent

SOCCO relies on the D.C. Circuit's decision in Zeigler Coal Co. v.
Kleppe, 536 F.2d 398 (1976), and on the Commission's decision in Carbon
County Coal Corp., 7 FMSHRC 1367 (September 1985) in challenging the
validity of generally applicable safeguards. We believe that these cases,
which dealt with ventilation plans, are distinguishable and do not support
the operator's position. In Zeigler, the court determined that, because
section 303 of the 1969 Coal Act set forth mine ventilation standards, the
ventilation plans required by section 303(0) were conceived for a narrow
purpose: to provide requirements relating to the particular circumstances of

10

a given mine. 536 F.2d at 407. 9 The Court indicated that if the Secretary
were to attempt to compel such plans to include requirements of a general
nature that should have been formulated as mandatory standards under section
101, the operator might be able to show that the Secretary had abused the
ventilation plan authority conferred by section 303(0). Id. The D.C.
Circuit, in UMWA v. Dole, 870 F.2d 662, 672 (D.C. Cir. 1989), repeated its
warning, originally made in Zeigler, that "the Secretary should utilize
mandatory standards for requirements of universal application." The Dole
court, however, also reiterated its earlier pronouncements in Zeigler
regarding "the considerable authority of the Secretary to determine what
'should more properly have been formulated as a mandatory standard under the
provisions of§ 101. '" 870 F.2d at 671.
We agree with the Secretary that ventilation plans were conceived for
a narrower purpose than safeguards. Comprehensive interim standards were
established by· Congress for ventilation. Section 314 of the Mine Act does
not set forth extensive standards for hoisting and mantrips, but subsection
(b) empowers inspectors to issue "other safeguards" as necessary to
eliminate hazards associated with transportation. In addition, Congress
gave MSHA inspectors comparatively more authority in issuing safeguards for
transportation hazards than in imposing ventilation requirements in mine
plans. Further, although roof control plans must provide the same level of
protection as that provided by the plan criteria, even if a particular
criterion is not included in the plan, Dole, 870 F.2d at 670, there is no
similar requirement that the level of protection of safeguard criteria be
provided at any mine. Section 75.1403-l(b) makes clear that the safeguard
criteria are not binding on any operator unless, and until, that operator is
given notice, in a written safeguard from an authorized representative of
the Secretary, that one or more of the criteria are applicable to its mine.
MSHA's Manual reiterates that "these criteria are not mandatory." Manual,
Volume 5, at 125-26. Thus, the Court's logic in Zeigler with respect to the
mine-particularity of ventilation plans is not transferable to safeguards.
SOCCO maintains that in order to construe sections 101 and 314
harmoniously, we must view section 101 as a limitation on the authority
conferred by section 314 of the Mine Act. In Zeigler, however, the Court
held that section 101 of the 1969 Coal Act was violated only if the
Secretary exceeded the scope of her authority under section 303(0) of that
statute. 536 F.2d at 406-07. In the present case, section 101 of the Mine
Act is violated only if a safeguard exceeds the scope of the authority
c_onferred by Congress in section 314(b). As discussed above, we believe
that issuing a safeguard for a hazardous cortdition that is not limited to
one mine or a small number of mines is within the scope of ·the Secretary's
9

Section 303(0) of the Coal Act was carried over_as section 303(0) of
the Mine Act, 30 U.S.C. § 863(0), and provides in pertinent part that a
"ventilation system and methane and dust control plan and revisions thereof
suitable to the conditions and the mining system of the coal mine and approved
by the Secretary shall be adopted by the operator and set out in printed
form .... "

11

authority, provided the inspector issues the safeguard based on his
evaluation of the specific conditions at a particular mine and on his
determination that such conditions create a transportation hazard in need of
correction.
The Commission's Carbon County decision is consistent with our holding
today.
In Carbon County, the Commission found that a ventilation plan
provision that MSHA sought to incorporate into an operator's plan "was the
result of a rote application of [an MSHA] District ... guideline and was not
based upon the particular conditions" at the mine.
7 FMSHRC at 1373. 10
The Commission held that MSHA could prevail and have the subject provision
included in the mine plan if it established that "particular conditions at
the mine warrant the inclusion of the [subject] provision in the ventilation
plan." 7 FMSHRC at 1375. Thus, it was the rote application of the subject
provision of the ventilation plan to the mine in question,. pursuant to MSHA
District policies, that caused the Commission to invalidate the provision.
MSHA had failed to evaluate whether the subject provision or the operator's
alternative would best promote safety at the mine in question.
Similarly, a
safeguard cannot be blindly imposed but must be based on the inspector's
determination that a specific hazard exists at a particular mine.
In sum, we conclude that the mine-by-mine requirement with respect to
issuance of safeguards does not mean that a safeguard must be based on a
hazard "unique" or "peculiar" to any given mine or small number of mines.
Rather, a safeguard may properly be issued for a commonly encountered
hazard, so long as such safeguard addresses a specific transportation hazard
actually determined by an inspector to be present and in need of correction
at the mine in question. Therefore, in the present proceeding, the fact
that the safeguard was based on a common hazard encountered in a number of
other mines does not, by itself, invalidate .the safeguard.
B.

Safeguards based upon promulgated criteria

The Secretary also argues that, because the safeguard in this case was
based upon section 75.1403-9(a), one of the promulgated criteria, the
safeguard is valid even though the hazard may be found at a significant
number of mines. Thus, the Secretary asserts that, even if the Commission
holds that a safeguard may not be issued for a commonly encountered hazard,
a safeguard issued for such a hazard is valid if it is based upon one of the
promulgated criteria.
She bases her argument on the D.C. Circuit's decision
in Dole.
In another case decided this date, BethEnergy Mines, Inc.,
14 FMSHRC __ , Docket Nos. PENN 89-277-R, etc., we have concluded that the
validity of a safeguard is not affected by the fact that it is based on a
promulgated criterion in section 75.1403 and that the principles with
respect to roof control criteria set forth in Dole are not relevant to cases
involving safeguards. Slip op. at 7-8. For the reasons given in BethEnergy,

10

The Dole decision interpreted Carbon County "to make the narrow point
that mine operators are entitled to have alternative procedures evaluated by
the district manager to determine if they achieve the safety objective set out
in MSHA regulations and policy." 870 F.2d at 672.

12

we hold that a safeguard must be based on the specific conditions at a mine,
regardless of whether the safeguard is patterned after a promulgated
criterion, and that an otherwise invalid safeguard is not made valid simply
because it is based on a promulgated criterion.
C.

Burden of proof

The judge held that the Secretary bears the burden of establishing the
validity of the underlying safeguard. 11 FMSHRC at 1995. The Secretary
argues that the judge's allocation of this burden was erroneous. We agree
with the judge.
The Mine Act does not specifically state who has the burden of
demonstrating the validity of a safeguard. An operator may challenge a
safeguard's validity in a contest or civil penalty proceeding arising from
the issuance of a citation or order based on that safeguard. The Secretary
is required to prove that the safeguard provided the operator with
sufficient notice of the "nature of the hazard at which it [was] directed
and the conduct required of the operator to remedy such hazard." SOCCO I,
7 FMSHRC at 512.
This Commission, as the administrative adjudicatory body under the
Mine Act, possesses considerable discretion in allocating the burden of
proof, so long as the allocation is rational and consistent with the
policies of the Mine Act. See generally Donovan v. Stafford Const. Co., 732
F.2d 954, 958-59 (D.C. Cir. 1984)(approving Commission's burden of proof
allocations in discrimination cases arising under the Act). One important
factor in allocating the burden of proof is which party possesses knowledge
of the conditions giving rise to the safeguard. We believe that the
Secretary would be in the best position to produce such evidence. While the
mine operator may have more extensive knowledge of the conditions in its
mine, the Secretary would be far more knowledgeable as to why her authorized
representative issued the safeguard.
Another important factor to consider is whether a challenge is in the
nature of an affirmative defense to the charge of a violation. In general,
the Commission, with Court approval, has required the operator to bear the
burden of proof as to affirmative defenses. See, ~. Stafford Const., 732
F.2d at 959, approving in relevant part, Secretary on behalf of Pasula v~
Consolidation Coal Co., 2 FMSHRC 2786, 2799-2800 (October 1980), rev'd on
other grounds sub. nom. Consolidation Coal Co. v. Marshall, 663 F.2d 1211
(3rd Cir. 1981). However, an allegation by an operator that an inspector
did not base a safeguard on the specific conditions actually present in its
mine is not an affirmative defense. Rather, proof of specific mine
conditions is part of the Secretary's prima facie case as to the validity of
the safeguard. We hold that it would be appropriate and consistent with the
purposes of the Mine Act to require the Secretary to prove that the
inspector issued the safeguard based on an evaluation of the specific
conditions at the mine and the determination that such conditions created a
transportation hazard in ne.ed of correction. Plac:ing this burden on the
Secretary is consistent with the Commission's holding in SOCCO I, requiring
the Secretary to prove that the safeguard adequately identified the nature

13

of the hazard ~nd the conduct required of the operator to remedy the hazard.
This allocation of the burden of proof does not require the Secretary
to prove a negative.
For example, she is not required to produce evidence
demonstrating that a safeguard was not issued by rote application of an MSHA
guidel1ne rather than on a mine-by-mine basis. The Secretary is required to
demonstrate only that the inspector evaluated the specific conditions at the
particular mine and determined that a safeguard was warranted in order to
address a transportation hazard.
In rebuttal, the operator would be free to
offer evidence that the safeguard was not based on conditions present at its
mine or that the safeguard was routinely applied without consideration of
the conditions at its mine.
We note that testimony concern~ng issuance of a safeguard may not be
available or necessary in all cases.
The safeguard in the present matter
was issued in 1975. Nevertheless, in the absence of testimony, the
Secretary may still be able to demonstrate that the safeguard was validly
issued. The language of the safeguard itself may prove that the safeguard
was issued to address specific conditions found at the mine, and that the
safeguard comports with the requirements of SOCCO I.
D.

Validity of the safeguard in issue

Judge Maurer concluded that the Secretary failed to demonstrate that
the underlying safeguard in this case was issued on a "mine-by-mine" basis
because he found that the safeguard "had nothing whatsoever to do with
conditions peculiar to [the Martinka No. 1 Mine] as opposed to other mines
that also have track haulage." 11 FMSHRC at 1997 (emphasis added). As
discussed above, we reject the mine-peculiar view of the nature of the
Secretary's safeguard authority. Thus, the safeguard in question is valid
if it was based on the specific conditions at SOCCO's mine and on a
determination by the inspector that those conditions created a
transportation hazard in need of correction, notwithstanding the fact that
similar safeguards may have been issued at other mines.
III.

Conclusion
For the foregoing reasons, we vacate the judge's decision and remand
this proceeding to the judge to evaluate the validity of the safeguard
consistently with the principles discussed in this decision.
The judge should first determine whether the safeguard was issued
based on specific conditions at the Martinka No. 1 Mine that the inspector
found constituted a transportation hazard in need of correction.
If the
judge concludes that the safeguard was validly issued, he should then
determine whether the safeguard was violated and whether the order of
withdrawal was properly issued. Taking into consideration the principles
set forth in the Commission's decision in SOCCO I, the judge should
determine whether the safeguard notice "identif[ied] with specificity the
nature of the hazard at which it [was] directed and the conduct required of

14

the operator to remedy such hazard." 7 FMSHRC at 512. If the judge
determines that there was a violation, he should then consider whether the
violation was of a significant and substantial nature and was caused by
SOCCO's unwarrantable failure to comply with the safeguard, and assess an
appropriate civil penalty.
Notwithstanding the foregoing legal determinations, we find it
appropriate to conclude this decision by questioning, from the standpoint of
policy, whether the proliferation of safeguards is the most effective method
of addressing the more commonly encountered hazards in underground coal mine
transportation.
Transportation hazards are a major cause of injuries and
fatalities in underground coal mines, but have rarely been the subject of

15

rulemaking. We note that in the Department of Labor's most recent
Semiannual Regulatory Agenda, the Secretary has recognized the need for
specific mandatory safety standards to protect miners from the hazards
associated with the hoisting and transportation of persons and materials.
56 Fed. Reg. 53584 (October 21, 1991). There, the Secretary states that
"[t]ransporting persons and material has been a leading cause of fatal
accid~nts in underground coal mines" and that she "has very few mandatory
standards addressing haulage hazards." Id. Because the use of individual
safeguards, issued on a mine-by-mine basis, may not adequately protect all
affected miners from haulage related hazards, we strongly suggest that the
safety of underground coal miners would be better advanced by the
promulgation of mandatory safety standards aimed at eliminating
transportation hazards.

Richard V.

Arlene Holen, Commissioner

~--'flu.__~
L. Clair Nelson, Commissioner

Distribution
David A. Laing, Esq.
Porter, Wright, Morris & Arthur
41 South High Street
C~lumbus, Ohio 43215
Carl C. Charneski, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Administrative Law Judge Roy Maurer
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041

16

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FL.OQR
WASHINGTON, D.C. 20006

January 10, 1992
BETHENERGY MINES, INC.
v.

Docket Nos. PENN 89-277-R
PENN 89-278-R

SECRETARY OF. IABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

BEFORE:

Ford, Chairman; Backley, Doyle, Holen and Nelson, Commissioners

DECISION
BY THE COMMISSION:
This case, arising under the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 801 et seq. (1988)("Mine Act" or "Act"), presents the
following issues: (1) whether the validity of a notice to provide safeguards
issued pursuant to 30 C.F.R. § 75.1403 is affected by the fact that it is
patterned after 30 C.F.R. § 75.1403-5(g), a published safeguard criterion; 1
1

30 C.F.R. § 75.1403 repeats section 314(b) of the Mine Act, 30
U.S.C. § 874(b), and states:
Other safeguards adequate, in the judgment of
an authorized representative of the Secretary [of
Labor], to minimize hazards with respect to
transportation of men and materials shall be
provided.
30 C.F.R. § 75.1403-1 sets forth general provisions regarding
"criteria" by which authorized representatives are guided in requiring
safeguards. Section 75.1403-l(a) provides:
Sections 75.1403-2 through 75.1403-11 set. out
the criteria by which an authorized representative
of the Secretary will be guided in requiring other
safeguards on a mine-by-mine basis under § 75.1403.
Other safeguards may be required.
The procedures by which an authorized representative of the Secretary
may issue a citation pursuant to secti_on 75.1403 are described in 30 C.F.R.
§ 75.1403-l(b).

17

(2) whether the Secretary of Labor should be collaterally estopped from
litigating an issue regarding the issuance of certain relevant citations;
(3) whether BethEnergy Mines, Inc. ("BethEnergy") failed to comply with the
subject notice to provide safeguards; (4) whether BethEnergy's alleged
violations of the notice to provide safeguards were of a significant and
substantial nature; and (5) whether two citations alleging BethEnergy's
violations of the notice to provide safeguards were duplicative.
Commission Administrative Law Judge William Fauver determined that
although the subject notice to provide safeguards may have addressed hazards
commonly encountered at other mines, it was not rendered invalid because it
was based on a published safeguard criterion. 12 FMSHRC l61, 768-69 (April
1990)(ALJ). Interpreting the safeguard broadly, the judge found that
BethEnergy had violated the safeguard and that the violations were of a
significant and substantial nature .. 12 FMSHRC at 769- 70. The judge also
concluded that collateral estoppel should not be applied against the
Secret~ry.
12 FMSHRC at 770. Finally, the judge determined that the two
citations issued against BethEnergy for its alleged violations were not
duplicative. Id.
For the reasons explained below, we affirm the judge's determination
that collateral estoppel should not be applied against the Secretary in this
case. We apply herein the general principles concerning the Secretary's
power to issue safeguards announced in our companion decision issued this
date in Southern Ohio Coal Co., 14 FMSHRC ~-•Nos. WEVA 88-144-R, etc.

The authorized representative of the Secretary
shall in writing advise the operator of a specific
safeguard which is required pursuant to § 75.1403
and shall fix a time in which the operator shall
provide and thereafter maintain such safeguard. If
the safeguard is not provided within the time fixed
and if it is not maintained thereafter, a notice
shall be issued to the operator pursuant to section
104 of the Act.
30 C.F.R. § 75.1403-5 is entitled "Criteria-Belt conveyors" and section
75.1403-5(g) provides:
A clear travelway at least 24 inches wide
should be provided on both sides of all belt
conveyors installed after March 30, 1970. Where
roof supports are installed within 24 inches of a
belt conveyor, a clear travelway at least 24 inches
wide should be provided on the side of such support
farthest from the conveyor.

18

( "SOCCO"). 2 We vacate the remainder of. the judge's decision, and remand
this case for further proceedings.
I.

Factual Background and Procedural History
On June 13, ·1984, Francis Wier, an inspector of the Department of
Labor's Mine Safety and Health Administration ("MSHA"), issued a notice to
provide safeguard to BethEnergy at its Mine No. 60, an underground coal mine
located in Pennsylvania. The notice states:
A clear travelway of at least 24 inches wide was not
provided on both sides of the belt conveyor in the
longwall section MMU 031. Starting at the tipple
and extending inby for approximately 400 ft. For
the first 200 ft. the clearance changed from the
left side back to right and management had the area
fenced of[f] and a crossunder had been provided.
The second area was approximately 300 ft. inby the
tipple was on the left sid[e] and clearance was
between 23 inches and 15 inches for approximately
10-15 feet in two different locations.
This is a notice to provide safeguard that requires
at least 24 inches of a clear travelway be provided
on both sides of all belt conveyors installed after
March 30, 1970 at this mine.
Joint Exh. 3.
More than five years later, on September 7, 1989, MSHA Inspector John
Mull conducted a regular inspection at the Livingston portal at the EightyFour Complex, an underground coal mine that includes the area formerly known
as Mine No. 60. As he wal~ed along the No. 3 and No. 4 belt conveyors, he
observed that there was not a continuous 24-inch clearance on both sides of
the belts because rib material, concrete blocks, and cribs obstructed the
"tight" (i.e., narrow) travelway beside the belts. Tr. 44-45, 58. Based
upon his observations, Inspector Mull issued two citations, pursuant to
section 104(a) of the Mine Act, 30 U.S.C. § 814(a), each alleging a
violation of the safeguard notice issued by Inspector Wier. Tr. 47.
Citation No. 3088080, issued for the alleged violative condition
located beside the No. 4 belt, states:
At least 24 inches of a clear travelway was
2

The present decision is one of four issued this date dealing with
safeguard issues.
In addition to SOCCO, supra, the other decisions are
Mettiki Coal Corp., 14 FMSHRC ~-• Nos. YORK 89-10-R, etc.; and Rochester &
Pittsburgh Coal Co., 14 FMSHRC _,Nos. PENN 88-309-R, etc.

19

not provided on both sides of the no. 4 belt ... as
.the side not normally walked was obstruct[ed] with
material from the ribs and other material at
numerous locations.
Citation No. 3088162, issued for the alleged violative condition existing
beside the No. 3 belt, states:
At least 24 inches of a clear travelway was
not provided on both sides of the entire no. 3 belt,
as the side not normally walked was obstruct[ed]
with rib material, crib, block and other material at
numerous locations.
Inspector Mull designated both alleged violations to be of a
significant and substantial nature because he believed that the obstructions
presented tripping and slipping hazards that could cause a miner to suffer
strains, sprains, and bruises. Furthermore, he found that if persons
tripped on the obstructions, they could fall against the belt and catch
their arms in the roller, which could be permanently disabling or fatal.
BethEnergy contested both citations, and the matter proceeded to a hearing
before Judge Fauver.
At the hearing, Roger Uhazie, the subdistrict manager for MSHA,
testified that there are 47 act~ve mines covered by the MSHA Monroeville
Sub-District Office. Tr. 33-34. Mr. Uhazie testified that all of the large
miries' in the subdistrict have a similar safeguard requiring 24 inches of
clear·ance on both sides of belt conveyors. Tr. 31. Five mines that have
not been.issued a similar safeguard do not have belt conveyors or are small
mines. Tr·. 34, 37.
In his decision, the judge focused on the validity of the underlying
safeguard. Preliminarily, he acknowledged that he had previously
interpreted Zeigler Coal Co. v. Kleppe, 536 F.2d 398 (D.C. Cir. 1976), to
stand for the proposition that. safeguards addressing commonly encountered
hazards. in mines were invalid because they we.re not mine-specific and should
have been the subject of a mandatory standard. 12 FMSHRC at 766.
The judge then explained that in United Mine Workers of America v.
Dole, 870 F.2d 662 (D.C. Cir. 1989), the United States Court of Appeals for
the District of Columbia Circuit clarified its earlier holding in Zeigler.
The judge stated:
As so clarified, the Zeigler decision is 'a warning
that the Secretary should utilize mandatory
standards [by formal rulemaking] for requirements of .
universal application,' but it does not preclude the
Secretary from 'requiring that generally-applicable
plan approval criteria or their equivalents be
incorporated into mine plans.' The Court's
reasoning for the latter conclusion has particular
significance here.

20

12 FMSHRC at 767, citing Dole, 870 F.2d at 672. The judge interpreted the
Court's reasoning to mean that the Secretary would not circumvent formal
rulemaking procedures by requiring incorporation of generally applicable
roof control provisions in plans if those provisions were based upon
criteria that had been promulgated in accordance with notice-and-comment
rulemaking procedures. 12 FMSHRC at 767-68.
The judge then concluded that the roof control plan criteria reviewed
in Dole and the _safeguard criteria at sections 75.1403-2 through -11 were
similar in that both were promulgated in accordance with section 101 of the
Act, 30 U.S.C. § 811, and that neither was enforceable until it was
incorporated into an actual plan or safeguard. The judge summarized:
I hold that if an inspector's safeguard notice is
based on a published criterion (in 30 C.F.R.
§§ 75.1403-2 through 75.1403-11), using the same or
substantially the same language as the criterion,
then (1) the safeguard is valid even if the hazard
is of a general rather than a mine-specific nature,
and (2) the safeguard is not subject to the strict
construction rule announced by the Commission in
Southern Ohio Coal Co., [7 FMSHRC 509 (April 1985)),
but should be interpreted in the same manner as any
other promulgated safety standard.
12 FMSHRC at 769.
Based upon the foregoing, the judge found the safeguard in question to
be valid because it was patterned upon section 75.1403-S(g), a published
criterion, and he proceeded to interpret the safeguard broadly. 12 FMSHRC
at 770. Finding that the language of the safeguard gave reasonable notice
that the walkway beside the conveyor belt should be clear, the judge
affirmed the citations describing obstructions in the walkway. Id. The
judge also concluded that collateral estoppal should not be applied against
the Secretary in this matter. Id.
The Commission granted BethEnergy's petition for discretionary review.
Oral argument in this matter was heard on February 21, 1991, along with
argument in the other safeguard cases.
II.

Disposition of Issues
A.

Validity of underlying safeguard
1.

The Secretary's general safeguard authority

The central issue in this case is the validity of the underlying
safeguard. In its companion decision issued this date in SOCCO, supra, the
Commission addressed the extent of the Secretary's power to issue
safeguards. We reviewed the text and legislative history of section 314(b)

21

of the Mine Act, 30 U.S.C. § 874(b) (see n.l supra), which confers upon the
Secretary the general authority to issue safeguards. We reaffirmed the
Commission's view, first expressed in Southern Ohio Coal Co., 7 FMSHRC 509,
512 (April 1985)("SOCCO I"), that section 314(b) is an unusually broad grant
of regulatory authority to the Secretary that permits her to issue on a
mine-by-mine basis what are, in effect, mandatory standards dealing with
transportation hazards.
The Commission rejected the proposition that a notice to provide
safeguard is invalid if it addresses a hazard that exists in a significant
number of mines. We noted the considerable authority of the Secretary to
determine what should properly be formulated as mandatory standards, and we
held that the rulemaking provisions of the Mine Act, sections 101 and 301,
30 U.S.C. § 861, do not circumscribe the Secretary's authority to issue
safeguards under section 314(b). Rather, we held' that a safeguard may
properly be issued to deal with commonly encountered transportation hazards,
provided it is based on a determinatjon by the inspector of a specific
transportation hazard existing at a particular mine. We made clear,
however, that a safeguard may not properly be issued by rote application of
general MSHA policies, irrespective of the specific conditions at a given
mine. We also discussed the Court's opinion in Zeigler Coal Co. v. Kleppe,
536 F.2d 378 (D.C. Cir. 1976), and the Commission's opinion in Carbon County
Coal Corp., 7 FMSHRC 1367 (September 1985), both of which dealt with the
mine ventilation plan adoption and approval process, and concluded that
these cases are distinguishable. Finally, we allocated to the Secretary the
burden of proving that a safeguard was issued on the basis of the specific
conditions at a particular mine.
Notwithstanding the legal conclusions
reached in SOCCO, we also questioned, from the standpoint of policy, whether
the proliferation of safeguards is the most effective method of addressing
the more commonly encountered hazards in underground coal mine
transportation, and we strongly suggested that the safety of underground
coal miners would be better advanced by the promulgation of mandatory safety
standards aimed at eliminating such hazards. SOCCO, 14 FMSHRC at~~• slip
op. at 15-16.
2.

Validity of safeguard based on published safeguard
criterion

The Secretary primarily argues that a safeguard addressing a commonly
encountered hazard is nonetheless valid. The Secretary argues alternatively
that, if a safeguard cannot validly be issued for a commonly encountered
hazard, a safeguard issued for such a hazard is nonetheless valid if it is
based upon one of the promulgated safeguard criteria set forth in 30 C.F.R.
§§ 75.1403-2 through 75.1403-11.
The Secretary relies upon Dole, 870 F.2d
662, to support this position.
In ruling that a safeguard dealing with a commonly encountered hazard
may properly be issued if it is based on a published safeguard criterion,
the judge also relied heavily on Dole. In Dole, the United Mine Workers of
America ("UMWA") brought an action asserting that the level of protection
afforded by the Secretary's new roof plan regulations, which include roof
control plan criteria, had been reduced. In its determination of whether

22

the new regulations (30 C.F.R. §§ 75.204(a) & (b), & 75.213 (1990)) afforded
the same level of protection to miners as the predecessor regulations (30
C.F.R. §§ 75.200-7(a), 75.200-12, 75.204, 75.204-1 and 75.200-14 (1987)),
the Court examined whether the predecessor regulations constituted
"mandatory standards," since only such mandatory standards are included
within the scope of the "no-less protection rule." 870 F.2d at 667; 55 Fed.
Reg. 4592 (February 8, 1990). The "no-less protection rule," embodied in
the Act's grant of rulemaking power to the Secretary (30 U.S.C.. § 8ll(a)),
authorizes the Secretary to replace existing mandatory standards only if the
new standards provide at least the same level of protection as the old
standards. See 870 F.2d at 664.
The Court concluded that the predecessor regulations constituted
mandatory standards and, therefore, were subject to the "no-less protection
rule." 870 F.2d at 672. The Court explained that the predecessor
regulations required that a certain level of protection be met by all plans,
even if some individual criteria were not adopted in a specific plan.
870 F.2d at 670.
The Court rejected the argument of i.ntervenor American Mining Congress
("AMC") that roof control plans were intended to contain only mine-specific
provisions and that generally applicable provisions were invalid and not
subject to the "no-less protection rule." 870 F.2d at 669. The Court found
that Congress intended roof control plans to afford comprehensive protection
against roof falls and, therefore, that they could properly contain
provisions that might be appropriate at many mines as well as provisions
that might be inappropriate at other mines. 870 F.2d at 670. The Court
indicated that the AMC's argument was based upon an apparent misconstruction
of Zeigler and Carbon County, supra. The Court interpreted Zeigler and
Carbon County to stand only for the proposition that "the Secretary could
abuse her discretion by utilizing plans rather than explicit mandatory
standards to impose general requirements if by so doing she circumvented
procedural requirements for establishing mandatory standards laid down in
the Mine Act." 870 F.2d at 671-72.
The Court further explained that the Secretary is not precluded from
requiring general plan provisions that would achieve an "overall level of
miner protection on all pertinent aspects of roof control," but that the
Secretary "should utilize mandatory standards for requirements of universal
application."· 870 F.2d at 672. The Court acknowledged that the Secretary
possesses considerable authority to determine what hazards should be dealt
with through the promulgation of mandatory standards under section 101 of
the Mine Act, 30 U.S.C. § 811. 870 F.2d at 671.
We believe that conclusions with regard to criteria that are drawn
from the roof control plan process are not applicable to cases involving
safeguards. A roof control plan must provide the same level of protection
as that afforded by the plan criteria, even if a certain roof plan criterion
is not included in a particular plan. 30 C.F.R. § 75.200-6 (1987); Dole,
870 F.2d at 670. There is no similar requirement with respect to the
safeguard criteria. Section 75.1403-l(b) makes clear that the safeguard
criteria are not binding on any particular operator unless, and until, that

23

operator is given notice, in a written safeguard from an authorized
representative of the Secretary, that one or more of the criteria are
applicable to its mine. 30 C.F.R. § 75.1403-l(b). MSHA's Program Policy
Manual (the "Manual") reiterates "that these criteria are not mandatory."
Manual, Volume V, Part 75, p. 125. 3
As we concluded in SOCCO, a safeguard is valid only if it is based on
a determination by the inspector that a transportation hazard exists at a
particular mine. The fact that a safeguard is based on a published
criterion does not; by itself, establish its validity. In this regard, the
judge erred when he concluded that the safeguard criteria "may be used as
safeguards even though they are applied at many mines and are not minespecific" because they were promulgated in accordance with section 101 of
the Act. 12 FMSHRC at 769. The judge reached this conclusion by
interpreting Dole to mean that the published roof control criteria
constituted mandatory standards because they were promulgated in accordance
with notice-and-comment rulemaking procedures. Id. quoting, 870 F.2d at
670 & 671. We disagree with the judge's interpretation of Dole. The Court
reached the conclusion that the published criteria constituted mandatory
standards not because individual criteria were promulgated but, instead,
because overall they mandated a particular level of protection. The Court
stated that roof control plans can be approved by MSHA "only if they either
conformed to the criteria or 'provide[d] no less than the same measure of
protection to the miners' as the criteria .... MSHA was not only empowered
but required to withhold approval of the plan until the mine operator
incorporated the criterion. Thu~ the criteria ... themselves constituted a
mandatory standard laying down a required level of protection for miners
that had to be met by all plans." 870 F.2d at 670 (emphasis in original)
(citations omitted). The roof control plan criteria in Dole cannot
appropriately be compared to safeguard criteria because, as noted above,
there is no similar requirement that all mines provide the level of
protection that would result from imposition of the safeguard criteria.
Hence, we reject the view that a safeguard is valid merely because it is
based on a published safeguard criterion and, as explained above, we do not
read Dole to compel by analogy the contrary result.

3

The title page of the Manual states that the "MSHA Program Policy
Manual is a compilation of the Agency's policies on the implementation and
enforcement of the Federal Mine Safety and Health Act of 1977 and Title 30
Code of Federal Regulations and supporting programs." The D.C. Circuit has
stated that while the Manual may not be binding on MSHA, "we consider the MSHA
Manual to be an accurate guide to current MSHA policies and practices." Coal
Employment Project v. Dole, 889 F.2d 1127, 1130 n.5 (D.C. Cir. 1989).
(The
Commission has indicated that, as an adjudicative body, it is not necessarily
bound by statements in the Manual, although in appropriate circumstances, it
may choose to defer to and apply such pronouncements. See, ~. King Knob
Coal Co., 3 FMSHRC 1417, 1420 (June 1981).).

24

3.

Judicial construction of safeguard based on a published
criterion

We also reject the judge's determination that a safeguard notice based
on a promulgated safeguard criterion need not be strictly construed by the
Commission, but may be interpreted more broadly in a manner similar to the
proper construction of any other mandatory standard. As we discussed in
SOCCO I (7 FMSHRC at 512), and reaffirm today, a safeguard must be
interpreted narrowly in order to balance the Secretary's unique authority to
require a safeguard and the operator's right to fair notice of the conduct
required of it by the safeguard. The fact that a safeguard is based on a
published criterion does not alter this fundamental consideration. A
criterion does not provide clear notice until it is embodied·in a safeguard
issued to the operator. The focus of judicial inquiry is on whether the
safeguard is based on specific conditions at a mine and, as to those
specific conditions, whether it affords the operator fair notice of what is
required or prohibited by the safeguard.
In sum, we hold that the fact that a notice to provide safeguard is
based upon a promulgated safeguard criterion is not,· in itself,
determinative of the validity of the safeguard. As explained in SOCCO, the
validity of a safeguard depends on whether it was based on the inspector's
evaluation of specific conditions at the mine in question and a
determination that those conditions created a specific transportation hazard
in need of the remedy prescribed. Because the judge in this case failed to
consider the manner in which the safeguard was issued, we vacate the judge's
determination that the safeguard was valid. We remand for further
consideration in light of the present decision, our companion decision
issued today in SOCCO, and the principles of construction announced in
SOCCO I, 7 FMSHRC at 512.
Since we vacate the judge's determination that the underlying
safeguard was valid, we need not reach at this juncture the issue of whether
BethEnergy violated the safeguard, whether the alleged violations were
properly designated significant and substantial, and whether the citations
issued were duplicative. The judge may reach those issues again on remand,
as appropriate.
The single issue remaining is whether the judge erred in concluding
that collateral estoppel should not be applied against the Secretary in this
proceeding.
B.

Collateral Estoppel

BethEnergy contends that the Secretary should be collaterally estopped
from relitigating the issue of whether she possesses the authority to issue
and enforce a safeguard on an MSHA District-wide basis, without
consideration of the specific conditions at a given mine, because she
previously litigated and lost the same issue against BethEnergy in
BethEnergy Mines. Inc., 11 FMSHRC 942 (May 1989)(ALl) (BethEnergy I"). The
judge determined that the Secretary should not be collaterally estopped in
this proceeding because the safeguard in question in BethEnergy I was based

25

upon a different criterion than the criterion invoked here and, further,
that BethEnergy I was decided "without the benefit of the [Dole] decision."
12 FMSHRC 761, 770 (April 1990).
The Secretary counters.that the judge correctly rejected BethEnergy's
collateral estoppel argument because there are significant differences in
the safeguard issues in BethEnergy I and the present case. The Secretary
considers the most significant difference to be that this case involves the
validity of a safeguard based upon a published criterion, while in
BethEnergy I the safeguard :was greatly modified from the language of a
published criterion.
Finally, the Secretary argues that BethEnergy I
involved a different mine and that the safeguard addressed a different
hazard.
Under the doctrine of collateral estoppel, a judgment on the merits in
a prior suit may preclude the relitigation in a subsequent suit of any
issues actually litigated and determined in the prior suit. See, ~.
Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326 n.5 (1979); Bradley v.
Belva Coal Co., 4 FMSHRC 982, 990 (June 1982). Collateral estoppel does not
apply in instances in which there has been a change in controlling facts or
applicable legal principles between the two cases. See, ~. Montana v.
United States, 440 U.S. 147, 158-59 (1979); United States v. Stauffer
Chemical Co., 464 U.S. 165, 169 (1984). A change in controlling facts may,
in effect, create a new issue in the second suit that was not litigated or
adjudicated in the prior suit. lB J. Moore, Moore's Federal Practice ~0.448
(2d ed. 1984). Identity of issue is a ~undamental element that must be
satisfied before collateral estoppel may be applied. Continental Can Co ..
U.S.A. v. Marshall, 603 F.2d 590, 594 (7th Cir. 1979).
As discussed above, the fact that a safeguard is based upon a
published criterion does not necessarily affect its validity or the manner
in which it is to be judicially construed. Accordingly, we reject the
Secretary's contention that the issues in the two proceedings differ
significantly merely because the safeguard in the present proceeding is
founded on a published criterion. Likewise, we reject the judge's apparent
determination that there was a change in legal principles between BethEnergy
i and the present case because BethEnergy I was decided without the benefit
of Dole. Dole was in fact decided before BethEnergy I.
Nonetheless, we agree with the Secretary that the judge correctly
rejected BethEnergy's collateral estoppel argument. We conclude that
collateral estoppel should not be applied against the Secretary in this
case, in part, because BethEnergy did not prove identity of issue in view of
the different controlling facts in BethEnergy I and the present case.
In BethEnergy I, the judge found that the evidence was undisputed that
the same safeguard had been issued at all mines with track haulage in MSHA
District 3, that these safeguards were uniformly based on a sample furnished
by MSHA's District 3 Office, and that the standardized modification language
was applied to _all track haulage mines in District 3, regardless of the
conditions in any particular mine. See 11 FMSHRC at 943. Here, the
evidence was presented that the same safeguard requiring 24 inches of

26

clearance on both sides of conveyor belts had not been issued to all mines
in the relevant MSHA subdistrict with belt conveyors. Small mines in the
subdistrict did not receive the safeguards. Tr. 31. BethEnergy has not
shown that there was no change in controlling facts between BethEnergy I and
this case, and therefore, has not proven identity of issue.
More importantly, however, we reject BethEnergy's collateral estoppel
argument because we find it to be irrelevant to the disposition of the
issues before the Commission in this case. As noted, BethEnergy seeks to
apply collateral estoppel to prevent the Secretary from litigating the issue
of "whether the Secretary has the authority to issue and epforce a safeguard
pursuant to 30 C.F.R. § 75.1403 on a District-wide basis without
consideration of the specific conditions at the mine." BE Br. at 24. The
Secretary is not attempting to litigate that issue. In fact, it appears
that the Secretary agrees that a safeguard may be issued only after a
representative of the Secretary considers the specific conditions at a mine.
See, ~. Oral Arg. Tr. at 26. Thus, because the Secretary does not
dispute the issue that BethEnergy seeks to estop her from litigating,
collateral estoppel would have no effect on the resolution of the issues
before the Commission ..
III.

Conclusion
For the reasons set forth above, we affirm, in result, the judge's
decision that collateral estoppel should not be applied against the
Secretary in this case, vacate the remainder of the judge's decision, and
remand this case for further consideration.
With respect to the issue of whether the underlying safeguard is
valid, the judge should set forth findings and conclusions as to whether the
Secretary proved that the disputed safeguard was based on the judgment of
the inspector as to the specific conditions at BethEnergy's Mine No. 60 and
on a determination by the inspector that a transportation hazard existed
that was to be remedied by the action prescribed in the safeguard. Taking
into consideration the principles announced in SOCCO I, the judge should

27

determine whether the safeguard notice "identif[ied] with s.pec.ifi.c~ty. t-he
nature of the hazard at which it [was] directed and the conduct required of
the operator to remedy such hazard." 7 FMSHRC at 512.
If the judge finds
the safeguard to have been validly issued, he should resolve the question of
whether BethEnergy violated the safeguard. The remaining issues are to be
reconsidered as appropriate to the judge's other determinations.

Richard V. Backley, Commissioner

~d,d·Wb

J~oy7X

A~-e
ne Holen, Commission.er
~ '}
Lf'

I

.

I

.

~·

f (_j_Y_~

L. Clair Nelson, Commissioner

Distribution
R. Henry Moore, Esq.
Buchanan Ingersoll
600 Grant Street, 58th Floor
Pittsburgh, PA 15219
Carl C. Charneski, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Administrative Law Judge William Fauver . .
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041
28

PENN 89-277-R
PENN 89-278-R

.

FED~RAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6Tl:f FLOOR
WASHINGTON·, D.C. 20006

January 10, 1992
SECRETARY OF IABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket Nos. YORK 89-10-R
YORK 89-26

V.

METTIKI COAL CORPORATION
BEFORE:

Ford, Chairman; Backley, Doyle, Holen and Nelson, Commissioners
DECISION

BY THE COMMISSION:

This consolidated contest and civil penalty proceeding, arising under
the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et seq.
(1988) ("Mine Act" or "Act"), presents the following issues: (1) whether a
notice to provide safeguard issued pursuant to 30 C.F.R. § 75.1403 is valid if
it addresses conditions that exist at a significant number of mines;
(2) whether the validity of a notice to provide safeguard is affected by the
fact that it is patterned after 30 C.F.R. § 75.1403-lO(e), a published
safeguard criterion; and (3) whether the Secretary of Labor should be
collaterally estopped from litigating the issues in this case. 1 Our decision
1

30 C.F.R. § 75.1403 repeats section 314(b) of the Mine Act,
30 U.S.C. § 874(b), and states:
Other safeguards adequate, in the judgment of an
authorized representative of the Secretary [of Labor],
to minimize hazards with respect to transportation of
men and materials shall be provided.
30 C.F.R. § 75.1403-1 sets forth general provisions regarding "criteria"
by which authorized representatives are guided in requiring safeguards. Section
75.1403-l(a) provides:
Sections 75.1403-2 through 75.1403-11 set out the
criteria by which an ·authorized representative of the
Secretary will be guided in requiring other safeguards
on a m:i.ne-by-mine basis under § 75.1403.
Other
safeguards may be required.
The procedures by which an authorized representative of the Secretary may
29

in this matter is one of several issued on this date with respect to the
authority of the Secretary of Labor to issue safeguards. 2
Commission Administrative Law Judge William Fauver concluded that the
Secretary was collaterally estopped from litigating the issues pertaining to
validity of a safeguard raised in this case, because the Secretary litigated
and lost.on the same issues against a different mine operator in BethEnergy
Mines, Inc., li FMSHRC 942 (May 1989)(AI..J)("BethEnergy I"). The judge,
relying on BethEnergy I, also held, on the merits, that the citation charging
a violation of the safeguard and the underlying safeguard were invalid.
12 FMSHRC 92 (January 1990)(AI..J). For the reasons that follow, we reverse the
judge's decision in part, vacate it in part and remand this case for further
proceedings.
I.

Factual Background and Procedural History
On November 1, 1988, MSHA Inspector Charles Wotring inspected the
Mettiki Mine in Garrett County, Maryland. He observed an empty and unattended
Eimco diesel-powered, self-propelled personnel carrier parked in a crosscut
off of the main E-2 track about 20 feet from the base of a slight incline.
The personnel carrier was equipped with two brake systems: service brakes used
during normal operation and a parking brake designed to prevent the carrier
from moving when parked. The parking brake was engaged, but the personnel
carrier was not secured by stopblocks, derails or chain-type car holds.

issue a citation pursuant to section 75.1403 are described in 30 C.F.R.
§ 75.1403-l(b).

The authorized representative of the Secretary
shall in writing advise the operator of a specific
safeguard which is required pursuant to § 75.1403 and
shall fix a time in which the operator shall provide and
thereafter maintain such safeguard. If the safeguard is
not provided within the time fixed and if it is not
maintained thereafter, a [citation] shall be issued to
the operator pursuant to section 104 of the Act.
30 C.F.R. § 75.1403-10
75.1403-lO(e) provides:

is entitled "Criteria-Haulage;

general"

and section

Positive-acting stopblocks or derails should be
used where necessary to protect persons from danger of
runaway haulage equipment.
2

The other safeguard decisions issued today are: Southern Ohio Coal
Company, 14 FMSHRC ~~•Nos. WEVA 88-144-R, etc.; BethEnergy Mines. Inc.,
14 FMSHRC ~~•Nos. PENN 89-277-R, etc.; and Rochester & Pittsburgh Coal Co.,
14 FMSHRC _ _ , Nos. PENN 88-309-R, etc.

30

Inspector Wotring issued the citation to Mettiki because he concluded
that securing the carrier with only the parking brake was insufficient to
comply with the notice to provide safeguard that had been in effect at the
mine since June 1980. Wotring believed that the safeguard, as subsequently
modified, required track-mounted haulage equipment to be secured with a
stopblock, equipped with derails, or chained to the rail to prevent runaway
movement. The citation stated in part:
The White Knight No. 2 personnel carrier was parked on
the E-2 main line track incline, unattended and
unsecured to prevent runaway. No chain or other means
was provided to prevent runaway of this equipment.
Gov. Exh. 22. The inspector designated the alleged violation as being of a
significant and substantial nature. Wotring also found Mettiki's negligence
to be moderate.
The underlying notice to provide safeguard had been issued by MSHA
Inspector Michael Evanoff on June 1, 1980, at the Gobbler Knob Mine (now part
of the Mettiki Mine) and provided:
Positive acting stopblocks or derails are not being
used near the bottom of the slope track haulage to
protect persons from danger of runaway haulage
equipment. Trackmen regularly extend the track
haulage at this area which lies on an approximate 17
degree grade. This is a notice to provide safeguards
requiring in this mine that positive acting stopblocks
or derails shall be used where necessary to protect
persons from danger of runaway haulage equipment.
Gov. Exh. 2 3 .
The safeguard was modified on several occasions, most recently on May
11, 1988, to read as follows:
Safeguard 0629279 issued 6-1-80 is hereby modified in
the requirements to read: Positive acting stopblocks,
derails or chain type car holds shall be used to
secure or prevent runaway of track mounted haulage
equipment. Other devices not specifically designed
for such purpose are not acceptable, such as skid
retarders, post or crib blocks crossed over rails of
any design in front/rear of haulage equipment, wooden
chocks under wheels or jill pokes of any design.
Gov. Exh. 14.
The notice to provide safeguard was patterned after 30 C.F.R. § 75.1403lO(e), which states:

Positive-acting stopblocks or derails should be used

31

where necessary to protect persons from danger of
runaway haulage equipment.
This notice to provide safeguard, as modified, was essentially the same
as a safeguard that was invalidated by Commission Administrative Law Judge
Gary Melick in BethEnergy I, supra. In that case, the judge found that "all
of these safeguards regarding the use of positive acting stopblocks or derails
in [MSHA's] District 3 were uniformly modified to include language prohibiting
the use of certain types of stopblocks," and that "this standardized language
was applied to all track haulage mines in District 3, regardless of the
conditions in any particular mine." 11 FMSHRC at 943. Judge Melick concluded
that "[s]ince it is undisputed that the original safeguard in this case, as
well as the subsequent modifications, were issued on a district-wide basis
without regard to the specific conditions at [the mine] they were not properly
issued." 11 FMSHRC at 948. The Secretary did not appeal the judge's decision
in BethEnergy I and it became a final decision of the Commission by operation
of the statute. Section 113(d)(l) of the Mine Act, 30 U.S.C. § 823(d)(l).
In his decision in the present case, Judge Fauver vacated the safeguard
and the citation. The judge noted that in BethEnergy I, Judge Melick
determined that MSHA had issued safeguards requiring the use of positive
acting stopblocks or derails to all track haulage mines in MSHA District 3,
regardless of the conditions at any particular mine. Judge Fauver held that,
inasmuch as this case involves the same MSHA District and the same
standardized safeguard, the Secr~tary was collaterally estopped from
relitigating Judge Melick's findings in this case. 12 FMSHRC at 95. Judge
Fauver, relying on BethEnergy I, also held, on the merits, that the underlying
safeguard was invalid. Id. The Commission granted the Secretary's petition
for discretionary review. Oral argument in this matter-was heard on February
21, 1991, along with argument in the other safeguard cases.
II.

Disposition of Issues
A.

The Secretary's safeguard authority

The central issue in this case is the validity of the underlying
safeguard. In its companion decision issued this date, Southern Ohio Coal
Co., 14 FMSHRC _ _ ,Nos. WEVA 88-144-R, etc. ("SOCCO"), the Commission
addressed the extent of the Secretary's authority to issue safeguards under
section 314(b) of the Mine Act. 30 U.S.C. § 874(b) (See n.l supra). We
reviewed the text and legislative history of that section and reaffirmed the
Commission's view, first expressed in Southern Ohio Coal Co., 7 FMSHRC 509,
512 (April 1985)("SOCCO I"), that section 314(b) is an unusually broad grant
to the Secretary of regulatory authority permitting her to issue, on a mineby-mine basis, what are, in effect, mandatory standards dealing with
transportation hazards.
The Commission rejected the proposition that a notice to provide
safeguard is invalid if it addresses a hazard that exists in a significant
number of mines. We noted the considerable authority of the Secretary to

32

determine what should properly be formulated as mandatory standards, and we
held that the rulemaking provisions of the Mine Act, section~ 101 and 301, do
not circumscribe the Secretary's authority to issue safeguards under section
314(b). Rather, we held that a safeguard may properly be issued to deal with
commonly encountered transportation hazards, provided it is based on a
determination by the inspector of a specific transportation hazard exist:lng at
a particular mine. We made clear, however, that a safeguard may not properly
be issued by rote application of general MSHA policies, irrespective of the
specific conditions at a given mine. We also discussed the Court's opinion in
Zeigler Coal Co. v.· Kleppe, 536 F.2d 398 (D.C. Cir. 1976), and the
Commission's opinion in Carbon County Coal Corp., 7 FMSHRC 1367 (September
1985), both of which dealt with the mine ventilation plan adoption and
approval process, and concluded that these cases are distinguishable.
Finally, we allocated to the Secretary the burden of proving that a safeguard
was issued on the basis of the specific conditions at a particular mine.
Notwithstanding the legal conclusions reached in SOCCO, we also questioned,
from the standpoint of policy, whether the proliferation of safeguards is the
most effective method of addressing the more commonly encountered ha~ards in
underground coal mine transportation, and we strongly suggested that the
safety of underground coal miners would be better advanced by the promulgation
of mandatory safety standards aimed at eliminating such hazards.
SOCCO,
14 FMSHRC at ~~• slip op. at 15-16.
In BethEnergy Mines. Inc., 14 FMSHRC -.~•Nos. PENN 89-277-R, etc.
("BethEnergy"), also issued this date, we concluded that the validity of a
safeguard is not affected by the fact that it is based on a promulgated
criterion in section 75.1403, and that the principles with respect to roof
control plan criteria set forth in the D.C. Circuit's decision in UMWA v.
Dole, 870 F.2d 662 (D.C. Cir. 1989) are not relevant to cases involving
safeguards. BethEnergy, slip op. at 7-8.
For the reasons set forth in
BethEnergy,. we hold that a safeguard must be based on the specific conditions
at a mine, regardless of whether the safeguard is patterned after a
promulgated criterion, and that an otherwise invalid safeguard is not made
valid simply because it is based on a promulgated criterion.
B.

Validity of the safeguard at issue

Judge Fauver adopted Judge Melick's reasoning in BethEnergy I and held
that the safeguard was invalid.
In BethEnergy I, Judge Melick, having
determined that all of the mines with track haulage in MSHA District 3 had
been issued the same safeguard, regardless of the conditions in any particular
mine, invalidated the safeguard on that basis.
In SOCCO, we rejected the "mine-peculiar" view of the Secretary's
safeguard authority.
In BethEnergy, we held that a safeguard must be based on
the specific conditions at a mine, regardless of whether the safeguard is
patterned after a promulgated criterion.
Thus, consistent with these
decisions, the safeguard in question in this case is valid, notwithstanding
the fact that similar safeguards were issued for similar hazards at a number
of other mines in MSHA District 3, if it was actually based on the specific
conditions at Mettiki's mine and on a determination by the inspector that
those conditions created a transportation hazard in need of correction.

33

The judge's analysis is not con.sistent with .the foregoing framework.
Accordingly, we vacate his determination with regard to the validity of the
safeguard and remand this proceeding to the judge for reevaluation of the
safeguard's validity within the framework discussed in SOCCO, BethEnergy and
this decision.
C.

Collateral Estoppel

Mettiki also contends that the Secretary should be collaterally estopped
from denying that $tandardized safeguards similar to the safeguard at issue in
this case had been issued to all track haulage mines in MSHA District 3,
regardless of the conditions in any particular mine, because she previously
litigated that issue unsuccessfully in BethEnergy I. Judge Fauver, citing
Parkland Hosiery Co. v. Shore, 439 U.S. 322 (1979), and Blonder-Tongue
Laboratories. Inc. v. University of Illinois Foundation, 402 U.S. 313 (1971),
determined that, because the Secretary had litigated and lost that issue
against a different operator, she was estopped from relitigating it in this
case. 12 FMSHRC at 95.
Relying on United States v. Mendoza, 464 U.S. 154 (1984), the Secretary
argues that ~he judge erred because collateral estoppel cannot be applied
against the federal government in cases involving nonmutual parties. She
contends that since Mettiki was not a party to the earlier litigation, the
Secretary cannot be collaterally estopped from litigating the validity of the
safeguard at issue in this case.
In Mendoza, the Supreme Court held that the federal government is not
bound by an adverse decision of a United States District Court "in a
[subsequent] case involving a litigant who was not a party to the earlier
litigation." 464 U.S. at 162. The Court stated that the federal government
is "more likely than any private party to be involved in lawsuits against
different parties which nonetheless involve the same legal issues." 464 U.S.
at 160. The Court concluded that the application of nonmutual estoppel
against the federal government would force the government "to appeal every
adverse decision in order to avoid foreclosing further review." 464 U.S. at
161.

34

We conclude that collateral estoppel should not be applied against the
Secretary in this case because Mettiki was not a party in BethEnergy I. The
Secretary should not be bound in the present proceeding by Judge Melick's
decision in an earlier case involving a different mine operator. The cases
cited by the judge to support his determination that collateral estoppel
should be applied are inapposite. In both Parklane Hosiery and BlonderTongue, the Court authorized the use of collateral estoppel to bar
relitigation of issues that had been previously litigated in a prior case even
though the party seeking estoppel was not a party in the previous litigation.
Those cases, however, did not involve the federal government. The Court in
Mendoza disapproved the use of nonmutual collateral estoppel against the
federal government. 464 U.S. at 160-63. Mettiki has not directed our
attention to any precedent or compelling reason justifying a departure from
Mendoza. We hold, therefore, that the judge erred in ruling that the
Secretary was collaterally estopped from litigating the validity of the
safeguard in this case.
III.
Conclusion
For the reasons set forth above, we reverse the judge's decision that
collateral estoppel should be applied against the Secretary in this case,
vacate the judge's decision that the safeguard is invalid, and remand this
case for further consideration.

35

The judge should set forth findings and conclusions as to whether the
Secretary proved that the disputed safeguard was based on the judgment of the
inspector as to the specific conditions at the Mettiki Mine and on the
inspector's determination that a transportation hazard existed that was to be
remedied by the action prescribed in the safeguard.
Taking into consideration
the principles announced in SOCCO I, the judge shoul.d determine whether the
safeguard notice "identif[ied] with specificity the nature of the hazard at
which it [was] directed and the conduct required of the operator to remedy
such hazard." 7 FMSHRC at 512.
If the judge finds the safeguard to have been
validly issued, he should resolve the question of whether Mettiki violated the
safeguard.
If the judge determines that there was a violation, he should then
consider whether the violation was of a significant and substantial nature and
assess an appropriate civil penalty.

Richard V. Backley, Commissioner

Arlene Ho en, Commissioner

'J-{i~IL~~
L. Clair Nelson, Commissioner
Distribution

Susan E. Chetlin, Esq.
Mettiki Coal Corporation
2525 Harrodsburg Road, Suite 300
Lexington, Kentucky 40504
Carl C. Charneski, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Administrative Law Judge William Fauver
Federal Mine Safety a·nd Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041
3

6

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON·, D.C. 20006

January 10, 1992
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket Nos. PENN 88-309-R
PENN 88-310-R

v.

ROCHESTER AND PITTSBURGH
COAL COMPANY
BEFORE:

Ford, Chairman; Backley, Doyle, Holen and Nelson, Commissioners
DECISION

BY THE COMMISSION:
This case, arising under the Federal Mine Safety and Health Act of 1977,
30 U.S.C. § 801 et seq. (1988)("Mine Act" or "Act"), presents the issue of
whether a notice to provide safeguard issued pursuant to 30 C.F.R. § 75.1403
is invalid if it addresses conditions that exist in a significant num:ber of
mines. 1 Our decision in this matter is one of several issued on this date

l

30 C.F.R. § 75.1403 repeats section 314(b) of the Mine Act, 30 U.S.C. §
874(b), and states:
Other safeguards adequate, in the judgment of an
authorized representative of the Secretary [of Labor],
to minimize hazards with respect to transportation of
men and materials shall be provided.
I

The procedures by which an authorized representative of the Secretary
may issue a citation pursuant to section 75.1403 are described in 30 C.F.R.
§ 75.1403-l(b).
The authorized representative of the Secretary
shall in writing advise the operator of a specific
safeguard which is required pursuant to § 75.1403 and
shall fix a time in which the operator shall provide and
thereafter maintain such safeguard. If the safeguard is
not provided within the time fixed and i f it is not
maintained thereafter, a [citation] shall be issued to
the operator pursuant to section 104 of the Act.

37

concerning the authority of the Secretaiy of Labor to issue safeguards.

2

Commission Administrative Law Judge Avram Weisberger concluded that the
Secretary failed to prove that the safeguard was "mine specific" to the
Greenwich Collieries No. 2 Mine of Rochester and Pittsburgh Coal Company
("R&P"). 11 FMSHRC 2007, 2010 (October 1989)(ALJ). Consequently, he found
the safeguard to be invalid because it was not promulgated pursuant to the
rulemaking procedures of the Act. Accordingly, the judge vacated the
citations issued to R&P alleging violations of the safeguard.
For the reasons
that follow, we vacate the judge's decision and remand this case to the judge
for further proceedings.
I.

Factual Background and Procedural History
On August 24, 1988, Nevin Davis, an inspector of the Department of
Labor's Mine Safety and Health Administration ("MSHA"), conducted a spot
inspection at the Greenwich Collieries No. 2 Mine and observed a miner exiting
an elevator at the top of the South Portal with a portable dolly made of metal
pipe. The dolly was approximately 2 feet high and tapered towards its
rectangular base, which was approximately 1 foot by 2 feet.
The dolly had two
wheels and was designed to be pushed by hand.
Davis issued a citation to R&P
alleging a violation of an underlying Notice to Provide Safeguard (No.
2885431). The citation states:
An employee of this Company was observed by this
writer exiting the South Portal elevator at the
surface area with a metal type portable dolly carrying
device. A notice to provide Safeguard No. 2885431 was
issued at this mine on 05/18/88 under District
Memorandum No. 207 - dated May 8, 1978 under
Part/Section 75.1403 and prohibits person or persons
being transported in elevators with equipment,
supplies, or other materials except small hand tools,
surveying instruments, or technical devices.
The inspector designated the alleged violation as being of a significant and
substantial nature.
On September 6, 1988, Davis was again at the No. 2 mine and observed a
miner exiting the top of the same South Portal· elevator with a dolly, which he
thought was the same one that he had observed'on August 24, 1988. He issued
another citation, again alleging a violation of Notice to Provide Safeguard
No. 2885431. The citation states:
An employee of this Company (Lamp No. 109) was
observed and later questioned by this writer exiting

2

Our other safeguard decisions issued today are: Southern Ohio Coal
Company, 14 FMSHRC ~~• Nos. WEVA 88-144-R, etc.; BethEnergy Mines, Inc.,
14 FMSHRC ~~'Nos. PENN 89-277-R, etc.; and Mettiki Coal Corp.,
14 FMSHRC _ _ ,Nos. YORK 89-10-R, etc.

38

the South Portal elevator at the surface area with a
metal type portable dolly carrying device. A notice
to provide Safeguard No. 2885431 was issued at this
mine on 05/18/88 under District Memorandum No. 207
dated May 8, 1978 under Part/Section 75.1403 and
prohibits person or persons being transported in
elevators with equipment, supplies, or other
materials, except small hand tools, surveying
instruments, or technical devices.
The inspector also designated this violation as significant and substantial.
Notice to Provide Safeguard No. 2885431 had been issued by Inspector
Davis on May 18, 1988, as a result of his observations at the No. 2 Mine on
May 16, 1988. On that date, Davis saw two miners unloading four or five metal
pipes about 2 inches in diameter and between 2 to 4 feet in length from an
elevator. There were also two unidentified "cylindrical" objects about 1/2
foot high on the floor of the elevator. Based on these observations and
relying on "District Memorandum No. 207," Davis issued the Notice to Provide
Safeguard, which states:
Two (2) employees of this Company w[ere] observed by
this writer on 05/16/88 at approximately 1500 hours
exiting this mine[']s underground workings by way of
the South Portal[']s elevator. These same two
employees then proceeded to unload metal pipe
arrangements and large cylindrical type objects (2)
from this elevator. This notice to provide safeguard
is issued for this mine per District Memorandum
No. 207 dated May 8, 1978 and requires that no persons
shall be transported on any cages or elevators with
equipment, supplies, or other materials. This does
not prohibit the carrying of small hand tools,
surveying instruments, or technical devices.
District Memorandum No. 207, from Donald W. Huntley, MSHA District
Manager for Coal Mine Safety and Health, states:
In accordance with the procedure for expansion of
provisions under section 75.1403, 30 C.F.R. 75, ...
the following list of provisions should be enforced:
No person shall ride on a cage
or elevator with equipment,
supplies, or other materials.

39

This does not prohibit the
carrying of small hand tools,
surveying instruments, or
technical devices. 3
In his decision, the judge stated that a safeguard must be issued on a
"mine-specific" basis, dealing with hazards "unique" or "peculiar" to a given
mine, and that a safeguard purporting to address "generally applicable"
conditions must instead be promulgated pursuant to the rulemaking provisions
of the Act. 11 FMSHRC at 2010-11. · The judge found that the Secretary had
failed to establish that the safeguard in issue was "mine-specific" to the No.
2 mine. 11 FMSHRC at 2011. The judge concluded that the safeguard was
invalid "as it was not promulgated pursuant to the rule-making procedures" of
the Mine Act and dismissed the citations as being predicated upon an invalidly
issued safeguard. Id. The Commission granted the Secretary's petition for
discretionary review. Oral argument in this matter was heard on February 21,
1991, along with argument in the other safeguard cases.
II.
Disposition of Issues

The sole issue in this case is the validity of the underlying safeguard.
In its companion decision issued this date, Southern Ohio Coal Co.,
14 FMSHRC _ _ , Nos. WEVA 88-144-R, etc. ("SOCCO"), the Commission addressed
the extent of the Secretary's authority to issue safeguards under section
314(b) of the Mine Act, 30 U.S.C. § 874(b) (~ n.l supra). We reviewed the
text and legislative history of that section and reaffirmed the Commission's
view, first expressed in Southern Ohio Coal Co., 7 FMSHRC 509, 512 (April
1985)("SOCCO I"), that section 314(b) is an unusually broad grant to the
Secretary of regulatory authority permitting her to issue, on a mine-by-mine
basis, what are, in effect, mandatory standards dealing with transportation
hazards.
The Commission rejected the proposition that a notice to provide
safeguards is invalid if it addresses a hazard that exists in a significant
number of mines. We noted the considerable authority of the Secretary to
determine what should properly be formulated as mandatory standards, and we
held that the rulemaking provisions of the Mine Act, sections 101 and 301, do
not circumscribe the Secretary's authority to issue safeguards under section
314(b). Rather, we held that a safeguard may properly be issued to deal with
commonly encountered transportation hazards, provided it is based on a
determination by the inspector of a specific transportation hazard existing at
a particular mine. We made clear, however, that a safeguard may not properly
be issued by rote application of general MSHA policies, irrespective of the
3

The Secretary does not contend that the safeguard at issue in this
proceeding was based on any published safeguard criterion set forth at 30 C.F.R.
§§ 75.1403-2 through -11.
We note, however, that 30 C.F.R. § 75.1403-7(k),
dealing with man trips, provides that " [ s] upplies or tools, except small hand
tools or instruments, should not be transported with men."

40

specific conditions at a given mine. We discussed the Court's opinion in
Zeigler Coal Co. v. Kleppe, 536 F.2d 378 (D.C. Cir.. 1976), and the
Commission's opinion in Carbon County Coal Corp., 7 FMSHRC 1367 (September
1985), both of which dealt with the mine ventilation plan adoption and
approval process, and concluded that these cases are distinguishable.
Finally, we allocated to the Secretary the burden of proving that a safeguard
was issued on the basis of the specific conditions at a particular mine.
Against the backdrop of these general principles, we now review the judge's
determinations in the present case. Notwithstanding the legal conclusions
reached in SOCCO, we also questioned, from the standpoint of policy, whether
the proliferation of safeguards is the most effective method of addressing the
more commonly encountered hazards in undergr·ound coal mine transportation, and
we strongly suggested that the safety of underground coal miners would be
better advanced by the promulgation of mandatory safety standards aimed at
eliminating such hazards.
SOCCO, 14 FMSHRC at~~• slip op. at 15-16.
The judge concluded that the Secretary failed to establish that the
safeguard was "mine-specific to the subject mine." 11 FMSHRC at 2011. The
judge determined that Inspector Davis issued the safeguard as a result of
District Memorandum No. 207 and that both the terms of this memorandum as well
as the safeguard itself "relate to conditions that are applicable .to all
elevators and are not unique to the elevators at Mine No. 2." 11 FMSHRC at
2010-11. The judge concluded that there is no evidence that the condition
described in the safeguard "is unique to Mine No. 2, or is occasioned by
equipment peculiar to Mine No. 2." 11 FMSHRC at 2011.
In SOCCO, we rejected the "mine-peculiar" view of the Secretary's
safeguard authority.
Consistent with that holding, the safeguard in question
in this case is valid, notwithstanding the fact that similar safeguards were
issued at a number of other mines, if it was actually based on the specific
conditions at the Greenwich Collieries No. 2 Mine and on a determination by
the inspector that those conditions created a transportation hazard in need of
correction. The judge also relied heavily on Zeigler and Carbon County,
supra. For the reasons explained in SOCCO, those decisions do not compel the
"mine-peculiar" approach in the safeguard context.
In light of these
conclusions, we vacate the judge's decision and remand this proceeding to him
for reevaluation of the validity of the safeguard according·to the framework
discussed in SOCCO and in this decision.
·
The judge should set forth findings and conclusions as to whether the
Secretary proved that the disputed safeguard was based on the judgment of the
inspector as to the specific conditions at Mine No. 2 and on a determination
by the inspector that a transportation hazard existed that was to be remedied
by the action prescribed in the safeguard. Taking into consideration the
principles announced in SOCCO I, the judge should determine whether the
safeguard notice "identif[ied] with specificity the nature of the hazard at
which it [was] directed and the conduct required of the operator to remedy
such hazard." 7 FMSHRC at 512.
If the judge finds the safeguard to have been
validly issued, he should resolve the question of whether R&P violated the
safeguard.
If the judge determines there were violations, he should then
consider whether the violations were of a significant and substantial nature
and should assess appropriate civil penalties.

41

III.

Conclusion
For the foregoing reasons, we vacate the judge's decision and remand for
further proceedings consistent with this decision.

Joyce A. Doyle,

~.~

Arlene Holen, Commissioner

diL_:_~'7lu_ ~

L. Clair Nelson, Commissioner

Distribution
Joseph A. Yuhas, Esq.
Rochester & Pittsburgh Coal Company
P.O. Box 367
Ebensburg, PA 15931
Carl Charneski, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Administrative Law Judge Avram Weisberger
.Federal Nine Safety and Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041

42

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006 ·

January 10, 1992
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
v.

Docket No. KENT 88-152

GREEN RIVER COAL COMPANY, INC.

BEFORE:

Ford, Chairman; Backley, Doyle, Holen and Nelson, Commissioners
DECISION

BY THE COMMISSION:
The issue in this civil penalty proceeding arising under the Federal
Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et seq. (1988)(the "Mine
Act"), is whether Green River Coal Company, Inc. ("Green River") failed to
comply with a notice to provide safeguard issued pursuant to 30 C.F.R.
§ 75.1430 and based upon the criterion set forth in 30 C.F.R. § 75.14035(g) .1 The Secretary alleges that conditions found by her inspector
1

30 C.F.R. § 75.1403 repeats section 314(b) of the Mine Act, 30 U.S.C.
§ 874(b), and states:
Other safeguards adequate, in the judgment of an
authorized representative of the Secretary [of Labor],
to minimize hazards with respect to transportation of
men and materials shall be provided.
The procedures by which an authorized representative of the Secretary
may issue a citation pursuant to section 75.1403 are described in 30 C.F.R.
§ 75.1403-l(b).
The authorized representative of the Secretary shall
in writing advise the operator of a specific safeguard
which is required pursuant to § 75.1403 and shall fix
a time in which the operator shall provide and
thereafter maintain such safeguard. If the safeguard
is not provided within the time fixed and if it is not
maintained thereafter, a notice shall be issued to the
operator pursuant to section 104 of the Act.
30 C.F.R. §§ 75.1403~2 through 75.1403-11 set forth specific criteria by

43

subsequent to the issuance of a safeguard notice and described in a.citation
alleging a violation of section 75.1403-5(g) were prohibited by the
safeguard notice. Commission Administrative Law Judge George A. Koutras
found that the conditions for which the citation was issued were not
encompassed by the safeguard notice, and he vacated the citation. 11 FMSHRC
685 (April 1989)(ALJ). For the reasons set forth below, we affirm.
On January 21, 1987, Jerrold Pyles, an inspector of the Department of
Labor's Mine Safety and Health Administration ("MSHA"), issued a notice to
provide safeguard to Green River Coal Company, Inc. ("Green River") at Green
River's No. 9 Mine, an underground coal mine located near Madisonville,
Kentucky. The notice states:
A clear travelway at least 24" wide was not provided
on both sides of the "7B" belt between xcuts No's 88
& 89. There was less than 24" on one side of belt
between roof support (timbers) and rib nor between
belt and roof support. This is a notice to provide
safeguard.
Exh. P-9. In order to remedy the condition, Green River created a clear 24inch travelway between the roof support timbers and the rib by shearing off
part of the rib with a pick and an electric jack hammer.
On March 21, 1988, Inspector Pyles, accompanied by the safety manager
for Green River, Grover Fischbeck, conducted an inspection of the mine,
during which they observed that damage from a roof fall existed in the area
of the 5-D belt, cross-cut number 6. The area had been partially cleaned
by removing fallen rock from the conveyor belt. However, some fallen rock
. remained, approximately 2 feet in height and extending for a length of 10 to
12 feet on either side of the conveyor belt. The rock was slippery in
places as a result of water leaking from the roof.
Pyles testified that to conduct a thorough inspection of the 5-D
conveyor belt, a belt examiner would have to walk on the slippery rock,
which would expose the examiner to hazards associated with falling.
Fischbeck confirmed that Pyles issued the citation because of the
obstructions in the travelway caused by the fallen rock, which would prevent
the belt examiner from walking along the entire length of the belt.
which authorized representatives are guided in requiring safeguards. Section
75.1403-5 is entitled "Criteria -- Belt Conveyors" and section 75.1403-5(g)
states:
A clear travelway at least 24 inches wide should be
provided on both sides of all belt conveyors installed
after March 30, 1970.
Where roof supports are
installed within 24 inches of a belt conveyor, a clear
travelway at least 24 inches wide should be provided
on the side of such support farthest fro~ the
conveyor.

44

Pyles issued a citation alleging a violation of section 75.1403-5(g)
based upon the safeguard notice he had issued on January 21, 1987. The
citation states:
A clear travelway of at least 24 inches was not
provided on the 5 D belt xcut No. 6, in that rock
had fallen down against belt, due to a roof fall,
and had the travelway partially blocked to where a
man or person would have to walked [sic] over the
top of it. Area was wet and slippery on top of the
gray shale ....
Exh. P-8. The Secretary proposed a civil penalty of $800 for the violation,
which Green River contested.
Following an evidentiary hearing, the judge vacated the citation.
Citing the Commission's decision in Southern Ohio Coal Co., 7 FMSHRC 509
(April 1985)("SOCCO I") and the decision of Commission Administrative Law
Judge John A. Carlson in Mid-Continent Resources. Inc., 7 FMSHRC 1457
(September 1985)(ALJ), he concluded that the safeguard notice issued by
Pyles on January 21, 1987, did not encompass the cited conditions. 11
FMSHRC at 702-03. 2 The judge agreed with Judge Carlson's reasoning in MidContinent and compared the conditions leading to the issuance of the
citation with those leading to the issuance of the safeguard notice. He
found that the conditions giving rise to the safeguard, which had come about
as a result of installing roof support timbers too close to a conveyor belt
and which required that the rib be sheared to provide the necessary
2

In SOCCO I; a case involving an alleged violation of a notice to
provide safeguard, the Commission held that, in determining whether an
operator has violated a safeguard notice, the notice must be . strictly
construed and must give the operator clear notice of the hazard and of the
conduct required to remain in compliance. 7 FMSHRC at 512.
In Mid-Continent, an inspector issued a safeguard notice pursuant to
section 75.1403-5(g) because coal sloughage obstructed part of a 24-inch
travelway along a conveyor belt. Subsequently, the inspector found another
travelway obstructed by coal sloughage, a shallow trench, and roof support
timbers. Judge Carlson found that the citation was valid with respect to the
coal sloughage, but invalid with respect to the trench and timbers. He held
that specification of coal sloughage in the safeguard notice "was broad enough
to embrace the casual presence or accumulation of coal or similar solid
objects in the travelway." 7 FMSHRC at 1461. He further held, however, that
the safeguard notice was not broad enough to include the dissimilar
obstructions of the trench, which differed in nature from the sloughage, or
the standing roof support timbers, which were installed as part of the roof
control system and which required abatement action far different from the
removal of coal sloughage. The judge therefore concluded that the trench and
the roof support timbers "differed enough from the class of objects akin to
coal sloughage to remain outside the reasonable scope of [the] ... notice of
safeguard." 7 FMSHRC at 1462.

45

clearance, were different from the rock fall condition on which Pyles based
the citation.
On review, the Secretary contends that the judge misapplied the
Commission's holding in SOCCO I.
She argues that the citation must be
upheld if both the safeguard notice and the citation cover physical
obstructions to a 24-inch travelway. The Secretary refers to the
Commission's statement in SOCCO I, where the safeguard notice had been
issued to address an obstruction caused by cement blocks and rocks, that
further instances of physical obstructions, whether rocks, cement blocks,
construction materials, mine equipment, or debris, would fall within the
scope of the safeguard.
7 FMSHRC at 513. She argues that, because the
safeguard notice and-citation in this case cover "physical obstructions,"
roof support timbers and fallen rock,_ the citation was validly issued and
should have been upheld, and a civil penalty assessed against Green River.
We disagree.
In SOCCO I, the Commission explained that strict
construction of safeguards is premised upon the unique process by which
safeguards are issued.
Inspectors are authorized by section 75.1403 to
write what are, in effect, mandatory safety standards on a mine-by-mine
basis in order to reduce hazards posed by the transportation of men and
materials in a particular mine.
If the operator fails to comply with a
safeguard as issued, he is susceptible to the issuance of a citation and the
subsequent assessment of a civil penalty.
30 C.F.R. § 75.1403-l(b).
The Commission concluded that the special nature of the safeguard
provision, that is, its unusually broad grant of regulatory authority,
requires a rule of interpretation more restrained than that accorded
standards promulgated for nationwide application to all mines.
The
Commission held that "a safeguard notice must identify with specificity the
nature of the hazard at which it is directed and the conduct required of the
operator to remedy such hazard." SOCCO I, 7 FMSHRC at 512. The ·commission
further stated that its approach toward interpretation of the safeguard
provisions "strikes an appropriate balance between the Secretary's authority
to require ... safeguards and the operator's right to notice of the conduct
required of him" and that "the safety of miners is best advanced by an
interpretative approach that ensures that the hazard of concern to the
inspector is fully understood by the operator, thereby enabling the operat~r
to secure prompt and complete abateme-qt." Id.
In SOCCO I, the safeguard notice was issued because fallen rock and
cement blocks obstructed the travelway, and the citation that alleged a
violation of the safeguard was issued because an accumulation of water,
which presented a slipping and stumbling hazard, was present in the
travelway. The Commission found that the accumulation of water was neither
specifically identified in the safeguard notice nor contemplated by the
inspector when he issued the safeguard notice.
SOCCO I, 7 FMSHRC at 513.
In concluding that the conditions for which the citation was issued did not
violate the notice to provide safeguard, the Commission considered the
physical characteristics of the impediments to travel, as well as factors
such as the type of hazards posed by the conditions, the manner by which the
conditions were created, and the manner in which the conditions could be

46

remedied.

Id. 3

Following the analytical guidelines adopted by the Commission in
SOCCO I, Judge Koutras correctly concluded that the -safeguard notice in this
case did not cover the cited obstruction. In so doing, the judge properly
rejected the inspector's opinion that, regardless of the conditions that
caused a belt travelway to be restricted, a violation of the safeguard
occurred whenever a clear travelway of at least 24 inches was not provided
in accordance with the safeguard notice. 11 FMSHRC at 700-03. The judge
focused upon the characteristics of the obstacles causing the obstruction,
the type of hazard posed by the obstacles, the manner in which the obstacles
were created, and the manner in which the resulting conditions could be
remedied. The judge found that, while no evidence was presented with
respect to the hazards associated with a travelway restricted by the.
installation of roof support timbers close to a conveyor belt, the evidence,
nonetheless, established a slipping and falling hazard with respect to the
fallen rock.
11 FMSHRC at 702. The judge noted that the obstructions
described in the safeguard notice and citation arose in dissimilar manners.
The safeguard specifically addressed a lack of clearance caused by the
installation of roof timbers too close to a conveyor belt, while the cited
obstruction was caused by rock that had fallen against the belt. 11 FMSHRC
at 702-03. The judge also noted that the safeguard obstruction was abated
in a manner requiring the use of a jack hammer to shear off a rib to provide
greater clearance. 11 FMSHRC at 703. The cited obstruction was abated by
removing the fallen rock. Tr. 12, 17. Given these differences between the
impediment caused by the intentional placement of roof support timbers and
the impediment caused when rock had accidentally fallen against the conveyor
belt, he held that the safeguard notice did not encompass the conditions in
the citation. 11 FMSHRC a_t 703.
The inspector believed that whenever a clear travelway was not
provided for whatever reason, he should issue a citatio~, even though an
obstruction caused by fallen rock was not specifically addressed in the
safeguard notice. Tr. 63-64. A safeguard, however, must identify with
specificity the nature of the hazard against which it is directed and the
conduct required of the operator to remedy the hazard. Obstructions in
travelways caused by the deliberate placement of roof supports differ
fundamentally in nature, cause, and remedy from those that occur due to roof
falls. We find, therefore, that the prohibition against obstructions in
travelways caused by the placement of roof support timbers did not provide
sufficient notice to Green River that obstructions caused by roof falls
likewise were prohibited.
We reject the Secretary's argument that the concerns expressed by the
Commission in SOCCO I regarding the necessity for narrow construction of a

3

This same wide range of distinguishing factors was considered by the
judge in Mid-Continent when he concluded that the safeguard notice issued
because coal sloughage obstructed an escapeway did not encompass obstructions
caused by a trench and roof support timbers.
7 FMSHRC at 1461.
See n.2,
supra.

47

notice to provide safeguard are valid only when the safeguard is not based
on a specific published criterion of sections 75.1403-2 through 75.1403-11.
See Sec. Br. at 10. The Secretary argues that a safeguard notice that is
based on a published criterion should be construed like a mandatory standard
and should apply to all factual circumstances reasonably encompassed by the
language of the criterion. The Secretary cites UMWA v. Dole, 870 F.2d 662
(D.C. Cir. 1989) as supporting her argument.
We have addressed a number of issues concerning the authority of the
Secretary of Labor to issue safeguards in decisions issued this date in the
following cases: Southern Ohio Coal Co., 14 FMSHRC, _ _,, Nos. WEVA 88-144R, etc.; BethEnergy Mines. Inc., 14 FMSHRC __ ,Nos. PENN 89-277-R, etc.;
Mettiki Coal Corp., 14 FMSHRC __ ,Nos. YORK 89-10-R, etc.; and Rochester
and Pittsburgh Coal Co., 14 FMSHRC __ , Nos. PENN 88-309-R, etc. In
BethEnergy, supra, we held that the fact that a safeguard is founded on a
published criterion does not affect either its validity or the manner in
which it is to be construed. The validity of a safeguard depends on whether
the safeguard is based on the inspector's evaluation of specific conditions
at the mine in question and on the inspector's determination that those
conditions created a specific transportation hazard in need of the remedy
prescribed. We determined that the principles with respect to roof control
plan criteria set forth in Dole are not relevant to cases involving
safeguards. We reaffirmed our holding in SOCCO I that a safeguard must
afford the operator fair notice of what is required or prohibited by the
safeguard. The fact that a safeguard is based on a published criterion does
not alter the fundamental consideration that a safeguard must be interpreted
more narrowly than a promulgated standard in order to balance the
Secretary's authority to require a safeguard and the operator's right to
fair notice of the conduct required by the safeguard. Slip op. at 8-9.

48

We conclude, therefore, that the judge properly c_onstrued the
safeguard notice and correctly found that it is not broad enough to
encompass the condition's described in the citation. Accordingly, we affirm
the vacation of the citation.
·

Richard V. Backley, Commissionei;

..

.•

.

.

/#~a:r·.

. .•

A lene Holen, Commissioner

'JJ}~_A-;__~~lu~
L. Clair Nelson, Commissioner

Distribution

Carl Charneski, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
B.R. Paxton, Esq.
Paxton & Kusch
213 E. Broad Street
P.O. Box 655
Central City, Kentucky

42330

Administrative Law Judge Koutras
Fed~ral Mine Safety and Health Review Commission
Office of the Administrative Law Judge
2 Skyline, 10th Floor
5203 Leesburg Pike
Falls Church, Vriginia 22041
49

·

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, O.C. 20006

January 13, 1992

AMOS HICKS
Docket No. VA 89-72-D

V.

COBRA MINING, INC.
JERRY K. LESTER, and
CARTER MESSER
BEFORE:

Ford, Chairman; Backley, Doyle, Holen and Nelson, Commissioners
DECISION

BY THE COMMISSION:
This matter, ar1s1ng under the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 801 et seq. (1988)(the "Mine Act" or "Act"), is before the
Commission for a second time. The present proceeding stems from a pro se
petition for discretionary review filed by Amos Hicks on September 9, 1991,
seeking review of part of an August 7, 1991, decision issued by Commission
Administrative Law Judge Avram Weisberger. 13 FMSHRC 1262. Mr. Hicks takes
issue with the amount of the damages awarded him in connection with his
discriminatory discharge.
In a March 22, 1990, decision Judge Weisberger determined that Hicks had
set forth a prima facie case of discrimination, but that the Respondents had
established an affirmative defense to Hicks' case. 12 FMSHRC 563. Hicks
petitioned for discretionary review of the decision, which was granted. On
April 1, 1991, the Commission vacated the judge's decision and directed that
the Respondents' affirmative defense be re-evaluated in light of applicable
precedent. 13 FMSHRC 523. On June 4, 1991, the judge determined that Cobra
Mining, Inc. ("Cobra"), Jerry Lester and Carl Messer had discriminatorily
discharged Hicks in violation of section 105(c) of the Mine Act.
30 U.S.C. § 815(c). 13 FMSHRC 921. The factual background of Hicks'
complaint of discrimination is set forth fully in our April 1, 1991, decision
and need not be restated here.
The issue before us at this juncture is whether certain consequential
damages found by the judge to have been caused by the discriminatory discharge
were correctly calculated. The damages at issue are in connection with Hicks'
loss of his pickup truck, which was repossessed and sold shortly after Hicks
was discriminatorily discharged in May of 1989. Before the judge, Cobra and
the individual Respondents argued that Hicks' loss of his truck could not be
deemed compensable damages under the Mine Act. Citing the legislative history

so

of the Act, 1 the judge rejected Respondents' arguments and held, "it is
respondent's obligation to put Complainant in the position he would be in if
there had not been a discriminatory discharge in violation of the Act."
13 FMSHR~ at 1263.
The Respondents have not controverted on review the judge's threshold
finding that such damages are compensable under the statute. Indeed, Cobra
and Messrs. Lester and Messer have filed no pleadings or responses on review.
Accordingly, the sole issue before us is whether the judge correctly
determined the amount of compensation owed to Hicks for the loss of his truck.
For the reasons that follow, we vacate that portion of the judge's decision
and remand the matter for further proceedings as indicated below.
Prior to the issuance of his remedial decision, the judge directed the
parties to file statements regarding the amount of damages due Hicks. On June
21, 1991, the Secretary of Labor, on Hicks' behalf, filed a request for back
pay, costs and consequential damages totalling $17,107.17. 2 Of the total
damages sought, the Secretary designated $9,861.07 as consequential damages
associated with Hicks' loss of his 1988 Dodge Ram pickup truck, which, shortly
after Hicks' discharge, was repossessed and sold by the bank through which he
had financed its purchase. The amount sought was arrived at by adding the
monthly payments Hicks had already made on the truck ($4,818.80) and the
amount Hicks still owed to the bank after the loan balance was adjusted to

1
The legislative history of section 105(c) of the Act provides in
relevant part:

It is the Committee's intention that the Secretary
propose, and that the Commission require, all relief
that is necessary to make the complaining party whole
and
to
remove
the
deleterious
effects
of
the
discriminatory conduct, including, but not limited to,
reinstatement with full seniority rights, back-pay with
interest, and recompense for any special damages
sustained as a result of the discrimination.
The
specified relief is only illustrative.
S. Rep. No. 181, 95 Cong., 1st Sess., at 37 (1977), reprinted in 95 Cong.,
2nd Sess. Legislative History of the Federal Mine Safety and Health Act of 1977,
at 625 (1978).
2

Hicks was represented by the Secretary in the original proceeding,
in which no discriminatory discharge was found. 12 FMSHRC 563 (March 1991). The
Secretary did not file a petition for discretionary review of that decision on
Hicks' behalf, leaving Hicks to file his ultimately successful petition pro se.
The Secretary re-entered the proceeding on remand and, in addition to filing for
the above-referenced damages, sought and obtained a civil penalty of $1500.00
against Respondents for violation of section 105 (c) of the Act. Upon the judge's
reduction of the amount of consequential damages sought by the Secretary on
Hicks' behalf, the Secretary once again did not file a petition for discretionary
review, and Hicks filed his present petition pro se.

51

reflect the repossession and sale of the vehicle ($5,042.27).
The unrebutted evidence submitted by Hicks indiCates that he purchased a
new 1988 Dodge Ram.pickup truck in February 1988, and financed the purchase
through a loan totalling $20,652.00. Hicks made 14 monthly payments of
$344.20 each on the loan through April 1989. After his discharge by Cobra in
May 1989, Hicks made no further payments oh the truck . . At that time he had
paid $4,818.80 on the loan.' The bank repossessed the truck in July of 1989,
and thereafter sold it for $7,400.00. In September of 1989, the bank advised
Hicks that the proceeds of the sale and various offsetting charges associated
with the repossession left him with a liability to the bank of $5,042.27.
In his decision, the Judge ordered payment of what he considered Hicks'
"lost equity" in the truck, i.e., the total of the monthly payments Hicks had
made prior to the repossession of the truck ($4,818.80). As for the $5,042.27
still owing to the bank and sought as damages by the Secretary, the judge held
that this sum "constitutes complainant's obligation under the loan, and does
not appear to be related to his having lost his employment." 13 FMSHRC at
1263. 3
The measure of recognizable consequential damages is generally
calculated on .the basis of the "fair market value" for property lost as a
result of the illegal act.. See, ~. Kenneth Wi&gins v. Eastern Assoc. Coal
Corp., 7 FMSHRC 1766, 1773 (November 1985). We conclude that neither the
calculation of consequential dam~ges proposed by the Secretary nor the actual
determination of those damages made by the judge is appropriate.
The appropriate awa~d to Hicks is an amount reflecting what he actually
lost -- the fair market value of the truck at the time it was repossessed,
less whatever net credits he received from the forced sale of the vehicle.
Such an approach would most closely reflect what Hicks might have realized had
he·voluntarily sold the vehicle at ·the time it was repossessed. The best
means of determining Hicks' damages, therefore, is to first establish the fair
market value the truck at the time of repossession, in light of such factors
as its condition, equipment options and the depreciation it underwent during
the 14 months that Hicks owned and operated it. Objective valuation of the
truck can be derived from independent appraisal manuals, published for that
purpose.
Accordingly, this matter is remanded to the judge for additional
3

The judge relied upon a decision in Noland v. Luck Quarries. Inc. ,
2 FMSHRC 954 (April 1980), in which Commission Chief Administrative Law Judge
Paul Merlin, in order to make the complainant "whole," ordered the respondent to
compensate the complainant for the lost equity in a truck that complainant was
forced to sell after his discriminatory discharge. It does not appear, however,
that the figure was arrived at simply by computing the amount already paid on the
truck loan, which would, in most cases, include sums attributable to interest.
Rather, it was arrived at by mutual agreement of the parties after the judge
ordered them to negotiate an amount in light of such factors as "cost, ... down
payment, refinancing, repairs and sales price." 2 FMSHRC at 961-63.

52

consideration. The judge is directed to reopen the record to receive evidence
on the value of the truck at the time of repossession. Once that amount is
determined, it should be increased by $142.44, an amount equal to the costs of
the repossession charged to Hicks by the bank. In turn, that total amount
should be reduced by $7,400.00, the amount credited to Hicks' loan balance
from the proceeds of the bank's forced sale of the truck. The remainder, if
any, should then be added, with interest, to the damages already awarded for
back pay, interest, and costs in the judge's August 7, 1991 order.
For the foregoing reasons, we vacate the judge's decision with respect
to the amount of damages awarded for the loss of Hicks' truck and remand the
matter for further proceedings consistent with this decision.

Richard V. Backley, Commissioner

1...,!
/J -~f
tl ~0
loyC:-Z Doyle, CommiSSiOr

Arlene Holen, Commissioner

~/1.x_t~

L. Clair Nelson, Commissioner

53

Distribution

Mr. Amos R. Hicks
Rt. 2, Box 27 D
Paynesville, West Virginia

24873

Kurt J. Pomrenke, Esq.
White, Elliott & Bundy
P.O. Box 8400
Bristol, Virginia 24203
Glen M. Loos, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Administrative Law Judge Avram Weisberger
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH · FLOOR
WASHINGTON, D.C. 20006 ·

January 14, 1992

IN RE:

CONTESTS OF RESPIRABLE DUST
SAMPLE ALTERATION CITATIONS

MASTER DOCKET NO. 91-1

ORDER
On November 13, 1991, the Commission granted petitions filed by the
Secretary of Labor and the contestants. represented by the law firm of Jackson
& Kelly, for interlocutory review of orders entered by Commission
Administrative Law Judge James A. Broderick in these proceedings. Petitioners
have filed their briefs and response briefs. On January 3, 1992, contestants
represented by the law firms of Robertson, Cecil, King & Pruitt and Street,
Street, Street, Scott & Bowman filed motions to join in the response brief
filed by Jackson & Kelly. These contestants did not join in Jackson & Kelly's
petition for interlocutory review and have not previously sought to
participate in this interlocutory proceeding.
These contestants did not attempt to explain in their motions why they
waited until all briefs were filed to seek to participate in this
interlocutory review proceeding. They have been aware of this appeal since it
was filed and could reasonably have sought to participate on a more timely
basis. Parties who wish to participate in appeals to this Commission must do
so promptly after review has been granted. See generally Mid-Continent
Resources. Inc., 12 FMSHRC 2399, 2404-05 (December 1989).
Accordingly, the above-referenced motions to join in the response brief
filed by Jackson & Kelly are denied.
For the Commission:

Chairman

55

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

January 15, 1992

SECRETARY OF IABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. CENT 91-176-M

v.

GREFCO, INC.
BEFORE:

Ford, Chairman; Backley, Doyle, Holen, and Nelson, Commissioners
ORDER

BY THE COMMISSION:
This civil penalty proceeding arises under the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. 801 et seq. (1988) ("Mine Act"). On November
18, 1991, Commission Administrative Law Judge John J. Morris entered a
decision approving settlement in this case, in which he noted that Grefco,
Inc. ("Grefco") had moved to withdraw its contest and to pay in full the civil
penalty of $192 proposed by the Secretary of Labor. For the reasons explained
below, we vacate the judge's decision approving settlement and remand for
further proceedings.
The record reflects that by letter dated November 1, 1991, Michael
Conley, counsel for Grefco, informed the Commission and counsel for the
Secretary that Grefco would no longer be contesting the proposed penalty in
Grefco, Inc., Docket No. CENT 91-190-M. Counsel for the Secretary
subsequently forwarded Mr. Conley's November 1 letter to Judge Morris, along
with a cover letter explaining that Grefco was withdrawing its contest of the
proposed penalties in the present proceeding, Docket No. CENT 91-176-M. On
November 18, 1991, the judge entered a decision approving settlement, noting
that Grefco had moved to withdraw its contest in the subject case.
On January 2, 1992, the Commission received a letter from Conley dated
December 30, 1991, in which he explains that although Grefco does not contest
the proposed penalties in the unrelated case, Grefco. Inc. Docket No. CENT 91190-M, Grefco continues to contest the proposed civil penalties in the subject
case. Conley explains that the judge's decision approving settlement was
mistakenly entered due to the misdirection of Conley's November 1 letter by
the Secretary's counsel, and requests that this matter be returned to Judge
Morris.
The judge's jurisdiction over the case terminated when his decision was
issued. 29 C.F.R. § 2700.65(c). Under the Mine Act and the Commission's
procedural rules, relief from a judge's decision may be sought by filing a

56

petition for discretionary review with the Commission within 30 days of the
decision.
30 U.S.C. § 823(d); 29 C.F.R. § 2700.70(a). Grefco did not file a
timely petition for discretionary review within the 30-day period, nor did the
Commission direct review on its own motion within that period.
30 U.S.C.
823(d)(2)(B). Thus, under the Mine Act, the judge's decision became a final
decision of the Commission 40 days after its issuance.
30 U.S.C. § 823(d)(l).
Under these circumstances, we deem Grefco's December 30 letter to be a request
for relief from a final Commission decision incorporating a late-filed
petition for discretionary review. See J.R. Thompson. Inc., 12 FMSHRC 1194,
1195-96 (June 1990),
Relief from a final judgment on the basis of mistake, inadvertence,
surprise or excusable neglect is available to a movant under Fed. R. Civ .. P.
60(b)(l) & (6).
See,~. Lloyd Logging. Inc., 13 FMSHRC 781, 782 (May
1991). The record in this case suggests that the decision approving
settlement. may have been entered in error. We conclude that this matter
should be remanded to the judge in order to afford Grefco the opportunity to
present its position to the judge, who shall determine whether final relief
from the decision approving settlement is warranted.

57

For the foregoing reasons, we vacate the judge's order approving
settlement and remand this matter to the judge for appropriate proceedings.

Richard V. Backley, Commissioner

~f{o~

~~

Arlene Holen, Commissioner

K~/Lt£~
L. Clair Nelson, Commissioner

58

FEDERAL MINE SAFETY AND HEALTH REVIEW. COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

January 23, 1992
SECRETARY OF l.ABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. CENT 90-95-M

v.

EXPLOSIVES TECHNOLOGIES
INTERNATIONAL, INC.

BEFORE:

Ford, Chairman; Backley, Doyle, Holen and Nelson, Commissioners

DECISION
BY THE COMMISSION:
This civil penalty proceeding arises under the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et seq. (1988)("Mine Act"). The issue is
whether Commission Administrative Law Judge James Broderick erred in finding
that Explosives Technologies International, Inc. ("ETI") violated two
·mandatory surface metal/non-metal safety and health standards: 30 C.F.R.
§ 56.5050(b) requiring the use of ·feasible administrative or engineering
controls to reduce employees' exposure to excessive noise 1 and 30 C.F.R.
1

30 C.F.R. § 56.5050 states:
(a) No employee shall be permitted an exposure to noise
in excess of that specified in the table below. Noise
level measurements shall be made using a sound level
meter meeting specifications for type 2 meters contained
in American National Standards Institute (ANSI) Standard
SI.4-1971, "General Purpose Sound Level Meters,"

*

*

*

*

*

*

*

*

*

PERMISSIBLE NOISE EXPOSURES
Duration per day,
hours of exposure

Sound level dBA,
slow response
8 ------------------------------------- 90
6 ------------------------------------- 92
4 ------------------------------------- 95
3 ------------------------------------- 97
59

§ 56.7002 requiring that equipment defects affecting safety be corrected
before the equipment is used. 2 13 FMSHRC 161(January199l)(ALJ). The
Commission granted ETI's petition for discretionary review. For the reasons
that follow, we affirm the judge's conclusion that ETI violated section
56.5050(b)(l), but reverse his conclusion that it violated section 56.7002.

ETI is an independent contractor at a crushed granite surface mine
located in Johnston County, Oklahoma. ETI performs drilling and explosives
work at the mine.
I.

Factual Background and Procedural History

On November 21, 1989, Norman Lavalle, an inspector with the Department
of Labor's Mine Safety and Health Administration ("MSHA"), conducted an
inspection at the mine. The inspection included a noise survey of drill
operators employed by ETI, including the operator of an Atlas hydraulic drill.
In conducting the noise survey, Lavalle used a dosimeter to measure the noise

Duration per day,
Sound level dBA,
hours of exposure
slow response
2 ------------------------------------- 100
1 1/2 --------------------------------- 102
1 ------------------------------------- 105
1/2 ----------------------------------- 110
1/4 or less --------------------------- 115
No exposure shall exceed 115 dBA. Impact or impulsive
noise shall not exceed 140 dB, peak sound pressure
level.

*

*

*

*

*

(b) When employees' exposure exceeds that listed in the
above table. feasible administrative or engineering
controls shall be utilized. If such controls fail to
reduce exposure to within permissible levels, personal
protection equipment shall be provided and used to
reduce sound levels to within the levels of the table.
(Emphasis added.)
2

30 C.F.R. § 56.7002 states:
Equipment defects affecting safety shall be corrected
before the equipment is used.

60

reaching the drill operator. 3 After three hours h.ad elapsed, LaValle found
that the driller had been exposed to noise levels 2.94 times the exposure
limit, equivalent to 98 dBA for an 8-hour period. 4 LaValle also found that
feasible engineering or administrative controls were not being used to control
the noise. LaValle ordered the drill operator to stop drilling and issued
Citation No. 3283281 for a violation of section 56.5050(b).
On January 10, 1990, LaValle inspected ETI~s Robbins RRT-35 DTH Drill.
The drill was out of service for repair of the transmission clutches. LaValle
found cracks in the boom support structure of the drill, which he thought
could cause its failure. The cracks were packed with oil and grease,
suggesting to LaValle that they had existed for some time. LaValle issued
Citation No. 3271867 alleging a violation of section 56.7002 by ETI. MSHA
proposed civil penalties of $20 for each violation.
Before the administrative law judge, the Secretary _maintained that
section 56.5050(b) had been violated because ETI had not used feasible
engineering or administrative controls to reduce the noise from the Atlas
drill. ETI conceded that the drill operator had been exposed to excessive
noise, but argued that pneumatic drills with feasible engineering controls
expose miners to higher noise levels than those emitted by its hydraulic drill
3

A dosimeter is an electronic device that measures noise exposure. The
dosimeter is attached to the miner and the microphone is placed as close to the
miner's ear as possible. The dosimeter reads unity (100%) if the noise level is
at the maximum level permitted under the standard.
4

The regulations do not define the terms "dBA" or "decibel". The term
"decibel" is defined in A Dictionary of Minin&. M.ineral. and Related Terms 305,
U.S. Department of the Interior (1968), as:
The unit for measuring sound intensity .... When
sound or noise is created it gives off energy which is
measured in decibels.
In Marshall v. West Point Pepperell. Inc., 588 F.2d 979, 982 n.5 (5th Cir. 1979),
the court explained the term "decibel" as follows:
Decibels, the basic unit of measurement of sound
levels, are recorded on sound level meters.according to
several scales. On the A scale [ dBA] , the meter is more
sensitive to higher pitched tones than those of a lower
pitch, just as the human ear is. The "slow" response is
another setting of the instrument by which it averages
out high level noises of brief duration (such as
hammering), rather than responding to the individual
impact noises. See U.S. Dept. of Labor, Guidelines to
the Department of Labor's Occupational and Noise
Standards, p.3 (1971).

61

without engineering controls. In ETI's view, its choice of the Atlas drill
constituted its feasible engineering control.
The Secretary also maintained that section 56.7002 was violated, arguing
that the fact the drill was down for transmission repairs was irrelevant,
since the cited defect was unrelated to the transmission and existed prior to
the drill's removal from service. ETI argued that the Robbins drill did not
violate section 56.7002 because the drill was down for repairs and the
inspector incorrectly assumed that ETI would not.have discovered the problem
and repaired it before it was used.
Judge Broderick sustained the alleged violations. 13 FMSHRC at 163. He
found that ETI's Atlas drill operator was exposed to noise levels in excess of
those set forth as permissible in section 56.5050, and that feasible
administrative and engineering controls existed that could have been used to
reduce the noise level of the drill. Id. The judge also found that there
were cracks in the metal of the Robbins drill boom support structure and,
although the drill was not being operated at the time the condition was
discovered, the cracks had existed for some time. Id. The judge found that
neither violation was serious and that both resulted from ETI's ordinary
negligence and were abated ¥it~in the time set for termination. He assessed a
civil penalty of $50 for each violation. Id.
On review, ETI asserts that the judge erred in finding violations of
sections 56.5050(b) and 56.7002. ETI again argues that its choice of a
quieter hydraulic drill constitutes its f~asible·control, and that its use of
the drill without additional feasible engineering controls does not violate
the standard. It submits that MSHA's interpretation and application of the
standard is arbitrary. ETI argues that the cracked drill boom should not have
been cited because the drill was being repaired when the deficiency was found.
Finally, ETI argues that the judge erroneously assessed $50 penalties for the
alleged violations.
II.
A.

Disposition of Issues

Violation of section 56.5050.

Section 56.5050(a) establishes permissible noise exposure levels based
on a time-weighted average. Section 56.5050(b) requires that feasible
administrative or engineering controls be used when noise exposure exceeds the
permissible level. If these measures fail to reduce noise exposure
sufficiently, personal protective equipment must be used to reduce noise
levels to within permissible limits.
In Callanan Industries. Inc., 5 FMSHRC 1900 (November 1983), the
Commission held that the Secretary establishes a prima facie case of violation
by providing: 5

5

30 C.F.R. § 56.5-50, the noise standard involved in Callanan Industries,
is identical to section 56.5050.

62

(1) sufficient credible evidence of a miner's exposure
to noise levels in excess of the limits specified in
the standard; (2) sufficient credible evidence of a
technologically achievable engineering control that
could be applied to the noise source;
(3) sufficient credible evidence of the reduction in
the noise level that would be obtained through
implementation of the engineering control;
(4) sufficient credible evidence supporting a reasoned
estimate of the expected economic costs of the
implementation of the control; and (5) a reasoned
demonstration that, in view of the elements 1 through
4 above, the costs of the control are not wholly out
of proportion to the expected benefits.
5 FMSHRC at 1909.
With respect to element one of the Callanan Industries test, the judge
found, and ETI does not dispute, that the drill operator was exposed to noise
levels in excess of the limits specified in the standard. 13 FMSHRC at 163.
Nor does ETI dispute the judge's finding that there were feasible
administrative and engineering controls that could have been used to reduce
the noise level tQ which the employee was exposed. 13 FMSHRC at 163.
Inspector LaValle testified that such controls included sound deadening
devices or sound deflecting devices, mufflers, and cabs. Tr. 20, 28-29, 39.
MSHA District Health Specialist Steve Viles testified that a barrier shield
could also serve as a feasible engineering control. Tr. 95-96. MSHA engineer
Richard Goff also testified that a barrier or a partial barrier made from
belting material or safety glass as well as a cab or partial cab could reduce
the noise. Tr. 49-50, 60-62, 64, 66, 69. See also Tr. 38, 73; S. Exh. 10;
ETI Exhs. 5, 6.
The judge did not address elements three, four, or five of the Callanan
Industries test, although the Secretary presented unrebutted testimony
relevant to those elements. In addressing the reduction in the noise level
that would be obtained through implementation of engineering controls, Goff
testified that, by putting a partial barrier on the control panel of the Atlas
drill., "you should be able to get about a 10 d.BA reduction." Tr. 50. Goff
said that a partial cab at the control station would result in noise reduction
of about 5 to 15 d.BA. Tr. 69. Goff testified that the cost to construct a
barrier made from belting material was approximately $100, that it could
usually be put on in about three to four hours, and that there would be a
reduction of about 10 d.BA on smaller drills. Tr. 61-62. Goff further stated
that more effective barriers constructed from safety glass cost approximately
$1,000, including materials and labor. Tr. 66. He estimated that this
barrier ~ontrol would provide a 10 to 15 d.BA reduction. Tr. 62. Goff
testified that retrofitting an Atlas drill with a cab would cost approximately
$50,000 to $70,000. Tr. 63-64. The cited drill was valued at $300,000. Tr.
82; ETI Exh. 2.
In Callanan Industries. 5 FMSHRC at 1911-12, the Commission concluded
that a 5 dBA reduction at a cost of approximately $2,672 to a drill valued

63

under $2,500 was sufficient for purposes of establishing that the costs of the
controls were not out of proportion to the expected benefits. 6 In A.H.
Smith, 6 FMSHRC 199 (February 1984), the Commission found that noise control
costs ranging between $600 and $1400 for a diesel shovel were not
unreasonable. Accordingly, in view of the evidence discussed above, we
conclude that the Secretary established the prima facie case outlined in
Callanan Industries.
ET! nonetheless contends that MSHA is arbitrarily applying the standard
because pneumatic drills that generate a significantly higher noise level with
feasible engineering controls in place are permitted to operate. ET! argues
that, logically, it should be able to rely on personal protection equipment
because its drill is quieter than a pneumatic drill with engineering controls.
We conclude that ETI is not being treated arbitrarily under the standard
because all mine operators are required to use feasible engineering controls
to reduce the noise on all equipment that exceeds the levels permitted. If
such controls fail to reduce the exposure to within permissible levels,
personal protection equipment must then be provided and used to reduce the
sound emitted to permissible levels. A mine operator, as well as its
employees, benefits from using a quieter drill because it enables the
standard's exposure limit to be attained more easily. Additionally, feasible
engineering controls on quieter drills may reduce the noise sufficiently to
obviate the need for protective equipment. In any event, the fact that
pneumatic drills with engineering· controls may expose miners to higher noise
levels than ETI's hydraulic drill without engineering controls is irrelevant
to the issue of whether ET! violated the standard. We conclude that
substantial evidence supports the judge's finding that ET! violated section
56.5050(b).
B.

Violation of Section 56.7002.

Section 56.7002 requires that "[e]quipment defects affecting safety be
corrected before the equipment is used." ET! does not dispute the existence
of the cracks in the support structure.of the boom of the Robbins drill but
argues that it did not violate the standard because the drill was out of
service for repairs when the citation was issued. 7
In Mountain Parkway Stone. Inc., 12 FMSHRC 960 (May 1990), the
Commission construed the identical safety standard for underground metalnonmetal mines (30 C.F.R. § 57.9002). The Commission held that a violation of
6

In MSHA's Program Policy Manual, it is suggested that a 3 dBA reduction
is significant.
Volume IV, Part 56/57 at 40 (08/30/90 Release IV-5).
"[R]educing the noise only three dBA's will reduce the sound power to one half
of its previous level."
Mining Enforcement an~ Safety Administration, U.S.
Department of the Interior, Programmed Instruction Workbook No. 11, Noise
Control, at 27 (1976). (Emphasis in the original).
7

Because ET! did not dispute whether the cracks in the boom support
affected safety, we do not address this matter.

fi 4

the standard can occur even if the equipment is not in actual use at the time
the citation is issued. 12 FMSHRC at 962-63. In that case, a boom truck with
numerous defects was parked at the mine in turn-key condition and had not been
removed from service. 8 There was no evidence that anyone was engaged in
repairing the truck or that any employee had been assigned to repair it.
12 FMSHRC at 963. Moreover, the MSHA inspector testified that he believed the
tire tracks around the truck were fresh and that the truck was used whenever
there was a need to load. 12 FMSHRC at 961. The inspector further testified
that a mechanic employed by Mountain Parkway informed him that the truck had
been used during the night shift immediately before the inspection. Id.
The circumstances in this case are distinguishable from those in
Mountain Parkway. Here, it is undisputed that the Robbins drill was out of
service and undergoing repair. See 13 FM~HRC at 162. Moreover, the record
does not establish that the drill had been used in a defective condition.
In affirming the citation, the judge apparently relied on LaValle's
testimony in finding that the cracks on the drill boom support structure had
existed "for some time." 13 FMSHRC at 163. See Tr. 32, 33-34. LaValle's
testimony concerning the age of the cracks, however, was speculative, because,
by his own admission, he had no knowledge of structural engineering. In
addition, the standard requires that safety defects be corrected "before the
equipment is used," and it is, therefore, incumbent upon the Secretary to
prove such use or availability for use. The Secretary failed to prove that
the drill had been used in the defective condition and failed to present any
evidence addressing its past use. The lack of evidence on this important
element of the safety standard is significant in the present case because the
drill was being repaired at the time the citation was issued and was therefore
not then available for use. We conclude that substantial evidence does not
support a finding that ETI violated section 56.7002 and, accordingly, we
vacate the citation.
C.

Assessment of Civil Penalty

Finally, we address whether the judge's assessment of a $50 civil
penalty for the violation of section 56.5050(b) was appropriate. Under the
Mine Act, review is limited to questions raised ~n the Petition for
Discretionary Review. Section 113(d)(2)(A)(iii) of the Mine Act, 30 U.S.C.
§ 823(d)(2)(A)(iii). This issue was raised for the first time in ETI's brief.
In any event, the judge did not err.
When a judge's penalty assessment is put in issue on review, the
Commission must determine whether it is supported by substantial evidence and
whether it is consistent with the statutory penalty criteria. Pyro Mining
Co., 6 FMSHRC 2089, 2091 (September 1984). The judge found that the violation
of section 56.5050(b) was not serious, resulted from ETI's ordinary
8

Among the defects cited by the inspector in Mountain Parkway were: lack
of stabilizing jacks on the truck to prevent it from overturning; leaks in the
boom's hydraulic system; missing doors, seat belts, and front and rear lights;
and a rag used as a cap on the gas tank. 12 FMSHRC at 961.
65

negligence, and was abated within the time set for termination.
13 FMSHRC at 163.
We find that the $50 civil penalty is supported by the record and is
consistent with the statutory penalty criteria. ETI does not question any of
the judge's penalty criteria findings, including his finding of ordinary
negligence by the operator. ETI only suggests that the judge raised the civil
penalty.to $50, using the recently increased MSHA minimum penalty as a
benchmark. There is no indication in this record that the judge's 'action was
so motivated. Accordingly, ETI has presented no persuasive reasons why we
should overturn the penalty assessment of the judge. Shamrock Coal Co., 1
FMSHRC 469 (June 1979).
III.

Conclusion

The judge's decision is affirmed in part and reversed in part. We
affirm the judge's finding that ETI v.iolated section 56.5050(b) and his
assessment of a civil penalty of $50. We reverse the judge's finding that ETI
violated section 56.7002, vacate his assessment ~f civil penalty, and dismiss
the Secretary's petition for civil penalty.

L. Clair Nelson, Commissioner
Distribution
Eva L. Clark, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Mr. Volker E. Schmidt, President
Explosives Technologies, Inc.
P.O. Box J
Greenwood, Missouri 64034
Administrative Law Judge James A. Broderick
Federal Mine Safety & Health Review Connnission
5203 Leesburg Pike, Suite 1000
66
Falls Church, Virginia 22041

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

January 27, 1992

CHARLES T. SMITH
Docket No. KENT 90-30-D

v.

KEM COAL COMPANY
BEFORE:

Ford, Chairman; Backley, Doyle, Holen and Nelson, Commissioners
DECISION

BY THE COMMISSION:
This discrimination case arising under the Federal Mine Safety and
Health Act.of 1977, 30 U.S.C. § 801 et seq. (1988)(the "Mine Act" or "Act"),
is before the Commission by way of a petition for discretionary review filed
on March l, 1991, by Kem Coal Company ("Kem Coal"). In its petition, Kem
Coal seeks review of Commission Administrative Law Judge William Fauver's
decision on the merits issued October 31, 1990 (12 FMSHRC 2130), and of his
final disposition on stipulated damages, costs and attorney fees issued
January 31, 1991. 13 FMSHRC 166. Kem Coal asserts that substantial
evidence does not support the judge's conclusion that Charles T. Smith
established a prima facie case of discrimination under section 105(c) of the
Mine Act, 30 U.S.C. § 815(c), and that, even assuming such a prima facie
case was established, the judge failed to address Kem Coal's affirmative
defense, which alleged that the operator would have discharged Smith in any
event for activity not protected under the'Mine Act. For the reasons that
follow, we vacate the judge's decision and remand the matter for further
proceedings consistent with this decision.
I.

Factual and Procedural Background

Kem Coal operates a coal processing facility, known as the No. 25
Preparation Plant, located in London, Kentucky. 12 FMSHRC 2130. The p~ant
utilizes three shifts per day (morning and afternoon production shifts and a
night maintenance shift) and employs between 15 and 18 miners. Tr. 40, 58.
The facility operates as follows: coal coming onto the property is
fed onto a conveyor system that deposits the coal into two round storage
bins called stacking tubes or stackers. The stackers are 20 to 25 feet high
and have windows or chutes at both the top and the bottom. When coal builds
up in a stacker to the level of the lower windows, it is supposed to spill
out of the stacker and form a cone-shaped pile below. In turn this pile is
supposed to fall through a hopper to a feeder system that carries the coal
by conveyor to the facility's washing plant. When coal from the stacker
spills away from the hopper area and the accumulation of material is

67

insufficient to maintain the automatic feeding system, a bulldozer is used
to push coal into the feeder to maintain the flow of material to the washing
plant,- 12 FMSHRC at 2130-31.
Occasionally, the lower windows of a stacker become clogged with coal
and mud, causing the stacker to fill up with material which is then
discharged haphazardly from the upper windows of the stacker. The usual
corrective procedure is either to use a high pressure water hose to unclog
the windows or to lower a worker into the stacker on ropes to free up the
obstruction. 12 FMSHRC at 2131.
Complainant Charles T. Smith began working at Kem Coal's preparation
plant in October of 1988. He started as an oiler on the maintenance shift,
but in April or May of 1989, he was transferred to the afternoon shift as a
dozer operator. 12 FMSHRC at 2131-32. Tr. 42. His duties included pushing
coal into the feeders, as described above, and consolidating and compacting
refuse at a refuse pile located near the stackers. Tr. 59.
On June 20, 1989, Smith was operating the dozer and pushing coal at
the No. 2 stacker when the lower windows of the stacker became clogged and
coal began falling from the upper windows onto the dozer. He radioed the
plant's control room and asked that his foreman, Henry Halcomb, be notified
of the problem. According to Smith, Timmy Miller, who was operating the CB
radio in the control room, subsequently relayed a message from Halcomb to
Smith to "go ahead and run it." . Thereafter, .a chunk of coal hit one of the
dozer windows and broke it. Smith again radioed the control room and told
Miller the windows of the dozer were getting "knocked out of it and we don't
have enough coal to push." Miller again relayed the message to "go ahead
and run it." 12 FMSHRC at 2131.
At that point, a chunk of coal hit a wire in the dozer's electrical
system and its lights went out. Smith informed the control room and was
told by Miller that Halcomb had said if Smith did not want to run the
machine he could park it and go home, and Halcomb would have a mechanic fix
it. Smith pulled the dozer back from the stacker, repaired the lights, and
proceeded to push coal into the feeder. Id.
Later in June, Smith confronted Halcomb and complained to him that
Halcomb had put his life in danger by making him push coal while material
from the upper windows was falling on the dozer. According to Smith,
Halcomb replied that it was Smith's job to push coal. 12 FMSHRC at 2132.
On July 14, 1989, the incline feed belt that carries coal to the
washing plant broke and th~ entire afternoon crew was assigned to replace
it. The work was performed under the direction of Roger Cox, the plant
superintendent. At some point during the shift, Smith asked Cox when he
(Smith) would be given a dinner break. Cox replied that, once the belt had
been replaced, Cox would have someone relieve Smith. Cox apparently went
home after the belt replacement and no one relieved Smith. About an hour
and a half before the shift was over, Smith asked Halcomb whether he could
take a dinner break and was told it was too close to quitting time and he
would not get to eat. 12 FMSHRC at 2132.

68

On July 15, 1989, Smith arrived at the mine with the intention of
complaining to Cox about what he regarded as general harassment by Halcomb,
but Cox was not at the mine. Smith went to the training room and found
Halcomb and other members of the afternoon shift. Smith told Halcomb that
he was going to complain to Cox about Halcomb's harassment and first cited
his missed dinner break oh the night before. Halcomb replied that, since
Cox had supervised the belt replacement, Smith's argument was with Cox.
12 FMSHRC at 2132-33. As the argument progressed, the other members of the
crew left the training room, leaving Smith and Halcomb alone.
12 FMSHRC at 213~.
Smith raised the June 20, 1989, incident at the coal stacker, when
Smith felt his life had been put in danger, and threatened to report the
matter to the Mine Safety Health Administration (MSHA). Halcomb denied that
he had put Smith's life in danger and claimed that Smith's characterization
of Halcomb's message as relayed by Miller was 11 hearsay" and that he had not
said what Smith alleged. Smith then directed a vulgar epithet at Halcomb. 1
At that point Halcomb, in effect, suspended Smith by telling him to "go to
the house." Id.
Both Smith and Halcomb called Cox at home that afternoon but he was
not in. Tr. 44. Later that evening, Cox returned Halcomb's call and
Halcomb related his version of the afternoon's events. 12 FMSHRC 2133,
Tr. 44. On Monday morning, July 17, 1989, Smith went to the mine and met
alone with Cox. Smith complained to Cox about Halcomb's harassment and
specifically mentioned the stacker incident and the missed dinner break.
Cox asked Smith if he had sworn at Halcomb, and Smith told Cox that he had.
Cox then told Smith that he was fired. 12 FMSHRC at 2133-34.
The judge found (1) that since Superintendent Cox was also an ordained
minister, Halcomb "was aware of or could reasonably expect [Cox's]
sensitivity to profane language and his philosophy of supporting his
supervisors"; (2) that Halcomb "shaped his factual account to Cox concerning
the argument with [Smith] to injure [Smith] in Cox's eyes" by inaccurately
indicating to Cox that Smith used "God damn" in his epithet and that the
epithet was expressed in front of other members of the crew; (3) that
Halcomb did not tell Cox that Smith had apologized immediately after using
the epithet; and (4) that Halcomb did not tell· Cox that Smith had said he
was going to take his safety complaints about Halcomb to MSHA.
12 FMSHRC at 2133.
1

The precise wording of the epithet was in sharp dispute between the
parties and, as will be discussed below, was a significant issue in the judge's
ultimate determination in favor of Smith. Smith testified, and the judge found,
that Smith called Halcomb a "lying son of a bitch.·~ Tr. 24. Halcomb testified
that Smith called him a "God damn son of a bitching liar."
Tr. 88.
Cox
testified that Smith had admitted using the latter phrase when Cox questioned him
about the incident. Tr. 71. Smith also testified, and the judge found, that he
apologized to Halcomb immediately after swearing at him, whereas Halcomb
testified that Smith offered no apology. Tr. 24, 89. Cox testified that neither
Halcomb nor Smith indicated to him that Smith had apologized. Tr. 63.

69

The judge determined that Smith's safety complaints constituted
protected activity. The judge specifically cited the June 20, 1989,
incident at the coal stacker when Smith radioed his safety complaints to
Halcomb through the control room operator; the confrontation in late June
when Smith complained in person to Halcomb about the stacker incident; and
the confrontation on July 15, 1989, when Smith reiterated his complaints to
Halcomb and threatened to take his complaints to MSHA. 12 FMSHRC at 2135.
The judge found that Halcomb took adverse action against Smith in
retaliation for his protected activity by suspending Smith without pay on
July 15, 1989, and by "giving a distorted factual account" of the July 15,
1989, argument to Cox "with the intention or expectation of influencing the
superintendent to discharge (Smith]." 12 FMSHRC at 2136.
As a basis for the latter conclusion, the judge found that "Halcomb
knew, or could reasonably expect that the superintendent, who was a
practicing pastor, would be offended by the religious epithet he substituted
for Complainant's actual language, and that the superintendent would
consider cursing a foreman in front of his crew a dischargeable offense."
12 FMSHRC 2136.
The judge went on to conclude that the "distorted factual account"
resulted in Smith's discharge because Cox fired Smith for insubordination
and "cussing" at Halcomb; Cox was unaware that "God damn" was not used in
the epithet or that the epithet was expressed when Smith and Halcomb were
alone; and because, according to Cox, if Smith and Halcomb had been alone
"'it could have probably been resolved', that is, without discharging
(Smith]." 12 FMSHRC at 2136-37. Lastly, the judge held that even though
Cox had been deceived by Halcomb, it did not alter the fact that management,
through Halcomb, had taken discriminatory action against Smith that resulted
in his discharge. Accordingly, the judge found Kem Coal in violation of
section 105(c).
The judge ordered the parties to confer in an effort to stipulate
damages, including back pay and litigation costs. By a subsequent decision
issued January 31, 1991, the judge awarded Smith $21,864.18 in back pay and
other damages plus any additional back pay accruing until his reinstatement
or his rejection of reinstatement, and attorney fees of $4,522.50.
II.

Disposition of Issues

The Commission has long held that a miner seeking to establish a prima
facie case of discrimination under section 105(c) of the Mine Act bears the
burden of production and proof to establish that he engaged in protected
activity and that the adverse action complained of was motivated in any part
by that activity. Secretary o.b.o. Pasula v. Consolidation Coal Co., 2
FMSHRC 2786, 2797-2800 (October 1980) rev'd on other grounds sub nom.
Consolidation Coal Co. v. Marshall, 663 F.2d 1211 (3rd Cir. 1981); Secretary
o.b.o. Robinette v. United Castle Coal Co., 3 FMSHRC 817-18 (April 1981).
The operator may rebut the prima facie case by showing either that no
protected activity occurred or that the adverse action was not motivated in
any part by protected activity. Robinette, 3 FMSHRC at 818 n.20. Failing

70

that, the operator may nevertheless affirmatively defend against the prima
facie case by proving that it was also motivated by unprotected activity and
would have taken the adverse action in any event for the unprotected
activity alone. See also Donovan v. Stafford Construction Co., 732 F.2d
954, 958-59 (D.C. Cir. 1984); Boich v. FMSHRC, 719 F.2d 194, 195-96 (6th
Cir. 1983)(specifically approving the Commission's Pasula-Robinette test).
Substantial evidence supports the judge's conclusion that Smith
engaged in protected activity when he complained about coal falling on his
bulldozer on June 20, 1989, and when he complained again to Halcomb in their
confrontations later in June and during their argument on July 15, 1989.
Furthermore, it is undisputed that adverse action was taken against Smith by
reason of his suspension without pay on July 15, 1989, and his ultimate
discharge on July 17, 1989. The Pasula/Robinette test also requires the
Commission and its judges to determine whether the adverse action complained
of was motivated in any part by the complainant's protected activity.
The judge found that Halcomb was motivated to discriminate against
Smith by Smith's safety complaints and his thr~at to take those complaints
to MSHA. 12 FMSHRC 2136. The judge went on to find that Halcomb's
discriminatory conduct included giving "a distorted factual account" of the
July 15, ·1989, argument to Cox "with the intention or expectation of
influencing the superintendent to discharge [Smith]." Id. The critical
elements of what the judge deemed Halcomb's "distorted account" to Cox were:
(1) that, knowing Cox to be a practicing pastor, Halcomb told him that Smith
had used a religious epithet; (2) that Halcomb failed to tell Cox that Smith
immediately apologized; (3) that Halcomb told Cox that Smith swore at him in
front of the crew; and (4) that Halcomb failed to inform Cox that Smith had
threatened to take his complaint to MSHA.
In his decision the judge concludes that Cox, as a practicing pastor,
would have been offended if the epithet Smith used was religious in nature
and if it was said in front of other members of the crew. 12 FMSHRC 2136.
"Halcomb was aware of, or could reasonably expect, the superintendent/
minister's sensitivity to profane language and his philosophy of supporting
his supervisors." 12 FMSHRC at 1233. Aside from Cox's statement that he
doesn't "use that kind of language" and that Smith had "no right to call a
man those kind of names," (Tr. 71) Cox's testimony and other record evidence
do not suggest any special susceptibility to Halcomb's alleged intrigue
owing to the superintendent's status as a "practicing pastor." While Cox's
demeanor on the witness stand might have indicated a hypersensitivity to
what might otherwise be considered garden variety discourse in the mining
environment, the judge does not indicate that in his decision.
The judge's conclusions with respect to the motivations and conduct of
Halcomb appear to be based upon certain credibility determinations and a
series of inferences drawn from the evidence. It is clear that the judge
believed the testimony of Smith and disbelieved the testimony of Halcomb and
Miller with respect to the coal stacker incident, and that he believed Smith
and disbelieved Halcomb on all disputed points thereafter. Kem Coal
concedes that it is within the discretion of the trial judge to make such
credibility determinations, and the Commission has held that a judge's

71

credibility resolutions cannot be overturned lightly. Robinette, supra,
3 FMSHRC at 813; Hall v. Clinchfield Coal Co., 8 FMSHRC 1624, 1629-30
(November 1986). As for the inferences drawn by the judge, we have held
that such inferences "are permissible provided they are inherently
reasonable and there is a logical and rational connection between the
evidentiary facts and the ultimate fact inferred." Secretary v. MidContinent Resources. Inc., 6 FMSHRC 1132, 1134·(May 1984).
The confounding factor on review, however, and one vigorously argued
by Kem Coal, is that the judge implicitly believed the testimony of Cox even
though in some aspects it supports Halcomb's testimony while contradicting
Smith's testimony. In other words, while the issues on review do not
concern the credibility determinations made by the judge in evaluating the
testimony of Smith versus Halcomb, they do concern the testimony of Smith
when viewed against certain contradictory statements of Cox. It is neither
appropriate nor possible for an appellate body to resolve such conflicts.
Accordingly, we remand the matter to the judge for further credibility
findings and for analysis and explanation of the bases for his ultimate
conclusions regarding the nexus between Smith's protected activity and his
discharge by Kem Coal . . In particular, we direct the judge to set forth the
evidentiary bases for the first three elements of Halcomb's "distorted
account, " set forth above. 2
First, with respect to the allegedly blasphemous component of the
epithet directed at Halcomb by ·Smith, the judge concluded that Halcomb
deceived Cox in that regard. Cox testified, however, that he specifically
asked Smith whether he had called Halcomb "those names," and that he used
the initials, "G.D. lying S,O.B.," in asking the question. Tr. 71-72.
According to Cox, Smith admitted using those words. ls;!. As indicated
above, however, (n.l), Smith denied using "G.D." Second, as to whether
Smith immediately apologized to Halcomb for swearing at him, while the judge
credited the testimony of Smith that an apology was ·made, the judge does not
reconcile Smith's testimony that he had told Cox of the apology (Tr. 36)
with Cox's testimony that he was not told by either Halcomb or Smith that
Smith had immediately apologized. Tr. 63. Third, there are unresolved
ambiguities in the record as to how Cox arrived at the mistaken belief that
Smith swore at Halcomb in the presence of other members of Halcomb's crew.
The judge needs to explain the basis for his conclusion that "[t]he account
that Halcomb gave Cox ... [that] Complainant cursed him in front of the crew
was inaccurate" (12 FMSHRC at 2133).
Both Smith and Halcomb testified before the judge that they were alone
when the swearing took place. Tr. 34, 120. Smith's testimony makes clear
that he told Cox that his (Smith's) brother was not present (Tr. 28), but it
does not indicate any conversation with Cox regarding the presence of
2

There appears to be no question as to the fourth element listed
above, Halcomb's failure to inform Cox that Smith had threatened to take his
complaint to MSHA. Cox testified that he was not told that Smith had made such
a statement (Tr. 48) and Halcomb admitted that he "[didn't] think" he relayed
that information to Cox. Tr. 96.

72

'others. Nor does Halcomb's testimony indicate that he discussed the
presence of witnesses with Cox.
The only testimony from Cox as to the source of his belief that the
crew members were present during the swearing is as follows:

Q.

(By Mr. Endicott, counsel for Complainant) You went
under the opinion that this argument that transpired
between [Smith] and [Halcomb], when the words were
spoken, there were other people present at the time?

A~

(By Mr. Cox)

Q.

Is that what [Halcomb] told you?

A.

Later on, other people came to me and
rehearsed to me the seriousness of the
situation, yes.

Q.

What other people would that be?

A.

One boy by the name of Bryan Collins.
Bryan had -- the argument had gotten
kind of out of hand and Bryan said he
just got up and left, he knew it was
getting bad. And -- well, he's the only
one that knew of it, first hand, I
think. I don't think anybody else was
present.

Q.

But he got up and left at that, didn't
he, Bryan did?

A.

Yes, after the words.

Q.

After or before, are you sure?

A.

I think he heard -- actually heard the
words spoken from what he told me now.

Yes, sir.

Yes.

Tr. 63-64.
Just before the above testimony, Cox stated that prior to discharging
Smith, he had not spoken to anyone but Halcomb and his (Cox's) own
supervisors. Tr. 63. Cox's testimony is ambiguous as to how he came to
believe that Smith had "called [Halcomb] these names in front of [Halcomb's]
people." Tr. 63. Cox's misapprehension of the facts as to who was present
when the swearing took place admits of several possible explanations, e.g.,
Cox's recollection at trial was hazy; Cox's testimony on the issue was
purposely evasive; Cox, having be.en told by both Smith and Halcomb that
others were present when the argument began, mistakenly ~ssumed that some
crew members were still present when the swearing took place; or, as the

73

judge concluded., Cox was deceived by Halcomb into thinking there were
witnesses to the swearing. While we do not second-guess the judge as to the
most plausible explanation for Cox's mistaken belief regarding the presence
of witnesses to the swearing incident, it is necessary for purposes of
"meaningful review" to know the reasons or bases for the judge's conclusion
on this critical issue. Secretary v. Anaconda Company, 3 FMSHRC 299, 300
(February 1981).
Reconciling the ambiguities surrounding this issue. is important
because of Cox's frank admission elsewhere in the record that while the
swearing was "still insubordinate ... if it had been a personal thing, just
between [Smith] and [Halcomb], it could have probably been resolved, yes."
Tr. 65. Resolving these ambiguities is a necessary prerequisite to an
evaluation of Kem Coal's claims that it rebutted Smith's prima facie case
or, in the alternative, that it affi.rmatively defended against the prima
facie case by establishing that it would have discharged Smith, in any
event, for his unprotected activity alone, i.e., his insubordinate swearing
at Halcomb. We note that the judge did not expressly address the
affirmative defense issue in his decision.
We find that the judge's failure to reconcile critical differences in
the testimony of Smith and Cox and the lack of a clear connection between
the evidence in the record and certain inferences drawn by the judge, as to
Halcomb's conduct preclude our meaningful review of the judge's conclusion
that Smith was discriminated against in violation of the Act. Accordingly,
we direct the judge to resolve the factual issues we have raised and then to
determine anew, by applying the Pasula/Robinette test, whether Smith has
established a prima facie case of discrimination. If the judge so finds, he
should then determine whether Kem Coal has rebutted that case, or has
affirmatively defended against it by demonstrating that it would have
discharged Smith, in any event, for his unprotected activity alone.

74

Accordingly, we vacate the judge's decision and remand the matter for
further consideration in light of the questions raised in this decision.

Jg7D:;1., !is1&::;4
dL1M 7r&+'l-L. Clair Nelson, Commissioner

Distribution

Timothy Joe Walker, Esq.
Reece, Lang and Breeding, P.S.C.
P.O. !)rawer 5087
London, Kentucky 40745
Michael S. Endicott, Esq.
Ed Spencer's Law Offices
P.O. Box 1176
Paintsville, Kentucky 41240
Administrative. Law Judge William Fauver
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041

75

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

January 27, 1992

WAYNE C. TURNER
Docket No. VA 90-51-D

v.

NEW WORLD MINING, INC.
BEFORE:

Ford, Chairman; Backley, Doyle, Holen and Nelson, Commissioners
ORDER

BY THE COMMISSION:
This discrimination proceeding arises under the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et seq. (1988)("Mine Act" or "Act"). On
March 28, 1991, Commission Administrative Law Judge Avram Weisberger entered a
decision finding that respondent New World Mining, Inc. ("New World") had not
discriminated against complainant Wayne Turner ("Turner") in violation of
section 105(c) of the Mine Act, 30 U.S.C. § 815(c). 13 FMSHRC 503 (March
199l)(ALJ). The Commission did not receive from Turner a timely petition for
discretionary review of the judge's decision. Turner's counsel has filed
papers that are, in essence, a request to reopen this case. For the reasons
that follow, we grant the request to reopen so that the Commission may
consider whether to direct review of the judge's-decision.
The record reflects that on May 1, 1991, the Commission's Office of
Administrative Law Judges received a letter with an attachment from Turner's
counsel dated April 29, 1991, addressed to Judge Weisberger. The letter
identifies the attachment as a "brief" to be filed in this case. The
Commission's Docket Office personnel treated these papers as the filing of a
brief with the judge and not as a petition for discretionary review. No
direction for review was issued by the Commission and, by_ operation of the
statute, the judge's decision became a final order of the Commission 40 days
after its issuance. 30 U.S.C. § 823(d)(l).
On August 5, 1991, a letter dated August 2, 1991, with attachments, from
Turner's counsel was received by the Commission's Docket Office. Turner's
counsel stated that he was forwarding a "Petition for Review" in response to a
conversation with Commission Docket Office personnel, in which he learned that
the Commission had not received Turner's petition for discretionary review of
the judge's decision. Attached to the letter was a document entitled
"Petition for Appeal," which had not been attached to the April 29 letter.

76

On August 29, 1991, the Commission entered an order that afforded Turner
and New World the opportunity to address whether_ Turner's petition for
discretionary review was timely filed and whether this case should be
reopened. In response, New World asserted that the case should not be
reopened because Turner 's petition for discretionary review, which New World
received on May 1, 1991, had not been timely filed and because the allegations
made by Turner in his petition were not supported by the evidence. Turner's
counsel asserted that he had received the judge's decision on April 2, 1991,
and had filed Turner's petition for discretionary review on April 29, 1991.
The judge's jurisdiction over this case terminated when his decision was
issued on March 28, 1991. 29 C.F.R. § 2700.65(c). Under the Mine Act and the
Commission's procedural rules, relief from a judge's decision may be sought by
filing a petition for discretionary review in the Commission's Docket Office
within 30 days of the decision's issuance. 30 U.S.C. § 823(d)(2); 29 C.F.R.
§ 2700.S(b) & .70(a).
The Commission has recognized this 30 day time limit
and has dismissed petitions for discretionary review filed outside this
period. See, .!L..,g.._, North American Coal Corp., 2 FMSHRC 1694, 1695 (July
1980); Haro v. Magma Copper Co., 5 FMSHRC 9, 10 (January 1983). The
Commission's procedural rules expressly provide that the filing of a petition
for discretionary review is effective only upon receipt. 29 C.F.R.
§§ 2700.S(d) & .70(a).
In addition, the copies of the judge's decision sent
to the parties included a document that provides: "PETITIONS FOR DISCRETIONARY
REVIEW MUST BE RECEIVED BY THE COMMISSION WITHIN"THIRTY (30) CALENDAR DAYS
AFTER THE ISSUANCE DATE OF THE DECISION TO BE CONSIDERED .... If you mail the
petition, you should therefore allow enough time for delivery by the thirtieth
day." (Emphasis in the original.) The record reflects that such a notice was
sent to, and received by, Turner's counsel's office.
The thirtieth day after issuance of the judge's decision was Saturday,
April 27, 1991. In order for Turner's petition for discretionary review to be
timely filed, it had to have been received in the Commission's Docket Office
no later than Monday, April 29, 1991. 29 C.F.R. §§ 2700.S(b), .8(a), .70(a)
(1991). Turner's brief was not received by the Commission until May 1, 1991,
was not filed in the Docket Office, and was not clearly identified as a
petition for discretionary review.
In accordance with Fed. R. Civ. P. 60(b)(l), the Commission has afforded
relief from final judgments upon a showing of mistake, inadvertence, surprise
or excusable neglect. See, ~. Lloyd Logging.Inc., 13 FMSHRC 781, 782 (May
1991).
It appears from Turner's counsel's statements in response to the
Commission's August 29 order that Turner's counsel may have mistakenly
believed that a petition for discretionary review had to be filed within 30
days following receipt of the judge's decision. The Commission is aware of
the existence of a possible excuse, and will afford Turner relief from final
judgment. We will reopen the case for a determination of whether Turner's
late-filed petition for discretionary review should be granted. See generally
Patriot Coal Co., 9 FMSHRC 382, 38_3 (March 1987).
We note, however, that the Commission's relevant procedural rules are
clear, that Turner's representative is an attorney, that explicit directions

77

for appeal had been forwarded to him by the Commission's Docket Office, and
that Turner's counsel waited several months before contacting the Commission
to determine the status of his appeal. Under these circumstances, and
primarily out of concern that complainant Turner not be denied the opportunity
to present his petition for review to the Commission, we reopen this case. We
advise counsel to adhere carefully to all procedural requirements in practice
before this Commission. See generally 29 C.F.R. § 2700.80(a).
For the foregoing reasons, this case is reopened for consideration by
the Commission of whether to grant Turner's petition for discretionary review.

/k~

~~~man

~/£,,/~,-:
Richard V. Backley, CommiSSiOile~

Arlene Holen; Commissioner

L. Clair Nelson, Commissioner

Distribution

Donald E. Earls, Esq.
940 Park Avenue
P.O. Box 710
Norton, Virginia 24273
Karen K. Bishop
Attorney at Law
P.O. Box 1438
Wise, Virginia 24293
Administrative Law Judge Avram Weisberger
Federal Nine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041
78

FEDERAL MINE SAFETY AND HEALTH REVIEW COMM~SSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006.

January 27, 1992

SECRETARY OF IABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. WEST 91-425-M

v.

UNITED ROCK PRODUCTS CORP.
BEFORE:

Ford, Chairman; Backley, Doyle, Holen and Nelson, Commissioners
ORDER

BY THE COMMISSION:
In this proceeding arising under the Federal Mine Safety and Health Act
of 1977, 30 U.S.C. § 801 et seq. (1988)(the "Mine Act"), Commission Chief
Administrative Law Judge Paul Merlin issued an Order of Default on December
18, 1991, finding respondent United Rock Products Corp. ("United") in default
for failure to answer the civil penalty petition filed by the Secretary of
Labor ("Secretary") and the judge's order to show cause. The judge assessed
the civil penalty of $3,670 proposed by the Secretary. For the reasons that
follow, we vacate the default order and remand this case for further
proceedings.
On January 14, 1992, the Commission received a letter dated January 10,
1992, from William Cameron, United's Safety Director, in which Mr. Cameron
requested that Judge Merlin revoke his default order. Cameron explained that
on November 6, 1991, he had mistakenly sent United's answer to the Department
of Labor's Office of Regional Solicitor in San Francisco, California, because
he had dire.cted all previous correspondence to the Secretary's counsel at that
location. Attached to Cameron's January 10 letter was a copy of a letter
dated November 6, 1991, that purports to be United's answer to the Secretary's
civil penalty petition.
The judge's jurisdiction over this case terminated when his decision was
issued on December 18, 1991. 29 C.F.R. § 2700.65(c). Under the Mine Act and
the Commission's procedural rules, relief from a judge's decision may be
sought by filing a petition for discretionary review with the Commission
within 30 days of the decision. 30 U.S.C. § 823(d)(2); 29 C.F.R.
§ 2700.70(a).
Here, Cameron's letter, received by the Commission on January
14, 1992, seeks relief from the judge's default order. We will treat that
letter as a timely petition for discretionary review of the judge's default
order. See, ~. Middle States Resources, Inc., 10 FMSHRC 1130 (September
1988).

79

The record discloses that United filed a "Blue Card" request for a
hearing in this matter in response to notification by the Secretary of the
civil penalties proposed for alleged violations of mandatory safety standards.
On July 10, 1991, counsel for the Secretary served a civil penalty petition on
United. Having received no answer to the petition, the judge issued an order
on October 7, 1991, directing United to file an answer within 30 days or to
show cause for its failure to do so. As noted, Cameron asserts that he sent
United's· answer on November 6, 1991, to the Secretary's counsel at the
Solicitor's Office. Under the Commission's rules of procedure, the party
against whom the penalty is sought must file an answer with the Commission
within 30 days after service of the penalty proposal.
29 C.F.R. §§ 2700.S(b)
and 2700.28.
It appears that United, proceeding without benefit of counsel, may have
confused the roles of the Commission and the Department of Labor in this
adjudicatory proceeding.
It also appears that United may have attempted to
respond to the judge's order to show cause but misdirected that response.
Although United has brought the existence of a possible excuse to the
attention of the Commission, we are unable to evaluate the merits of United's
assertions on the basis of the present record.
In light of this, we will
afford United the opportunity to present its position to the judge, who shall
determine whether relief from default is warranted.
See, ~' Patriot Coal
Co., 9 FMSHRC 382, 383 (March 1987).
For the foregoing reasons, we grant United's petition for discretionary
review, vacate the judge's default order, and remand this matter to the judge
for further proceedings. United is reminded to file all documents with the
judge, and to serve counsel for the Secretary with copies of all its filings.
29 C.F.R. §§ 2700.S(b) and 2700.7.

IL
Richard V. Backley, Commissioner

~-

Je~1~is~/)(

7ij

t/JJ1J.{ j ;(j!f::Pk,

<

L. Clair Nelson, Commissioner

80

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

January 31, 1992

CLIFFORD MEEK
I.AKE 90-132-DM

v.

ESSROC CORPORATION

ORDER
On January 23, 1992, ESSROC Corporation filed a petition for discretionary review of the December 24, 1991 decision in this matter. In the
decision the presiding Commission administrative law judge concluded that a
violation of section lOS(c) of the Federal Mine Safety and Health Act of 1977
occurred, 30 U.S.C. § 801 et~- However, the judge did not set forth
specific monetary relief but ordered the parties to confer in an effort to
stipulate to the appropriate amount of damages to be aw~rded. Indeed, the
judge expressly stated that the December 24, 1991 decision was not a final
disposition of the proceeding.
Accordingly, the respondent's.petition for discretionary review is
premature and therefore it is .dismissed without prejudice. See, ~. Joseph
A. Campbell v. Anaconda Co., 2 MSHC 1519 (1981).
For the Commission:

Chairman

81

82

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

JAN

22041

61992
CONTEST PROCEEDING

JIM WALTER RESOURCES, INC.,
Contestant
v.

Docket No. SE 91-714-R
Citation No. 9883187;

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent
and

No. 7 Mine
Mine No. 01-01401

UNITED MINE WORKERS OF
AMERICA (UMWA) ,
Intervenor
DECISION
Appearances:

H.

Thomas Wells, Jr·~, Esq., and J. Alan Truitt,
Esq., MAYNARD, COOPER, FRIERSON & GALE,
Birmingham, Alabama, for the Contestant;
William Lawson, Esq., Office of the Solicitor,
U.S. Department of Labor, Birmingham, Alabama, for
the Respondent;
Patrick K. Nakamura, Esq., and George Davis, Esq.
LONGSHORE, NAKAMURA & QUINN, Birmingham, Alabama,
for the Intervenor.

Before:

Judge Koutras
Statement of the Case

This proceeding concerns a Notice of Contest filed by the
contestant (JWR) against the respondent (MSHA) challenging the
validity of an "S&S" Citation No. 9883187, issued on July 8,
1991, pursuant to section 104(a) of the Federal Mine Safety and
Health Act of 1977. The citation charges JWR with an alleged
violation of the mandatory respirable dust requirements found in
30 C.F.R. § 70.lOO(a). The respondent filed a timely answer
asserting that the citation was properly issued and a hearing was
held in Birmingham, Alabama. The parties filed posthearing
briefs, and I have considered their respective arguments in the
course of my adjudication of this matter. I have also considered
the oral augments made during the course of the hearing.

83

Issues
The issues in this case are (1) whether the contestant
violated the requirements of 30 C.F.R. § 70.lOO(a), and (2)
whether MSHA acted arbitrarily and unreasonably when it mandated
a change in the "designated occupation" required to be sampled
pursuant to MSHA's respirable dust regulations from code 044 to
code 060 on the mechanized mining unit, MMU 016-0, the No. 2
Longwall, at JWR's No. 7 Mine. Additional issues raised by the
parties are identified and disposed of in the course of this
decision.
Applicable statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977,
30 u.s.c. § 301, et seq.
·
2.

Commission Rules, 29 C.F.R. § 2700.1, et seq.

3.

Mandatory respirable dust standards, Part 70, Title 30,
Code of Federal Regulations.
Stipulations

The parties stipulated to the following (Tr. 5-6; 22-23):
1.

JWR and the No. 7 Mine are subject to the
jurisdiction of the Mine Act and the
Commission.

2.

The respirable dust sample results which
reflect an average concentration of 2.6 Mg/M3
of air in the working environment of the
cited longwall mechanized mining unit (MMu)
constitutes a violaton of 30 C.F.R. lOO(a).

3.

MSHA's procedures for processing the
respirable dust samples collected and
submitted by JWR, including the chain of
custody, were properly followed.

4.

There is a presumption that the respirable
dust violation in question, if affirmed in
this case, is a significant and substantial
(S&S) violation.

5.

JWR is currently in compliance with MSHA's
respirable dust requirements on the cited
MMU, and it came into compliance prior to the
September 15, 1991, extended abatement date.
The citation has been terminated.

84

Discussion
The contested section 104(a) "S&S" Citation No. 9883187, is
signed by MSHA Inspector Judy A. McCormick, and it is dated
July 8, 1991. It reflects that it was served on JWR by mail, and
it cites an alleged violation of the mandatory respirable dust
requirements found in 30 c.F.R. § 70.lOO(a). The cited
conditions or practices are described as follows:
Based on the results of 5 samples reported on the
attached advisory number 0290, the average
concentration of respirable dust in the working
environment of mechanized mining unit (MMU) I.D. #016-0
was 2.6 mq/m3 of air. The operator shall take
corrective action to lower the concentration of
respirable dust to within the permissible limit of
2.0 mq/m3 and then sample each production shift until 5
valid samples are taken. Samples shall be submitted to
4800-D Forbes Avenue, Pittsburgh, PA 15213.
JWR does not dispute the fact of violation, nor does it
challenge the fact that the five samples which it took indicates
noncompliance with the dust concentration limits found in
regulatory section 70.lOO(a). The thrust of JWR's contest lies
in its challenge to MSHA's ·decision to change the designated
occupation on which respirable dust sampling is required on the
No. 2 longwall (MMU 016-0), from designated occupation 044
(tailgate shear operator), to designated occupation 060 (miner
who works nearest the return side of the longwall face).
The
change was communicated to JWR by MSHA Form 2000-96, dated May 7,
1991, and signed by the District No. 7 Manager (Exhibit G-4).
In
a follow-up letter of June 3, 1991, the district manager advised
JWR as follows (Exhibit C-2):

* * * * When sampling occupation 060 (miner who
works nearest the return side of the longwall face),
the dust sampling instrument shall be alternated from
person to person according to who is nearest the return
side of the face (tailgate). For example, when the
pump is being worn by the tailgate shear operator and
the taii jacksetter goes on the downwind side of this
shear operator, the tail jacksetter shall take the dust
pump from the shear operator and shall wear the dust
pump for as long as he is the miner working nearest the
return. The pump shall be alternated from person to
person following the above procedure.
MSHA's Testimony and Evidence
Kenneth Martin, MSHA Supervisory Health Specialist since
1974, testified that his duties include the review of health
85

plans, dust sampling, and coordinating and monitoring dust
inspection, sampling, and compliance activities. He confirmed
that the term "high risk occupation" means "an area that has the
highest concentration of dust that miners could be exposed to",
and that this is similar to the term "designated occupation".
The rationale for requiring sampling for both of these is the
same, and if there is compliance with the dust limits in those .
environments where there is the highest concentration of dust,
one can assume that the other areas will also be in compliance
(Tr . 2 3 - 2 7 ) .
Mr. Martin stated that MSHA's dust sampling scheme is aimed
at measuring the respirable dust in the working atmosphere
environment at a particular location, and not to measure the dust
exposure of an individual. He identified an MSHA memorandum
dated April 4, 1988, and an excerpt from MSHA's policy manual
which explains the sampling procedures (Tr. 29; Exhibits G-2 and
G-3). The policy explanation of section 70.207(e) (7), is that
"if individuals rotate out of a position that's the designated
area, that the sampling unit would remain with that position and
not with the individual" (Tr. 30).
Mr. Martin confirmed that he is generally familiar with
longwall mining procedures, and he explained the types of miner
occupations associated with a longwall, and with the use of a
sketch, he explained the operation of a longwall mining system
(Tr. 32-38; Tr. 40.-47; Exhibit G-6). He confirmed that longwall
operations, including the location of employees, vary from mine
operator to mine operator and they are all not identical
(Tr. 38). He confirmed that he would expect to find the greatest
concentration of respirable dust at the tailgate side of the
longwall face because "the dust that is generated upwind from
that location should all be represented at that location from all
your other generation sources". The mine intake air ventilation
travels through or by all of these sources and then exits through
the return (Tr. 48).
Mr. Martin identified exhibit G-4, as the May 7, 1991, MSHA
notification to JWR that the designated occupation for dust
sampling was changed from 044, the shear operator on the tailgate
side, to 060, the person working nearest the return side of the
longwall face. He confirmed that he was involved in this
determination and he indicated that the language describing the
newly designation occupation code is basically the language found
in section 70.207(e) (7) (Tr. 56). Although this was the first
change for JWR in his district, he cited two other mine operators
in the district who also received changes to code 060 from MSHA,
and he indicated that operators in district No. 5 have also
received changes. All of these changes have occurred as early as
1988, and MSHA is presently implementing further changes on a
mine-by-mine basis. He acknowledged that some longwall mine
operators do not have the same designated changes as JWR and he
86

explained that a decision was made in his district that the
designated occupation would be changed from 044 to 060 only in
those instances where the mine operator is out of compliance with
the dust standard. At the present time, those mines which are in
compliance are not required to make the change to the 060
occupation or area designation (Tr. 5).
Mr. Martin confirmed that pursuant to the previously
designated 044 designation, the tailgate shear operator would
have to leave his sampling device with his replacement operator
in the event there was a change in the persons operating the
tailgate shear drum. However, since the change to the 060
designated occupation, the miner working nearest the return air
side of the longwall working face would be required to wear the
sampling device regardless of whether he is a shear operator,
jack setter, mechanic, or electrician. This is because MSHA
desires a sampling of the employee who works closest to the
return air side of the face, and that location should represent
the highest concentration of dust that any miner would be exposed
to on the longwall face based on the various dust generation
sources and the manner in which the face is ventilated. He
identified the location by placing a red "X" mark on the sketch,
and he confirmed that this is the last location on the face
before the air enters the return (Tr. 60-64).
Mr. Martin stated that MSHA implemented the designation
change in light of the wider longwall face areas being mined and
increased production, and MSHA's belief that the sampling of the
044 occupation was not representative of the highest dust
concentration and miner exposure (Tr. 64). Mr. Martin confirmed
that MSHA's technical support division has conducted an
environmental dust control investigation at the JWR No. 4 Mine,
and he identified Exhibit G-5, as a copy of the report (Tr. 68).
He further confirmed that the basic manner in which longwalls are
mined and ventilated, including the route of intake air traveling
through the dust generation sources and exiting out of the
returns, is basically the same in all longwall operations
(Tr. 72). The MSHA report in question recommended that MSHA
consider changing the designated occupations in the No. 4
longwall because the 044 occupation did not always have the
highest dust concentration. Sampling was done at fixed points
in that mine, and the dust concentrations at these fixed points
were higher than the 044 designated occupations (Tr. 74). In his
view, the report supported the decision to change the designated
occupation to the person working furthest downwind, or within
48 inches of the corner of the longwall face, and where the dust
concentrations are higher at the fixed point near the return side
of the longwall face (Tr. 75).
Mr. Martin confirmed that pursuant to the designated
occupation change required of JWR, the sampling scheme in
question is sampling the environment and not the individual miner

87

exposure, and that section 70.207(e) (7) of MSHA's regulations
permits sampling the environment at the "worst location" where
all of the "bad air" ends up on its way out of the return
(Tr. 79) .
On cross-examination, Mr. Martin stated that prior to 1988
there was no 060 code designated for the miner working nearest
the return side of the face, and the typical and common MSHA
practice at that time was to designate the 044 occupation code,
which is the tailgate shear operator, and this was the typical
designation for all longwalls in District No. 7 (Tr. 93). The
reason for this was that the 044 occupation was the occupation
normally closest to the return side of the longwall face.
However, since longwall mining has changed over the years, more
people are working downwind, and with remote control, people move
about on the face more, and it has become obvious that the 044
occupation was not the proper occupation for sampling on a
longwall operation (Tr. 94).
Mr. Martin confirmed that in making the change to the new
occupation code, MSHA did not rely on dust samples collected at
the cited MMU pursuant to MSHA's policy manual (Tr. 98). He
explained the failure to sample as follows at (Tr. 99).
A. In order for them to change the designated
occupation from what's specified in the regulations,
this is saying that we need the results of samples to
make that change. And since we were only changing back
to what the regulations specified, it's my
interpretation that samples were not required to make
that change.
JUDGE KOUTRAS: So you determined you didn't need any
samples. You would just make the change without them.
A.

Changing to what the regulation specified.

Referring to a page from the inspector's handbook, which was
included as part of his deposition, and which mentions sample
results, Mr. Martin explained that this requirement applied when
MSHA was changing its sample procedures to deviate from what was
required under the regulation (Tr. 100).
Mr. Martin stated that the tailgate shear operator is not
necessarily the only occupation normally closest to the longwall
face return over the course of an eight-hour shift, and that jack
setters, mechanics, electricians, and others may be present
downwind closer to the return side than the shear operator
(Tr. 102). He confirmed that MSHA's current sampling scheme is
to sample the environment that has all of the contaminated air
passing by at any given time during the shift, and if the
88

environment of that unit is not in compliance, everyone
likely also not be in compliance (Tr. 105-106).

would

Mr. Martin stated that pursuant to MSHA's current
designation of the 060 occupation and the instructions given to
JWR, the dust sampler pump must be passed to the individual who
at any given time is closest to the "X" location shown on the
sketch and he explained how this was to be done when different
people are in that area during the course of a working shift
(Tr. 107-111). He confirmed that under this sampling procedure,
the environment, rather than individual miner exposure, is being
sampled (Tr. 111).
Mr. Martin confirmed that the mishandling of a pump, by
turning it upside down, could possibly cause oversized particles,
but he believed that following proper sampling procedures in
changing and repositioning the pump should not cause problems
(Tr. 115). He agreed, however, that mishandling a pump could
create a sampling problem "depending on how it's mishandled"·
(Tr. 116).
Mr. Martin confirmed that MSHA did not rely on the study at
the No. 4 Mine in making the designated occupation change at the
No. 7 Mine, and he had no personal knowledge as. whether the
longwall mining practices in the two mines are the same
(Tr. 117). He confirmed that some longwall sections in his
district have the 060 designation, and that once a 044
designation is out of compliance changes will be made to the new
060 designation. In the event any 044 designations never go out
of compliance, MSHA may still consider changing them all to 060
(Tr. 120).
Mr. Martin stated that the newly designated 060 occupation
does not identify any particular individual or occupation, and it
could apply to any employee who comes within the definition found
in section 70.207(e) (7). The 060 computer code actually refers
to anyone to who is in the area closest to the return on any
given work shift for whatever period of time they are there
(Tr. 126). He confirmed that a 060 sample over a working shift
would be a sample of the area where people were working furthest
downwind (Tr. 126).
Mr. Martin stated that there was no way to determine whether
the five sample cassettes supporting the violation in this case
were worn by five different individuals unless one were to learn
who was wearing the specific devices on the sampling days in
questions.
He confirmed that the five cassettes found their way
into the 11 060 occupational zone of hazard", and .the sampling
results indicated noncompliance (Tr. 127). He confirmed that
each cassette represents a different sampling day, but the
cassette may have been worn by any number of people on each of
those days (Tr. 128-129). The sampling results "tells me the
89

area of where people were working downwind, what dust level was
in the environment" (Tr. 130). The intent .of MSHA's sampling
scheme is to control the dust in the environment (Tr. 131).
In response to questions from the intervenor, Mr. Martin
stated that the concept of measuring the designated occupation
with the most dust exposure did not originate with the change to
JWR's 060 designated occupation, and that it had its origins in
1980 when the "high risk" designated occupation method was placed
in the regulations. The current procedure allows JWR to use one
pump rather than putting a pump on everyone on the shift all of
the time. The regulations do not require that an individual
miner be sampled, and they only require sampling of the person
exposed to the most dust, and this is the designated occupation.
He explained why the pump is required to be placed on the person
closest to the return (Tr. 144-146).
Mr. Martin confirmed that the 060 designation has also been
required in his district at Arch of Kentucky's No. 37 Mine and
U.S. Steel's Oak Grove Mine (Tr. 147). He confirmed that the
decision to place any miner downwind of the longwall shear lies
with the mine operator and.JWR is free to submit a dust plan that
does not require any miner to work downwind of the shear
(Tr. 149). He further confirmed that the decision to implement
the change at the JWR No. 7 mine was based on MSHA's belief that
the old 044 occupation was not the proper occupation that should
be sampled as the designated occupation because of the people
working downwind, the wider faces, and the higher producing
machinery.
Consideration was also given to the comments of
miners during the dust plan review that miners were working
downwind (Tr. 162-163).
MSHA Insoector Judv McCormick testified that she is assigned
to the health group and that her duties include working with
operator and MSHA coal dust samples, and answering questions
regarding sampling and sampling procedures. She identified a
copy of a June 3, 1991, letter from MSHA's district manager to
JWR regarding the change in the sampling occupation designation
and she confirmed that she drafted the letter in response to an
inquiry from Jerry Kimes and Jack Stevenson, who are employed by
JWR's safety department (Tr. 187-191; Exhibit C-2).
Mrs. McCormick confirmed that prior to the date of the letter,
she had discussed the sampling requirements with Mr. Kimes and
Mr. Stevenson, and she believed that they understood what was
required (Tr. 192).
JWR's testimony and evidence.
Gerald Kimes, safety supervisor, No. 7 Mine, testified that
his duties include dust control, and he confirmed that he was
familiar with the cited 016 MMU, which is the No. 2 Longwall. He
,confirmed that Exhibit G-6, generally depicts the longwall set90

up, and that prior to the receipt of the change notice sampling
was conducted on the tailgate shear operator. This had been a
longstanding standard practice on all longwall units, and the
change in the designated occupation is the first one that he was
aware of. He explained the operation of the sampling dust pump
device, and although the pump itself is fairly rugged, he
indicated that the cassette assembly can be mishandled. If the
entire assembly were turned upside down, oversized particles
could find their way to the cassette filter, and if the assembly
is struck sharply, the dust that has already been collected may
be dislodged (Tr. 193-200).
Mr. Kimes stated that prior to the designation change the
dust pump was given to the tailgate shear operator and then given
to each shift supervisor to give to each shearer operator and it
stayed with that operator for the entire shift. Pursuant to the
current 060 designated change the pump is passed from one person
to another over the course of the shift, and he assumed that four
or five, and possibly more, people would wear it depending on the
situation. However he stated that ''I'm not a highly qualified
longwall man so I can't say about every situation" (Tr. 202). He
was trained in dust sampling in 1975, and his duties include the
dust sampling at the mine, but he has never been a "dust
technician" (Tr. 203).
Mr. Kimes disagreed with the.change in question because he
believes that JWR was singled out and that other longwall
operators are not required to change, and the pumps are likely to
be damaged when transferred from one person to another. He does
not have the manpower to keep records as to who wears the pump at
any given time or how long it is worn. He was also of the
opinion that the intent of the regulations is to monitor the
individual exposure of unhealthy concentrations of dust, and that
the 060 methodology does not give any accurate reading of the
dust exposure of any individual miner. He could not state
whethe~ keeping the pump with the tailgate shear operator was a
better method of monitoring an individual's dust exposure
(Tr. 207) .
On cross-examination, Mr. Kimes confirmed that since
changing to the 060 designation, there have been no problems in
obtaining dust samples. He stated that he has never operated the
longwall equipment and that he does not routinely observe the
circumstances under which the sampling devices are rotated among
employees. He acknowledged that mechanics and electricians
occasionally work downwind of the shear. He was generally
familiar with MSHA's dust regulations, but he was not familiar
with the regulatory definition of the designated occupation until
it was pointed out to him. He was told that the designation to
the 060 occupation was the result of the mine going out of
compliance, and he had no prior knowledge that the No. 4 Mine had
undergone a similar change (Tr. 208-215). He acknowledged that
91

one cannot assure that employees downwind of the shear operator
are not exposed to greater respirable dust concentrations than
the shear operator (Tr. 228).
In response to further questions, Mr. Kimes confirmed that
he was aware that JWR is now in compliance and that the violation
has been abated. He acknowledged that compliance was achieved by
five valid samples of the new 060 designation taken at the No. 2
longwall and submitted by JWR, and that there was apparently no
mishandling of the pump in those instances (Tr. 252). He
confirmed that miners are supplied with personal dust protective
devices and respirators if they request them (Tr. 256-258).
Deposition testimony.
·In the course of the hearing, JWR's counsel moved for the·
admission of portions of the deposition testimony of Mr. Bobby
Taylor and Mr. James Rivers, previously taken by the intervenor's
attorney.· These individuals were identified as associate safety
supervisors who work for Mr. Kimes at the No. 7 Mine. The motion
was granted, and without objections, the complete depos·i tions
were received as part of the record in this case (Tr. 261-263).
James Rivers disagreed with MSHA's requirement that JWR pass
the pump to the miner who is most downwind because it was his
opinion that the integrity of the sample is jeopardized when the
pump is handled and exchanged by many people (Deposition pgs. 9091) .
.
Bobby Taylor believed that the passing of the pump was an
unreasonable requirement because leaving the pump on the location
all day while people are being switched out is not a
representative sample of the dust exposure to a miner who may be
in the area ten-to-fifteen minutes or an hour or two hours
(Deposition pgs. 37-38).
Intervenor UMWA Testimony and Evidence
Ray Lee, JWR longwall mechanic, testified that he is
responsible for the repair and maintenance of the longwall face
equipment and that he works at the face every day. He has worked
at the mine for over ten years, and has been a mechanic for over
8 years.
He worked on the No. 2 longwall owl shift for seven
years until July of 1991, and he is.presently working on the
No. 1 longwall. He described his duties downwind from the shear,
and indicated that he works an average of 3 to 4 hours a shift at
that location. He stated that he wore a dust sampler only one
time, but he was not allowed inby the shear with the sampler
(Tr. 264-271).
On cross-examination, Mr. Lee stated that sampling is not
always done on the day shift, and he confirmed that samplers are

92

not hung on the mechanics who are not designated occupations.
The shear may or may not be down when he is working on it
(Tr. 272) .
Neil Young, shear operator, No. 7 Mine, stated that he has
worked.at the mine since December, 1979, and he described his
duties, which also include shoveling along the beltline and under
the shields and pans as assigned (Tr. 276-278). He stated that
he may spend 6 to 10 hours a week shoveling, and that he uses a
remote control which places him upwind for 15 feet or more. He
has worked as a shear operator since 1985, and at the No. 2
longwall since 1987 (Tr. 280).
Mr. Young stated that he had no trouble passing the pump to
the next miner during the sampling process and he indicated that
the pump weighs approximately one pound and can be passed in 15
to 20 seconds without any interruption to production (Tr. 283284). He stated that on one occasion when he was sampled by MSHA
in March 1991, everyone wore a pump for one week. However, he
was the only one out of compliance, and after expressing concern
about this, the longwall coordinator instructed him to sit in the
dinner hole with the pump on from 8:30 to 2:00 without
performing any duties (Tr. 286-287).
JWR's Arguments
As noted earlier, JWR does not dispute the fact that the
five dust samples which it collected and submitted to MSHA
pursuant to section 70.207, resulted in the issuance of th~
citation for noncompliance with section 70.lOO(a}, and
constitutes a violation of that section. JWR's contest focuses
on several contentions which it believes amounts to an illegal,
arbitrary, and unreasonable application of the dust standards to
its mine.
JWR asserts that the newly designated "occupation" which
requires sampling is really not an occupational designation to
which any particular occupation will be exposed to respirable
dust. JWR contends that sampling the newly designated 060
occupation does not reflect the individual dust exposure to any
particular miner and that the sample is in fact a composite
sample, rather than an individual sample (Tr. 9, 321}.
JWR maintains that over the years MSHA has uniformly
designated the tailgate shear operator (designated
occupation 044) as the occupation required to be sampled by all
mine operators. Relying on MSHA's argument that the change in
the designated occupation required to be sampled (060 miner
working nearest the return} is simply a reassertion of the
mandate found in regulatory section 70.207(e} (7), JWR suggests
that MSHA has admittedly improperly applied the regulation since
it was promulgated in 1980. Conceding that MSHA is free to
93

change the designated occupation required to be sampled, JWR
nonetheless argues that in doing so MSHA must follow its own
policies and procedures. Citing MSHA's policy manual and an
excerpt from the mine inspector's manual, JWR maintains that a
change in the designated MMU occupation may only be considered
after the results of samples collected by MSHA reflect a need
for such a change. JWR points out that in this case MSHA has
conceded that the mandated change in the designated occupation
from 044 to 060 was not based on any MSHA respirable dust
sampling or surveys supporting any conclusion that a change was
needed or warranted (Tr. 11-12; 317-320).
JWR further contends that MSHA is not uniformly applying the
change to the newly 060 designated occupation to all of its
subdistricts, and that in district 5 the change has been applied
to only three longwalls. JWR points out that Mr. Martin cited
only one other MSHA district that is changing from the tailgate
shear operator occupation to the newly designated 060 designation. Under these circumstances, JWR concludes that it has
been singled out and treated unfairly by MSHA and that the
mandated change, which has not been admittedly applied by MSHA
"across the board" to all longwall mining systems, is an
arbitrary and unreasonable abuse of discretion (Tr. 11-12;
317-320).
With regard to the application of Judge Weisberger's
decision in Consolidation Coal Company, 9 FMSHRC 1509 (August
1987), JWR asserted that while that case dealt with "passing the
pump", it involved a specific occupation, namely the tailgate
shearer, and the pump was required to be worn by whoever was in
that location at any given time. In the instant case, however,
JWR pointed out that it is difficult to determine that any
particular person will be nearest the return side of the face at
any given time, and that several different occupations may, at
any given time during the course of the shift, come within the
definition of "the miner who works nearest the return side of the
longwall face". Under the circumstances, JWR concludes that this
would result in a continual passing of the pump, and that each
time the pump is passed, there is a risk of an invalid sample
because the pump can be turned over or dropped (Tr. 14). JWR
expressed concern over the problems which may result from passing
the dust sampling device from one miner to another (Tr. 321-322).
MSHA's Arguments.
MSHA asserts that its decision to change the previously
applied occupation code 044 (longwall operator tailgate side) to
the newly designated 060 occupation (miner who works nearest the
return side of the longwall face), merely changed the designated
occupation to conform with the occupation set forth at 30 C.F.R.
§ 70.207(e) (7), and that the district manager simply directed JWR
to sample the occupation on the longwall section as defined by
94

that mandatory regulatory standard. Citing the appropriate
statutory language of the Mine A.ct, and the implementing
regulations found in Part 70, Title 30, Code of Federal
Regulations, MSHA concludes that it acted clearly within its
statutory and regulatory authority when it directed JWR to sample
the newly designated 060 occupation.
MSHA states that in terms of the actual mining process, the
060 designated occupation could include only one miner or rotate
among several miners during the course of a regular work shift.
If the same miner remains in the occupation which works nearest
the return air side during the work shift, it is MSHA's position
that the dust sampling device must remain on that one single
individual. However, in the event JWR's work practices resulted
in several miners performing, at different times, in the
occupation which worked nearest the return side, then the 060
designation would require that the sampling device be alternated
or passed to whomever is working nearest the return air side.
MSHA asserts that it has determined that the return air side
of the cited longwall unit, which it has characterized as the 060
designated occupation for any miner who performs works in that
area, is the area which has been deemed to have the greatest
concentration of respirable dust. MSHA's position is that the
miner who is closest to the return air side, or "designated
occupation", is required to wear the dust pump during sampling
regardless of who he may be. As noted above, if one miner stays
at the location of the designated occupation, the sampling pump
must stay with him as long as he is there. However, if he leaves
the area for any reason and someone else comes there to perform
any work, the pump must be passed from the miner who leaves to
the newly arrived miner in order to constantly monitor the
atmospheric environment in that area (Tr. 10-11; 15-18).
In further support of its position, MSHA asserts that the
Mine Act clearly speaks in terms of "mine atmosphere" and
requires mine operators to continuously maintain the quality of
air to which miners are exposed within underground coal mines.
MSHA argues that the regulations· have consistently adopted a
"high risk" occupation sampling approach which is based upon the
rationale that if persons in high-risk occupations are found not
to be overexposed to respirable dust, then it could be safely
concluded that other miners, in less risky occupations, are
protected from excessive concentrations of respirable dust.
Citing the preamble to its regulations, 45 Fed. Reg. 23,990,
23,998 (April 8, 1980), which were affirmed in American Mining
Congress v. Marshall, 671 F.2d 1251 (10th Cir. 1982), MSHA points
out that samples for the high risk occupation measure the mine
atmosphere in locations in the active workings, rather than
exposure of any individual miner for the duration of a shift.
MSHA concludes that such a sampling procedure measures the mine
95

atmosphere in the area of a work position, and that this method
of sampling at the working face has been continued under the
regulations by providing designated occupation sampling in each
mechanized mining unit. MSHA emphasizes the fact that
"designated occupation samples are taken in the environment of
the occupation in the mechanized mining unit that is exposed to
the greatest concentration of respirable dust".
During the course of oral arguments at the hearing, MSHA's
counsel pointed out that the designated occupation sampling is
indeed area sampling, notwithstanding the use of the word
"occupation", and that what is being sampled is the area closest
to the longwall return airside, and if any miner is exposed to
any dust in that area, he must wear the dust pump (Tr. 21).
Counsel reiterated that MSHA's rationale in requiring sampling of
the newly designated 060 occupation is that if one samples the
area designated as having the greatest concentration of
respirable dust, and it is in compliance, then everyone else
outby that area would be in compliance (Tr. 83). Counsel stated
that "you've got to maintain the environment in compliance", and
that MSHA's theory is "the furthest he (miner) goes towards the
return air side, he is going into greater concentrations of
respirable dust" (Tr. 85-86).
MSHA takes the position that it has not deviated from the
regulatory definition of the designated occupation and that it
has complied with it. In response to JWR's contention that MSHA
failed to follow its policy guidelines when it mandated the
change to the new designated occupation, MSHA's counsel pointed
out that the policy manual explanation of section 70.207, is an
interpretation of the regulations and that section 70.207(e),
sets forth the procedure to be followed in the event MSHA is
deviating from the regulation in designating an occupation for
sampling. Since MSHA has not deviated from the regulation in this
case, counsel concluded that there is no need for a comprehensive
dust survey or analysis to support the mandated change in
question.
Citing the court decisions in American Mining Congress v.
Marshall, 671 F.2d 1251 (10th Cir. 1982), and Consolidation Coal
Company v. FMSHRC, 824 F.2d 1071, 1086 (D.C. cir. 1987), counsel
further pointed out that the courts in those cases approved of
MSHA's requirements regarding the sampling of the mine
atmosphere, rather than an individual miner, as an appropriate
method of achieving the intent of Congress in insuring compliance
with the statutory and regulatory respirable dust requirements
(Tr. 310-314).
In response to JWR's contention that it has been singled out
for enforcemeDt, MSHA's counsel pointed out that the
section 70.207(e) (7) requirement for sampling the miner who works
96

nearest the return air side of the longwall working face has been
in effect since 1980, and that designated occupation 060 ha~ been
in place in MSHA District No. 5 since 1988. Counsel asserted
that JWR's mine is not the first mine subjected to the 060
designation, and that other mine operators nationwide have this
designation. Counsel further argued that it is not disputed that
the dustiest area on a longwall is the area nearest the return
side of the longwall face.
Since the entire purpose of the
regulatory scheme is to monitor the mine atmosphere, counsel
concludes that to measure anything else would be a disservice to
miners and would be inconsistent with the statutory language
(Tr. 314-315).
Citing Judge Weisberger's decision in Consolidation Coal
company v. Secretary of Labor, 9 FMSHRC 1509 (August 1987), MSHA
asserts that the judge addressed the issue of who constitutes
"the miner who works nearest the return air side", and relying on
the plain language of section 70.207(e) (7), he concluded that a
violation of that section occurred since the respirable dust
sampling device was not alternated between the two miner as they
changed position on the longwall face. MSHA points out that the
judge specifically noted that the failure to transfer the
sampling device to the miner who worked in the tailgate position
had" the effect of not providing an accurate indication of
exposure of coal dust", Consolidation Coal Company, supra, at
1512.
The UMWA's Arguments
The UMWA has expressed its agreement with the position taken
by MSHA in this case. The UMWA takes the position that "passing
the pump" (dust sampling device), provides the safest net for all
of the miners on the longwall face, and that if the pump is
passed to the person closest to the return, and the dust sample
is in compliance, then one can be sure that all of the miners
working on the face will be exposed to dust which is within the
legal limits (Tr. 12-13). The UMWA also believes that the
redesignation of the occupation in question for sampling not only
complies with MSHA's regulation, but it also provides a safeguard
for mine operators who may "try to beat the system" (Tr. 299).
Further, the UMWA believes that in order to measure the dust
adequately, the pump should stay on the face (Tr. 300).
The UMWA's counsel asserted that the intent of sampling is
to prevent miners from contracting black lung. Given the nature
of longwalls, counsel asserted that the dust pump must be passed
in order to determine the worst dust concentration. Only in this
way can one det.ermine that all miners are breathing clean air
(Tr . 319 - 3 2 0 ) .

97

Findings and Conclusions
Section 202(b) (2) of the Act, 30 U.S.C. 842(b) (2), provides
in relevant part that:
. • . each operator shall continuously maintain the
average concentration of respirable dust in the mine
atmosphere during each shift to which each miner in the
active workings of such mine is exposed at or below 2.0
milligrams of respirable dust . • • (emphasis added).
The purpose of this respirable dust limitation is stated in
section 20l(b) of the .Act, 30 u.s.c. 841(b), as follows:
. . . it is the purpose of this title to provide to the
greatest extent possible, that the working conditions
in each underground coal mine are sufficiently free of
respirable dust concentrations in the mine atmosphere
to permit each miner the opportunity to work
underground during the period of his entire adult
working life without incurring any disability from
pneumoconiosis or any other occupation-related disease
during or at the end of such period.
(emphasis added).
The statutory limitation of 2.0 milligrams of respirable
dust found in section 202(b) (2) of the Act is reiterated in the
Secretary's regulations at 30 C.F.R. § 70.lOO(a). JWR is
charged with a violation of this regulatory standard, which
provides as follows:
(a)
Each operator shall continuously maintain the
average concentration of respirable dust in the mine
atmosphere during each shift to which each miner in the
active workings of each mine is exposed at or below 2.0
milligrams of respirable dust per cubic meter of air as
measured with an approved sampling device and in terms
of an equivalent concentration determined in accordance
with § 70.206 (Approved sampling devices; equivalent
concentrations).
MSHA's dust sampling procedures are found in Subpart c,
Part 70, Code of Federal Regulations. Section 70.207(a) requires
a mine operator to take five valid samples from the designated
occupation in each mechanized mining unit on a bimonthly basis.
The term "designated occupation" is defined by section 70.2(f),
as "the occupation on a mechanized mining unit that has been
determined by results of respirable dust samples to have the
greatest respirable dust concentration"~ As correctly noted by
MSHA in its pretrial memorandum, the regulations have consistently adopted a "high-risk" occupation sampling approach which
is based upon the rationale that if persons in high-risk
occupations are found not to be overexposed to respirable dust,
98

then it could be safely concluded that other miners, in less
risky occupations, are protected from excessive concentrations of
respirable dust. See: American Mining Congress ("AMC") v.
Marshall 671 F.2d 1271 (10th Cir. 1982), where the court upheld
MSHA's designated area respirable dust sampling regulations
promulgated in 1980. In that case, the court noted that "the
designated occupation sampling program is itself an an area
sampling program", and stated as follows at 671 F.2d 1256:
The Secretary has demonstrated a rational basis for the
designated area sampling program: if the atmosphere in
the area of a known dust generation source is in
compliance with the statutory standard, then it can
safely be assumed that· all miners are protected from
ov,erexposure to respirable dust. This assumption is
justified since no one individual constantly works next
to an outby dust generation source over the course of
an entire shift.
The designated occupations upon which the dust sampling
device is to be placed are identified in section 70.207(e) (1)
through (10). The relevant section applicable to the cited
mechanized mining unit (MMU), No. 2 Longwall, in this case is
section 70.207(e) (7), which provides as follows:
(e) Unless otherwise directed by the District Manager,
the designated occupation samples shall be taken by
placing the sampling device as follows:

*

*

*

*

*

*

*

(7) Longwall section. On the miner who works nearest
the return air side of the longwall working face or
along the working face on the return side within 48
inches of the corner;
MSHA's policy application with respect to the designated
occupation sampling procedures pursuant to section 70.207, are
found in the following:
1.

CMS & H Memo No. HQ-88-44-H (6009), April 4, 1988, from
MSHA's Administrator for Coal Mine Safety and Health to
all District Mangers, which states as follows (Exhibit
G-2):
Recently, it has come to our attention that
both operator and inspector sampling of
designated occupations (DO's), in some
instances, may not be representative of the
dust exposure of that occupation. This is
because the sampling device is often kept
with the individual miner who may not be
99

performing the duties of the DO during the
entire shift. MSHA standards as set forth in
30 C.F.R. § 70.207 require that dust samples
be taken "from the designated occupation" in
each mechanized mining unit (MMU). Under
this rule and as established in policy (page
II-105, Coal Mine Health and Safety
Inspection manual), correct sampling
procedures require the sampling device to
remain at the DO rather than with the
individual miner, even when miners change
positions or alternate occupations during the
shift.
In this way, all miners on the MMU
are assured of being protected from exposure
to excessive levels of respirable dust if the
DO's exposure is at or below the applicable
dust standard. Conversely, the practice of
keeping sampling devices with individual
miners can.result in measurements of dust
exposure that significantly underestimate the
actual exposure of the DO if the miner
changes work positions during the shift and
takes the sampling device with him to other
occupations.
Improper sampling of DO's has been reported
and observed particularly at longwall
operations. Some specific examples of
improper sampling procedures are described in
Attachment 1. Section 70.207(e) (7) requires
that, except as otherwise directed by the
District Manger, longwall DO dust samples
must be taken (1) on the miner who works
nearest the return air side of the longwall
working face, or (2) along the working face
on the return side within 48 inches of the
corner. Therefore, when sampling is to be
done with respect to either (1) or (2), the
particular sampling procedure employed should
be identified in the operator's ventilation
system and methane and dust control plan.
In
addition the following newly established
codes should be entered in the Occupation
Code box (Item 11) of the dust data card:
case (1) 060-Longwall (Return-Side Face
Worker); and, case (2) 061 - Longwall
(Return-Side Fixed). For instance, when
sampling is done on 060~ the sampling device
must remain with the miner working nearest
the return air side of the longwall working
face at all times, even when the miner who
was being sampled earlier in the shift is no
100

longer the one working nearest the return air
side.
In many cases, District Managers have directed sampling
of DO's other than those specified in Section 70.207.
The typical DO's being directed to be sampled are
longwall shearer operators. When sampling is conducted
at these other occupations, identified through MSHA
sampling as being exposed to the highest dust
concentration on the MMU, the sampling device must be
kept with the DO being sampled during the shift.
It is
not to remain with the miner if duties or work
positions change during the shift.
2) MSHA's Program Policy Manual, Vol. V, Part 70,
July 1, 1988, which states in relevant part as follows
(Exhibit G-3):
(e)
If the operator's mining procedures result in the
changing of miners from one occupation to another
during a production shift, the sampling device must
remain on or at the designated occupation (DO). For
example, if an operator alternates the duties of the
continuous operator on a one-half shift basis between
the continuous miner operator and helper, the dust
sampler shall be worn for one-half of a shift by the
continuous miner operator and the other one-half of a
shift by the helper, while each is operating the
continuous mining machine, or the sampler shall remain
on the machines required by this section.
A change in the designated occupation of an MMU will be
considered after the results of samples collected by
MSHA indicate that a work position other than those
identified in this section should be designated for
bimonthly sampling. When the results of a sampling
inspection demonstrate appreciably higher respirable
dust levels at a nondesignated occupation within an
MMU, consideration should be given to changing the
designated occupation.
JWR's assertion that requiring it to sample the newly
designated 060 occupation, which may involve more than one miner
while the sampling pump is passed, does not accurately measure
the dust exposure of any one particular miner and is therefore
flawed, is rejected. A similar contention was made in American
Mining Congress v. Marshall, supra, where it was argued that the
area sampling program did not provide an accurate measure of any
individual miner's dust exposure. The court rejected this
argument, concluding that the Secretary's sampling method
provided reasonable approximation of actual exposure. Commenting

101

on the merits of area sampling and personal sampling, the court
stated in relevant part as follows at 671 F.2d 1256-1257:

* * * * Nothing in the record supports the conclusion
that either type of sampling provides a perfect measure
of exposure to respirable dust. Since there is no
perfect sampling method, the Secretary has discretion
to adopt any sampling method that approximates exposure
with reasonable accuracy. The Secretary is not
required to impose an arguably superior sampling method
as long as the one he imposes is reasonably calculated
to prevent excessive exposure to respirable dust. on
this record, the difference between area and personal
sampling is not shown to be so great as to make the
Secretary's choice of an area sampling program
irrational. Keeping in mind that our task is not to
determine which method is better, we hold that the
Secretary's choice of area sampling over personal
sampling is not legally arbitrary and capricious.
We are not unmindful that area sampling may effectively
require lower dust levels than might be required under
a personal sampling program. This is because an
operator might conceivably be cited for a violation of
the 2 mg./m3 standard on the basis of area samples even
though no individual miner was exposed to more than 2
mg./m3 of respirable dust during a shift. The fact
that in theory the regulation may require operators to
maintain a dust level below 2 mg./m3 in its person-byperson impact does not render the regulation legally
arbitrary and capricious. We repeat that all proposed
sampling methods are less than perfect and are designed
to provide only estimates of actual exposure. Since
measurement error is inherent in all sampling, the very
fact that Congress authorized a sampling program
indicates that it intended some error to be tolerated
in enforcement of the dust standard. The method
selected by the Secretary, while perhaps more
burdensome in its impact on mine operators than other
methods, is not beyond the scope of his discretion.

* * * * Control of dust at the source will obviously
contribute to reducing the level of personal exposure.
By contrast, the results of personal samples do not
allow identification of dust sources due to the
movement of miners through various areas of the mine
during the course of a working shift. Id. Thus, while
a personal sampling system makes possible the
identification of discrete individuals who have been
overexposed, it does nothing to ensure reduction of
dust generation because the source of the dust cannot
be determined. Therefore, it clearly appears that area
102

sampling can rationally be found to be superior to
personal sampling as a means of enforcing (as opposed
to merely measuring) compliance with the 2 mg./m3
standard.
JWR's contention that the passing of the dust pump from
miner to miner during the sampling cycle may jeopardize the
integrity of the sample because of mishandling is rejected. JWR
presented no evidence to support any conclusion that the five
samples which it took and submitted to MSHA, and which reflected
noncompliance, were in any way contaminated or otherwise invalid
because of any abuse or mishandling. Indeed, JWR's safety
supervisor Kimes acknowledged that the five samples subsequently
taken to abate the violation were apparently not mishandled, and
shear operator Young, who works on the longwall, testified
credibly that he has had no problems in passing the pump to other
miners and that the pump can be passed rather quickly without any
interruption to production. Further, as noted by the D.C.
Circuit in Consolidation Coal Company v. FMSHRC, 824 F.2d 1071,
1088 (D.C. Cir. 1987), MSHA's Part 70 regulations contain
detailed procedures for mine operators to follow in taking
respirable dust samples, and that any risks resulting from misuse
of sampling equipment or deliberate contamination of samples lies
with the mine operator.
I find no merit in JWR's contention that MSHA has failed to
follow its own policy in mandating the change in the designated
occupation sampling requirement.
I agree with MSHA's position
that the policy references which mention sampling as a condition
precedent to any change in the designated occupation applies in
those instances where MSHA's district manager has directed a
change in a designated occupation other than the one specifically
referred to in section 70.207(e) (7). In other words, if the
change involves an occupation other than 060 (miner who works on
the return side of the longwall face), then the policy language
seemingly would require sampling to justify that change .. In the
instant case, MSHA's mandated "change" was in effect an
affirmation of the specific requirements found in section
70.207(e) (7), and JWR has not rebutted the fact that the
regulatory designated occupation is in fact the area which has '
the highest concentration of respirable dust on the longwall unit
in question.
I find some merit in JWR's arguments that MSHA has not
applied the requirement for sampling the 060 designated
occupation "across the board" to all mine operators. Since
MSHA's position in this case with respect to the requirement that
JWR sample the 060 occupation is based on its assertion that it
is simply relying on the specific requirement found in section
70.207(e) (7), I find it somewhat contradictory that MSHA has not
seen fit to apply the regulation to all mine operators. However,

103

on the facts of this case, I cannot conclude that JWR has been
prejudiced or arbitrarily singled out for special treatment.
Mr. Martin's credible and unrebutted testimony reflects that
other mine operators in the JWR enforcement district, as well as ·
in at least one additional district, have also been required to
sample the 060 designated occupation pursuant to section
70.207(e) (7). Mr. Martin confirmed that MSHA intends to
implement further changes on a mine-by-mine basis as those mines
are found to be out of compliance with the dust requirements
based on sampling of occupations other than 060, and that these
mines will in the future be required to sample the 060
occupation.
·
As noted earlier, JWR does not dispute the fact that the
dust sample results relied on by Inspector McCormick in.issuing
the citation establish that the average concentration of
respirable dust in the working environment of the cited
mechanized mining unit (MMU) was 2.6 milligrams of respirable
dust per cubic meter of air, and that this exceeded the
regulatory limit of 2.0 milligrams of respirable dust per cubic
meter of air found in the cited section 70.lOO(a).
JWR's contention that MSHA acted unreasonably and
arbitrarily when it directed it to change the designated
occupation from occupation code 044 to 060 for purposes of
sampling to insure compliance with section 70.lOO(a), is
rejected.
I agree with MSHA's position in this case, and I
conclude and find that in mandating the change in the designated
occupation, MSHA acted within its authority and in Strict
compliance with the sampling procedures found in section
70.207(e) (7), and in so doing, it acted reasonably in carrying
out the intent of Congress and the Act to insure that miners are
protected from excessive concentrations of respirable dust.
Under the circumstances I further conclude and find that MSHA has
established a violation in this case by a preponderance of the
credible evidence, and the contested citation IS AFFIRMED.
ORDER
The contested "S&S" citation No. 9883187, July 8, 1991,
citing a violation of 30 c.F.R. § 70.lOO(a), IS AFFIRMED. The
contest filed by JWR is DENIED AND DISMISSED.

~~u~
Administrative Law Judge

104

Distribution:
H. Thomas Wells, Esq., J. Alan Truitt, Jim Walter Resources,
Inc., P.O. Box 830079, Birmingham, AL 35283-0079
(Certified
Mail)
William Lawson, Esq., Office of the Solicitor, U.S. Department of
Labor, Suite 201, 2015 Second Avenue North, Birmingham, AL 35235
(Certified Mail)
Patrick K. Nakamura, Esq., LONGSHORE, NAKAMURA & QUINN
suite 300, New South Federal, 2100 First Avenue North
Birmingham, AL 35203
(Certified Mail)
Mary Lu Jordan, Esq., United Mine Workers of America,
900 Fifteenth St., NW, Washington, DC 20005 (Certified Mail)
/ml

105

FEDERAL MINE SAFETY AND HEAL TH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

JAN

22041

81992
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. SE 91-18
A. C. No. 40-03011-03509

s & H Mine #7

v.
S & H MINING, INCORPORATED,
Respondent

DECISION
Appearances:

Mary Sue Taylor, Esq., Nashville, TN,
for Petitioner;
Mr. Paul G. Smith, Lake City, TN,
for Respondent.

Before:

Judge Fauver

The Secretary seeks a civil penalty for an alleged violation
of an electrical safety standard, under § 105(d) of the Federal
Mine Safety and Health Act of 1977, 30 u.s.c. , § 801 et .§..filL.
Having considered the hearing evidence and the record as a
whole, I find that a ~reponderance of the substantial, reliable,
and probative evidence establishes the following Findings of Fact
and further findings' in the Discussion below:
FINDINGS OF FACT
1.
S&H Miriing, Inc., owns and operates S&H Mine No. 7, an
underground coal mine, in Campbell County, Tennessee. The mine was
opened in April, 1989.
Paul Smith and Bob.Swisher are owners of
the operation. The mine produces coal for use in or substantially
affecting interstate commerce.
2.
MSHA Inspector Don McDaniel,
who specializes
in
electrical inspections, issued § 107(a) Order No. 3381336 on May
18, 1990, tq Tommy McCool, Mine Superintendent of No. 7 Mine,
alleging the following condition as an imminent danger:
[T]he high-voltage power line, 12,470 volts,
that supplies power to the mine was installed
106

from 8'6" to 15' off the ground from the first
set of disconnection devices to the highwall
which is a distance of approximately 300 feet.
3.
Citation No. 3381337 was issued by Inspector ?-lcDaniel for.
a violation of 30 C.F.R. § 77.807 based on this condition. Section
77.807-1 requires that:
High-voltage powerlines located above driveways,
haulageways, and railroad tracks shall be installed
to provide the minimum vertical clearance specified
in National Electrical Safety Code: Provided,
however, that in no event shall any high-voltage
powerline be installed less than 15 feet above
ground.
4.
Inspector McDaniel began his electrical inspection of the
mine one to two weeks before issuing the § 107(a) order and
§ 104(a) citation.
When he began the inspection, he told McCool
that he wanted to know the height of high-voltage lines installed
on a slope going down to the high wall.
The high-voltage lines
have four wires:
three phase wires and a neutral ground wire.
Each phase wire carries 7, 200 volts, and the entire system has
12,470 volts.
There is no pro·tective insulation jacket on the
high-voltage lines, which are bare wires when hung. The magnetic
field around each phase wire is about two feet.
Both MSHA
standards and the National Electrical Code require that highvoltage wires be hung at least 15 feet above the ground in areas
where peop1e may travel to avoid any likelihood of contact with the
wires.
·
5.
Normally, the three phase wires are hung about two to
three feet above the neutral (ground) wire in a high-voltage
system.
Phase and ground wires are purposefully hung with a
natural sag to allow some give.
6.
The high-voltage wires at Mine No. 7 were strung on three
poles. Two poles belonged to S&H Mining and a third pole belonged
to Clinton Power Utility.
The wires went from the Clinton Power
Utility pole at the top of a hill through the two company poles and
then over the highwall and down to a substation. The phase wires
were loose with a lot of sag in them, and there· was a possibility
that the wind would blow them together.
7.
The powerline was installed by a contractor who had been
recommended to S&H Mining and had done other work for the company.
The line was inspected by Clinton Power and by a state electrical
inspector before it was energized.
8.
The road leading to Mine No. 7 is a public access road to
within 1/4 mile of the mine site. Graveyards are at the top of the
hill. The road forks before reaching the mine site. Persons have
107

access to the area above the mine by this road, and the area is
traveled by the public including children, hunters and four~wheel
drive vehicles.
In addition, goats roam the area above the
highwall, adding to the attraction of visitors to the area. There
are no barriers to this area.
9.
A road leads from the mine site up the hill above the
highwall, where the terrain is rough to steep.
10. Under the Act and regulations, the company is required to
check the electrical system once every 30 days as part of their
electrical exam .. The examiner must check the high-voltage lines to
see whether insulators or the neutral wire is broken and to check
the height of the high-voltage lines.
The area where Inspector
McDaniel measured the wires is within the scope.of these required
exams. It is also subject to travel by the public, since there are
no barriers preventing public access.
11. Inspector McDaniel arrived at the mine on Friday, May 18,
1990, and contacted McCool.
The two proceeded to the top of the
hill above the highwall where the company poles were located.
McDaniel took measurements of the ground wire and the phase wires.
McCool was the only company official present when these
measurements were made. McDaniel began making measurements at the
metering base at the top of the hill and measured again about 300
feet past the two company poles toward the highwall edge. He wore
high-voltage gloves and used a measuring stick. McDaniel's notes
show that the distances from the earth to the wires were: ground
neutral line measurements 14'6", 12', 10'8", and phase lines 11'6"
to 9 '6".
He stopped measuring about 20 feet from the high wall
because he felt that he was putting himself in danger to go any
farther.
12. The terrain in the area past the last company pole is
very steep.
Because of his fear of heights, McCool did not
accompany the inspector all the way down the hill.
He could see
McDaniel at all times, but he could not always see the measurements
being taken or the wire that was being measured.
13. Upon finding the above measurements, McDaniel told McCool
that he was issuing an order based on the low heights of the highvol tage lines. McCool and McDaniel then walked back down the hill
to the bottom of the highwall.
14. McDaniel's practice as an electrical inspector was that,
when he found high-voltage lines as low as Respondent's he took
them out of service ·immediately because of the danger of
electrocution.
He has issued imminent danger orders in the past
for phase wires being less than 15 feet from the ground. McDaniel
told McCool that he would have to remove power from the line.
15.

Company officials were disturbed by the imminent danger
108

order and asked McDaniel to point out the conditions to them.
McDaniel went back up the hill.with them and took a second set of
measurements.
He was accompanied by White, McCool, and Smith.
White went to within 50 feet of the location where McDaniel took
the second set of measurements.
Smith was about 300 feet from
McDaniel when he took the second set of wire measurements.
16. White testified that, based on what he saw, he did not
doubt that the phase wires were less than 15 feet of the ground,
but that he did not personally witness McDaniel measure a phase
wire. Smith stated that McDaniel did not in fact measure a phase
wire, and that the order was based on the ground wire measurements
alone.
However, Smith could not see which wires were actually
measured by McDaniel.
DISCUSSION WITH FURTHER FINDINGS

The parties are in sharp dispute whether Inspector McDaniel
measured phase wires and the ground wire or measured only the
ground wire.
Paul Smith, co-owner of S&H Mining and an active supervisor at
No. 7 Mine, testified that, in the second measurements, Inspector
McDaniel did not measure the phase wires and all indications to
Smith were that McDaniel did not measure the phase wires in his
first measurements. Although Smith was not present when McDaniel
made his first measurements, Smith testified that when McDaniel
discussed the order and citation with him, the ground wire was the
only wire discussed. He stated that the first time that McDaniel
stated that a phase wire was found to be under 15 feet was at the
hearing of this case.
McDaniel testified that he used the term "high-voltage power
line" to include the four wires, and did not base the order and
citation on a finding that the ground wire was the only wire that
was under 15 feet.
The evidence shows a misunderstanding between the inspector
and mine management as to the basis for the order and citation.
The inspector made the measurements shown by his notes, and found
a phase wire below 15 feet from- the earth.
However, his order
stated that the high-voltage line was from "8 1 6 11 to 15' off the
ground." To him, the high-voltage line included all four wires,
and he meant both the phase wires and the neutral wire in his order
and citation.
I find that the order and citation reasonably specify the
condition found by the inspector. However, the order and citation
would have been clearer had the inspector stated his measurements
of the phase wires.
Respondent contends that the facts in any event do not warrant
109

an imminent danger order and that the citation should be reduced to
an allegation of a non-significant and substantial violation.
The Commission has held that a violation is "significant and
substantial" if there is "a reasonable likelihood that the hazard
contributed to will result in an injury or illness of a reasonably
serious nature." U.S. Steel Mining Co., Inc., 1 FMSHRC 327, 328
(1985); Cement Division, National Gypsum Co., 3 FMSHRC 822,825
(1981); Mathies Coal Co., 6 FMSHRC 1, 3-4 (1984). This evaluation
is made in terms of "continued normal mining operations."
U. s.
Steel Mining co., Inc., 6 FMSHRC 1573, 1574 (1984). The question
of whether a particular violation is significant and substantial
must be based on the particular facts surrounding the violation.
Texasgulf, Inc., 10 FMSHRC 498 (1988); Youghiogheny & Ohio Coal
Company, 9 FMSHRC 1007 (1987).
Analysis of the statutory language and the Commission's
decisions indicates that the test of an S&S violation is a
practical and realistic question whether, assuming continued mining
operations, the violation presents a substantial possibility of
resulting in injury or disease, not a requirement that the
Secretary of Labor prove that it is more probable than not that
injury or disease will result.
An illustration of this point is
u. s. steel Mining Co. , Inc. , supra, in which the Commission
affirmed an S&S finding by a Commission judge.
The judge found
that:

* * * (A]n insulated bushing was not provided where the

insulated wires entered the control box for a water pump.
The insulation on the wires was not broken or damaged.
The water pump's electrical system was protected by two
fuses - one a 30 amp fuse on the cable, and one a 10-30
amp control fuse inside the box. When it is operating,
the pump vibrates, and the vibration could cause a cut in
the insulation of the wire in the absence of a bushing.
This could result in the pump to become the ground and,
if the circuit protection failed, anyone touching the
pump could be shocked or electrocuted. * * * [5 FMSHRC at
1791 (1983); emphasis added.]
As found by the judge, injury from the missing-bushing
violation could result if the insulation wore through to metal and
the circuit protecti.on system failed to operate. However, one may
observe that circuit protection devices are not presumed to be
"reasonably likely" to fail unless they are found to be defective.
There was no finding of defective fuses in the U.S. Steel case.
The violation presented a substantial possibility of injury, not
proof that injury was more probable than not.
The effective
meaning of the Commission's term "reasonably likely to occur" as
applied in cases such as U.S. steel is to find an S&S violation if
the violation presents a substantial and significant possibility of
injury or disease, not a requirement that injury or disease is more
110

probable than not. This meaning harmonizes with the statute, which
does not use the phrase "reasonably likely to occur" or "reasonable
likelihood" in defining an S&S violation, but states that an S&S
violation exists if the "violation is of such nature as could
significantly and substantially contribute to the cause and effect
of a coal or other mine safety or health hazard" (§ 104(d) (1) of
the Act: emphasis added).
In contrast, the statute defines an
"imminent danger" as "any condition or practice • • • which could
reasonably be expected · to cause death or serious physical harm
1
before [it] can be abated"
and expressly classifies S&S
violations as less than imminent dangers. 2
Thus, an "imminent danger" is a graver safety hazard than an
S&S violation.
I find that the height and location of the wires
found by the inspector presented a substantial possibility of
resulting in serious injury, but did not show an "imminent danger. "
The area was accessible to the public, and to the company's
electrical examiners, but considering the lowest height of the
phase wires at 9 1 6 11 , and the relative infrequency of persons being
in the area, I find that the Secretary did not prove that it "could
be reasonably expected" that the condition would "cause death or
serious physical harm before [it coul~] be abated."
the

§

Accordingly, the imminent danger order will be vacated, and
104(a) citation will be affirmed.

Considering all the criteria for a civil penalty in § llO(i)
of the Act, I find that a civil penalty of $300 is appropriate for
the violation.
CONCLUSIONS OF LAW

1.

The judge has jurisdiction in this proceeding.

2•
The Secretary did not prove that an
existed as alleged in Order No. 3381336.
3.
Respondent violated 30
Citation No. 3381337.

c. F .R.

§

imminent danger

77. 807 as alleged in

ORDER
1.

Order No. 3381336 is VACATED.

2.

Citation No. 3381337 is AFFIRMED.

1

Section 3(j) of the 1969 Mine Act; unchanged by the Federal
Mine Safety and Health Act of 1977.
2

Section 104(d) (1) limits S&S violations to conditions that
"do not cause imminent danger . • • • "
111

3.
Respondent shall pay a civil penalty of $300 within 30
days of the date of this decision.

~~
William Fauver
Administrative Law Judge
Distribution:
Mary sue Taylor, Esq., Office of the Solicitor, U.S. Department of
Labor, 2002 Richard Jones Road, Suite B-201, Nashville, TN 37215
(Certified Mail)
Mr. Paul G. Smith, S&H Mining, Inc., P. O. Box 480, Lake City, TN
37769 (Certified Mail)
/fas

112

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR ·
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

January 8, 1992

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEVA 92-168
A. C. No. 46-03149-03567
No. 2 Mine

v.
T & T FUELS INCORPORATED,
Respondent

DECISION GRANTING AND DENYING IN PART
MOTION TO APPROVE SETTLEMENT

Before:

Judge Fauver

This case is .a petition for assessment of civil penalties
under§ 105(d) of the Federal Mine Safety and Health Act of 1977,
30 U.S.C. § et ~
Petitioner has moved for approval of a settlement of one
citation to reduce the alleged from "significant and substantial"
tn non-S&S, to reduce the allegation of negligence from ordinary to
low negligence, and to reduce the penalty to $63.
Settlement of
the remaining three citations is proposed without changing the
original proposed penalties.
The Commission has held that a violation is "significant and
substantial" if there is "a reasonable likelihood that the hazard
contributed to will result in an injury or illness of a reasonably.
serious nature." U.S. Steel Mining Co., Inc., 7 FMSHRC 327, 328
(1985); Cement Division, National Gypsum Co., 3 FMSHRC 822,825
(1981); Mathies Coal Co., 6 FMSHRC 1, 3-4 (1984). This evaluation
is made in terms of "continued normal mining operations."
U. s.
Steel Mining Co., Inc., 6 FMSHRC 1573, 1574 (1984). The question
of whether a particular violation is significant and substantial
must be based on the particular facts surrounding the violation.
Texasgulf, Inc., 10 FMSHRC 498 (1988); Youghiogheny & Ohio Coal
Company, 9 FMSHRC 1007 (1987).
Analysis of the statutory language and the Commission's
decisions indicates that the test of an S&S violation is a
practical and realistic question whether, assuming continued mining
operations, the violation presents a substantial possibility of
resulting in injury or disease, not a requirement that the
Secretary of Labor prove that it is more probable than not that
113

injury or disease will result.
An illustration of this point is
u.s. Steel Mining Co., Inc., supra, in which the Commission
affirmed an S&S finding by a Commission judge.
The judge found
that:

* * * (A]n insulated bushing was not provided where the
insulated wires entered the control box for a water pump.
The insulation on the wires was not broken or damaged.
The water pump's electrical system was protected by two
fuses - one a 30 amp fuse on the cable, and one a 10-30
amp control fuse inside the box. When it is operating,
the pump vibrates, and the vibration could cause a cut in
the insulation of the wire in the absence of a bushing.
This could result in the pump to become the ground and,
if the circuit protection failed, anyone touching the
pump could be shocked or electrocuted. * * * (5 FMSHRC at
1791 (1983); emphasis added.]
As found by the judge, injury from the missing-bushing
violation could result if the insulation wore through to metal and
the circuit protection system failed to operate. However, one may
observe that circuit protection devices are not presumed to be
"reasonably likely" to fail unless they are found to be defective.
There was no finding of defective fuses in the U.S. steel case.
The violation presented a _substantial possibility of injury, not
proof that injury was more probable than not.
The effective
meaning of the Commission's term "reasonably l_ikely to occur" as
applied in cases such as U.S. Steel is to find an S&S violation if
the violation presents a substantial and significant possibility of
injury or disease, not a requirement that injury or disease is more
probable than not. This meaning harmonizes with the statute, which
does not use the phrase "reasonably likely to occur" or "reasonable
likelihood" in defining an S&S violation, but states that an S&S
violation exists if the "violation is of such nature as could
significantly and substantially contribute to the cause and effect
of a coal or other mine safety or health hazard" (§ 104(d) (1) of
the Act; emphasis added).
In contrast, the statute defines an
"imminent danger" as "any condition or practice . . • which could
reasonably be expected to cause death or serious physical harm
1
before (it] can be abated"
and expressly classifies S&S
violations as less than imminent dangers. 2

1

Section 3(j) of the 1969 Mine Act, unchanged by the Federal
Mine Safety and Health Act of 1977.
2

Section 104(d) (1) limits S&S violations to conditions that
"do not cause imminent danger. • • "
114

Proposed settlement
citation 33151966 alleges that the panic bar for an emergency
stop of an electric scoop, used at the face, was not properly
maintained and produced friction and difficulty in using it. The
inspector found that this condition would significantly and
substantially contribute to the cause and effect of a coal mine
safety hazard. The parties move to reduce t~e charge to a non-S&S
violation on the ground that the scoop operator had reported the
problem to the maintenance foreman before issuance of the citation.
A violation is evaluated, for S&S or non-S&S purposes, on the
assumption that· normal mining conditions would have continued
without abatement of the violation. The settlement motion does not
state that the friction and difficulty in using the panic bar did
not present a substantial possibility of contributing to a serious
injury.
The proposed reduction to a non-S&S violation will
therefore be denied.
The proposal to reduce negligence to low negligence has a
factual basis in the motion, and will be granted.
The motion proposes settlement of the other three citations on
the basis of their original allegations and the original proposed
penalties. That part of the motion will be granted.
Provisional Order
If the parties agree to entry of the following provisional
order,· the charges herein will be disposed of as indicated.
In
such case, the parties should file, within 10 days of this date, a
joint motion for entry of the provisional order as a final order.
If the parties do not agree to the provisional order, they may
file a revised settlement motion.
"PROVISIONAL ORDER
"Upon motion of the parties, settlement of the charges in this
case is approved as follows, without modification of the citations
(except citation 3315196, which is redesignated as a low negligence
violation) :
Citation

Approved Civil Penalty

3315196
3315195
3315198
3315199

$ 63
136
20
20

$239
115

"Respondent shall pay the above civil penalties within 30 days
of the date of this order."

fJ!dlc.~ ~CWVl-t_

William Fauver
Administrative Law Judge

Distribution:
Tina c. Mullins, Esq., Office of the Solicitor, u. s. Department of
Labor, 4015 Wilson Boulevard, Room 516, Arlington, VA
22203
(Certified Mail)
Om P. Magoon, Mining Engineer, T&T Fuels Inc.,
Bruceton Mills, WV 26525 (Certified Mail)
/fas

116

P.

o.

Box 206,

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

JAN 101992
CONTEST PROCEEDINGS

OLD BEN COAL COMPANY,
Contestant

Docket No. LAKE 91-53-R
Citation No. 3537139; 1/9/91

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Docket No. LAKE 91-54~R
Order No. 3537140; 1/9/91
Mine No. 26
Mine ID 11-00590

SUMMARY DECISIONS
Appearances:

Timothy M. Biddle, Esq., Thomas c. Means, Esq.,
Crowell & Moring, Washington, D.C., for the
Contestant;
Edward H. Fitc;ti, Esq., Office of the Solicitor.,
U.S. Department of Labor, Arlington, Virginia, for
the Respondent.

Before:

Judge Koutras
Statement of the Proceedings

These proceedings concern Notices of Contest filed by the
contestant (Old Ben) pursuant to section 105(d) of the Federal
Mine Safety and Health Act of 1977, challenging the legality of a
section 104(a) citation and a section 104(b) order issued on
January 9, 1991, by MSHA Inspector Robert s. Stamm. The citation
and order are as follows:
Section 104(al non-"S&S" Citation No. 3537139, issued at
8:03 a.m., cites an alleged violation of section 103(a) of the
Act, and the cited condition or practice is stated as follows:
While attempting to perform the on-going mandated
quarterly Safety and Health inspection of the entire
underground Mine 26, MSHA Inspector Robert Stamm was
refused mantrip or other modes of transportation on the
8:00 AM to 4:00 PM shift on January 9, 1991, on
instructions from Robert Roper, Mine Superintendent.
This precluded Mr. Stamm's ability to properly travel
and inspect the mantrip and associated areas of the
mine, and impeded the inspection.

117

The inspector fixed an abatement time of 8:18 a.m.,
January 9, 1991, and thereafter at 8:19 a.m. that same day he
issued section 104(b) Order No. 3537140, citing an alleged
violation of section 103(a) of the Act. The order reflects that
"no area" of the mine was withdrawn, and the condition or
practice cited is described as follows on the face of the order:
Roger Roper, Mine Superintendent, failed to abate
104(a) citation number 3537139. Roger Roper, Mine
superintendent, denied MSHA Inspector Robert Stamm the
right to ride the mantrip transportation, which impeded
his efforts to perform mandated inspection activities
of the mantrip and associated areas.
The respondent (MSHA) filed timely answers to the contests
and asserted that the citation and order were properly issued for
violations of section 103(a) of the Act. Old Ben subsequently
filed a Motion for Summary Decision pursuant to Commission
Rule 64, 29 C.F.R. § 2700.64, accompanied by four (4) pre-trial
depositions of the inspector, his supervisor, and MSHA's district
and sub-district managers. MSHA filed a reply to Old Ben's
motion, and Old Ben responded with a reply brief.
After consideration of Old Ben's summary decision motion,
and MSHA's reply; I denied the motion after concluding that
several issues precluded summary decision, and the matter was
scheduled for hearing on the merits in St. Louis, Missouri. Old
Ben subsequently filed a motion seeking clarification of the
denial, and requested that I identify the material facts which
required an evidentiary hearing. I thereupon issued an order
clarifying the issues for trial, and the parties subsequently
requested a continuance of the hearing in order to file further
stipulations which they believed would enable me to proceed with
a summary decision of the matter without an evidentiary hearing.
The continuance was granted and the parties filed their
stipulations.
Issues Presented
The principal issue in these proceedings is whether Old Ben
violated section 103(a) of the Act when it refused underground
mine transportation to Inspector Stamm during his inspection of
January 9, 1991. Stated more specifically, the issues are
whether or not Inspector Stamm had a legal right pursuant to
section 103(a) to transportation furnished by Old Ben to aid him
in his inspection, and whether or not Old Ben's refusal to
provide such transportation constituted a denial of Mr. Stamm's
right of entry for purposes of conducting his inspection, and
precluded or impeded his inspection. Additional issues raised by
the parties are identified and disposed of in the course of my
decisions.

lla

·l?tipulations
The parties stipulated to the following:
1.

Old Ben's No. 26 Mine is subject to the Mine Act.

2. The Administrative Law Judge has jurisdiction over this
proceeding.
3. citation No. 3537139 ("Citation ") and Order No. 3537140
("Order") were properly served on Old Ben.
4. The parties have agreed to put this case before the
Administrative Law Judge for decision based on stipulated facts
and the various briefs previously filed.
5. Beginning on December 13, 1990 and consistently thereafter (untii abatement of the Order), Old Ben declined to furnish
transportation around the Mine to Inspector Stamm, but no
violation of the Act was alleged until the denial of
transportation on January 9, 1991.
6.
Because elevator transportation between the surface and
the underground workings at the bottom of the shaft was necessary
for access into and out of the Mine, Old Ben provided it to
Stamm. Old Ben did not provide transportation within the
underground areas of the Mine because it believed that Stamm
could perform his inspection on foot.
7.
Beginning on December 13, 1990 and continuing until
January 15, 1991, Stamm continued to conduct his regular 4th
quarterly inspection of the Mine on foot, accompanied also on
foot by representatives of the miners and Old Ben.
8.
During this period of time, other MSHA inspectors who
came to the Mine were provided with transportation around the
Mine by Old Ben.
9. The Mine is large, with several working faces during
this time frame; the distances to be travelled from the shaft to
the working faces varied from 2,400 feet (0.4 miles) for the
closest face and up to 10,000 feet (2.1 miles) for the farthest.
10. Most of the mine (~, the bleeder entries) can only be
inspected on foot; all of the active workings could be reached
within a 30 to 40 minute walk from the bottom of the shaft.
11. During the time Stamm was denied transportation,
transportation was otherwise available and could have been
provided.

119

12. The Order was abated by Old Ben's agreement to transport
Stamm to the location where he wished to commence his daily
inspection and then to transport him back to the shaft at the end
of that inspection, but not from place to place in the Mine
during the· interval between those times.
13. Stamm was not denied access to the mantrip for the
purpose of inspecting it and that is not an issue in this
proceeding.
14~
It took Stamm three days longer to complete his 4th
quarterly inspection (when transportation had been denied for
over a month) than his 3rd quarterly inspection (when
transportation had been provide4). This may largely be explained
by the extra time it took Stamm to walk into and out of the Mine
in the 4th quarter.

15. Stamm issued more citations and orders during the
subject 4th quarter than during the 3rd quarter, and
substantially more than during any prior 4th quarter in recent
years or in any quarter back through 1986.
16. MSHA believes that the denial of transportation slows
down inspectors and means that inspections take longer to
complete.
17. MSHA inspections may be conducted by multiple inspectors
simultaneously.
18. MSHA inspectors are free to begin their inspections at
any time of the dayi anywhere in the Mine they choose, without
prior notice.
19. MSHA's Program Policy Manual provides that a denial of
MSHA's statutory right of entry can occur indirectly, but
"[t]here must be a clear indication of intent and proof of
indirectly denying entry." Indirect denial of MSHA's right of
entry occurs when there is a "[r]efusal to furnish available
transportation on mine property when it is difficult or
impossible to inspect on foot."
20. Prior to December 13, 1990, Old Ben had complained to
Stamm's supervisors that he was improperly conducting himself by
issuing an excessive number of citations and orders, including
many which they believed were legally defective, and by taking
directions from the UMWA. Old Ben asserted that this was
disrupting their operations because Stamm went to multiple areas
of the Mine during each inspection day. MSHA acknowledges that
Old Ben made these complaints but submits that MSHA inspectors
are supposed to look into problems that they are told about by
miners.

120

21. Of the approximately 285 citations and orders issued by
Stamm during his 1990 3rd and 4th quarterly inspections, some 79
were vacated or modified by MSHA as a result of the 30 C.F.R.
Part 100 conference process or after Old Ben had contested them
at the Commission.
22. Although Old Ben contested additional citations and
orders issued by Stamm, those cases were not set for hearing
until many months later, offering no immediate relief from what
Old Ben believed were improper and over-zealous enforcement
actions. MSHA notes that Old Ben did not file motions to
expedite these proceedings and Old Ben notes that it did not
believe expedited hearings would have been granted since it had
abated the alleged violations.
23. The only two mines in MSHA's District 8 which were put
on MSHA's Special Emphasis program (based on the number of
violations issued) are the two which Stamm had been inspecting.
MSHA questions the relevance of this fact in light of other
possible explanations.
24. Old Ben's Safety Director Dave Stritzel was an MSHA
inspector for 11 years before he was hired by Old Ben in 1982.
He served as a regular inspector from 1971-1976 and in 1976 was
promoted to supervisory technical specialist (health).
25. As an MSHA inspector, Stritzel believed that there was
no legal requirement that mine operators had to furnish
transportation all around their mines to MSHA inspectors.
Stritzel believed, based upon his experience as an MSHA inspector
and his examination of the Mine Act and regulations, that
providing in-mine transportation to an MSHA inspector, like
offering him coffee in the Mine office, was voluntary on a mine
operator's part and that an operator could cease to offer this
courtesy to an obnoxious inspector, to an inspector who abused
the privilege, or to an inspector who for any reason was deemed
no longer deserving of such favors. MSHA notes that none of its
current employees who worked with Stritzel in the District can
remember him voicing these beliefs while he was an inspector.
MSHA further notes that there never has been any official MSHA
policy or interpretation of the Mine Act consistent with those
beliefs. Old Ben responds that many of Stritzel's colleagues
with whom he would have discussed this at MSHA are no longer with
the agency.
26. Because of Stritzel's belief as stated in the foregoing
paragraph, he believed that Old Ben was under no legal obligation
to provide transportation to Stamm around the Mine, other than
access into and out of the Mine by elevator, since he could
perform his inspections on foot; accordingly, it was pursuant to
Stritzel's direction that Old Ben refused to offer mantrip

121

transportation to Stamm on December 13, 1990 and thereafter,
including January 9, 1991.
27. When transportation is provided to an MSHA inspector
other than Stamm, the usual procedure is that a company safety
representative drives them to a location specified by the
inspector; they park the .vehicle while the inspector examines
conditions in that area; on occasion, the group may then drive
the vehicle to other locations specified by the inspector. At
the end of the inspection, the inspection party drives the
vehicle back to the shaft•
28. Old Ben believes that its motive for not offering
transportation to Stamm is not relevant to this proceeding, any
more than it is relevant to whether one may rightfully invoke
one's 5th amendment right not to testify, that one is doing so
because he does not like the police investigator; that is, since
Old Ben believes that the Mine Act does not in the first place
require a mine operator to transport MSHA inspectors around its
mine, Old Ben believes that its decision to voluntarily offer
such transportation to others but not to Stamm cannot be a
violation. MSHA believes that under these facts transportation
is required by the Mine Act and that Old Ben's motives are
relevant to this proceeding.
29. Old Ben clarifies that its statement on brief that "6nly
in the limited range of circumstances where the denial of
transportation effectively precludes MSHA's ability to exercise
its right of entry could there be a section 103(a) violation in
declining to chauffeur the inspector" refers to circumstances
where operator-provided transportation is necessary to access all
or part of a mine to inspect it, as with the elevator to the
underground workings of Old Ben's No. 26 Mine.
Deposition Testimony
Old Ben took the depositions of Mr. Stamm and his MSHA
superiors and filed them in support of its sunmiary decision
motion and supporting arguments. MSHA also relies on these
depositions.
MSHA Inspector Robert Stamm, testified that his quarterly
inspection of the mine began on October 29, 1990, and that prior
to this time he had conducted another inspection beginning on or
about July 6, 1990, and ending on approximately October 24, 1990.
He was at the mine on a regular basis except for vacation
periods, and this was the only mine he was inspecting during
these time periods. He confirmed that on December 13, 1990,
Mr. Bruce Harris, the mine safety manager, advised him that the
company would no longer provide him with transportation whil~ he
was conducting his regular inspections. Mr. Harris could not
provide him with any reason for the denial of transportation.

122

Mr. Stamm informed his supervisor Steve Kattenbraker about the
matter on December 13, 1990 (Tr. 6-10).
Mr. Stamm stated that prior to December 13, 1990, he would
ride in a diesel pickup truck driven by someone in the safety
department to the area that he was inspecting. The truck would
normally wait for him while he conducted his inspection, and it
would then take him to the next area to continue his inspection.
After Mr. Harris informed him that no transportation would be
provided Mr. Stamm wrote up his notes and then proceeded to walk
to the area to conduct his inspection, and he was accompanied by
Mr. Harris and the miner's representative and they all walked
(Tr. 10-12). Mr. Stamm confirmed that he subsequently prepared a
me~orandum on December 20, 1990, at the request of subdistrict
manager Sakovich, documenting Mr. Harris' refusal to provide him
with transportation (Tr. 16).
Mr. Stamm stated that except for December 19, 1990, when he
rode a mantrip into the mine and walked, his inspections during
the period December 13, 1990, and January 9, 1991, were all
conducted on foot. He confirmed that in the past, when he
conducted inspections, he usually rode into the area that he was
to inspect, the vehicle would be parked, and he would conduct his
inspections on foot. The only difference in this routine after
December 13, 1990, was the fact that he had to walk to the
locations where he was to conduct his inspections (Tr. 18).
Mr. Stamm confirmed that after Dece.mber 20, 1990, and before
arriving at the mine on January 9, 1991, he spoke with
Mr. Sakovich about the transportation problem, and that on
January 7, Mr. Sakovich "told me that when I went to the mine to
try and ride in on a mantrip, see if they would provide
transportation in a mantrip." Mr. Stamm confirmed that he
followed these instructions and went to the mine on January 9,
and traveled underground on the elevator. He proceeded to the
empty mantrip and climbed in and sat down. Mr. Harris then
informed him that he was not permitted to ride the mantrip.
Mr. Stamm asked if he was being refused transportation, and
Mr. Harris responded "yes" (Tr. 24).
~r. Stamm stated that after getting out of the mantrip he
issued a citation to Mr. Harris. He stated that he issued it
"due to instructions received from district manager Mike
Sakovich" on or about January 8, 1991, after he wrote his
January 7, 1991, memorandum to Mr. Sakovich (Tr. 26). Mr. Stamm
stated that Mr. Sakovich was acting on instructions, and he
assumed "it was the headquarters in Arlington" because
Mr. Sakovitch gave him typed suggested wording for the citation
and order which he issued (Tr. 27-28).

Mr. Stamm stated that after verbally issuing the citation at
approximately 8:30 a.m., he went to the surface to write it out

123

and advised ·Mr. Harris that he had 15 minutes to obey the
citation and that he would have to issue an order if
transportation were not provided. Mr. Stamm then called
Mr. Sakovich, issued the citation and order, and returned
underground to continue his regular inspection by walking. He
stated that he walked the third north belt conveyor entry and
that it took him approximately 45 minutes or an hour to walk one
way, and he ended up where the belt conveyor starts, and left the
underground area between 1:00 p.m. and 1:30 p.m., and left the
·
mine at 2:25 p.m., and returned to his office (Tr. 33, 36).
Mr. Stamm confirmed that the order was terminated on
January 15, 1991, after Mr. Harris informed him that
transportation would be provided for him and that a diesel truck
would take the inspection party where he wanted to go (Tr. 37).
Mr. Stamm explained that the phrase "or other modes of
transportation" which appears in the citation refers to the
diesel pickup truck which the mine Safety department normally
drove for inspection purposes (Tr. 38). He confirmed that he did
not ask Mr. Harris to provide him with some other mode of
transportation other than the mantrip when he was refused a ride
in that vehicle (Tr. 39).
Mr. Stamm confirmed that Roger Roper is the mine
superintendent, and that Mr. Harris told him that Mr. Roper had
issued the instructions that no mode of transportation would be
provided for him (Tr. 40). Mr. Stamm explained the cited
conditions as follows at (Tr. 40-42):
Okay. Now, you -- say that it precluded your, um,
the ability to properly travel and inspect the mantrip.
Do you see those words in there?

Q.

A.

Yes.

Q.

All right.

What do you mean by that, sir?

A. Well, what we would normally do is if we want to
travel the travel road into the unit, ride in the
mantrip to see the condition of the traveled road,
whether it be too rough or something that would affect
the ability to operate that piece of equipment, and
also while you were riding this mantrip to inspect it
for steering, the brakes and things of this nature.
Did you tell Mr. Harris that you wanted to inspect
the mantrip that morning?

Q.
A.

No. ·

124

Q. Um, you say that it -- and I'm quoting here again,
"ability to properly travel". Let me stop there. What
did you mean by, "properly travel"?
A. To ride that travel way. Like I say, to check for
the condition of the travel way itself.

Q. And you said that, um, mention of the word and
associated areas of the mine. What do you mean by
that?
A. Well, the associated areas would be part of the
travel road from the shaft to the working section.
Q. And then you go on and conclude by saying ability,
and impeded the inspection
I'm quoting, "and impeded
the inspection". And why did it impede your
inspection?

A. Because when you have to walk you can't get to the
working section as quickly as you would like to get
there to examine the things that we were required to
examine.

Q. And with respect to the wording, all of the wording
under paragraph eight on the citation under condition
or practice, um, you -- I think said earlier that you
were sort of given a narrative to put in there, and
that's what you put in there; is that right?
A.

Right.

Q. So these are not your words, these are someone
else's words essentially?
A.

Yes.

Q.

But you agree with them, do you, sir?

A.

Yes.

Mr. Stamm stated that the 15 minute abatement time that he
established for compliance with· the citation "was suggested" as
enough time to allow him to ride the mantrip. He confirmed that
the mantrip eventually filled up with people and he observed it
leave while he was writing out his notes underground (Tr. 43).
Mr. Stamm confirmed that he cited a violation of section 103(a)
of the Act because of MSHA's policy interpretation of that
section. He stated that the policy states "something to the
effect that indirect denial would be if transportation was not
provided and the inspection could not be performed, it would be

125

impossible to complete the inspection or impeded the progress,
something to that effect" (Tr. 46).
On cross-examination, Mr. Stamm confirmed that he is
required to conduct mine inspections four times a year, and that
the inspections "are always on a time schedule" (Tr. 54). He
further explained as follows at (Tr. 56-57):
In terms of conducting a complete inspection, AAA
inspection, as you've mentioned was the responsibility
when you went underground on January 9, 1991. Were
there reasons pertaining to your inspection
responsibilities that you needed to get to any section
in a relatively short amount of time the transportation
that you were refused would have assisted you in doing
so?
Q.

A. On that date, um, I can't -- I can't answer that.
I don't know if that date that would have altered my
inspection because had I planned on going to this
working section with transportation I would have done
that. Since l was not provided, then I would have
altered my inspection to go to another area of the coal
mine with time when I'm working an eight hour day.
And how would that interfere with your ability to
compete an AAA inspection in terms of the area you
would want to go to?
Q.

A. Well, it would either take a lot longer days than
normal than what we normally would perform or possibly
by walking every area in a coal mine you possibly
wouldn't get the inspection done within the allowed
time.
Okay. And, um -- and you were in terms of your
transportation when you take this equipment that you
normally took, was it part of your responsibilities
with AAA to inspect the area as you entered into the
area from this bottomless shaft to wherever you might
be going?

Q.

A.

Yes, I'm inspecting throughout wherever I'm going.

Q. Does that matter whether it's one day or the next
day or whatever day it is?

A. No, you're just always constantly inspecting and
looking.
Mr. Stamm stated that he knew of at least four inspectors
who were provided transportation throughout the mine while he was

126

conducting his inspection (Tr. 57). He confirmed that prior to
December 13, 1990, he was always provided underground
transportation to conduct inspections and that transportation has
always been provided him unless there was an equipment breakdown
(Tr. 58) .
On re-direct examination, Mr. Stamm stated that he has to
complete his inspections -in a "timely manner" so that he can
complete four a year. He further confirmed that it is an MSHA
practice to perform four regular inspections a year on a calendar
quarter basis, and there is nothing to preclude more than one
inspector conducting a regular inspection (Tr. 59).
Steven R. Kattenbraker, MSHA supervisory inspector, stated
that the "transportation situation" concerning Mr. Stamm first
came to his attention on December 13, 1990, after Mr. Stamm had
issued an order shutting down the longwall. Mr. Stamm informed
him that he was denied transportation and would have to walk back
in to abate the order (Tr. 10). Mr. Kattenbraker believed that
the refusal to provide transportation was the result of
complaints by Old Ben that Mr. Stamm "was writing a lot of
violations". He explained that he "conferenced" many of
Mr. Stamm's violations and that the working relationship "was not
the best" (Tr. 12). Mr. Kattenbraker confirmed that Mr. Stamm
had been refused transportation from December 13, through the
rest of the year, and he identified copies of Mr. Stamm's
memorandum of December 20, 1990, and January 7, 1991, and also
referred to additional memorandums by inspectors Michael Pace and
Robert Cross, documenting the fact that they conducted section
103(i) spot inspections-at the mine during the last half of
December, 1990, and had been provided transportation (Tr. 16-18).
Mr. Kattenbraker confirmed that he was present in the MSHA
field office at the time the transportation situation involving
Mr. Stamm was discussed by telephone by Mr. Sakovich and
Mr. Childers with representatives of the MSHA solicitor's office
in Arlington, Virginia (Tr. 23). The result of that conversation
was that "we decided upon a course of action" and a citation and
order were issued on January 9, 1991 (Tr. 24). Mr. Kattenbraker
confirmed that Mr. Stamm was given suggested wording to include ·
in the citation and order which he issued (Tr. 24).
Mr. Kattenbraker stated that from January 9, 1991, when the
order was issued to January 15, 1991, when it was terminated, he
"monitored" the situation. He confirmed that other than the
denial of transportation, Mr. Stamm was not denied entry to the
mine or barred from going anywhere in the mine, and that he
conducted inspections on several days during this time period
(Tr. 31). Mr. Kattenbraker confirmed that only one inspector was
used on the inspection which began in October, 1990, and that he
decides how many inspectors to use during any given inspection
(Tr. 32) •

Mr. Kattenbraker confirmed that he met with company safety
officials Dave Stritzel and Bob McAtee on December 14, 1990, at
Mr. Stritzel's request, and that Mr. Stritzel was concerned about
Mr. Stamm. Mr. Kattenbraker explained this concern as follows at
(Tr. 36):
THE WITNESS: Specifically there were some statements
made that Mr. Stamm was issuing violations that were
not in their minds violations, that he was perhaps -I've lost my train of thought here. He was perhaps
more, I don't know what the word is, but he was too
strong on some of the orders. They just had an order
the night before, and they were very upset about the
issuance of the order, did not feel it was warrantable,
and made some general statements as to whatever takes
place now, it can't replace the 12 hours of production,
things like, that.
Mr. Kattenbraker stated that during the meeting with
Stritzel and McAtee "a statement was made that Mr. Stamm would
not be provided transportation as of yesterday" (Tr. 35).
Mr. Kattenbraker believed that the denial of transportation to
Mr. Stamm was a "type of denial" of his responsibility to conduct
an inspection (Tr. 42). Mr. Kattenbraker confirmed that he
visited the mine a week after Christmas, 1990, accompanying
another inspector on a spot inspection, and they were not denied
transportation (Tr. 42-45).
Mike Sakovich, MSHA sub-district manager, stated that he
first became aware of a transportation problem on or about
December 14, 1990, when Mr. Stamm informed him that he was told
that he would not be provided transportation. Mr. Stamm did not
further explain why he would be denied transportation, nor did he
indicate his understanding as to the reasons why he would be
denied transportation.
Mr. Sakovich stated that he "did not do too much of
anything" at the time he spoke with Mr• Stamm and simply told
Mr. Stamm "to go to the mantrip, and if they refused
transportation to just go about his business and do hi? job"
(Tr. 6-7). Since Mr. Stamm had inspection duties which did not
require him to have transportation, Mr. Sakovich could not recall
his next contact with Mr. Stamm. However, on December 19, 1990,
he had a conversation with Mr. McAtee, and he informed Mr. McAtee
that "they were impeding Stamm's inspection by not permitting him
to ride available transportation" (Tr. 10). Mr. Sakovich
explained that the number 26 mine is a large mine and that if an
inspector is not permitted to use available transportation, he
would double or triple the time it takes to inspect the mine,
there would be "a lot of lost motion", and he would be traveling
the same area on foot day after day and would "have a hard time

128

covering the mine". Mr. Sakovich expressed his doubt that
Mr. Stamm could inspect the mine once a quarter by walking
(Tr. 10-11).
Mr. Sakovich stated that on January 2, 1991 he discussed the
transportation situation with MSHA field supervisors Kattenbraker
and Wolf in Mr. stamm's presence, and that on January 3, 1991, he
advised district manager Maurice Childers, for the first time,
about the situation. In order to resolve the matter,
Mr. Sakovich suggested to Mr. Childers that a citation "might or
should be issued" (Tr. 12). Mr. Sakovich confirmed that his
research reflected that section 103(a) of the Act did not
specifically address "indirect denial", but the MSHA manual did,
and that Mr. Childers agreed with his assessment of the matter
(Tr. 14).
Mr. Sakovich confirmed that he next discussed the matter of
"indirect denial" with Mr. Childers on January 8, 1991, and that
Mr. Larry Beeman, MSHA's Arlington, Virginia, office was also on
the telephone line during the discussion which was initiated by
Mr. Childers. Following this conversation, Mr. Sakovich was
contacted by an unidentified attorney, and as a result of all of
these discussions, he (Sakovich) instructed Mr. Stamm as to the
procedure that he was.to follow, and this was "played out in what
happened the next day with the citation to the letter"
(Tr. 17).
Mr. Sakovich confirmed that the narrative description of the
cited "condition or practice" included in the citation had
previously been faxed to his (Sakovich) office by the MSHA
Arlington office where it had been prepared, and that Mr. Stamm
simply copied it down on.the citation form (Tr. 17).
Mr. Sakovich also confirmed that he had instructed Mr. Stamm to
go to the mine and to go to the underground mantrip, and get in
it.
If "he was refused, he was to issue a citation giving them
15 minutes to obey. If they took no action, he would come out on
the surface and call me, and then I would instruct him to write
the order, and that's exactly the procedure that was followed"
(Tr. 18) .
Mr. Sakovich identified Roger Roper as the mine
superintendent and the "agent of the operator". Mr. Sakovich
believed that Mr. Roper gave the instructions that Mr. Stamm
would not be permitted to ride any transportation, but he did not
personally discuss the matter with Mr. Roper (Tr. 20).
Mr. Sakovich stated that he received a telephone call on
January 9, 1991, from Old Ben official David Stritzel, and that
Mr. Stritzel was "a little hostile and upset", and wanted to
discuss Mr. Stamm (Tr. 19). Mr. Sakovich confirmed that he had
previously met with Mr. Stritzel, Mr. McAtee, and Mr. Stamm's
supervisor (Kattenbraker) on or about December 14, 1990, and that

129

Stritzel and McAtee "were complaining about Stamm's performance"
(Tr. 24). He believed that the complaints concerned Mr. Stamm's
talking to the United Mine Workers and that "he was writing
violations that were not citations for things that were not
violations, stuff of that nature" (Tr. 25).
Maurice s. Childers, MSHA District No. 8 Manager, testified
that he is the direct supervisor of Michael Sakovich and Steve
Kattenbraker and indirectly supervises Inspector Stamm. He
confirmed that he first became aware of a transportation problem
concerning Mr. Stamm on January 3, 1991, when Mr. Sakovich
advised him that Mr. Stamm was not permitted to ride a mantrip.
Mr. Childers instructed Mr. Sakovich to tell Mr. Stamm "not to
force himself on it, that he would proceed with his inspections~
(Tr. 6). Mr. Childers also confirmed that Mr. Stamm was not
being denied entry to the mine and that it was only "a local
transportation issue" (Tr. 6).
Mr. Childers stated that Mr. Stamm followed his instructions
of January 3, 1991, and that his conversation with Mr. Sakovich
was brief on that day. Mr. Childers subsequently spoke with
MSHA's attorneys, and he confirmed that the wording for the
citation issued by Mr. Stamm on January 9, 1991, was prepared by
the Solictor's office in Arlington, Virginia, and communicated to
him. Mr. Childers agreed with the wording, and he believed that
there was a violation of section 103(a) of the Act because "the
company was impeding the regular inspection of the mines by
refusing Mr. Stamm transportation, you know, underground to his
wherever •.. whatever area he was going to" (Tr. 10). He confirmed
that the "impeding the inspection" language appears in MSHA's
program policy manual as part of the explanation of
section 103(a).
Mr. Childers confirmed that he instructed Mr. Sakovich to
have the citation issued by Mr. Stamm, and that Mr. Stamm was to
issue an order five minutes later if the operator did not comply
(Tr. 11). He also confirmed that he sent a letter to Mr. Roper
on January 9, 1991, and he confirmed that it was drafted by
MSHA's Arlington office and faxed to him (Tr. 13). Mr. Childers
stated that he subsequently received a telephone call from
Mr. Markel Chamness, Old Ben's vice-president for underground
operations, and Mr. Chamness advised him that he would provide
transportation for Mr. Stamm (Tr. 14).
Mr. Childers confirmed that MSHA's regulations do not state
that transportation shall be provided for inspectors. However,
he indicated that it has been an industry practice throughout
Illinois to provide transportation for inspectors and that "it's
never been a problem before". He also stated that there are
times when an inspector must ride the mantrip, and when he is
not, it has also been a practice to provide transportation for
the inspector, the company official, and the walkaround (Tr. 15).

130

Mr. Childers agreed that if no transportation is available, the
company need not purchase a special vehicle for the inspector,
and if a piece of equipment is not available because it is broken
down or operating elsewhere, the company is not required to make
a special effort to supply transportation. He confirmed that an
inspector is not authorized to displace regular workers who may
need transportation, and that if an inspector finds that a
mantrip has left or was filled with workers, the inspector would
be expected to start walking to conduct his inspection and that
"they do not sit and wait" {Tr. 17).
Mr. Childers stated that the "local transportation" provided
by the contestant is in a sense "a courtesy to the inspectors and
helpful to the operator, too" {Tr. 18). He confirmed that an
operator is not obliged to provide an inspector with lunch,
safety equipment, or clothing {Tr. 18).
on cross-examination, Mr. Childers stated that there are
times when it is necessary for an inspector to get to a mine area
in the least amount of time as possible, and as an example, he
cited a situation where an inspector intends to go to an area two
miles away with an inspection party, and that it would be
beneficial for the inspector to complete his inspection as
quickly as possible. He also indicated that an inspector must
inspect an actual ongoing complete mining cycle to determine
whether the equipment is being properly operated, whether there
is adequate ventilation, and "things of that nature, that's part
of his routine inspection" {Tr. 20). He believed that expedient
transportation would assist the inspector in doing this.
Mr. Childers stated that he was not aware that Mr. Stamm was
denied transportation because of the unavailability of a mantrip,
and as far as he knew transportation was available for inspectors
to conduct their inspections. He confirmed that inspectors are
required to conduct four underground inspections a year, and that
mobile transportation would assist them in achieving that result.
He believed that denying an inspector transportation would
interfere with his accomplishing the required inspection because
of the distances that he would be walking, and the inspection
would take several weeks longer. Although he did not know the
distances or all of the areas which would be travelled by the
inspector, he stated that "in this mine it would hinder
completing the required number of inspections" {Tr. 21-22). He
also confirmed that an inspector is responsible for observing any
imminent dangers or other safety concerns, and to insure that any
cited violative conditions are corrected. The use of mobile
transportation would help expedite his inspection in these
situations {Tr. 23).
On re-direct, Mr. Childers agreed that there are situations
when an inspection may be expedited by using more inspectors, and
that his testimony that an inspection would be delayed for

131

several weeks assumed that only one inspector was involved
(Tr. 25). He confirmed that Mr. Roper's name is included in the
citation and order because he is the mine superintendent and
because "he is the top guy", and it was his understanding that
Mr. Roper issued the instructions to refuse transportation for
Mr. Stamm. Mr. Childers confirmed that if Mr. Roper had refused
transportation to all inspectors, his views in this matter would
still be the same (Tr. 26).
Old Ben's Arguments
Old Ben argues that the citation and order are invalid
because section lOJ(a) of the Act does not require mine operators
to furnish transportation to MSHA inspectors in order to
facilitate their inspections •. Old Ben asserts that not only does
the statute itself not impose such a duty on mine operators, but
the legislative history also does not indicate any congressional
intent that mine operators would be required to afford
transportation to MSHA inspectors. Old Ben further states that
there is no case law supporting MSHA's claim to a right of
transportation, and even MSHA's own interpretive guidelines do
not go that far.
Old Ben maintains that nothing in section lOJ(a) of the Act
in any way requires that transportation must be furnished to the
Secretary or her authorized representative, and that a mine
operator's duty is a passive one and limited to an obligati.on not
to block or otherwise· interfere with the Secretary's "right of
entry". Old Ben argues that this same scheme is echoed and
reinforced in section 108(a) (1) of the Act where the Secretary
has been provided with a remedy when an operator has denied the
Secretary her rights under § 103. Again, the operator's
obligation (the breach of which entitles the Secretary to
injunctive relief) is passive: it is to guide the inspection,
not to help the Secretary conduct it, not to speed it, ease it,
or otherwise make it a more comfortable and relaxing experience.
Section 108(a) (1) provides for judicial relief if, in pertinent
part, the operator "interferes with, hinders or delays" the
Secretary, "refuses to admit [her] to the . . . mine," "refuses
to permit the inspection," or "refuses to permit access to and
copying of . . . record • . . " Just as the operator is not
required to copy the records for the Secretary; just to "permit
access and copying" of them, Old Ben concludes that it is not
required to transport the Secretary around the mine, just to permit her to inspect it without a warrant.
Old Ben concludes that although Congress gave the Secretary
a unique power to enter and inspect a mine without operator
consent, and without a search warrant, it did not go as far as
the Secretary now would like. Old Ben points out that while
Congress gave the Secretary a right of entry, it did not also
give her the novel and unheard of right to be transported, nor

132

did it give her the power of requiring the mine owner to convey
her representatives as passengers in mine vehicles so that they
"could be whisked around the mine to speed their inspection of
it". Old Ben further points out, however, that Congress did not
entirely ignore the issue of transportation in the mine when it
required that mine operators provide transportation for injured
persons in emergencies. Old Ben concludes that this shows that
Congress knew how to grant a right of transportation when it
intended to, by expressly providing one for injured persons.
Old Ben maintains that if section 103(a) were construed not
only to provide the Secretary with a right of access, but also to
require mine operators .to transport her inspectors all around the
mine, the statute would. have to be ruled unenforceably vague
since it is silent as to creating any such operator duty and "a
statute violates due process if it is so vague that a person of
common intelligence cannot discern what conduct is prohibited,
required, or tolerated", citing Mini Spas, Inc. v. South Salt
Lake City Corp., 810 F.2d 939, 9439 {10th Cir. 1987), citing
Connally v. General Contr. Co., 269 U.S. 385, 391 {1926).
Accord, Phelps Dodge corp. v. FMSHRC, 681 F.2d 1189 {9th Cir.
1982) .
Old Ben asserts that its search of the legislative history
of the Mine Act, the 1969 Coal Act, and the law in which MSHA's
right to inspect mines originated in 1941, establish that a
federal mine inspector's right of access has been an entitlement
"to admission" to a mine to inspect it, and the mine operator
has, since the inception of that right in 1941, been subject to
punishment only if he "refuses to admit" the inspector, not if he
refuses to transport him. Citing the legislative committee
reports, Old Ben concludes that MSHA must be limited to a right
of entry, and that there is no right to operator-furnished
transportation.
Old Ben further asserts that its review of the case law
reveals no decisional authority to support the Secretary's claim
that section 103{a) of the Act confers authority for inspectors
to require that they be ferried about by mine operators ("Nor was
there found any such authority for OSHA inspectors as they roam
the rest of America's workplaces"). Old Ben cites United States
Steel Corp., 6 FMSHRC 1423 (June 1984), in which the mine
operator was cited under section 103{a) for denying an inspector
access to the scene of an accident. In that case, the inspector,
who was at the mine at the time of the accident, sought to
accompany mine personnel on their way to examine the scene in a
company vehicle but was not permitted to do so. The operator's
personnel testified that they refused to allow the inspector to
"accompany [them] to the accident because the inspector had no
right to investigate an accident until [the operator's] personnel
had first investigated • • • to determine whether a reportable

133

"accident" within the meaning of [Part 50] had occurred."
4 FMSHRC at 620.
. As a result of U.S. Steel's action, Old Ben points out that
the inspector was unable to visit the accident scene, and that
the judge "held that U.S. Steel violated section 103(a) of the
Mine Act when [it] prevented [the MSHA inspector] from going to
the scene of the (accident]." 6 FMSHRC at 1429. The Commission
affirmed, noting not that the operator had denied the inspector
transportation and that therefore § 103(a) was per~ violated,
but that under the circumstances the operator "violated
section 103(a) of the Act by preventing [the inspector] from
inspecting the scene of the [accident]." Id. at 1431. Old Ben
maintains that the denial of transportation was not itself deemed
a violation of§ 103(a), but merely one fact bearing on whether
the operator had prevented the inspector from inspecting the
accident scene, which it clearly had under the circumstances, and
which was a violation of§ 103(a).
Old Ben argues that the facts in the instant case are
different from those in U.S. Steel, and unlike that situation,
there was no intent whatsoever (and no claim by MSHA of any
intent) to prevent the inspector from inspecting anything, and no
claim that the inspector did not have the right to inspect any
incident or any location in the mine. Citing the text of the
citation, which was drafted by MSHA attorneys in Arlington, and
which alleges that the inspector was precluded from inspecting
"the mantrip and associated areas of the mine", Old Ben concludes
that this "is a pure red herring" in that it was neither the
inspector's intent to inspect the mantrip or associated areas,
nor did he request to do so (Citing the Inspector's deposition,
Tr. 33, 41) •
Old Ben states that there is nothing in the record that
indicates that inspector Stamm was ever, or would be ever, denied
the opportunity to inspect the mantrip or other vehicles if that
were his expressed intent, and it points out that the section
104(b) order was terminated when Mr. Stamm was given a ride in a
diesel truck, not the mantrip. Moreover, when asked by his
supervisor to recount the facts concerning the denial of
transportation to the inspector from December 13, 1990, and
thereafter, Mr. Stamm's only mention of any effect on his
inspection was to complain that not having transportation
required him to be "repeatedly walking the same areas to reach
(his) destination" (Stamm deposition, exhibit 2), and no mention
was made of the mantrip.
Old Ben asserts that when denied transportation on
December 13, 1990, and thereafter, Mr. Stamm continued with his
inspections on foot, free to examine any portion of the mine,
accompanied by the company safety representative and the miners'
representative as usual. Indeed, he continued his daily

134

inspections without needing to be driven around the mine, without
any claim by the inspector or his supervisor that Old Ben was
violating section 103(a) of the Act, at least not until the
District Manager called Arlington.
Old Ben concedes that had its refusal to chauffeur Mr. Stamm
around the mine actually precluded him from inspecting, then
section 103{a) would arguably have been violated.
It also agrees
that where a denial of transportation is effectively a denial of
the inspector's right of entry, then section 103(a) would
arguably be violated. However, Old Ben maintains that merely
because Mr. Stamm would have to walk and therefore might not be
able to finish the inspection as quickly as he would have if Old
Ben had conveyed him around the mine cannot be held to be a
violation of MSHA's right under section 103{a).
Old Ben emphasizes the fact that although MSHA's published
policy manual interprets section 103{a) not only to prohibit
direct denials of the right of ent_ry, but also "indirect
denials", the policy makes no claim that there is an absolute
right to transportation or that a refusal to provide
transportation is itself an indirect denial in violation of
section 103{a)~
Instead, the policy specifically identifies as a
possible "indirect denial" an operator's "refusal to furnish
available transportation on mine property when it is difficult or
impossible to inspect on foot". Old Ben asserts that this was
clearly not the case since Mr. Stamm continued his inspection on
foot after the citation and order were issued.
Old Ben asserts that the "walkaround" right of a miners'
representative to accompany the MSHA inspector on his rounds is
aptly named to reflect the longstanding, traditional approach to
mine inspections. Old Ben recognizes that MSHA inspectors may
prefer to "be chauffeured around", and that being driven around
the mine may save MSHA time and thus inspection resources.
It
also recognizes the fact that denying transportation to an MSHA
inspector may not be a very wise management practice and will
likely not be widely replicated in the future.
In conclusion, Old Ben maintains that although MSHA has a
right of entry pursuant to the Act, it does not have a right of
transportation under section 103(a). Old Ben believes that at
most, only in a limited range of circumstances where the denial
of transportation effectively precludes MSHA's ability to
exercise its right of entry, could there be a section 103(a)
violation in declining to chauffeur an inspector as he conducts
his warrantless search of the mine. Old Ben further believes
that this was not the case in the instant proceedings and that
the citation and order should be vacated.

135

MSHA' s Arguments.
MSHA asserts that the obvious and primary purpose for right
of entry authority under section 103(a) of the Mine Act is to
provide an unannounced opportunity for an inspector to enter upon
or through a mine in order to adequately inspect it for health
and safety hazards and/or violations. MSHA takes the position
that if an inspector is merely permitted to walk into a large
complex modern mine, such as Old Ben's Mine No. 26, while at the
same time being denied readily available transportation to the
working areas, the inspector is, in effect, denied entry to the
mine area most crucial to a proper inspection. MSHA believes
that if Inspector Stamm is not permitted to observe the actual ·
mining cycle, related ventilation, roof control, and general
safety practices when and where. there is peak mining activity,
then he is, in effect, denied entry to these areas at the most
crucial time, and is unable to adequately inspect these important
areas. MSHA concludes that this practice has the same effect as
not permitting the inspector to enter upon or through the mine at
all.
MSHA maintains that in order to achieve the purpose of a
mine inspection (the protection of miner safety and health), the
authority of an inspector to enter "through" a mine must apply to
those mine areas where and when mining extraction activity is
occurring. By not permitting the inspector to use available
mobile transportation to inspect the active mining extraction
cycle areas of the mine when such activity is at its peak, is
tantamount to denying him entry "through" the mine in a manner in
which health and safety hazards, conditions, and violations may
be readily and timely observed.
MSHA asserts that mobile transportation is readily available
at the No. 26 Mine, and that a specific vehicle is routinely and
customarily made available to take inspectors wherever they
direct. MSHA points out that prior to December 13, 1990,
Inspector Stamm was permitted to be transported to any mine area
he requested. Further, during the time period he was refused
transportation while conducting a quarterly inspection of the
mine, transportation was made available to other mine inspectors
and these inspectors were transported from place to place as they
requested in a company vehicle. Although Old Ben concedes its
obligation to provide elevator transportation to the bottom of
the shaft, MSHA maintains that it ignores the plain meaning of
the word "through" when it denies readily available
transportation from the elevator to the working areas.
MSHA asserts that contrary to Old Ben's narrow
interpretation, timeliness is an important aspect for adequate
inspection under section 103(a) of the Mine Act, since it also
bars advance notice of inspections for violations and imminent
danger conditions or practices. MSHA concludes that by requiring

136

Inspector Stamm to walk in a large, complex mine where a
substantial distance exists to the actual mining extraction
areas, Old Ben has created an advance notice problem because by
the time the inspector arrives at the mining cycle face areas,
mining personnel could easily have been informed of the ensuing
inspection. Regardless, denial of available mobile
transportation hinders, delays and impedes the inspector's
opportunity to inspect crucial areas of the mine, and in e.f f ect,
denies entry into these areas.
Citing the Commission's decision in United States steel
corporation, 6 FMSHRC 1423 (June 1984), MSHA asserts that the
Commission affirmed MSHA's position that denial of transportation.
to an inspector, under appropriate circumstances, is a violation
of section 103(a) of the Mine Act. MSHA points out that in the
united States steel case, an inspector was not permitted access
to an accident scene when a company official refused to permit
the inspector to accompany him to the scene in a company vehicle
even though the company had customarily provided MSHA personnel
with a company vehicle driven by a company representative. MSHA
further points out that the Commission clearly affirmed that an
inspector, when performing regular inspections required under the
Act, had the authority to inspect the mine in its entirety and
that section 103(a) does not limit the areas he may inspect or
the sequence he may employ to complete his inspection.
MSHA asserts that by denying Inspector Stamm vehicle
transportation routinely provided for other inspectors, Old Ben
singled him out and denied him access "through" the mine. MSHA
maintains that this denial of access must be viewed in the
context of the availability of transportation and Old Ben's
practice of providing such transportation to other inspectors and
on other occasions. MSHA concludes that a denial of entry
occurred when Inspector Stamm was denied transportation
customarily available, thereby preventing him from inspecting
important mining activities in the mine at the time sequence of
his choosing and preventing him from fulfilling the inspection
requirements under section 103(a) of the Mine Act.
Findings and Conclusions
Section 103(a) of the Act, 30 u.s.c. 813(a), provides in
relevant part as follows:
. . . • For the purpose of making any inspection or
investigation under this Act, the Secretary • . • or
any authorized representative of the Secretary .
shall have a right of entry to, upon, or through any
coal or other mine.

137

The judicial enforcement remedies available to the Secretary
pursuant to section 108(a) (1) of the Act, .30 u.s.c. 818(a) (1),
provide in relevant part as follows:
The Secretary may institute a civil action for relief,
including a permanent or temporary injunction,
restraining order, or any other appropriate order in
the district court of the United states . . • whenever
such operator or his agent

*

*

*

*

*

*

*

(B) interferes with, hinders, or delays the
Secretary or his authorized representative •
• . . in carrying out the provisions of this
Act,
(C) refuses to permit the inspection of the
coal or other mine, or the investigation of
an accident or occupational disease occurring
in, or connected with, such mine,

*

*

*

*

*

*

*

(F) refuses to permit access to, and copying
of, such records as the Secretary • . .
determines necessary in carrying out the
provisions of this Act.
MSHA's Program Policy Manual, Volume I, Section 103, July 1,
1988, which discusses "Denials of Entry" policy, provides in.
relevant part as follows:

*

*

*

*

*

*

*

Denials of entry can be either: (a) direct denials
involving confrontation; or (b) indirect denials
involving interference, delay and/or harassment.
Upon being denied right of entry, the inspector should
first attempt to determine the reason for the denial.
Was it direct or_ indirect? Specific actions must be
taken for the different types of denials:

*

*

*

*

*

*

2. Indirect: Indirect denials are those in
which .an operator or his agent does not
directly refuse right of entry, but takes
roundabout action to prevent inspection of
the mine by interference, delays. or
harassment. There must be a clear indication

138

*

of intent and proof of indirectly denying
entry. For example, access to the mine is
blocked by a locked gate or other means of
blockage. However, a locked gate or other
means of blockage, in and of itself, does not
necessarily constitute a denial of entry.
Mine management may have only closed the mine
for the day and blocked the mine access road
to prevent vandalism. However, when a locked
gate is accompanied by continued production
and deliberate avoidance of communication
with the inspector, the mine operator is
denying MSHA right of entry to the mine
property. Other examples are listed below.
The list is not meant to be all-inclusive,
and reference is made only to some of the
situations which may constitute an indirect
denial.
a. Refusal to furnish available
transportation on mine property
when it is difficult or impossible
to inspect on foot; (emphasis
added).

*

*

*

*

*

*

*

In this case the citation and order charge Old Ben with a
violation of section 103(a) of the Act on January 9, 1991, for
refusing the inspector transportation on the mantrip, or other
modes of transportation, thereby allegedly impeding and
precluding his ability to travel and inspect the mantrip and
associated mine areas. The parties have stipulated that the
inspector was not denied access to the mantrip for the purposes
of inspecting it and that this is no longer an issue.
Accordingly, that portion of the citation and order which allege
that the denial of transportation precluded or impeded the
inspector's efforts to inspect the mantrip IS VACATED.
The parties have stipulated that elevator transportation
between the surface and the underground workings at the bottom of
the shaft was provided to Inspector Stamm out of recognition of
the fact that such transportation was necessary for his access
into and out of the mine. They also stipulated that the usual
inspection procedure for an MSHA inspector and his party (union
walkaround and company safety representative) other than Mr.
Stamm calls for an Old Ben representative to drive the party to
any location specified by the inspector and to park the vehicle
while the inspector examines the conditions at that location. on
occasion, the group may then drive the vehicle to other locations
specified by the inspector, and at the end of the inspection, the
inspection party drives the vehicle back to the shaft.

139

Old Ben takes the position that since the Act does not in
the first place require it to transport MSHA inspectors around
its mine, its motive for not offering transportation to Mr. Stamm
is not relevant, and that its decision to voluntarily offer
transportation to all other MSHA inspectors except Mr. Stamm
cannot be viewed as a violation. In short, Old Ben believes that
it may discriminate against any inspector for whatever reason,
and in this case it seems obvious that Old Ben is not too
enchanted with the manner in which Mr. Stamm conducts his
inspections. Old Ben has complained to Mr. Stamm's superiors
that he was improperly conducting himself by issuing an excessive
number of citations and orders, that he was taking directions
from the UMWA, that his inspections of multiple areas of the mine
each inspection day was disrupting its operations, and that the
only two mines in MSHA District 8 which were put on MSHA's
"Special Emphasis Program" are the two inspected by Mr. Stamm.
Old Ben has characterized Mr. Stamm's enforcement actions as
"improper and over-zealous", and it believes that many of the
citations and orders which he issued prior to December 13, 1990,
the day the denial of transportation initially began, were
legally defective. MSHA acknowledges that Old Ben has complained
to Mr. stamm's superiors, and the parties have stipulated that
some 79 of the 285 citations and orders issued by Mr. Stamm
during the last half of 1990 were either vacated or modified by
MSHA during the Part 100 conference process. Thus, while it
would appear that Old Ben has availed itself of an opportunity to
redress some of its complaints about Mr. Stamm, it obviously
reacted rather strongly and directly when on December 13, 1990,
it summarily discontinued its customary practice of providing
transportation to Mr. Stamm and his inspection party, while
continuing to provide it to other inspectors.
I have reviewed the Commission's decision in the U.S. Steel,
case, supra, and I agree with Old Ben's position that the
principal issue in that case was whether or not the cited mine
operator prevented the inspector from going to the scene of an
accident, and not whether or not section 103(a) of the Act
directly required the operator to furnish transportation to the
inspector to go to the accident scene.
In Climax Molybdenum Company, 2 FMSHRC 542 (February 1980),
I affirmed a citation issued to a mine operator for a violation
of section 103(a) of the Act because of the operator's refusal to
allow an inspector to use a camera in the course of his
inspection. MSHA argued that the use of a camera to preserve
conditions observed by an inspector in the course of his
inspection was a natural extension of his right of entry, and
that an operator's refusal to allow an inspector to bring or use
a camera in the mine hindered and impaired MSHA's ability to
conduct the inspections authorized by section 103(a).

140

I concluded that the use of a camera as an inspection tool
was an extension of the Secretary's right of entry and inspection
authorized by section 103(a). 2 FMSHRC 571. However, I rejected
MSHA's argument that the refusal to permit the use of cameras
constituted harassment and intimidation of the inspector per se,
and I ruled that absent any credible evidence of harassment, or
the impeding of the inspection, the operator's refusal to allow
the use of cameras did not warrant a substantial civil penalty
assessment. 2 FMSHRC 572-573.
I believe that it is clear from the legislative history of
section 103(a) of the Act, and the case law, that Congress
intended to confer on the Secretary broad inspection authority,
including the right of mine entry by inspectors without advance
notice and without the necessity of obtaining a warrant.·
Although I find no inherent right to operator furnished
transportation pursuant to section 103(a) of the Act, given the
fact that the mining industry is a pervasively regulated industry
that requires a broad and liberal construction and application of
the inspection and enforcement provisions of the Act, I conclude
and find -that an inspector has a qualified right, as a natural
and reasonable extension of his right of entry through a mine
pursuant to section 103 (a) , to use readily ava.ilable operator
furnished transportation to facilitate his mine inspection. I
further conclude and find that in a given set of circumstances,
and on a case-by-case basis, denying an inspector routinely and
customarily available transportation which does not unreasonably
burden or disrupt mining operations, and which unduly delays or
obstructs an inspection is contrary to the spirit and intent of
section 103(a) of the Act and may constitute a violation of that
section.
I recognize the fact that section 108(a) of the Act
prohibits a mine operator from interfering, hindering, or
delaying the Secretary or her authorized representatives in
carrying out the provisions of the Act, and provides for U.S.
District Court injunctive remedial relief in such instances.
However, given the great numbers of daily mine inspections, I
find it unrealistic and unreasonable to expect the Secretary to
inundate,the courts with injunction actions each time mine
management decides to withhold a transportation "privilege or
favor" from a mine inspector because of his perceived
"overzealous" inspection and enforcement actions.
Contrary to Old Ben's position in these proceedings, I
conclude and find that safety director Stritzel's motives in
denying Mr. Stamm available transportation, while at the same
time making it routinely and customarily available to other MSHA
inspectors, is relevant. Mr. Stritzel, who served as an MSHA
inspector for 11 years prior to 1982, believes that Old Ben is
under no legal requirement to furnish "voluntary and courtesy"
transportation all around its mines to MSHA inspectors and that

141

such transportation may be denied for any reason, particularly in
the case of "an obnoxious inspector • • • an inspector who abused
the privilege, or to an inspector who for any reason was deemed
no longer deserving of such favors". On the facts of this case,
and although not stated directly, it seems rather obvious to me
that Mr. Stritzel's view of Mr. Stamm is that he is an
"obnoxious" inspector who has "abused the privilege" of company
furnished transportation and is therefore no longer deserving of
such a company bestowed favor. It appears to me that Mr. ·stamm
has fallen out of favor with Old Ben's safety director because
his inspections have resulted in an increased number of citations
and orders, and have apparently resulted in at least two of Old
Ben's mines being subjected to MSHA's Special Emphasis program.
I am somewhat surprised by Old Ben's admissions and
suggestions that its safety director may curry favor with MSHA
inspectors by making available coffee and transportation as
"favors" which may be withheld or granted by management on the
basis of whether an inspector is "no longer deserving" of such
"privileges o! favors". In my view, such a policy could subject
inspectors to undue pressures, and influences, and possible
harassment or intimidation, which may adversely impact on the
effectiveness or integrity of their inspections. Further, in
some instances, ·a practice of bestowing "favors" on inspectors
may be illegal or contrary to government regulations.
On the facts of this case, I find that the denial of
transportation to Mr. Stamm, who had fallen out of favor with Old
Ben's safety director, while at the same time making such
transportation routinely· and customarily available to other MSHA
inspectors, was a petty and unprofessional way of dealing with an
inspector who had become persona non grata because of his
purported "overzealous" enforcement of the Act and MSHA's
regulatory safety and health standards. In these circumstances,
and if it can be established by a preponderance of the credible
evidence that the denial of transportation to Mr. Stamm
obstructed or unduly delayed his inspection on January 9, 1991,
as charged by MSHA in the contested citation and order, I would
find a violation of section 103{a) of the Act.
As correctly argued by Old Ben in its briefs, MSHA's policy
manual interpretation of section 103{a) of the Act makes no claim
that there is an absolute right to transportation or that a
refusal to provide transportation is itself an indirect denial in
violation of section 103(a). MSHA's policy statement specifically states that refusal to furnish available transportation
when it is difficult or impossible to inspect on foot may
constitute an indirect denial of entry to the mine for inspection
purposes. Thus, in order to establish a violation of section
103(a) pursuant to MSHA's policy interpretation, it must be shown
that transportation was available, but denied to the inspector,

142

and that it was difficult or impossible for, the inspector to
conduct his inspection on foot.
The record in this case establishes that the narrative
allegations in the citation and order that the denial of
transportation to Mr. Stamm "precluded his ability to properly
travel and inspect associated areas of the mine·and impeded his
inspection" were drafted by the Arlington Solicitor's office and
faxed to the MSHA District office so that Mr. Stamm could
incorporate that language in the citation and order which he was
directed to issue on January 9, 1991, after he was refused
transportation. Mr. Stamm conceded that·these· were not his
words, but he agreed with the-statements. However, I find
nothing in the citation or order, as written, which alleges or
suggests that it was difficult or impossible for Mr. Stamm to
conduct or complete his inspection on .January 9, 1991.
The record reflects that Mr. Stamm was initially denied
transportation on December 13, 1990, and that with the exception
of December 19, 1990, when he rode a mantrip into the mine and
walked, all of Mr. Stamm's inspections from December 19, 1990, to
January 9, 1991, were conducted on foot. Mr. Stamm testified
that the only difference in his inspection routine after December
13, 1990, was the fact that he had to walk to the locations where
he was to conduct his inspections, whereas prior to December 13,
he was transported to these locations. Aside from Mr. Stamm's
conclusion that requiring him to walk "impeded" his inspection
because he could not get to the working section as quickly as he
would like, I find no evidence that it was difficult or
impossible for him to conduct his inspections on foot during this
time frame.
Indeed, when specifically asked why it was necessary
for him to timely reach the section on January 9, 1991, and
whether or not the transportation which was ref.used would have
assisted him in timely reaching the section, Mr. Stamm responded
"I can't answer that.
I don't know if that date that would have
altered my inspection • • • ", and he explained that he would have
gone to another area of the mine to continue his inspection
within his eight hour day. Although Mr • .Stamm alluded to the
"possibility" of not being able to complete a AAA inspection
within the allowed time, he confirmed that once he entered the
underground workings from the bottom of the shaft, he is
"constantly inspecting and looking" wherever he travels, and that
it does not matter whether this is done on any one particular day
(Tr. 56-57) •
Supervisory Inspector Kattenbraker'testified that Mr. Stamm
was not denied entry to the mine, nor was he.barred from going
anywhere in the mine to conduct his inspections. He confirmed
that Mr. Stamm conducted inspections on several days during the
period December 13, 1990, to January 9, 1991. Sub-district
manager Sakovich testified that when Mr. Stamm was denied
transportation from December 13, 1990, to December 19, 1990, he

143

instructed Mr. Stamm "to go about his business and do his job".
Mr. Sakovich confirmed that during this time period, Mr. Stamm
had inspection duties which did not require him to have
transportation.
·
District manager Childers characterized the denial of
transportation to Mr. Stamm as a "local transportation problem"
and he did not believe that Mr. Stamm was denied entry to the
mine. Mr. Childers testified that when he first learned of the
problem on January 3, 1991, he instructed Mr. Sakovich to tell
Mr. Stamm "not force himself on it and to proceed with his
inspections". Mr. Childers confirmed that providing transportation to inspectors was a "courtesy" and an industry practice
in Illinois and that there were no prior problems in this regard
in his district. He also indicated that if transportation is
unavailable because it is operating at another location, is down
for maintenance, or is filled with company personnel, an
inspector would be expected to walk to his place of inspection
and should not "sit or wait".
Mr. Sakovich and Mr. Childers were of the opinion that due
to the size of the mine, the denial of transportation to
Mr. Stamm "impeded" his inspections. Mr. Sakovich believed that
the denial of transportation would "double or triple" Mr. stamm•s
inspection time and he doubted that Mr. Stamm could inspect the
mine once a quarter by walking. Mr. Childers was of the opinion
that Mr. Stamm's inspections would take "several weeks longer"
due to the denial of transportation. Mr. Childers believed that
the language "impeding the inspection" is found in MSHA's section
103(a) policy statements, and both he and Mr. Sakovich relied on
the policy in support of their conclusions that Old Ben violated
section 103(a) of the Act by denying transportation to Mr. Stamm.
I have carefully reviewed MSHA's section 103(a) policy
statements, and I find no "impeding the inspection" language.
Although the language found at page 10, of the July 1, 1988,
policy manual explains that "interference, delays, or harassment"
to prevent an inspection may be considered an indirect denial of
entry, the policy goes on to state that there must be a clear
indication of intent and proof of indirectly denying entry. The
only policy reference to a refusal to provide transportation is
the qualified policy statement found in paragraph l(a) at page
10, which indicates that refusal to furnish available
transportation when it is difficult or impossible to inspect on
foot may constitute an indirect denial of entry.
I find no credible evidence to support any conclusion that
it was difficult or impossible for Mr. Stamm to conduct his
inspection on January 9, 1991, after he was denied
transportation. I also find no evidentiary support for any
conclusion that it was difficult or impossible for Mr. Stamm to
conduct his inspections during the period December 13, 1990, to

144

January 9, 1991, or thereafter. Indeed, the.parties stipulated
that most of the mine can only be inspected on foot, and that all
of the active workings can be reached within a 30 to 40· minute
walk from the shaft bottom. The parties further stipulated that
Mr. Stamm continued to conduct his regular 4th quarterly
inspection of the mine on foot from December 13, 1990, and
continuing until January 15, 1991, (when the order was abated),
and that it took him only three days longer to complete his 4th
quarterly inspection when transportation had been denied for over
a month than his 3rd quarterly inspection when transportation had
been provided.
Although the parties stipulated that the three day delay was
largely attributable to the extra time it took Mr. Stamm to walk
into and out of the mine in the 4th quarter, I take note of the
fact that Mr. Stamm issued more citations and orders during· the
4th quarter than during the 3rd quarter, and substantially more
than during any prior 4th quarter in recent years or in any
quarter back through 1986 (stipulation #15). Under these
circumstances, I would venture a guess that Mr. Stamm spent more
"inspection" time in the fourth quarter on the necessary
"paperwork" incident to issuing citations and orders and
documenting the cited conditions than he did during the 3rd
quarter.
I take further note of the fact that Inspector Stamm began
his fourth quarterly inspection on October 29, 1990, one month·
after the start of the fourth calendar quarter and during the
time when he was provided with transportation. I also note that
on January 9, 1991, after issuing the citation and order,
Mr. Stamm continued his inspection by walking, left the
underground area sometime between 1:00 p.m. and 1:30 p.m., and
left the mine at 2:25 p.m. to return to his office. Assuming
that Mr. Stamm's normal work day ended at 5:00 p.m., and absent
any explanation to the contrary, it would appear to me that
Mr. Stamm either completed his inspection that day and left the
mine, or left it early for other reasons. As for Mr. Stamm's
beginning his fourth quarterly inspection well into the last
quarter, I find no evidence that the delay was the result of any
transporation difficulties, and absent any further explanation, I
believe one may reasonably conclude that a fourth quarterly
inspection which begins a month late will end late.
I find no evidentiary support for Mr. Sakovich's belief that
the denial of transportation doubled or tripled Mr. Stamm's
inspection time, or Mr. Childer's belief that the inspection
would take several weeks longer. I further find no evidentiary
support for any conclusion that the denial of transportation to
Mr. Stamm from December 13, 1990, to January 9, 1991, and
thereafter to January 15, 1991, when the order was abated,
violated MSHA's policy or unduly delayed or obstructed Mr.
Stamm's inspections in violation of section 103(a) of the Act.

145

In short, I conclude and find that MSHA has failed to prove any
violations by a preponderance of the evidence of record, and that
the contested citation and.9°rder should be vacated.
Old Ben has conceded the necessity for providing Mr. Stamm
with elevator transportation from the mine surface to the
underground workings, and while it abated the order by agreeing
to transport him to the location where he wished to commence his
daily inspection and back to the shaft at the end of that
inspection, it did not agree to transport him from place to place
in the mine during the interval between those times, and did not
provide him with transportation within the underground mine
because it believed that he could perform his inspection on foot.
It is not clear whether Old Ben's agreement to provide Mr. Stamm
with transportation from the elevator shaft bottom to the initial
point of his inspection and then back to the shaft when he has
finished his inspection was limited to the abatement of the
order, or whether Old Ben will in the future continue to
accommodate the inspector in this manner.
I find it rather unfortunate that Old Ben's safety director,
a former MSHA inspector himself, and the incumbent MSHA mine
inspector have become adversaries in what should ordinarily be a
mutually cooperative effort to insure safe and healthy working
conditions in the mine.
I take note of Old Ben's candid
recognition of the fact that "antagonizing MSHA inspectors, with
their broad discretion and substantial enforcement powers,
including the power to issue ex parte closure orders, is likely
ill-advised" (fn. 8, Old Ben's Motion for Summary Decision).
It
is hoped that both parties to this dispute can reach some
accommodation and mutual understanding so as preclude any further
escalation of the obvious breakdown in the working relationship
between the inspector and Old Ben's safety director.
ORDER
In view of the foregoing findings and conclusions, IT IS
ORDERED AS FOLLOWS:
1. Section 104(a) Citation No~ 3537139, January 9,
1991, IS VACATED, and Old Ben's contest IS GRANTED.
2. Section 104(b) Order No. 3537140, January 9, 1991,
IS VACATED, and Old Ben's contest IS GRANTED.

~~~
Administrative Law Judge

146

Distribution:Timothy M. Biddle, Esq., Thomas c. Means, Esq., Crowell & Moring,
1001 Pennsylvania Avenue, N.W., Washington, DC 20004
(Certified Mail)
Edw,ard H. Fitch, Esq., Office of the Solicitor, U.S. Department
of Labor 4015 Wilson Boulevard, Room 400, Arlington, VA 22203
(Certified Mail)
/ml

147

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

JAN 101992
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. LAKE 91-725
A.C. No. 11-00590-03846
Mine No. 26

OLD BEN COAL COMPANY,
Respondent

.

DECISION APPROVING SETTLEMENT
Appearances:

Before:

Rafael Alvarez, Esq., U.S. Department of Labor,
Office of the Solicitor, Chicago, Illinois,
for Petitioner;
Gregory S. Keltner, Esq., Old Ben Coal Company,
Fairview Heights, Illinois, for Respondent.

Judge Weisberger

It is ORDERED that this case be severed from Docket
Nos. LAKE 91-416 and LAKE 91-720. This case is before me upon a
petition for assessment of civil penalty under Section 105(d) of
the Federal Mine Safety and Health Act of 1977 (the Act). On
December 16, 1991, subsequent to a hearing on the merits on
another matter, Petitioner made to approve settlement agreement
and to dismiss the cases. A reduction in penalty from $500 to
$250 is proposed. I have considered the representations and
documentation submitted in these cases, and I conclude that the
proffered settlement is appropriate under the criteria set forth
in Section llO(i) of the Act.
WHEREFORE, the motion for approval of settlement is GRANTED,
and it is ORDERED that Respondent pay penalties of $250 within 30
days of this order.

k'we~

Administrative Law Judge

148

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JAN 15 1992
DISCRIMINATION PROCEEDING

HENRY GALVAN,
Complainant

v.

Docket No. CENT 91-191-DM
MSHA Case No. SC MD-9107

NEW MEXICO POTASH CORPORATION,
Respondent

Hobbs Potash Facility

ORDER OF DISMISSAL

Before:

Judge Melick

Complainant, in essence, requests approval to withdraw his
complaint in the captioned case. Under the c' cumstances herein,
permission to withdraw is granted. 29 C.F.R.i§ 2700.11. This
case is therefore dismissed. Th hearings p~ viously scheduled
to commence on January 21,
92, are accordin ly cancelled.

~I~
Distribution:

I

Gar
Ad

e Law Judge

Mr. Henry Galvan, 1306~ West Sha~, Carlsbad, NM 88220
(Certified Mail)
Ira Bolnick, Esq., Fitzpatrick & Bolnick, 1101 Cardenas Drive,
N.E., Suite 205, Albuquerque, NM 87110 (Certified Mail)
Michael E. Dargel, Esq., McCormick, Forbes, Caraway and Tabor,
Bujac Building, 112 North Canyon, P.O. Box 1718, Carlsbad, NM
88221-1718 (Certified Mail)
/fb

149

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

JAN 15 1992
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
OLD BEN COAL COMPANY,
Respondent

:

.

..
:
:

CIVIL PENALTY PROCEEDINGS
Docket No. LAKE 91-721
A.C. No. 11-00589-03791
Docket No. LAKE 91-754
A.C. No. 11-00589-03797
Docket No. LAKE 92-3
A.C. No. 11-00589-03798

. No. 24 Mine
. : · Docket .No •. LAKE -91-685
. A.C. No. 11-02392-03835

'

~

.,- . :

.• No. 25 Mine
.
. Docket No. LAKE 91-487
.. A. C. No;'
: Docket NO.'' LAKE 91-686

~11-00590-03834

~

•"'

.: A.C. No. 11-00590-03837
Docket No. LAKE 91-724
... A.C.
No. 11-00590-03845
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
ZEIGLER COAL COMPANY,
Respondent

.: No. 26 Mine
... CIVIL PENALTY PROCEEDINGS
.

Docket No. LAKE 91-718
A.C. No. 11-00586-03655

.
Docket No. ·LAKE 91-748
A.C. No. 11-00586-03656
.
Docket No. LAKE 91-796
A.C. No. 11-00586-03658

.. Murdock Mine

Docket No. LAKE 91-728
A.C. No. 11-02408-03644

150

:

:

..

Docket No. LAKE 91-729
A.C. No. 11-02408-03645
Docket No. LAKE 91-730
A.C. No. 11-02408-03646

:

Docket No. LAKE 91-747
A.C. No. 11-02408-03647

:

No. 11 Mine

DECISION APPROVING SETTLEMENT
Appearances:

Before:

Rafael Alvarez, Esq., U.S. Department of Labor,
Office of the Solicitor, Chicago, Illinois,
for Petitioner;
Gregory s. Keltner, Esq., Old Ben Coal Company,
Fairview Heights, Illinois, for Respondent.

Judge Weiclberger

In order to expedite a decision on these cases, it is
ORDERED that they be.severed from Docket No. LAKE 91-29 et al.
·l'hese cases are before me upon petitions for assessment o·f
civil penalty under Section 105(d) of the Federal Mine Safety and
Health Act of 1977 (the Act). On December 16, 1991, subsequent
to a hearing on the merits on another matter, Petitioner moved tb
approve settlement agreement and to dismiss the cases. A
reduction in penalties from $3,443 to $1,391 is proposed. I have
considered the representations and documentation submitted .in
these cases, and I conclude that the proffered settlement is
appropriate under the criteria set forth in Section llO(i) of the
Act.
WHEREFORE, the motion for approval of settlement is GRANTED,
and it is ORDERED that Respondent pay penalties of $1,391 within
30 days of this order.

£ei~

Administrative Law Judge

Distribution:
Rafael Alvarez, Esq., Office of the Solicitor, U.S. Department of
Labor, 230 South Dearborn Street, 8th Floor, Chicago, IL 60604
(Certified Mail)
Gregory s. Keltner, Esq., Old Ben Coal Company, 50 Jerome Lane,
Fairview Heights, IL 62208 (Certified Mail)
nb

151

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

JAN 151992
CONTEST PROCEEDING

MINUTEMEN COAL CO., INC.,
Contestant

v.

Docket No. VA 91-415-R
Mine No. 4 44-04871

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. VA 91-470
A.C. No. 44-04871-03570D

v.
No. 4 Mine
MINUTEMEN COAL COMPANY,
Respondent
DECISION APPROVING SETTLEMENT
ORDER OF DISMISSAL
Before:

Judge Broderick

On December 4, 1991, the Secretary of Labor (Secretary) and
Minuteman Coal Co. Inc. (Minuteman) filed a Motion to Approve
Settlement and to Withdraw Notice of Contest. The Secretary
asserts that the violation alleged resulted from a deliberate act
of tampering with dust filter media. Minutemen denies that it
deliberately tampered with or altered any of the dust filter
media. The violation was originally assessed at $1200.
The motion states that the parties agree to settle the case
by reducing the proposed penalty to $960 based on a dispute
between the parties as to the degree and existence of negligence.
I have considered the motion in the light of the criteria in
section llO(i) of the Act, and conclude that it should be
approved.
Accordingly, IT IS ORDERED:
1.

The settlement reached between the parties is APPROVED.

152

2. Minuteman shall, within 30 days of the date of this
order, pay the sum of $960 as civil penalties for the violation.
alleged in the citation contested herein.
3. The contest proceeding Docket No. VA 91-415-R is
DISMISSED.

>:u~ ,.4/]vo~
mes A. Broderick
Administrative Law Judge
Distribution:
Douglas N. White, Esq., U.S. Department of Labor, Office of the
Solicitor, 4015 Wilson Blvd., Arlington, VA 22203
(Certified
Mail)
Mark R. Graham, Esq., White, Elliott and Bundy, 601 State Street,
Suite 600, Post Office Box 8400, Bristol, VA 24203
(Certified ,
Mail)
/ml

153

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

JAN 151992

. CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. VA 91-471
A.C. No. 44-05541-035360

v.
No. 1 Mine
SHENANDOAH COAL CO., INC.,
Respondent
DECISION APPROVING SETTLEMENT
Before:

Judge Broderick

On December 4, 1991, the Secretary of Labor (Secretary) and
Shenandoah Coal Co Inc. (Shenandoah) filed a'Motion to Approve
Settlement in the above case. The docket involves six alleged
violations of 30 C.F.R. § 71.209(b) in which the Secretary
alleged that Respondent altered the weight of a respirable dust
sample submitted by Respondent as part of its sampling
requirements. The Secretary states that the violations resulted
from a deliberate act; the operator denies that it deliberately
tampered with or altered any of its dust filter media.
The motion states that the parties agree to settle the case
by reducing the proposed penalty for each violation from $1200 to
$960 based on a dispute between the parties as to the degree and
existence of negligence.
I have considered the motion in the light of the criteria in
section 110(i) of the Act, and conclude that it should be
approved.
Accordingly, IT IS ORDERED:
1.

The settlement agreement is APPROVED.

2. Respondent shall within 30 days of the date of this
order pay the sum of $5760 as civil penalties for the alleged
violations.
/J

'

..,

jt~-1:£5 ~e/~
/t

LI

James A. Broderick
Administrative Law Judge
154

Distribution:
Douglas N. White, Esq., U.S. Department of Labor, Office of the
Solicitor, 4015 Wilson Blvd., Arlington, VA 22203
(Certified
Mail)
Mark R. Graham, Esq., Suite 600, Dominion Bank Bldg., P.O.
Box 8400, 601 State St., Bristol, VA 24203-8400
(Certified
Mail)
/ml

155

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

JAN 171992
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. LAKE 91-683
A. C. No. 11-00612-03556

v.

Spartan Mine

ZEIGLER COAL COMPANY,
Respondent

PARTIAL DECISION
Appearances:

Before:

Rafael Alvarez, Esq., U.S. Department of Labor,
Office of the Solicitor, Chicago, Illinois,
for Petitioner;
Gregory s. Keltner, Esq., Zeigler Coal Company,
Fairview Heights, Illinois, for Respondent.

Judge Weisberger
Statement of the Case

Pursuant to a request by the parties, this case is severed
from Docket No. LAKE 91-29 et al.
In this civil penalty proceeding the Secretary (Petitioner)
seeks civil penalties for alleged violations by Ziegler Coal
Company, (Respondent) of various mandatory standards set forth in
volume 30 of the.Code of Federal Regulations.
Pursuant to notice
the case was heard in st. Louis, Missouri on December 17, 1991.
At the hearing Ronald Sara testified for Petitioner, and Byford
Carl Reidelberger testified for Respondent.
The parties waived
the opportunity to submit post-hearing briefs.
Citation No. 3847632
I.

The parties stipulated as to the following facts:
On April 15, 1991, Inspector Ronald Zara (sic] of
the Federal Mine Safety and Health Administration
conducted an inspection at the 2nd main west off main
south (unit 3).
During the course of the inspection
the inspector found that the tram pedal (deadman pedal)

156

of the joy continuous miner (serial no. JM 3729) was
stuck in the tram position.
The machine could be moved
'without pushing the pedal and would continue to tram
when the deadman pedal was released. The tram levers
were operating properly and would stop the machine when
released and the panic bar was operating properly and
would de-energize the tram motors when activated. This
machine comes from the manufacturer with the deadman
pedal installed and was approved with it. Two persons
were in the area.
The inspector issued citation No.
3847632 for an alleged violation of 30 C.F.R.
75.1725(a). Respondent showed good faith in
terminating the violation by having the switch cleaned
and lubricated and restored in proper operating
condition. (Joint Exhibit No. 1, paragraph 9)
According to Sara the purpose of the deadman's pedal is to
prevent inadvertent contact by the operator of the continuous
miner. ("miner") with the tram levers which could cause the miner
to unexpectedly move left or right. Sara explained that because
the mine floor is muddy, the operator, upon entering the cab with
mud on his shoes, could slip on the metal floor ·of the cab.
Sara
opined that should the operator thus stumble or fall, inadvertant
contact with the levers could occur, especially considering the
"close quarters" of interior of the cab of the continuous miner,
which be also described as being "very tight" (Tr. 41,42).
On cross-examination Sara conceded that simply touching the
tram levers is not sufficient to move them, as there must be
pressure applied to push or pull the levers to cause the miner to
go forward or backward. Sara further indicated on crossexamination that when removing pressure on the deadman pedal, the
miner cannot be trammed either forward or reverse, but it does
hot become de-energized. Accordingly it is still possible to
rotate the drum, and swing the tail of the miner.
Both these
actions have a potential of causing an injury.
Byford Carl Reidelberger, the superintendent of the subject
mine, testified that the continuous miner in question at times is
operated from a remote position even while the operator is inside
the cab, and as such, the deadman pedal is bypassed.
He further
testified that, originally, the purpose of the deadman pedal was
to protect the operator of the miner from being injured as a
consequence of losing consciousness and thus being unable to stop
the movement of the miner. According to Reidelberger, before
self-centering levers were required, if pressure was released
from a tram lever upon the operator losing consciousness, the
lever would not have returned to neutral and the miner would have
continued to tram.
Reidelberger indicated that, at present, the deadman pedal
is no longer necessary as miners are equipped with panic bars and

157

self-centering levers. Activating the panic bar immediately
stops the motion of the miner.
In the same fashion, if pressure
is released from a tram lever that was in a forward or reverse
position, the lever automatically immediately returns to neutral
and the motion of the miner immediately stops. Thus, in
Reidelberger's opinion, the miner that was cited was not unsafe,
even though the deadman pedal did not operate as designed.
II.
Section 75.1725 supra provides, in essence, that machinery
and equipment " ... shall be maintained in safe operating condition
and the machinery or equipment in unsafe condition shall be
removed from service immediately." Webster's Third New
International Dictionary, (19S6 edition) ("Webster's") defines
"safe" as "2. Secure from threat of, danger, harm or loss:",
Webster's defines "Secure" as "2 a:
free from danger "Danger" is
defined in Webster's as 11 3. liability to injury, pain, or loss:
PERIL, RISK. . . . "
Based on the testimony of Sara, I find that, because the
deadman pedal was stuck, miners were exposed to the risk of
injury from unexpected movement of the miner caused by
inadvertent contact with the tram levers. In this connection,
Sara explained that miner operators are now accustomed to
stepping on the deadman pedal in .order to operate the tram
levers, and that accordingly, if the deadman pedal is not
depressed, it is expected that contact with the levers would not
cause the miner to· tram. Hence, Sara opined that should the
levers be inadvertently pushed at a time when the deadman pedal
is stuck, the resulting movement of the miner would be
unexpected, thus causing the risk of an injury either to the
operator located in the cab, or to the assistant working
alongside the miner.
In this connection, Sara explained that the
assistant works in a close, confined area, inasmuch as there is
usually less than 5-feet clearance on each side of the miner.
Thus, according to Sara, sudden movement by the miner, left or
right, could result in a injury~
I accept Sara•i testimony in
this regard as it was not rebutted or impeached. Hence, applying
the common usage of the term "safe" as defined in Webster's infra
I conclude that the miner in question was not in safe operating
condition. Since it was in operation, I find that Respondent
herein did violate Section 75.1725 supra.
III.
Petitioner did not adduce any evidence of negligence on the ·
part of Respondent in connection with the violation herein.
Also, considering the statutory factors set forth in Section
llO(i) of the Act as stipulated to by the parties, I conclude
that a penalty of $20 is appropriate for this violation.

158

Citation No. 3847638
At the hearing Petitioner moved to approve a settlement
agreement with regard to citation No. 3847638 and indicated that
Respondent agreed to pay the assessed violation of $20.
I have
considered the representations and documentation submitted on
behalf of the motion, and I conclude that the settlement is
appropriate.
Hence, the Motion to Approve Settlement is granted.
Citation No. 3847637
At the hearing the parties moved that further proceedings
concerning Citation No. 3847637 be stayed on the grounds that the
identical issue involved in this citation is pending before
another Commission judge who has already held a hearing on this
issue. Accordingly it is ORDERED that further proceedings on
Citation No. 3847637 be stayed pending a Decision by Judge
Koutras in Docket No. LAKE 91-635.
ORDER
It is ORDERED that Respondent pay $40 as a civil penalty for
the violations found herein.

h~

~eisberger

Administrative Law Judge

Distribution:
Rafael Alvarez, Esq., Office of the Solicitor, U.S. Department of
Labor, 230 South Dearborn Street, 8th Floor, Chicago, IL 60604
(Certified Mail)
Gregory s. Keltner, Esq., Old Ben Coal Company, 50 Jerome Lane,
Fairview Heights, IL 62208 (Certified Mail)
nb

159

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

JAN 1 71992
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION {MSHA),
Petitioner

Docket No. LAKE 92-15
A. C. No. 11-00586-03659
Murdock Mine

v.
ZEIGLER COAL COMPANY,
Respondent

DECISION APPROVING SETTLEMENT
Appearances:

Before:

Rafael Alvarez, Esq., U.S. Department of Labor,
Office of the Solicitor, Chicago, Illinois,
for Petitioner;
Gregory s. Keltner, Esq., Zeigler Coal Company,
Fairview Heights, Illinois, for Respondent.

Judge Weisberger

This case is before me upon a petition for assessment of
civil penalty under Section 105(d) of the Federal Mine Safety and
Health Act of 1977 (the Act). On December 16, 1991, subsequent
to a hearing on the merits concerning another matter, Petitioner
made a motion, on the record, to approve a settlement agreement
and to dismiss the case. A reduction in penalty from $500 to
$100 is proposed.
I have considered the representations and
documentation submitted in this case, and I conclude that the
proffered settlement is appropriate under the criteria set forth
in Section llO(i) of the Act.
WHEREFORE, the motion for approval of settlement is GRANTED,
and it is ORDERED that Respondent pay a penalty of $100 within 30
days of this order.

l

vram Weist> rger
Administrative Law Judge

160

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

JAN 1 71992
CONTEST PROCEEDINGS

SOUTHERN OHIO COAL COMPANY,
Contestant

Docket No. WEVA 91-1766-R
Citation No. 3105784;
6/19/91

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION {MSHA),
Respondent

Docket No. WEVA 91-1767-R
Citation No. 3105785;
6/19/91
Docket No. WEVA 91-1768-R
Order No. 3105797; 7/8/91
Docket No. WEVA 91-1769-R
Order No. 3105798; 7/8/91
Docket No. WEVA 91-1771-R
Order No. 3105788; 7/1/91
Martinka No. 1 Mine
Mine ID 46-03805

DECISION
Appearances:

Before:

Rebecca J. Zuleski, Esq., Furbee, Amos, Webb &
Critchfield, Morgantown, West Virginia, for the
Contestant;
Glenn M. Loos, Esq., Office of the Solicitor,
u. s. Department of Labor, Arlington, Virginia,
for the Respondent.

Judge Maurer

At tlie hearing in Morgantown, West Virgin.ia, on August 7,
1991, the parties jointly moved to settle these cases and three
other as yet undocketed matters as a package deal.
The Secretary proposes to vacate Citation No. 3105784
because the evidence at trial would not support the fact of
violation. More particularly, the Secretary concedes that the
MSHA inspector who issued the citation failed to measure the gaps
of the switch gear so that there is no accurate measurement of
what the gaps were at the time the citation was issued.

161

The contestant, socco, wishes to withdraw its contest of
Citation No. 3105785 contained in Docket No. WEVA 91-1767-R and
accept whatever penalty is assessed.
SOCCO also wishes to withdraw its contest in Docket No.
WEVA 91-1768-R because the Secretary has agreed to delete the
"unwarrantability" finding on that section 104(d) (2) Order,
effectively transforming it into section 104(a) Citation
No. 3105797 with "S&S" special findings.
As modified, socco has
agreed to accept the citation and pay the civil penalty when it
is assessed.
I have been holding the captioned cases up waiting for these
assessments to be made by MSHA until now to no avail.
Pursuant
to a telephone conference call on January 16, 1992, the parties
have agreed to handle any potential civil penalty problems
related to these contest cases in the civil penalty docket when
it is forthcoming, thereby facilitating the disposition of these
contests at this time.
The Secretary further proposes to vacate the two section
104(b) Orders involved in this proceeding, Order Nos. 3105788 and
3105798 and as part and parcel of this settlement, Citation
No. 3105791 and Order Nos. 3105799 and 3310101, which are as yet
undocketed.
Another docket, Docket No. WEVA 91-1770-R, was originally
heard at the same time, but has subsequently been severed and
stayed, pending the outcome of a section lOl(c) Petition for
Modification presently under consideration before the Department
of Labor.
The basic theme of the settlement package is that the
parties have agreed to perform testing on the air gaps on the
switch gear and dead blocks in the Martinka Mine to determine
exactly what length gap is necessary to make the switch gears
safe.
Pending the outcome of that testing, SOCCO agrees to
establish an interim air gap length between 1/2 and 1 1/2 inches.
In the past, MSHA has provided the operator with differing
requirements as to air gaps. With the full implementation of
this settlement agreement, the technical problems of compliance
should be resolved and the interests of mine safety advanced.
I therefore conclude that the proffered settlement is
appropriate under the Act and in furtherance of the public
interest, and accordingly, will be approved, including the
vacation of the undocketed items, although the actual orders with
respect to the undocketed citation and orders will have to be
def erred until such time as they are docketed and before me for
disposition.

162

ORDER
Based on the above abbreviated findings of fact and
conclusions of law, IT IS ORDERED:
1.

Citation No. 3105785 IS AFFIRMED.

2. Order No. 3105797 IS MODIFIED to a section 104(a) S&S
citation and.AFFIRMED as such.
3.

Citation No. 3105784 IS VACATED.

4.

Order Nos. 3105788 and 3105798

Judge
Distribution:
Rebecca Zuleski, Esq., Furbee, Amos, Webb & Critchfield,
500 Hampton Center, Suite 4, Morgantown, WV 26505 (Certified
Mail)
Glenn M. Loos, Esq., Office of the Solicitor, U. s. Department of
Labor, 4015 Wilson Boulevard, Room 516, Arlington, VA 22203
(Certified Mail)
dcp

163

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

JAN 2 j_ 1992
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

Docket No. LAKE 91-344
A.C. No. 11-00585-03789
Mine No. 10

PEABODY COAL COMPANY,
Respondent
DECISION

Appearances:

Before:

Susan J. Bissegger, Esq., Office of the Solicitor,
U.S. Department of Labor, Chicago, Illinois, for
the Petitioner;
David R. Joest, Esq., Midwest Division Counsel,
Peabody Coal Company, Henderson, Kentucky, for the
Respondent.

Judge Melick

This case is before me pursuant to section 105(d) of the
Federal Mine Safety and Health Act of 1977, 30 u.s.c~ § 801
et seq., the "Act," to challenge one citation issued by the
Secretary of Labor for a violation of the mandatory standard at
30 C.F.R. § 75.1107-?(b). The general issue before me is whether
the Peabody Coal Company (Peabody) violated the cited regulatory
standard as alleged, and, if so, what is the appropriate civil
penalty for such violation.
The citation at bar, No. 3537743 alleges a "significant and
substantial" violation of the cited mandatory standard and
charges as follows:
The water type fire suppression system for the
No. 17 Joy Miner was not being maintained in a working
condition in the sub-main north unit. When actuated
from the tail valve it would not operate.
The cited standard, 30 C.F.R.
follows:

§

75.1107-7(b), provides as

Where water spray devices are used for inundating
attended underground equipment the rate of flow shall
be at least 0.18 gallon per minute per square foot over
the top surface area of the equipment (excluding
conveyors, cutters, and gathering heads), and the
supply of water shall be adequate to provide the
required flow of water for 10 minutes.

164

The facts are not in dispute. On April 18, 1989, the
administrator for Coal Mine Safety and Health of the Federal Mine
Safety and Health Administration (MSHA) issued program policy
letter P89-V-ll which "describes acceptable compliance methods
for fire suppression systems on remotely controlled mining
equipment." The letter stressed the need for a means of
activating fire suppression systems on mining equipment which
would allow the system to be activated from under supported roof
while the machine is mining in extended cuts under remote
control, and described two acceptable methods of compliance.
Following receipt of the program policy letter, Peabody
submitted to MSHA a proposal dated May 5, 1989, for compliance at
its Mine No. 10. The proposal stated that Peabody had installed
"a system for manually actuating the fire suppression system on
continuous miners while operating in the remote control mode,"
and described the system, which consisted of a valve near the end
of the tail of each miner. By letter dated October 20, 1989,
MSHA's District Manager informed Peabody that the May 5, 1989,
proposal was acceptable.
On January 23, 1991, MSHA inspector Edward J. Banovic
conducted an inspection of Mine No. 10 and cited the Joy No. 17
continuous miner because the tail valve would not activate the
fire suppression system. The parties have stipulated that the
tail valve had been damaged and rendered inoperable by a
collision occurring toward the end of the evening shift on
January 22, 1991. For the remainder of that shift, the No. 17
miner was used only for 20 foot cuts although extended cuts were
authorized in Mine No. lO's ventilation plan and there was
nothing to prevent Peabody from taking extended cuts. The
midnight shift on January 23, 1991, was a maintenance shift only,
and the No. 17 miner was not used to mine coal on that shift.
The citation was issued on the next production shift, the
January 23, 1991, day shift. The No. 17 miner had not taken any
cuts on that shift when the citation was issued.
Inspector Banovic testified that in his experience, extended
cuts are taken at Mine No. 10 about 75 percent of the time, and
that the continuous miners are operated by remote control 85
per~ent to 90 percent of the time.
He stated that the remote
control device was present in the section and that he "assumed"
the No. 17 miner would take an extended cut. However, he did not
see any extended cuts being taken with the No 17 miner on
January 23, 1991, and no statements were made to him by anyone
present concerning any intention to take an extended cut.
Additionally, the parties have stipulated that there is no
evidence that any extended cuts were taken between the time the
tail valve became inoperable and the time the citation was
issued.

165

The parties have stated in the following stipulations their
respective positions in this proceeding:
24. The parties agree that the fire suppression system
described in the citation is required to be operable
while the miner is making extended cuts greater than
20' under remote control and the other 2 manually
operated fire suppression system could not be activated
without going under unsupported roof.
25. The Secretary contends that if a continuous miner
is used to make extended cuts at any time, the tail
fire suppression system is required to be maintained in
operable condition at all times, whether or not the
miner is actually making extended cuts at any
particular time.
26. Peabody contends that the tail fire suppression
system at issue is required to be maintained in
operable condition only when the continuous miner is
actually being used to make extended cuts so that the
other manually activated systems cannot be used without
going under unsupported roof.
Peabody contends that if
the tail fire suppression system becomes inoperable,
Peabody has the option of either immediately
withdrawing the miner from service for repairs or of
using the miner only to make conventional cuts (20' or
less) until the tail fire suppression system can be
repaired.
In her posthearing brief, the Secretary places great
emphasis in support of her position on the Commission decision in
Solar Fuel Company, 3 FMSHRC 1384 (1981).
In Solar Fuel, the
Commission held that electric face equipment "stipulated to be in
non-permissible condition and intended for use inby the last open
mine crosscut" was in violation of 30 C.F.R. § 75.503, even
though located outby the last open crosscut at the time of the
inspection. The Commission stated that, under section 75.503,
[E]quipment habitually used or intended for use inby
must be maintained in permissible condition and may be
cited regardless of whether it is located inby or outby
when inspected. The emphasis is not on where equipment
is located at the time of inspection, but simply
whether it is equipment which is taken or used inby.
Upon close scrutiny of the Solar Fuel decision however, I am
satisfied that it is precisely limited to violations under the
mandatory standard there at issue i.e., 30 C.F.R. § 75.503.
Clearly that decision was premised-upon the grammatical
interpretation of that specific standard and it is inapposite
hereto.
In any event it was stipulated in this case that the

166

cited No. 17 miner was not actually used in a violative manner.
Moreover, I do not find that the Secretary would have met her
burden of proving that the cited miner was intended to be used in
a violative manner. Under the circumstances I cannot find that a
violation of the standard at 30 C.F.R. § 75.1107-7(b) has
occurred.
ORDER

Citation No. 3537743 is hereby

Gar
Adm

..

Law Judge

Distribution:
Susan J. Bissegger, Esq., Office of the Solicitor, U.S.
Department of Labor, 230 South Dearborn Street, 8th Floor,
Chicago, IL 60604 (Certified Mail)
David R. Joest, Esq., Midwest Division Counsel, Peabody Coal
Company, 1951 Barrett Court, P.O. Box 1990, Henderson, KY
42420-1990 (Certified Mail)
/fb

167

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

JAN 211992
DAVID L. STRITZ.EL,
Complainant

DISCRIMINATION PROCEEDING
Docket No. LAKE 91-633-D
VINC CD 91-05

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION, and
CHARLES RATH & MARK O.
ESLINGER,
Respondents

ORDER LIFTING STAY AND GRANTING
MOTION TO DISMISS
This case was stayed pending the Court of Appeals decision in
Waqner v. Secretary of Labor, No. 91-2025, 4th Circuit.
On
November 5, 1991, the Court issued its decision, affirming the
Commission's decision of June 6, 1990.
The Court and the
Commission have held that MSHA and its employees acting within the
scope of their statutory authority are not "persons" within the
meaning of § 105{c) of the Federal Mine Safety and Health Act of
19 7 7 , 3 O U. s . C. § 8O1 et ~
I find these rulings to be
disposi ti ve of the issues raised in the Secretary's motion to
dismiss and Complainant's response to the motion~
WHEREFORE IT IS ORDERED that:
1.

·The STAY is lifted.

2.
The Secretary's motion to dismiss is GRANTED and this
proceeding is DISMISSED.
)

'· . /""}
(jj_~ -r ltAA y{/'-.

William Fauver
Administrative Law Judge

168

Distribution:
Gregory s. Keltner, Esq., Zeigler Coal Company,
Fairview Heights, IL 62208 (Certified Mail)
Mr. David L. Stritzel,
(Certified Mail)

500

North

DuQuoin,

50 Jerome Lane,

Benton,

IL

62812

Tana M. Adde, Esq., Office of the Solicitor, U.S. Department of
Labor, 4015 Wilson Boulevard, Arlington, VA 22203 (Certified Mail)
/fas

169

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
THE FEDERAL BUILDING
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

JAN 211992

.

CLYDE C. COLE,
Complainant

DISCRIMINATION PROCEEDING
Docket No. WEST 91-191-DM

v.
CANYON COUNTRY ENTERPRISES,
d/b/a CURTIS SAND & GRAVEL,
a Corporation,
Respondent

..
.

Soledad Canyon Mine

.

DECISION
Appearances:

David P. Koppelman, Esq., International Union of
Operating Engineers, Local 12, Pasadena, California,
for Complainant;
Ben W. Curtis, President, CURTIS SAND AND GRAVEL,
Canyon Country, California,
for Respondent.

Before:

Judge Lasher

This proceeding arises under Section 105(c)(3) of the Federal
Mine Safety and Health Act of 1977, 30 u.s.c. § 801 et~ (1982)
(herein "the Act"). Complainant's initial complaint with the Labor
Department's Mine Safety and Heal th Administration CMSHA) resulted
in MSHA's issuance of a Section 105(c)(2) complaint in his behalf
which was originally filed on April 9, 1990, in Docket No. WEST
90-165-DM, and which was amended on June 18, 1990. On December 14,
1990, MSHA and Respondent Curtis filed its "Stipulation for Dismissal" indicating, inter alia, that "Having undertaken and completed discovery, the Secretary and Curtis now agree that the matter should be dismissed with prejudice." By my Decision entered
January 22, 1991, the proceeding initiated by MSHA in Docket No.
WEST 90-165-DM was dismissed. After petition for Commission review
was filed, the Commission on March 1, 1991, denied.Cole's petition,
affirmed my decision, gave Cole 30 days to initiate a proceeding
under Section 105 (c) C 3 >, and provided that "The record in the
105(c)(2) proceeding case may be noticed judicially in any such new
proceeding."
The discrimination complaint by Cole individually was then
filed in the instant docket on February 12, 1991, alleging that
Respondent Curtis "discriminated against Clyde c. Cole when it
terminated his employment on or about July 19, 1988."

170

ISSUES
1.
Whether the Complaint with MSHA (filed beyond the 60day period provided in Section 105(c) of the Act) was untimely;
whether the determination of the Labor-Management Adjustment
Board issued pursuant to the grievance procedures of the collective bargaining agreement between I.U.O.E. and the Rock Products
and Ready-Mix Employers of Southern California is preclusive of
the action; and assuming arguendo that both the Complaint and
this action are viable, whether Complainant was discrimina tively
discharged on July 19, 1988, for refusing to operate what he
alleges to be an unsafe front-end loader (#5312).
2.
Respondent contends Complainant quit.
Complainant
contends he was discharged.
Respondent contends Complainant did
not communicate a safety complaint when he left employment on
July 19, 1988. Two final questions arise:
a.
Whether Complainant was constructively discharged
by being given a choice by his foreman of operating a loader
which he reasonably believed was unsafe or of being sent home and
being deemed·to have quit enployment.
b.
Whether reasonable basis existed for Complainant
Cole's alleged safety concern and complaint about the loader on
July 19, 1988.
Timeliness of Filing Discrimination Complaint
Respondent contends that Cole's discriminatory "discharge"
complaint was untimely and should be dismissed since it was not
filed until some four months after he left employment on July 19,
1988. Timeliness questions are to be resolved on a case-by-case
basis. J·oseph w. Herman v. Imco Services, 4 FMSHRC 2135 (December 1982). It appears that Mr. Cole actually filed two complaints with MSHA.
Complainant Cole filed his first MSHA Complaint (Ex. C-8) on
August 1, 1988, which alleged inter alia that he was assigned for
work at Curtis on May 16, 1988, and that
"I am currently in grievance procedures
against Curtis Sand and Gravel because I refused to run an unsafe piece of equipment.
The piece of a;iuipment I am ref erring to is a
Cat 988, #5312. .These are the things that I
feel are unsafe about this loader:

171

1.

Center pins are completely worn out.

2.

The steering locks and will hardly turn
f rorn right to left.

3.

Steering pins are worn out.

4.

Brake pressure is on the red, with very
little braking power, like only one wheel
has a brake.
That could also be a part
of steering problem.
(The steering is a
lot harder in tight places when loading
trucks while using the brakes).

5.

No backup alann.

6.

No parking brake.

This is not the only piece of equipment
that I feel is unsafe.
I also see some hazards
in the plant area of the Long Plant.
The surge
pile escape tunnel. is crushed.
The catwalks are
loose and coming apart.
There are no guards on
tail pulleys. Not all but there are a few more
than is safe. It only takes one to get a man
killed.
I have never seen a lockout.used there.
It seens to be a general lack of concern for
the working men and safety. Whatever we can.
get away with seems to be the motto.
I hope it isn't going to take someone to get
hurt bad or even maybe kill·ed to get some things
to change there.
I certainly hope not. That's
why I am writing this letter today.
Thank you
very much for your cooperation in this matter.
It is concluded after careful scrutiny of the wording of
this complaint and the record that Mr. Cole did not at this time
complain to MSHA about his allegedly unlawful discharge.
Thus,
his August 1 complaint does not actually mention he was discharged, but does specifically mention that he was "currently in
grievance procedures," listed what he felt was unsafe about
Loader #5312, complains that other equipment was unsafe, and complains about other "hazards." MSHA apparently did not consider
this to be a complaint of discriminatory discharge CT. 123) and I
conclude properly so.

172

On or about August 10, 1988, MSHA commenced investigation of
this first complaint, confined to the "safety" allegations therein 1 and on August 10, 1988, a "Notice of Negative Finding" (see
Exs. R-2 and C-9) was issued indicating that the alleged hazards
did not exist. 2
'
Mr. Cole's second complaint was filed on or about December 15, 1988, nearly five months after he left Curtis's employment.
This complaint alleges:
I, Clyde C. Cole, feel I have been discriminated
against because I refused to run what I knew to
be an unsafe front-end loader #5312.
In violation of Article VI, Section 1, RSG contract. I
want to be reinstated to my previous position
with full back pay from July 19, 1988, to whenever I am reinstated, benefits and seniority.
And due to mental anguish, disc_rimination and
harassment over this wrongful termination and
conspiracy to cover the wrongful termination,
I am seeking restitution in the amount of
$150, 000 over and above the previousty mentioned
i terns.
This document does comprise a complaint of unlawful discharge cognizable under the Act and the question of timely filing
is analyzed with respect thereto.
Section 105(c)(2) of the Mine Safety and Health Act provides
that "[a] ny miner ••• who believes that he has been discharged,

1
The allegedly hazardous conditions investigated were
those mentioned in Mr. Cole's August 1, 1988, complaint, to wit,
bad center pins, poor steering, poor brakes, no back alarm, and
also poor condition of escapeway, lockouts not being used, tail
pulleys not guarded, and loose handrails.
2

Insofar as the alleged hazards pertaining to Loader
#5312 are concerned, the investigation was not dispositive one
way or the other whether the tail pin complaint made by Mr. Cole
actually showed unsafe conditions.
(Ex. c~21, p. 15). The deposition of the MSHA inspector, Bill Wilson, strongly indicates
that there was no basis to Mr. Cole's safety complaints about
Loader #5312, as well as the other items of his complaint (Ex.
C-21, Deposition pp. 15, 16, .17, 18 and attached notes pertaining
to Inspector Wilson's inspection).

173

interfered with, or otherwise discriminated against by any person
in violation of this subsection may, within 60 days after such
violation occurs, file a complaint with the Secretary [of Labor]
alleg'ing such discrimination." 30 u.s.c. § 815(c)(2).
(Emphasis
added).
Significantly, Respondent did not allege or establish any
specific direct prejudice from the three-month-late filing of the
complaint. Complainant testified that, after filing his "safety"
complaint, he was never advised by MSHA that he should file a
discrimination complaint CT. 79-80, 123) and that he had not held
any union positions or filed MSHA complaints prior to July 1988.
CT. 128-129). He indicated it was af.ter November 2, 1988, that
he found out he had to file a discrimination complaint and that
he thought everything "was taken care of" by his first "safety"
complaint.
CT. 123).
While some general prejudice would ordinarily be inf erred
from the passage of several months after the allegedly adverse
action before a complaint is filed and a party is put on notice
that it must def end a claim of discriminatory discharge, it is
noted that here the Respondent, because of a grievance brought by
Complainant, was brought into th~ process of defending itself
from a similar charge (Ex. C-5, Grievance dated July 20, 1988)
and thus cannot convincingly contend that it was deprived of an
early opportunity of investigating the facts of the incident, or
perpetuating testimony by taking statements from its witnesses,
etc. Sometimes a delaying complainant can achieve overwhelming
advantage springing from tardy filing. While Complainant's asserted justification for late filing was not convincing, nevertheless in view of the immediate bringing of the grievance and
filing of the "safety" complaint, it cannot be said that the
instant discrimination complaint was a completely stale claim
from Respondent's standpoint. Nor can it be concluded that the
Respondent mine operator actually demonstrated specific prejudice attributable to the delay, Secretary of Labor on behalf of
Hale v. 4-A Coal Company, 8 FMSHRC 905 (June 1986).
On the other hand, Cole's failure to file a discrimination
complaint with MSHA nearly five months after the date his employment terminated and after Cl) he filed both a grievance under the
labor contract and a safety complaint with MSHA and, (2) both
complaints had been denied, constitutes the basis for inference

174

of some prejudice to his· employer. 3 Certainly, Respondent was
not aware until December 15, 1988, that it had to defend a claim
of the nature of a federal action under the Mine Act for discriminatory discharge with its complexity and impressive potential
economic remedies available to a successful complainant. Having
been the subject of a specific MSHA investigation for safety violations after Cole's complaint thereto was filed promptly after
he left employraen t, ~espondent would have been entitled to be1 i eve that the MSHA processes were over and that further li tigation of the matter was not in prospect. More specifically, while
it was on notice to defend the grievance Ca very informal process
more specifically desribed subsequently herein) and the various
MSHA safety matters raised by Mr. Cole, it was in no way on
notice to prepare for and defend a Mine Act discriminatory discharge proceeding. I thus infer and find that on the unique
circumstances of this case and the one-at-a-time manner in which
Complainant proceeded in filing various actions that Respondent
would have incurred general prejudice. 4

3

The sequence of various pertinent dates in 1988 is as

fallows:
1.
2.
3.

4.
5.
6.
7.

Cole hired:
5-16
Cole quit:
7-19
Grievance Filed:
7-20
MSHA Safety Complaint Filed:
8-1
MSHA Safety Complaint Denied (Negative Finding):
8-10
Cole's Grievance Denied: 11-2
MSHA Discrimination Complaint Filed: 12-15

4
Complainant's grievance was filed the day after he quit
CI subsequently conclude he was not discriminatorily discharged)
and reflects his allegation that he was wrongly discharged and
his desire for reins ta tament. Yet his first complaint with MSHA-filed after his grievance--while mentioning that there was a
grievance proceeding alleges only safety complaiqts. I find this
inconsistent with a deliberate choice made at the time by Cole to
proceed through the labor agreement's grievance procedure to redress any wrong about his employment status and to simultaneously
proceed against his employer with the MSHA safety complaint. His
testimony that he thought "everything was taken care of" by the
safety complaint does not ring with credibility, but seems more
to be calculated to skirt the ban of the 60-day filing limi ta ti on.
It was only after the failure of these first two complaints that
the discrimination complaint was forthcoming.

175

More particularly and decisively, it is found that this
question is governed by the decision of the Federal Mine Safety
and Health Review Commission in David Hollis v. Consolidation
Coal Company, 6 FMSHRC 21, 25 (January 1984).
The circumstances in Hollis, supra, are similar to those
presented in this action.
The miner in Hollis alleged that he
was discharged on Septeinber 29, 1980, in retaliation for safety
concerns expressed to both MSHA and his employer.
Rather than
immediately filing a complaint· under the Act, the miner, David
Hollis pursued a grievance u.nder the collective bargaining agreement, filed a charge with the National Labor Relations Board, and
initiated proceedings before the state human rights conunission.
Not until seven months after his discharge, and before the resolution of his alternative actions, did Hollis file his MSHA complaint. Shortly thereafter, based on the 60-day statute of limitations, his employer moved to dismiss the action as untimely.
During argument on the motion to dismiss, Hollis contended
that he was unaware of his rights under the Act until March 1981,
and that he filed his complaint within 60 days of discovering
those rights. Since he allegedly was not aware of his rights
before that time, Hollis argued that he justifiably failed to
file his complaint in a timely manner.
The Commission, however,
rejected his assertion. Observing that he served his union as
chairman of the safety committee, and that Hollis had filed a
grievance through his union, a charge with the National Labor
Relations Board, and a complaint with the West Virginia Human
Rights Commission, the Commission concluded that Hollis knew of
his rights, but chose to pursue alternate avenues of relief.
It
held that "a miner's late filing [will not be excused] where the
miner has invoked the aid of 'other forums while knowingly
sleeping on his rights under the Mine Act."
(Emphasis added).
Similarly, in Herman v. Imco Serv., supra, the miner alleged
that he was terminated because of his numerous complaints about
the safety of a suspended storage bin. Despite his numerous
contacts with MSH..~ officials both shortly before and after his
discharge, Herman delayed filing his complaint until 11 months
after his termination. Gran ting his employer's motion to dfsmi ss, the Commission held that Herman's
prolonged hesitation in filing a discrimination complaint cannot be attributed to his
being mislead as to or a misunderstanding of
his rights under the Act.
Ra th er, the record

176

reveals that he had direct contact with MSHA
officials during the period that the events
now complained of occurred, as well as after
his termination. Quite simply, he had abundant opportunity and the ability to go forward
with his complaint in a more timely fashion,
if he had then desired to do so.
(Emphasis
added) •
The 60-day rule, as applied by the Commission in both Hollis
and Herman, compels dismissal of Cole's complaint.
T'nere is no
dispute that, less than two weeks after resigning his employment,
Cole coinplained to MSHA and filed a charge with tha.t agency alleging safety hazards on the replacement loader. Cole was in
direct contact with MSFIA as early as August, was aware of his
rights under the Act, and was also familiar with the procedures
required to file an MSHA complaint. Like the miner in Herman,
Cole's "prolonged hesitation in filing a complaint cannot be
attributed to his being mislead as to or a misunderstanding of
his rights under the Act."
Moreover, like the miner in Hollis, Cole' pursued an alternate avenue of relief, a grievance under the Agreement, and not
until he lost that claim did he file the subject complaint. As
.the Commission made-clear in Hollis, an untimely filing will not
be excused "where a miner has invoked the aid of other forums
while knowingly sleeping on his rights under the Act."
Accordingly, on this l::asis, Complainant's initial complaint
with MSHA is found untimely and this proceeding is to be dismissed. Discussion of the issues of preclusion and the merits of
the discriminatory discharge allegation follow.
Respondent's Defenses--Res Judicata, Collateral Estoppel:

Preclusion

Although not repeated in its post-hearing brief, Respondent
in its answer to the Complaint and during this proceeding has
argued that the complaint is (a) barred by the doctrines of res
judicata and collateral estoppel, and (b) that Complainant's exclusive remedy for any alleged discrimination is pursuant to the
Labor Agreenent the grievance procedures of which Complainant
pursued to their conclusion.

177

Precedents of the Federal Mine sa·fety and Health Review
Conunission govern the issues raised by these def ens es and guidance therefrom and U.S. Court decisions are utilized in the following determination. First, a brief summary of the background
pertaining to these issues is helpful.
Complainant left employment on July 19, 1988. Grievance
procedures provided i!J. Article XIV of the 1985-1989 Agreement
between International Union of Operating Engineers, Local No. 12,
A.F.L.-C.I.O. and Rock Products and Ready Mix Concrete Employers
of Southern California 5 (Court Ex. 1) establish a Labor-Management Adjustment Board to issue decisions which "shall be final
and binding on either or both parties." The objective of the
Board, however, is "for the express purpose of interpreting and
enforcing all the terms and conditions" contained in the Agree~
ment. The Grievance procedures also provide for Arbritration in
the event the Board does not reach a decision (Article XIV,
Section l(b).
The Board did reach a decision and the matter thus
never went to an arbitrator. 6
Mr. Cole filed a Grievance form (Ex. C-5), and after being
turned down at Steps 1 and 2 of the Grievance procedures
(Sections 2(a) and Cb) of the Agreement) he proceeded to Step 3
which is referral to the Labor Management Adjustment Board.
The six-member Board (3 unio~.and 3 management) met on
Novenber 2, 1988, at the union offices in Los Angeles, California, and heard and decided the cases of some five grievants
including Complainant on that date.
The provision of the Agreement shown by the Board's decision (Ex. R-1) to be the point of
reference was Article VI, Section 1 which provides:

5

Of which Respondent Curtis is a member.

6
Even in arbritration, as the U.S. Supreme Court in
Alexander v. Gardner-Denver Company, 94 s. Ct. 1011, 415 U.S. 36,
39 L. Ed. 147 (1974) noted, " ••• the fact-finding process •••
usually is not equivalent to judicial fact-finding.
The record
of arbitration proceedings is not as complete; the usual rules of
evidence do not apply; and rights and procedures common to civil
trial, such as discovery, compulsory process, cross-examination,
and testimony under oath, are often severely limited or unavailable." . Such procedures are generally available in the Mine Act
proceedings before the Commission, however.

178

ARTICLE VI
Work Performance
Section 1. Discipline. The Employer is the
judge as to the competency of any worker. All
employees must perform their work to the satisfaction of the Employer, provided, however,
that no employee shall be discharged without
good cause or discriminated against because of
his membership in the Union or Union activities.
This provision framed the issue in the grievance process:
·Whether Curtis violated Article VI, Section 1 of the Agreement by
allegedly discharging an individual employee with out "good cause."
See "Judgment on Stipulation for Entry of Judgment" entered by
the Superior Court of the State of California for the County of
Los Angeles on August 17, 1990.
(Ex. R-5, par. 5).
The parties
to the Stipulation upon which the Judgment was entered were
Curtis and the union. The Judgment confirmed in all respects the
decision of the Labor Management Adjustment Board denying Cole's
grievance.
(Ex. R-5, pg. 6).
It is clear that the Court's judgment was based on the stipulation for it to do so by Curtis and the union and was not based
on judicial review of the matter. Cole, who brings this action
as an individual complainant under the Act was not a party to the
stipulation.
'rhe stipulated Jud~nent did not directly or indirectly determine his rights under the Act or attempt to resolve
his rights other than under the Labor Agreement in question. The
effect of the Judgment, as indicated in the last sentence thereof, merely confirmed "in all respects" the decision of the Labor
Management Adjusbnent Board denying Mr. Cole's grievance.
It was
not a judgment by a court on the merits of the litigation. See
Bradley v. Belva Coal Company, 4 FMSHRC 982, 986 (June 1982)-.Examination of the Board's decision then is in order to determine
its adequacy in tenns of judicial fact-finding, procedural due
process, and consideration and application of Mine Act discrimination formulae and concepts.
The Board's decision provides:
Dispute:
Clyde Cole protests termination.
Contract Reference:

Article VI, Section 1

179

Company Position:
The grievant is a loader operator and was hired
May 23, 1988, at the Company's Soledad Canyon
Plant. On July 19, 1988, the loader that the
grievant normally operates broke down and he was
assigned to operate a different loader.
(Both
loaders were of the same type and approximate
age.) When he was told to operate the other
loader, he refused alleging that the loader was
unsafe. He stated that he would do other work
and the Supervisor thereupon told him that that
was the only work he had for him and further
that if he elected not to do the work and left
the Plant he would be considered a voluntary
quit. One of the Compariy mechanics with approximately 15 years of employment stated that the
loader was safe to operate. Further subsequen~
to the Step Two meeting on August 1, 1988, the
grievant filed a charge with MSHA and as a result
of that investigation the inspector found that
the loader was indeed safe to operate.
(On the
notice the box saying "alleged hazard did not
exist" was checked.)
Union Position:
The grievant admitted refusing to operate the
loader but alleged he had been told to go home
if he was not going to operate that loader.
Although at the time he did not state why he
believed the loader was unsafe, he said at the
hearing that since the loader had to go on the
highway he didn't believe it was safe because
of the steering.
Decision:
Moved and seconded that based on the evidence
presented in this case the claim of the Union
be denied.
Motion Carried.

(Emphasis added).

Analysis of this decision of the Board--actually only "minutes" of its proceeding--shows that the actual principles underlying the decision are not ascertainable.
'll1e findings of fact

180

are exceedingly limited. 7 It is concluded that the Board's
fact-finding process was not equivalent to judicial fact-finding,
and more particularly in any way comparable to that of the Commission.
Certainly, the record of its proceedings, including
notes thereof (Ex. C-6), is not as thorough or complete.
Respondent has the burden of establishing the applicability of its
defenses seeking to preclude litigation of the discrimination
issues in this matter on the basis that such were litigated and
adjudicated by a court or forum of competent jurisdiction on the
merits in a prior proceeding, i.e., res judicata. On the basis
of the record presented in this matter, such a determination can
not be made, although it does clearly appear that the Mine law's
discrimination formulae were not in issue, w~re not applied, and
were not determinative. 8 Thus, it is concluded that this li tiga tion under the Mine Act is not precluded. Further, since it
does not appear' that precise issues relevant under the Mine Act
including some that were specifically raised in this proceeding
{Such as whether Complainant quit voluntarily, was discharged, or
was constructively discharged by being given the forced choice of
{l) either working under unsafe conditions or (2) going home and
being considered to have quit, were raised and discussed and
determined in the Board's proceedings, Respondent is found not to
have carried its burden inherent in its defense of issue preclusion, i.e., collateral estoppel.
Accordingly, Respondent's defenses of res judicata and collateral estoppel are rejected. Bradley v. Belva Coal Company,
supra.
Nevertheless, as the Commission has held with respect to the
decisions of arbitrators, although the Commision is not bound by
the determination of Labor-Management Adjustment Board, within
the boundaries of sound discretion some weight can be accorded to
its specialized competence in labor-management relations matters.

7

One of the Board's findings from its proceeding, that
"Although at the time he {Cole) did not state why he believed the
loader was unsafe, he said at the hearing that since the loader
had to go on the highway he didn't believe it was safe because of
the steering," is found significant and mentioned subsequently
herein.
8
There certainly appears to be good reason "to doubt the
quality, extensiveness, or fairness of procedures followed" in
the prior proceeding before the Labor-Management Adjustment Board
insofar as the determination· of the "preclusion" questions are
concerned. See Montana v. United States, 440 U.S. 147 {1979).

181

Secretary on behalf of Pasula v. Consolidation Coal Co., 2 FMSHRC
2786 (October ·1980); David Hollis v. Consolidation Coal Co., supra.
Discrimination
In order to establish a prima facie case o.E mine safety discrimination under Section 105(c) of the Act, a com;?laining miner
bears the burden of production and proof to establish (1) that he
engaged in protected activity, and (2) that the adverse action
complained of was motivated in any part by th_at activity.
Secretary on behalf of Pasula v. Consolidation Coal Co., supra, rev'd
on other grounds sub norn., and Secretary on behalt of Robinette
v. United Castle Coal Co., 3 FMSHRC 803, bl7-81~ (April 1981).
't'he Commission has held that a miner's worK retusal is a
protected activity under the Mine Act if the miner has a reasonable, good faith belief in a hazardous condition. Secretary on
behalf of Pasula v. Consolidation Coal Co., supra, Consolidation
Coal Co. v. Marshall, 663 ~.2d 1211 (3d Cir. 1981); Secretary on
behalf of Robinette v. United Castle Coal Co., supra. See also
Miller v. FMSHRC, 687 F.2d 194 (7th Cir. 1982).
Ul ti mate determination of the merits of the discrimination
issue trirns on whether Complainant's refu~al to operate Loader
#5312 was b3.sed on a reasonable belief that it was unsafe (and
whether such was reasonably cornmunica ted to management> or
\vl'iether it was due to some subjective reason or Complainant's
ternperainent. 9
The 33-year-old Complainant has equivalency of a high school
education.
He commenced employment w1 th Curtis on May 16, 198 8,
and worked as a heavy e:.iuipment operator (loader operator) for 65
days until his employment terminated on July 19, 1988. He regularly operated front~end Loader #5303, which was one of approximately seven such loaders in use.
Complainant's account of pertinent events differs sharply
with Respondent's. We start first with Mr. Cole's version.
Complainant testified that in mid-June 1988 CT. 62),
he operated Loader #5312--the one he subsequently refused to
operate--for a period of five hours and that at that point he
determined the brakes "were poor," the center pins "were shot,"
and that it would "jolt" left or right "whichever way it wanted

9

See T. 102, 140-141, 148, 169-160.

182

to go. 11
( T. 59).
Since the center pins are what hold the machine
together he said that if the machine "should come apart half way"
there was a good chance of having both legs crushed and of death.
(T. 60). After getting off the machine, he testified, he told
his plant f orernan Juan Moran that the, loader was "flat unsafe" to
run (T. 63) but he did not tell Moran what was unsafe about it.
(T. 63-64). He also testified he told Mechanic Homer Pennington
that the loader was unsafe.
CT. 63).
About one w~ek before July 19~ 1988, Cole again operated
Loader #5312 for 15 minutes and he testified no safety repairs
had been performed on it, i.e., to the brakes, steering, back-up
alarm arid center pins.
(T. 65). He decided at this time he
would not run it if asked to do so again and he testified he
asked Ho;ner Pennington for a red tag so he could keep it available if he was asked to run #5312 again.
Pennington advised him
the company did not have red tags.
On July 19, according to Complainant, his regular machine
#530 3 broke down and the crucial conversation with his f ore."Ilan

Juan Moran was given by Mr. Cole as follows:
Just shortly thereafter Mr. Moran came up
and asked what the prqblein was with the machine
(5303), and I told him that the tilt wouldn't
work, the bucket wouldn't roll back, or it
wouldn't dump. He asked me if I could make it
up to the Soledad Plant with the machine, and
I said yeah •••.

*

*

*

*

*

And so I had the Euclid drive out from underneath the bucket and I lowered it down and I
took the machine up to the Soledad Plant.
This
is a narrow, two-lane highway, blacktop, open to
civilian personnel. Up an incline to the Soledad
Canyon Plant at which point I parked the machine
and Juan (Moran) called for Homer Pennington to
come up and take a look at it. Homer came up and
climbed up on the machine and he moved the lever
back and for th and tack and for th, and him and
Mr. Moran had a conversation, and then Juan told
me to go over on 5312, take 5312 down in ·the mud
hole and run it, and I refused at that point to
run the machine.

*

*

*

183

*

*

Mr. Moran told me to run 5312; take' number
5312 down to the mud hole and continue working.
At that point I refused to operate machine number
5312 and spelled out exactly what I felt was unsafe about the B:!Uipment, starting with number
one, the center pins, the steering, the brakes,
no backup alarm.
Then he told me he didn't have
anything else for me to do that day, if I wasn't
going to run 5312, and he thought it was safe
enough to run down in that mud hole, to go home.
I asked him if he was firing me and he said,
no.
I says I'll go down to the Lang Station Plant.
I said I will be more than happy to run a scraper;
I said I will stay_here; I said I will shovel tail
pulleys, I will go down to the Lang Station Plant
and shovel the tail pulleys.
CT. 68-69).
(Emphasis added) •
Be told me to go home. And I asked him if he
was firing me and he said no.
I says okay. And
then got my lunch box of£ the machine and he said,
if you leave, you quit.
I said I thought you just
said you weren't firing me? He says I am not, I
am just sending you home. I said okay. So I got
in my car and I left.
CT. 70).
The other party to the primary events of July 19, 1988,
Respondent's plant foreman, Juan Moran, testified in direct
contradiction to the main points of.Mr. Cole's presentation,
i.e., as to whether Loader #5312 was unsafe, whether he. (Moran)
sent Mr. Cole home, whether Mr. Cole quit, whether Mr. Cole said
the loader was unsafe, and whether Mr. Cole specified the various
ite.rns (brakes, steering, backup alarm, center pins) that he considered unsafe on the loader.
Mr. Moran testified he has been an employee of Respondent
Curtis for some 20 years and has been plant foreman since 1976.
As plant foreman, he was at pertinent times, in charge of
Curtis's two operations, Lang Station (which had approximately ·
100 employees in 1988) and Soledad Canyon which had approximately
8 eillployees.
CT. 56, 131).
Mr. Moran testified that he had never heard of or had experience with a center pin breaking, that he had never had to refuse to operate equipment at Curtis in order to get it repaired,
and that while the center pins on loader 5312 were loose they
were not unsafe.
CT. 132-133).

184

According to Mr. Moran, on the day that Mr. Cole quit
employment, he then ran #5312 for three hours and two other
employees, Efre1n Ramirez and Neal Wallens, also ran it without
complaint.
CT. 133-234). 10
Portions of Mr. Moran's testimony--which I credit as being
the more trustworthy and persuasive over Complainant's--concerning events and conversations on July 19 after Complainant's #5303
loader broke do\'m with hydraulic punp failure follow:
... T... ike he described· before, I told him to
let the Buc~id to pull for under the loader and
I knev; that he can drive. it to the upper plant-to the plant--and I told Homer we've got a proble.m with a loader, don't want to tilt. Bomer
looked at it and says the pump went out. I said
to him, how long will it take to fix it. He
said approxirn...=i. tely about two days by the time I
get parts and all that.
I said.okay.
I looked at Mr. Cole and I said, Cole, we've
got 5312 over here which is generally our spare
loader for a few hours or a day or two, will you
get the loader and go down to the pond to continue working, we've got three other guys working over there and he said, no, I won't go on the
loader. Homer Pennington asked him why. He said
I just don't like it; I won't run it. And he proceeded to go back into the loader 5305 loader
which he was running, picked up his lunch, came
down and started walking away.
I said, you mean
you are quitting? He turned around and said to
me, he said, no, are you going to fire me? I
said I don't have no reason to fire you; all I
am asking you is to continue working so we can
keep doing l:.ailing of all the silt out of the
pond. And as soon as your loader is ready, you
will go back to your loader.
He said, no, I won't do that.
I don't like
the loader. Homer said--in fact Homer Pennington
said oh, you are one of those operators that

10 I have considered this evidence as one of the factors
leading to the conclusion tha.t Complainant's alleged safety
concern was unreasonable.

185

likes to ride Cadillac like, not Chevrolet. I
said what is the difference between operators?
And he continued to walk away and my remark to
him was if you walk away from the plant, that
means you just quit. And he continued to just
wa 1 k away •
CT. 13 4-13 5 ) •

*
Q.

*

*

*

*

s·o you went immediately to work loading trucks while someone
went to get another operator to relieve you so you could
continue with your duties?

A.

Exactly.

Q.

Did you feel at the time you got on that loader that is was
unsafe?

A.

No.
If I felt I would get hurt on the loader I wouldn't get
in it, especially when we have to travel a short distance
over the highway with a loader.

Q.

Prior to that date, do you recall Clyde Cole telling you
and/or Homer in your presence about the center pins being
bad to the point of this loader being unsafe?

A.

No, he never mentioned it to ·me anything about being unsafe.
He run the particular loader, I believe, was twice, and a
short period of time-five hours or four hours. Whenever he
is loaded, he will go around and he will use that one and I
think it happened twice in the short time that he was with
us. He never got to run 12 on Soledad.

Q.

Did he ever request from you that the loader be red-tagged
because it was unsafe?

A.

Never.

Q.

When he refused to run 5312 did you tell him?

A.

No.

Q.

Did he volunteer to shovel on the conveyor belts and do
other work in lieu of running a loader?

A.

No, he never asked for anything else.

Q.

So when he left, what did you assume his intentions were?

A.

He was quitting.

CT. 136-137).

186

"Go home."

Mr. Moran contradicted Complainant and denied telling him on
the following morning that he (Cole) had been replaced, pointing
out that Mr. Cole was never revlaced.
CT. 147-148). Mr. Moran
ali:>o credibly testified that because of the way such heavy equipment is built it has a center pin and that "they wear a little
they feel like they are going to fall apart, but that does not
mean they are unsafe."
(T. 150).
It also appears that Curtis
does not have the equipment to change such pins (Tr. 155, 158)
which further supports Mr. Moran's testimony and deletes the
viability of Complainant's position on this point. 11
Mr. Moran's opinion that Loader #5312 was safe to operate
was shored up to some extent by the fact that he drove it after

Mr. Cole left on July 19, 1988, that two other enployees also
drove it without complairit, and that no repairs were made on it.
( T. 156-157).
Complainant did not actually establish that Loader #5312 was
unsafe due to defective center pins or the other problems complained of.
Thus, in his deposition (Bx. C-21) Inspector Wilson
testified that during the MSHA inspection following Cole's safety complaint that the backup alarm was wor]dng, that the brakes
were not checked during the inspection, that the union representative, Mr. Pat Stubbins, felt there was nothing wrong with the
loader, and that Complainant was a "bitcher."
(Wilson deposition, pp. 15-17, 18). The other safety complaints made by
Mr. Cole not related to the loader were found not to have any
basis also.
(Ex. C-21, p. 18).
I conclude that the MSHA inspection following Complainant's
safety complaints supports the testimony of Mr. Moran that the
lo~der was not unsafe (see also T. 155-158), and that the center
pins were not replaced also casts serious doubt on the reliability of Complainant's testimony generally. 12

11 See also Statament (Declaration) of Homer Pennington,
lead mechanic, attached to Respondent's Motion for Summary Decision dated September 5, 1991, indicating that the center pins
were never replaced and remained on the loader until his retirement in October 1990.
12 In summary, the record in its entirety indicates that
foreman Moran, Master Mechal'lic Pennington, Union Representative
Pat Stubbins, and MSHA Inspector Bill Wilson all concluded that
there was no basis to Mr. Cole's safety complaints.
Further, the

187

Based on· the foregoing findings, resolution of conflicts in
testimony based on observation of the demeanor of witnesses and
the harmonizing of testimony with the general record, it is
concluded
a.

that on July 19, 1988, Loader #5312 was safe to operate;

b.

that Complainant refused to operate such without justifiable reason for doing so;

c.

that Complainant's alleged belief that the loader was
unsafe, assuming arguendo that such ·was in good faith,
was not reasonable and accordingly was not an activity
protected under the Mine Act, Bush v. Union Carbide
Company, 5 FMSHRC 993, 997 (June 1983);

d.

that in refusing to operate Loader #5312 Complainant
did not communicate safety concerns to his foreman,
Juan Moran; 13

e.

that the termination of Complainant's
curred as a result of his voluntarily
ment and not as a result of his being
charged by Mr. Moran by being given a

employment ocquitting employcontructively dis-.
choice between

cont'd fn. 12
Labor-Management Adjustment Board, after deliberation CT. 165166), denied Mr. Cole's grievance.
I have considered this as one
of the factors to be weighed in resolving the conflicting testimony of Moran and Cole in Moran's favor.
In rejecting Mr. Cole's
testimony I also have considered that the safety co•nplaints concerning other matters involving the #5312 loader did not prove
out and that his explanation concerning the late filing of his
MSH..l\ discrimination complaint, while tidy, was more convenient
than logical and convincing.
13 Where reasonably possible a miner refusing to work
should ordinarily communicate, or attempt to communicate, to some
representative of the operator his belief in the safety hazard at
issue. At least one purpose of this rule is to weed out "work
refusals infected by bad faith." Secretary on behalf of Dunmire
and Estle v. Northern Coal Company, 4 FMSHRC 126 (1982).

188

operating an unsafe piece of equipment or being deemed
to have quit anployment. 14
ORDER
Complainant's complaint of discriminatory discharge under
the Mine Act is found (a) to be without merit, and (b) to have
been untimely fii.ed, and on these two independent bases, this
proceeding is DISMISSED.

;J//;;~d" d!. ~k.c-·fa -..
Michael A. Lasher, Jr.
Administrative Law Judge

Distribution:
Clyde c. Cole, 8237 Soledad Canyon Road, Acton, CA 93510
(Certified Mail)
David P. Koppelman, Esq., International Union of Operating Engineers, Local 12, 150 East Corson Street, Pasadena, CA 91103
(Certified Mail)
Mr. Ben W. Curtis, President, CURTIS SAND AND GRAVEL, P.O. Box
1367, Canyon Country, California 9138_6 (Certified Mail)

ek

14 Secretary v. Metric Constructors, Inc., 6 FMSHRC 226
(February 1984).

189

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

JAN 2 31992
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDINGS
Docket No. SE 91-93-M
A.C. No. 09-00265-05511

v.
BROWN BROTHERS SAND COMPANY,
Respondent

Docket No. SE 91-663-M
A.C. No. 09-00265-05512
Docket No. SE 91-756-M
A.C. No. 09-00265-05513
Junction City Mine
DECISIONS

Appearances:

Michael K. Hagan, Esq., U.S. Department of Labor,
Office of the Solicitor, Atlanta, Georgia, for the
Petitioner;
Carl Brown and Steve Brown, Brown Brothers Sand
Company, Howard, Georgia, for the Respondent.

Before:

Judge Koutras
statement.of the Proceedings

These proceedings concern proposals for assessment of civil
penalties filed by the petitioner against the respondent pursuant
to section llO(a) of the Federal Mine Safety and Health Act of
1977, 30 u.s.c. 820(a), seeking civil penalty assessments for
five (5) alleged violations of certain mandatory safety and
health standards found in Part 56, Title 30, Code of Federal
Regulations. Hearings were held in Macon, Georgia and the
parties appeared and participated therein. The parties waived
the filing of posthearing briefs but I have considered their oral
arguments made in the course of the hearings in my adjudication
of these matters.
Issues
The issues presented in these cases are (1) whether the
cited conditions or practices constituted violations of the cited
safety or health standards; (2) whether two of the alleged
violations were Significant and Substantial (S&S); and (3) the
appropria.te civil penalty assessments for the cited violations.

190

Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977,
30 u.s.c. 301, et ~
2.

Commission Rules, 29 C.F.R.

§

2700.1 et seq.

3. Mandatory Safety and Health Standards, Part 56,
Title 30, Code of Federal Regulations.
Stipulations
The parties stipulated to the following:
1. The respondent is subj_ect to the Act and to the
Commission's jurisdiction.
2. The respondent is a small sand mine operator
employing nine to ten persons.
3. The payment of the proposed civil penalty
assessments will not adversely affect the respondent's
ability to continue in business.
4.
Petitioner's exhibit P-7, a computer print-out
reflecting the respondent's history of prior
violations, accurately reflects two prior citations
during the period March 26, 1989 through March 25,
1991.
5. All of the citations in these proceedings were
timely abated by the respondent in good faith.
Procedural Ruling
Although Docket No. SE 91-756-M, dealing with the alleged
noise violation (Citation No. 3605258) does not reflect that an
answer was filed by the respondent, I take note of the fact that
the answer filed by the respondent in Docket No. SE 91-663-M,
makes reference to the noise violation. Under the circumstances,
I have accepted this as an answer by the respondent in Docket
No. SE 91-756-M.
Discussion
The contested violations in these proceedings are as
follows:
Docket No. SE 91-93-M
Section 104(a) non-"S&S" Citation No. 3251229, September 24,
1990, cites an alleged violation of 30 C.F.R. § 56.14107(a}, and

191

the condition or practice cited is described as follows:
The V-belt drive for the pump, located near the shaker
screen was not guarded to protect persons from
contacting the moving belts.
Docket SE 91-663-M
Section 104(a) "S&S" Citation No~ 3605255, March 26, 1991,
cites an alleged violation of 30 C.F.R. § 56.14103(b), and the
cited condition states as follows:
The operator's cab on the John Deere 644CB front end
loader has a shattered windshield.
Section 104(a) non-"S&S" Citation No. 3605256, March 26,
1991, cites an alleged violation of 30 C.F.R. § 56~1410l(a) (2),
and the cited condition is described as follows:
The park brake on the John Deere 644 CB front-end
loader will not hold the equipment on the grade it
travels.
Section 104(a) non-"S&S'' Citation No. 3605257, March 26,
1991, cites an alleged violation of 30 C.F.R § 56.1410l(a) (2),
and the cited condition is described as follows:
The park brake on the John Deere 444 front end loader
will not hold the equipment on the grade it travels.
Docket No. SE 91-756-M
Section 104(a) "S&S" Citation No. 3605258, March 26, 1991,
cites an alleged violation of 30 C.F.R. § 56.5050, and the cited
condition is described as follows:
On day shift March 26, 1991, the dredge operator was
exposed to mixed noise levels of the dredge (barge) and
exceeded unity (100%) by 149.71 times, 149.71% as
measured with a dosimeter. This is equivalent to an 8hour exposure to 93 dBA.
Personal hearing protection
was not being worn.
Feasible engineering or
administrative controls were not being used to
eliminate the need for hearing protection.
Petitioner's Testimony and Evidence
Docket No. SE 91-93-M
MSHA Inspector Kenneth Pruitt testified that he has served
as an inspector for 16 years. He confirmed that he issued the
citation on September 24, 1990, after finding that a V-belt drive

192

for a pump motor near the shaker screen was not guarded. He
explained that during a previous inspection there was a cover
over the pump and some maintenance work had been done. The
respondent had cut an old tank in half and installed it over the
pump and motor as a guard. However, there were two openings cut
into the cover to provide access to this equipment.
In the event
someone were to go into the tank area, they would be exposed to
the unguarded V-belt and pinch points and their hand or clothing
could be caught in these pinch points.
Mr. Pruitt stated that he considered it unlikely that an
injury would result since the pump was located in. an isolated
area where no one works on a regular basis. Accordingly, he
considered the violation to be non-S&S. However, he believed
that if someone contacted these unguarded pinch-point with their
finger or hand they would likely sustain permanently disabling
injuries.
Mr. Pruitt stated that he based his moderate negligence
finding on the fact that the respondent had all of the other
pumps at the facility properly guarded. Abatement was achieved
by blocking the area going into the tank and pump area so that no
one could enter. He confirmed that there was a two to two ahd
one-half feet distance between the tank and the opening and that
the exception found in section 56.14107(b) did not apply in this
case.
On Cross-examination, Mr. Pruitt confirmed that during a
prior inspection visit there was a metal type enclosure or cover
placed over the motor and pump in question. Although the cover
was over the equipment, the two openings would allow anyone to
walk into the area where the pump and motor were located. He
also confirmed that someone would have to walk around the motor
to reach the unguarded V-belt drive area. He agreed that if
there were no openings exposing the belt drive the large tank
placed over the equipment would be an adequate guard.
Docket No. SE

91~663-M

MSHA Insoector Darrell Brennan testified that he has been so
employed for 13 years. He confirmed that he issued Citation
No. 3605255 (Exhibit P-2), on March 26, 1991, after finding that
the windshield on the loader was completely shattered and loose
at the top of the frame and that the rubber grommet around the
windshield frame was the only means of holding it secure. The
loader was being used by an employee in the pit and Mr. Brennan
confirmed that he climbed on and in the loader in order to
inspect the windshield. He believed that the loosely fitted
windshield could have fallen out while the machine was being
operated, and if it did, the operator could sustain cuts from the
jagged glass edges. Although the condition of the windshield
obscured the visibility of the operator, the greater hazard was

193

the fact that the operator could sustain cuts on his hands in the
event the windshield broke and fell in on him while operating the
machine.
Mr. Brennan stated that he based his significant and
substantial finding on his belief that it was reasonably likely
that the windshield could fall in on the operator, and if it did,
it would result in severe cuts to the operator's hands. He
confirmed that abatement was achieved by removing the windshield.
He also confirmed that he based his moderate negligence finding
on his belief that the equipment operator and the respondent
should have observed the condition of the windshield and taken
steps to correct the condition.
On cross-examination, Mr. Brennan confirmed that the rubber
grommet which is used to hold the windshield secure and in place
is normally used for that purpose regardless of the condition of
the windshield.
Inspector Brennan stated that he issued Citation
No. 3605256, on March 26, 1991, after determining that the
parking brake on the same loader with the shattered windshield
would not hold the machine (exhibit P-3). The loader was coming
out of the pit on a slight incline, and after it was stopped, the
operator applied the parking brake and it would not hold or stop
the machine. The loader was empty, and the operator initially
stopped the machine with the service brakes. He took it out of
gear and applied the parking brake and it would not hold the
machine.
Mr. Brennan stated that he considered the violation to be
non-"S&S" because the service brakes were operational and could
stop the machine, and there was no hazard exposure to many
people. He based his moderate negligence finding on his belief
that the equipment operator and the respondent should have been
aware that maintenance was needed and that the brake condition
should have been reported. Mr. Brennan confirmed that when he
next returned to the mine the condition was abated and he
terminated the citation. He believed that the respondent
installed a new brake cable and brake shoes.
On cross-examination, Mr. Brennan stated that the service
brakes were workable. He confirmed that the loader bucket could
be dropped to stop the machine and he recalled that the operator
applied the service foot brake and dropped the bucket at the time
he stopped the machine so that he could inspect it.
Inspector Brennan stated that he issued Citation No. 3605257
on March 26, 1991, (exhibit P-4) after inspecting another loader
and finding that the parking brake would not hold the machine
when it was applied by the operator. He confirmed that this
loader was also operating in the pit and that the service foot

194

brakes were operable. He considered·the violation to be non-S&S,
because an injury was unlikely. However, in the event of injury
resulting from the machine running into someone, it would result
in "lost workday or restricted duty" type injuries. He believed
the violation was the result of moderate negligence because the
equipment operator should have been aware of the condition and
reported it so that repairs could be made. A new parking brake
cable and brake shoes were installed to abate the violation.
On cross-examination, Mr. Brennan stated that he did not
further inspect the loader to determine whether it was equipped
with a transmission parking device.
Docket No. SE 91-756-M
Inspector Brennan testified that he issued citation
No. 3605258, on March 26, 1991, after determining that the
dredge operator on the barge used to suck up sand was exposed to
noise levels in excess of the noise limits stated in the cited
mandatory standard section 56.5050. Mr. Brennan stated that he
conducted a noise survey for the full eight hour work shift from
7:00 a.m. to 3:00 p.m., using a Quest noise dosimeter. The
device was clipped to the shirt collar near the ear of the
employee operating the dredge. He checked the device readings
periodically during the testing period. The results of his test
are shown in exhibit P-6.
Mr. Brennan stated that the sound level meter readings
varied from 90 to 96 dBA's, but that the average noise exposure
during the shift was equivalent to an eight hour exposure of 93
dBA's. This exceeded the required and acceptable level of 90
dBA's pursuant to section 56.5050. He confirmed that the source
of the noise was the dredge electric pump motor, and that the
operator was not wearing personal hearing protection.
Mr. Brennan stated that the violation was abated after the
respondent constructed an insulated plywood barrier and installed
it between the electric motor and the dredge operator. The
measured noise exposure after this installation was reduced to
86.5 dBA's, and he attributed this to the barrier. He estimated
the cost of construction of the barrier at approximately $100,and
he did not believe that this expense was out of proportion to the
reduced noise exposure which was achieved.
On cross-examination-, Mr. Brennan stated that he had no
knowledge as to whether any previous noise studies or tests were
ever made at the respondent's mining operation. He did not know
the cost of the dosimeter which he used at the time of the
inspection, and indicated that such a device could be purchased
at Radio Shack for approximately $20.

195

In response to further questions, Mr. Brennan stated that he
considered the violation to be significant an substantial because
it was reasonably likely and proven that long exposure to
excessive noise levels can cause permanent hearing loss. He
confirmed that he did not test any other equipment for noise and
believed that the plant was down for maintenance at the time of
his inspection. He confirmed that the violation was the result
of moderate negligence and that the respondent should have been
aware of the noise requirements found in section 56.5050. He
further stated that the respondent had the option of using
administrative controls to limit the noise exposure by rotating
different employees to operate the dredge. As far as he knew,
the employee who he tested was the only person regularly assigned
to the dredge.
Respondent's Testimony and Evidence
Docket No. SE 91-93-M
Carl Brown, the operator, produced three photographs of the
cited pump V-belt drive in question (exhibits R-1 through R-3).
Mr. Brown stated that the cover which was previously placed over
this equipment was placed there to protect it from the sun which
at times generated a lot qf heat. The tank enclosure was
installed to guard the pump and V-belt drive and the doors were
cut out and a fan installed to provide cooling. Mr. Brown was of
the opinion that the metal enclosure previously placed over this
equipment provided adequate guarding. He also pointed out that
the area in question is a remote area and that "not even a
rabbit" could get caught in the cited V-belt drive.
On cross-examination, Mr. Brown stated that the V-belt drive
in question is visible and accessible through the doorway opening
shown in photographic exhibit R-3, and that the wire mesh
enclosure shown in exhibit R-2 was installed as a guarding device
to abate the citation.
Docket No. SE 91-663-M
Carl Brown testified that the cited John Deere 444 loader
was purchased approximately 10 years ago as a used machine and
that the parking brake was inoperative. He stated that parts
were purchased at that time and the parking brake was repaired.
He maintained that the loader operator does not use the parking
brake and that the loader bucket is routinely dropped when the
loader operator parks the machine or stops it. He also indicated
that the loader transmission has a park mode which is used to
hold the machine.
With respect to the cited 664 CB loader, Mr. Brown stated
that the loader is rusty, sandy, and wet and that this affects
the parking brake. He produced a photograph of the interior

196

braking pedals and devices to support his description of the
machine (exhibit R-2). He also indicated that the parking brake
is not used and that the operator drops the bucket to hold the
machine.
With regard to the cited loader windshield condition,
Mr. Brown produced three photographs of the loader in question
(Exhibit R-1). He took the position that the condition of the
windshield did not obstruct the vision of the operator. He
disagreed that the windshield was totally shattered, and he
described the conditions shown in the photographs as cracks. He
also did not believe that the windshield could fall out and
shatter and he stated that when it was removed from the machine
it came out intact and in one piece, and that it was "safety
·
glass".
Docket No. SE 91-756-M
With regard to the cited noise violation, Mr. Brown
suggested that he was not aware of the noise requirements found
in the cited regulation and he stated that he did not have a
dosimeter to conduct any noise exposure tests. He further stated
that MSHA inspectors have not previously tested his equipment for
noise and he believed that an inspector should first inform him
of what is required for compliance rather than issuing him
citations and fines for violations. He also believed that noise
from trains which pass by his property are louder than the noise
from the cited dredge motor.
Findings and Conclusions
Citation No. 3251229
I conclude and find that the unrebutted and credible
evidence presented by the petitioner establishes a violation of
mandatory safety standard 30 C.F.R. § 56.14107(a). Although the
respondent made an initial effort to guard the cited pump V-belt
drive, the testimony of the inspector and the photographs
presented by the respondent establish that the _two openings in
the tank enclosing the pump exposed the unguarded pinch points
and presented a hazard to anyone who may have inadvertently come
in contact with these moving parts. The standard requires that
such moving machine parts be guarded to prevent persons from
contacting the exposed drive .. While it is true that the cited
equipment was located in a remote area where employees did not
routinely work or travel, and mitigates the gravity, this is no
defense to the violation. The citation IS AFFIRMED.
Citation 3605255
In this instance, the respondent is charged with a violation
of 30 C.F.R. § 56.14103(b), because of·the cited condition of the

197

windshield on the front-end loader. The standard requires the
replacement or removal of damaged self-propelled mobile equipment
windows which obscure visibility necessary for safe operation, or
create a hazard to the eguipment operator.
Although the citation written by the inspector states that
it was "shattered" and does not reflect whether the condition
posed a visibility problem,or created a hazard to the equipment
operator, the inspector testified that his principal concern was
that the shattered windshield, which he personally inspected and
observed and found to be loosely fitted in the frame and held
into place by a rubber grommet, could have fallen in on the
equipment operator and cut his hands.
The respondent's defense is that the windshield condition
did not obscure the operator's visibility. The respondent also
maintained that since the damaged windshield was removed in one
piece to abate the citation, it was unlikely that it would fall
in on the operator and that it did not pose a hazard.
The photographic exhibits submitted by the respondent
reflect that the operator has a clear view out of the window from
his position in the cab. Accordingly, I conclude and find that
the condition of the windshield did not obscure his visibility.
After viewing the photographs, I find that the windshield
was shattered at the top and contained several large cracks and
"pitted" areas along the entire surface, partipularly at the
bottom immediately in front of the steering wheel where the
operator is seated. In view of these conditions, I conclude and
find that they created a hazard to the operator while he was
seated behind the windshield while operating the loader in the
pit. I further conclude and find that given the condition of the
windshield, as shown in the photographs, it was reasonably likely
that the loosely fitted, cracked, and shattered windshield could
have fallen in on the operator while the loader was operating in
the pit, exposing him to a hazard and placing him at risk. Under
the circumstances, I conclude and find that a violation has been
established and the citation IS AFFIRMED.
Citation Nos. 3605256 and 3605257
The credible testimony and evidence presented by the
establishes that the parking brakes which were
installed on the two cited front end loaders would not hold the
empty equipment when the brakes were applied by the operator on
the sight pit grades. The cited mandatory section
56.14101(a) (2), provides that.if self-propelled mobile equipment
is equipped with parking brakes, the brakes must be capable of
holding the equipment with typical loads on the maximum grade it
travels. In these instances, the brakes would not hold the
loaders, which were empty,, on slight pit grades.
peti~ioner

198

The respondent's defense is that the loader's were subjected
to wear and tear and that one or both of them were equipped with
transmissions which had a stopping or parking mode, and that the
buckets are routinely dropped to prevent the loaders from moving
is rejected. The standard does not provide for the use of
transmissions or dropped buckets to hold a loader which is
equipped with a parking brake. The parking brake must be
operable and capable of holding the machine, independent of any
other devices.
In this case, it is clear that the parking brakes
would not hold the loaders, and that they did not function as
they were obviously intended to function when they were installed
on the equipment. Under the circumstances, I conclude and find
that the violations have been established, and the citations ARE
AFFIRMED.
Citation No. 3605258
I conclude and find that the credible and unrebutted
evidence presented by the petitioner, including the noise survey
test results, supports the inspector's finding that the dredge
operator was exposed to noise levels in excess of the
requirements found in the cited standard section 30 C.F.R.
§ 56.5050.
Accordingly, the citation IS AFFIRMED.
Significant and Substantial Violations
A "significant and substantial" violation is described in
section 104(d) (1) of the Mine Act as a violation "of such nature
as could significantly and substantially contribute to the cause
and effect of a coal or other mine safety or health hazard."
30 C.F~R. § 814(d) (1). A violation is properly designated
significant and substantial "if, based upon the particular facts
surrounding the violation there exists a reasonable likelihood
that the hazard contributed to will result in an injury or
illness of a reasonably serious nature." Cement Division,
National Gypsum Co., 3 FMSHRC 822, 825 (April 1981).
In Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984), the
commission explained its interpretation of the term "significant
and substantial" as follows:
In order to establish that a violation of a
mandatory safety standard is significant and
substantial under National Gypsum the Secretary of
Labor must prove:
(1) the underlying violation of a
mandatory safety standard; (2) a discrete safety
hazard--that is, a measure of danger to safetycontributed to by the violation; (3) a reasonable
likelihood that the hazard contributed to will result
in an injury; and (4) a reasonable likelihood that the
injury in question will be of a reasonably serious
nature.

199

In United States Steel Mining Company, Inc., 7 FMSHRC 1125,
1129, the Commission stated further as follows:
We have explained further that the third element
of the Mathies formula "requires that the Secretary
establish a reasonable likelihood that the hazard
contributed to will result in an event in which there
is an injury." U.S. Steel Mining co., 6 FMSHRC 1834,
1836 (August 1984). We have emphasized that, in
accordance.with the language of section 104(d) (1), it
is the contribution of a violation to the cause and
effect of a hazard that must be significant and
substantial. U.S. steel Mining Company, Inc., 6 FMSHRC
1866, 1868 (August 1984); U.S. Steel Mining Company,
Inc., 6 FMSHRC 1573, 1574-75 (July 1984).
In United States Steel Mining Company, Inc., 7 FMSHRC 327,
(March 1985), the Commission reaffirmed its previous holding in
U.S. Steel Mining Co., 6 FMSHRC 1834, 1836 (August 1984) that it
is the contribution of a violation to the cause and effect of a
hazard that must be significant and substantial, and that a
determination of the significant and substantial nature of a
violation must be made in the context of continued normal mining
operations, including the question of whether if left uncorrected, the cited condition would reasonably likely result in an
accident or injury.
Citation No. 3605255
I conclude and find that the has not rebutted the credible
testimony of the inspector in support of his "S&S" finding
concerning the windshield condition on the John Deere 644 CB
front-end loader.
I find that the inspector's testimony supports
a reasonable conclusion that in the normal course of operating
the loader in the pit area, the loader operator was exposed to a
hazard in the likely event that the loosely fitted and broken
windshield fell in on him while seated at the operator's control.
If this occurred, I find that it was reasonable likely that the
loader operator would sustain cuts of a reasonably serious
nature. Under the circumstances, the inspector's "S&S" finding
IS AFFIRMED.
Citation No. 3605258
I conclude and find that the inspector•s credible and
unrebutted testimony that long term exposure to excessive noise
levels can result in permanent hearing loss support his "S&S"
finding.
The unrebutted evidence reflects that the dredge
operator who was tested was the only person regularly assigned to
the dredge, and he was not wearing personal hearing protection,
and no administrative controls were being used. Given the fact

200

that the evidence suggests that the dredge operator had not
previously been tested, and that prior noi$e surveys were not
conducted at the mine site, I believe one can reasonably conclude
that he was probably exposed to excessive noise levels over a
relatively long period of time. Under the circumstances, the
inspector's "S&S" finding IS AFFIRMED.
Size of Business and Effect of Civil Penalty Assessments on the
Respondent's Ability to Continue in Business
The parties stipulated that the respondent is a small mine
operator and that the payment of the civil penalty assessments
proposed in these proceedings will not adversely affect its
ability to continued in business. I adopt these stipulations as
my findings in these proceedings.
History of Prior Violations
The evidence reflects that the respondent was served with
two single penalty citations during the period March 26, 1989,
through March 25, 1991, and paid a civil penalty assessment of
$20 for one of these violations. The second violation is the
contested Citation No. 3251229, which is the subject of Docket
No. SE 91-93-M.
I conclude and find that for purposes of the
instant proceedings, the respondent has a good compliance history
and I have taken this into account.
Gravity
Based on the inspector's·gravity and non-S&S findings with
respect to citation Nos. 3251229, 3605256, and 3605257, I
conclude that these violations were non-serious . With regard to
Citation Nos. 3605255 and 3605258, concerning the condition of
the loader windshield and the dredge operator's noise exposure, I
agree with the inspector's gravity findings and conclude that
these were serious violations.
Negligence
I agree with the inspector's moderate negligence findings
with respect to all of the contested citations, and I conclude
that all of the violations resulted from the respondent's failure
to exercise reasonable care.
Good Faith Abatement
The parties stipulated that all of the violations in these
proceedings were timely abated by the respondent in good faith. I
adopt the stipulations as my findings.

201

Civil Penalty Assessments
Based on the foregoing findings and conclusions, and taking
into account the civil penalty assessment criteria found is
section llO(i) of the Act, I conclude and find that the following
civil penalty assessments are reasonable and appropriate for the
violations which have been affirmed.
Docket No. SE 91-93-M
Citation No.·

Date

30 C.F.R. Section

3251229

9/24/90

56.14107(a)

Assessment
$20

Docket No. SE 91-663-M
Citation No.

Date

3605255
3605256
3605257

3/26/91
3/26/91
3/26/91

30 C.F.R. Section

Assessment

56.14103(b)
56.1410l(a)
56.1410l(a) (2)

$40
$20
$20

Docket No. SE 91-756-M
Citation No.
3605258

Date

30 C.F.R. Section

Assessment

56.5050

$35

3/26/9'1
ORDER

The respondent IS ORDERED to pay civil penalty assessments
in the amounts shown above for the citations which have been
affirmed.
Payment is to be made to MSHA within thirty (30) days
of the date of these decisions, and upon receipt of payment these
matters are dismissed.

~~a~~

~~eh.~Ko~~
Administrative Law Judge

Distribution:
Michael K. Hagan, Esq., Office of the Solicitor, U.S. Department
of Labor, Room 339, 1371 Peachtree Street, NE., Atlanta, GA
30367
(Certified Mail)
Mr. Carl Brown, Brown Brothers Sand Company, Box 22, Howard, GA
31039
(Certified Mail)
/ml

202

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

JAN 2 4 i992
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

Docket No. LAKE 91-635
A.C. No. 11-02408-03642
Zeigler No. 11 Mine

ZEIGLER COAL COMPANY,
Respondent
DECISION
Appearances: -

Ra_f ael Alvarez, Esq. , U. s. Department of Labor,
Office of the Solicitor, Chicago, Illinois, for
Petitioner;
Gregory s. Keltner, Esq., Zeigler coal Company,
Fairview Heights, Illinois, for the Respondent.

Before:

Judge Koutras
statement of the Case

This proceeding concerns proposals for assessment of civil
penalties filed by the petitioner against the respondent pursuant
to section llO(a) of the Federal Mine Safety and Health Act of
1977, 30 u.s.c. § 820(a), seeking civil penalty assessments in
the amount of $40, for two alleged violations of certain
mandatory safety standards found in Part 75, Title 30, Code of
Federal Regulations. A hearing was held in St. Louis, Missouri,
and the parties waived the filing of posthearing briefs.
However, I have considered their oral arguments made on the
record during the hearing in my adjudication of this matter.
Issues
The issues presented in this proceeding are (1) whether the
conditions or practices cited by the inspector constitute
violations of the cited mandatory safety standards, and (2) the
appropriate civil penalties to be assessed for the violations,
taking into account the statutory civil penalty criteria found in
section llO(i) of the Act. Additional issues raised by the
parties are identified and disposed of in the course of this
decision.

203

Applicable statutory and Regulatory Provisions
1. The Federal Mine Safety and health Act of 1977,
30 u.s.c. § 801 et seq.
2.
3.
75.316.

Commission Rules, 29 C.F.R.

§

2700.1, et seq.

Mandatory safety standards 30 C.F.R.

§

§

75.1105 and

Stipulations
The parties stipulated to the following (Exhibit AIJ-1):
1.

The Commission has jurisdiction in this proceeding.

2. The respondent owns and operates the No. 11 Mine, an
underground mine extracting bituminous coal, and the mine
affects interstate commence.
3. As of February 5, 1991, the respondent extracted ·
14,918,109 tons of coal at all of its mines. The No. 11
Mine extracted 1,655,780 tons of coal from February 5, 1990,
to February 5, 1991.
4. Respondent had 183 violations in the preceding 24 months
ending on May 30, 1991, at the Murdock Mine and Mine No. 11.
5. The payment of the full civil penalty assessments for
the citations in question will not impair the respondent's
ability to continue in business.
6. On May 2, 1991, Inspector Robert Montgomery conducted an
inspection in Mine No. ii. He found that belt air was
traveling from the section belt tail outby and no regulator
was provided in the intake stopping line. The check curtain
was between the No. 23 and 24 crosscuts. This was in the
east off 2nd north off main east unit No. 3 working section.
The inspector issued Citation No. 3536731 for an alleged
violation of 30 C.F.R. § 75.316.
Discussion
Section 104(a) non-''S&S" Citation No. 38~2906, issued on
April 17, 1991, cites an alleged violation of mandatory safety
standard 30 C.F.R. § 75.1105, and the cited condition or practice
is described as follows:
The air current used to ventilate a battery charging
station was not coursed directly into the return. The
charging station contained a set of batteries for a
battery powered scoop tractor that had the charging

204

leads connected to the battery but no power was on the
charging box. A chemical smoke cloud was used to
determine the direction of air flow in the charging
station. This smoke cloud showed part of the air
ventilating the charging station coursing into the
haulage entry and not to the return entry.
The parties agreed to settle this violation and they
presented arguments on the record in support of the settlement.
The parties agreed that the issue with respect to the violation
is whether or not the area cited as a battery charging station
was in fact such a· station covered by section 75.1105. The
parties confirmed that after discovery, including the taking of
depositions, the respondent conceded that the cited area was a
battery charging station.
Further, the respondent does not now
dispute the fact that the. station was not in compliance with the
cited section 75.1105, and it concedes that the citation was
properly issued (Tr. 12-13).
The respondent agreed to pay the full amount of the proposed
civil penalty assessment and to withdraw its contest. After
further consideration of the pleadings and arguments in support
of the proposed settlement, and pursuant to Commission Rule 30,
29 C.F.R. § 2700.30, the settlement was approved from the bench
(Tr. 15). My decision in this regard is herein re-affirmed.
Section 104(a) non-"S&S" Citation No. 3536731, issued on
May 2, 1991, cites an alleged violation of mandatory safety
standard 30 C.F.R. § 75.316, and the cited condition or practice
states as follows:
The ventilation plan was not followed in the No. 3
unit. The belt air was traveling from the section belt
tail outby and no regulator was provided in the intake
stopping line as depicted in sketch No. 6, page 15 of
the plan. The check curtain was between the No. 23 and
No. 24 crosscuts.
Petitioner's Testimony and Evidence
MSHA Ventilation Specialist, Robert M. Montgomery testified
that he has been so employed for three years, and previously
served as a mine inspector for approximately ten years. He
confirmed that he was familiar with the MSHA approved mine
ventilation plan through his review of the plan every six months,
and he identified a copy of the plan (Exhibit R-5, Tr. 20). He
confirmed that the plan addresses the basic way the mine is to be
ventilated, and it includes drawings of how the face ventilation
is to be obtained. He explained that sketches 5 and 6 which
appear at pgs. 14-15 of the plan depict typical five entry panel
or room sections, but there could be more or less than five
entries. He further explained that the term "typical" means

205

"examples of the basic system by which they're going to advance
the working places". The plan was in effect at the time the
citation was issued, and he exp1·ained tl1-e symbols shown on the
sketches. Referring to page 2 of the plan, he confirmed that the
respondent may deviate from the plan sequences where mine
conditions warrant (Tr. 23).
Mr. Montgomery confirmed that page 9, paragraph C of the
ventilation plan covers the construction and operation of
regulators. He-explained that a regulator provides ventilation
air from one location to another, and that "in order to comply
with other sections of the regulations, it's necessary to
separate your intake escapeway and return from the belt entry
which means that you have to arrive at air provided for the
neutral from a clean air source" (Tr. 24).
Mr. Montgomery stated that on May 2, 1991, he was in the
process of making a six-month review of the mine ventilation plan
and he walked the neutral air entries to the mouth of the
section. He also ·walked the belt line and determined that the
air was flowing out. After making several smoke tests and noting
that there was no intake regulator, he determined' that the air
was coming through the curtain between the No. 23 and No. 24
crosscut as shown on the sketch which he made at that time
(Exhib.it P-2, Tr. 25-26.). He confirmed that the intake air was
in the No. 6 entry and the return was in the No. 1 entry.
Entries No. 2 through No. 5 were neutral air entries, and the
No. 4 entry was the belt entry (Tr. 28-29).
Mr. Montgomery stated that he walked the belt line and
determined with a smoke cloud that the neutral air was traveling
outby the face and away from the entries. He found a shuttle car
parked against a check curtain between the No. 5 and No. 6
entries, at the No. 25 crosscut, and the air was passing under
the curtain. He considered this to be a violation of
section 75.316, because the ventilation plan required the
installation of an intake regulator just outby the tailpiece in
the No. 23 crosscut between the No. 5 and No. 6 entries. The
purpose of the regulator is to allow clean intake air to be
supplied to the belt and neutral entries. However, in this
instance, instead of a regulator being used to supply the air, it
was being supplied by the check curtain which had been pushed
back by the shuttle car (Tr. 31-35).
Mr. Montgomery stated that if the shuttle car were moved,
the curtain would drop and it would be reasonable to expect that
"the air would travel to the No. 6 working face and then go back"
(Tr. 37). He confirmed that he checked the air sweeping through
the check curtain for methane and oxygen content and his test
device alarm did not sound. He assumed from this that the air
was "clean air". The air had not swept the face because it was
coming off the intake and through the check curtain, and it was

206

probably the same quality of air that would have gone through the
regulator if it had been there (Tr. 39-40)w
Mr. Montgomery stated that the failure to install the
regulator is a violation of sketch No. 6, page 15, of the
ventilation plan. Even though clean air was passing through the
curtain by the shuttle car, a violation still existed because
"they were relying on a shuttle car being parked in the curtain
as a place to gain their intake air for their neutral entries.
When the shuttle· car is moved, it ceases to become that"
(Tr. 41). Mr. Montgomery did not know whether the use of the
curtain in lieu of the regulator was by accident or design
(Tr. 43) .
Mr. Montgomery confirmed that he issued the citation and
found a low degree of negligence because during his inspection of
other units he found that the regulators were installed where
they were supposed to be under the plan. He confirmed that the
respondent did not challenge the need for a regulator and
informed him that one would be installed. He also determined
that an injury was unlikely because a combination of circumstances would have to occur before any possible injury, and he
concluded that the violation was non-"S&S". Abatement was
achieved by removing a block from the intake stopping at the
No. 23 crosscut between the No. 5 and No. 6 entries, and he smoke
tested the air after this was done and found that it was
traveling through the regulator at the required volume and
velocity (Tr. 45-48).
On cross-examination, Mr. Montgomery confirmed that the
ventilation plan does not contain an exhaustive list of when the
respondent may deviate from the plan sketches, and any deviation
would depend on what is called for by good mining practices
(Tr. 8). He confirmed that all of the neutral entries had check
or isolation curtains across them one crosscut inby the location
where he believed the required regulator should have been
installed (Tr. 51). He confirmed that ventilation plan sketch
No. 6, page 15, rather than sketch No. 5, page 14, applies in
this case, and he explained that the direction of the air in the
intake stopping line determines whether a regulator is to be
provided (Tr. 53).
Mr. Montgomery confirmed that the ventilation sketch on page
14 of the ·plan also has check curtains across all neutral
entries, and that the sketch on page 15 only has one check
curtain.
He explained that plan part 1, paragraph 4(c), provides
for the hanging of additional curtains as necessary to control
the air. He did not consider. the lack of a regulator to be a
minor plan deviation "because you're changing the position from
where you're obtaining your air for those entries" (Tr. 55). He
confirmed that he was not involved in the development or approval
of the ventilation plan in question, and in terms of the approval

207

process, he could not speak to the intent of the sketches which
are included in the plan {Tr. 55).
Mr. Montgomery stated that there is no ventilation plan
provision covering the exact situation where all of the neutral
entries have check curtains across them and the air is flowing in
an outby direction. He confirmed that there is no specific plan
sketch that is identical to the situation which caused him to
issue the citation, but he denied that he overlapped the two plan
sketches in question. He further explained the basis for issuing
the citation as follows at {Tr. 56-57):
Q. So you just looked at Page 15, saw there was
no regulator, didn't consider the presence of absence
of the check curtains, and issued the citation?

A.

Yes, sir.

JUDGE: Let me understand that again. On Page 15,
sketch No. 6, that Mr. Keltner -- you circ_led it on the
copy you gave me. That little square with a line
through it, is that the symbol for regulator?
THE WITNESS:
JUDGE:

Right here, yes, sir.

That is the symbol for regulator?

THE WITNESS:

Yes, sir.

JUDGE: So you looked at that and then you looked
at the actual scene and you saw there was no regulator
there?
THE WITNESS:

Yes, Sir.

Mr. Montgomery stated that some leakage in check curtains
can be expected as a normal part of mine ventilation. He
confirmed that the respondent timely abated the violation in good
faith {Tr. 63).
In response to further questions, Mr. Montgomery confirmed
that he is familiar with ventilation plans and has reviewed them
as part of his job. He stated that the sketches are "examples",
and that the sketches showing neutral airflows outby show intake
regulators, and neutral air flowing inby shows return regulators.
He explained his sketch of the scene, exhibit P-2, as compared to
ventilation plan sketch No. 5, including the functioning of the
regulators and the direction of the air {Tr. 66-70). He
confirmed that he made a smoke test to determine the direction of
the air flow outby the check curtains in the No. 2 and 3 entries,
but he did not measure the air velocity. He did not check the
air leakage volume, and he believed that the air quantity on the

208

intake side was 50,000 cubic feet, and 30,000 on the return side
(Tr. 72) •
Respondent's Testimony and Evidence
David L. Lyon testified that he presently serves as manager
of accident investigations in the mine safety department, and
that at the time of the inspection he was the company
representative traveling with Inspector Montgomery. He stated
that he has a degree in mining engineering from the University of
Missouri where he took a course in mine ventilation, and has
worked 15 years for the respondent in the.safety and engineering
departments. He has also drafted ventilation plans, and is
familiar with the mine ventilation plan in this case (Tr. 74-75).
He described the section where the citation was issued, and
confirmed that there were check curtains across the four neutral
entries, and that coal cutting began while he and the inspector
were on the section (Tr. 76). He further confirmed that he
assisted the inspector in taking his air readings and that the
inspector stated that the air was well balanced on the unit. The
citation was abated by knocking a block out of the stopping at
the No. 23 crosscut, and it had no effect on the direction of the
air flow.
However, air did flow through the stopping from the
intake side (Tr. 78).
Mr. Lyon confirmed that the inspector released some smoke
clouds to determine the direction of the airflow. The air
direction in the Nos. 2 through 4 entries "was an outby movement
and also towards the return stopping line" and the smoke "rose to
the top and just dissipated" (Tr. 79). Mr. Lyon did not believe
that there was a violation of the ventilation plan, and he
explained as follows at (Tr. 80-81):
A.
Basically I told Inspector Montgomery I wanted
to look at the ventilation plan first.
And I looked at
the ventilation plan with the section foreman and the
situation we had there did not depict either one of the
sketches in the plan. We had a situation that wasn't
really shown on the sketches.

Q.

Did you feel at the time it was in violation?

A. No. I didn't feel like there was a violation
at the time.

Q.

Why is that?

A.
Because there wasn't -- the sketch that he was
using to show the violation was not exactly the
situation we had there.

209

Q~
And even that being the case, Mr. Lyon, why
did you go ahead and have the hole knocked in the
stopping?

A. Well, to -- he was going to write a citation
and in order to abate it, you know, the citation, we
had to install .a regulator in that stopping line.
On cross-examination, Mr. Lyon confirmed that he was very
familiar with the mine ventilation plan, and that the situation
he observed with the inspector was not identical to sketch No. 6,
on page 15 of the plan. He confirmed that at the time of the
inspection there were six entries, and the plan sketch shows five
entries (Tr. 82-83). Mr. Lyon agreed that the sketches are only
examples, and he pointed out that note No. 1 at page 2 of the
plan allows for variations in the number of entries depending on
ventilation requirements and mining conditions and that the plan
serves as a guide for good mining practices to provide safe
ventilation. He explained that a regulator directs the air from
the intake into the neutral, or from the neutral into the return,
and that the regulator shown on the sketch is used to draw either
the intake into the neutral or the neutral into the return. The
regulator shown on the sketch directs the air flow from the
intake into the neutrals so that the neutrals have enough air
movement to preclude any methane build-up on the belt entry.
Mr. Lyon agreed that nonpermissible equipment and power points
are located ·in the belt entries and that the neutral and return
air which has passed the working faces should not be coursed into
these entries (Tr. 87). He also agreed that regulators are
important and conceded that there was no regulator in the
stopping (Tr. 89).
In response to further questions Mr. Lyon stated that it was
his position that insofar as the neutral curtains and neutral air
movement is concerned, none of the sketches in the ventilation
plan are applicable to the situation which was presented a~ the
time of the inspection. Mr. Lyon further stated that sketch
No. 5 does not appiy, and he believed that the citation was
issued in error because there was no ventilation sketch that
applied to the particular situation presented (Tr. 91).
David Stritzel, respondent's director of health and
safety, stated that he holds a B.S. degree in mining engineering
from the University of Missouri at Rolla, and that his studies
included ventilation. His responsibilities include the
development of ventilation plans, and his former experience
includes eleven years of service as a Federal coal mine inspector
and supervisory technical specialist reviewing various mine plans
(Tr. 92-97). He confirmed that he was familiar with the mine
ventilation plan in effect on May 2, 1991, and that he wrote it.
He confirmed that he was not present when the inspector issued
the citation, and he did not dispute the facts as found by the

210

inspector. However, he did not believe that there was a
violation (Tr. 98-99).
Mr. stritzel stated that the only purpose for an intake
regulator in the ventilation plan is in connection with the check
curtains which were up across all of the neutral entries. He
explained that as a result of a fatality which occurred in 1985,
in an accident involving equipment passing through one of the
curtains, the company decided that the best method for avoiding
future incidents· of this kind was to eliminate the check
curtains. He submitted such a plan to MSHA, and during the
discussions with MSHA which followed; the control and direction
of the air became an issue, and discussions continued for a year
while he resubmitted a plan to allow the removal of the check
curtains (Tr. 99-102). He further explained as follows at
(Tr. 102-104):

*

*

*

*

*

*

*

And the stipulation that MSHA was demanding in that
plan in order to approve my request to remove those
curtains, they requested only two items; one, that an
isolation curtain be maintained in the power entry and
that a hole be knocked out in the intake stopping line.
And quite frankly, I was tired of fussing with them and
it dragged on already for a year and those two
particular items I didn't see where it did anything or
would have no effect on the ventilation or have any
effect on the mining process so I just gave in and put
it into the plan knowing it would have no effect
simply so we could get rid of these isolation curtains
and we wouldn't have to be faced with people getting
killed again.
Mr. Stritzel agreed that the check curtains were up at the
time of the inspection, but he did not believe that they were
necessary and he could not explain why the foreman had them
installed. He also agreed that what the inspector observed and
sketched at the time of the inspection was similar to ventilation
plan sketch No. 6, as well as No. 5. He confirmed that the plan
does not clearly explain when the two sketches are to be applied,
and he stated as follows at (Tr. 110-112):

*

*

*

*

*

*

But if someone were to just pick ~p this plan, I'm
having difficulty right at this point in time and -- I
mean I haven't reviewed it carefully but it would seem
to me that the plan some place in here would explain in
King's English when sketch No. 5 applied and when

211

*

sketch No. 6 applied . . But apparently it doesn't do it,
does it?
THE WITNESS: No, sir, it doesn't.
In the
development of the plan both of those issues on the
regulator on the intake. stopping and that one isolation
curtain in reference to sketch No. 6 were both issues
that I objected to that was demanded by MSHA.
I merely put them in there simply because I saw
where they had no effect. We haven't had any problem
with the application of these sketches by any of the
inspectors that inspect No~ 11 mine until this
incident. This is the first time we were issued a
citation for this particular issue so it never was a
problem.
THE WITNESS:
I will tell you very frankly.
It's
not that it's an issue that causes us any significant
economic problems or safety problems or anything else.
It centers around one issue. It's part of the programs
that's being developed by MSHA in Washington that puts
our company in a spot.
What I'm referring to is the special emphasis
program. 75.316 is one of the criteria that they've
targeted. We've already been.hit with one mine placed
on this special emphasis program.
We have very strong feelings about that program.
We feel it is illegal. Encompassing provisions like
316 is too broad. It encompasses too many different
provisions of the law or particular type violations.

*

*

*

*

*

*

*

This is one of the particular criteria; 75.316,
that MSHA has targeted. Consequently, we're looking
very close at each and every one of those provisions
that MSHA has targeted to be included in this special
emphasis program.
Mr. Stritzel believed that the placement of the curtains
determines whether or not a regulator is required, and when asked
why the ventilation plan does not specifically state that this is
the case, he explained that during the development of the plan
"there didn't seeni to be a need for it because of all of the
discussions which took place and no one expressed any problems
with wanting to know why that regulator was there and under what
circumstances" (Tr. 117).

212

On cross-examination, Mr. Stritzel stated that the regulator
shown "to the far right" in ventilation plan sketch No. 6 has no
purpose whatsoever and that it was placed in the sketch "to
satisfy MSHA's desires" (Tr. 118). He stated that the regulator
would suck in intake air, but that the regulator on the intake
stopping line as shown in the sketch is not necessary (Tr. 123).
He confirmed that regulators are also shown on sketch No. 6, for
proper ventilation of the neutral air on the return side
(Tr. 124).
Mark Eslinger, MSHA ventilation engineer, who was present at
the hearing, was called as the court's witness in this matter to
clarify the ventilation plan. He stated as follows at (Tr. 137139):
MR. ESLINGER: Sir, if we approve this sketch
without the regulator and that the source of the intake
air that goes down the belt and other neutral entries
came from a curtain as shown on a sketch, yes, that
would be okay.
But we don't approve that. Sir, I have not -- I'm
involved in a day-to-day approval of mine plans and we
have not approved a curtain regulator let's say as the
means providing the neutral air to the neutral entries.

*

*

*

*

*

*

*

Q. Is there any reason why this particular
ventilation plan doesn't explain when sketch 5 comes
into play and when sketch 6 comes into play?
A. Judge, I understand it as the way I would
approve that plan is every time the belt air goes into
outby direction -- every time that the belt air or the
neutral air flows out that there is a regulator on
intake stopping letting the air in.

Q. So that would be exactly how the inspector has
his sketch. The air is going in the outby direction?
A.
Yes, going outby direction, going out of the
mine. There is a regulator to let it in. Every sketch
for the air goes out, there is a regulator on the
intake side. Every sketch where the air goes in the
inby direction, there is a regulator on the return side
to let the air out.
Mr. Eslinger confirmed that according to the inspector's
smoke tests, the air used to ventilate the neutral entries was
air that had not yet reached the face. The air going up the
intake entry was sweeping past the curtain and shuttle car and it

213

was in effect performing a function similar to that of the
regulator. Mr .. Eslinger agreed that the inspector issued the
citation after he sketched out the conditions he observed and
concluded that a regulator was required pursuant to plan sketch
No. 6 (Tr. 139-140). He stated as follows at (Tr. 141-142):
Q. You also heard Mr. Stritzel's comment that
this
that Zeigler put this stopping in this sketch
No. 6 grudgingly, shovingly?

A.

Yes.

Q. And pretty much to placate MSHA if you will so
they could get their plan?

A.

Yes.

Q.

Do you agree with that?

A.

Yes.

That is an adversarial relationship,

sir.
Q. So there is some difference of opinion as to
the usefulness of this particular stopping on sketch 6?

A. No. I've never known ther~ being a question on
the regulator. I knew there was a question on the
number and location of curtains but never on the
location of the regulator. This is the first time I've
heard that argument presented, sir.
Q. But there was some difference of opinion about
where to put the curtains?

A.

Correct.

Q.

But not on the regulator?

A.

Correct.
Petitioner's Arguments

Petitioner's counsel argued that the facts in this case are
not disputed or controverted by the respondent. He stated that
the inspector believed that a regulator was necessary between the
No. 23 and No. 24 stoppings, as shown on the ventilation plan map
because it ·was necessary to have intake air go over the belt line
in the neutral air. Counsel conceded that intake air was flowing
in that area at the time of the inspection, even without the
regulator, but he took the position that the curtain propped
against the shuttle car was used for this purpose and that once

214

mining took place, the shuttle car would be used for mining and
it is not intended to be used for ventilation.
Counsel asserted
that the regulator shown in the sketch is there to provide intake
air over the belt entry. Since it is unrebutted that nonpermissible power points are located in that entry, intake air is
necessary to clear out any contaminants, particularly methane
(Tr. 127-130).
Petitioner's counsel asserted further that the ventilation
plan provides for the use of ventilation check curtains to
regulate the flow of air, and the plan also covers the
construction of regulators to help regulate the neutral air.
Counsel pointed out that regulators are permanent air control
devices and that curtains can be ripped down and may fall
(Tr. 132-135).
Respondent's Arguments
Respondent's counsel took the position that ventilation plan
sketch No. 6 does not apply in this case because the direction of
the air flow is irrelevant. Counsel further asserted that sketch
No. 5 is not a fair and accurate representation of the prevailing
situation at the time of the inspection and that both sketches
have some similarities to what the inspector found.
Counsel
argued that there is no specific sketch covering the situation
which prevailed, and since MSHA is responsible for approving the
ventilation plan, it should require the respondent to put a
specific sketch in its plan. Since the plan does not cover every
contingency and provides for certain exceptions, counsel
concluded that MSHA has the burden of proving a violation and
that it has not done so in this case (Tr. 144-146).
Findings and Conclusions
Fact of violation.

Citation No. 3536731.

In this instance the respondent is charged with a violation
of mandatory safety standard 30 C.F.R. § 75.316, for failure to
follow its approved ventilation system and methane and dust
control plan.
It is well settled that the failure to follow an
approved plan constitutes a violation of section 75.316, which
provides as follows:
A ventilation system and methane and dust control plan
and revisions thereof suitable to the conditions and
the mining system of the coal mine and approved by the
Secretary shall be adopted by the operator and set out
in printed form on or before June 28, 1970. The plan
shall show the type and location of mechanical
ventilation equipment installed and operated in the
mine, such additional or improved equipment as the

215

Secretary may require, the quantity and velocity of air
reaching each working face, and such other information
as the Secretary may require. Such plan shall be
reviewed by the operator and the Secretary at least
every 6 months.
The citation was issued after the inspector, who is a
ventilation specialist, observed that a ventilation regulator was
not installed in the intake stopping line, and that instead of a
regulator, the respondent was using a check curtain pushed back
by a shuttle car to supply air ventilation to the belt entry.
The inspector believed that ventilation sketch No. 6, which
appears at page 15 of the applicable MSHA approved ventilation
plan, which is labeled a "typical 5-entry panel or room section",
and which clearly shows a regulator installed in a cross-cut
between two entries, applied to the six-entry section in
question. He further believed that a regulator was required at
the stopping location in the No. 23 crosscut between the No. 5
and No. 6 entries as shown on the sketch of the scene which he
made in the course of his inspection (Exhibit P-2).
Although the inspector conceded that the air passing under
the check curtain which had been propped open by the shuttle car
was "clean air", he was concerned that once mining began, the
shuttle car would be moved and used in the mining process and the
curtain would drop and would no longer serve as a device to
supply or course the air to the belt entry in question. Under
the circumstances, and in order to maintain and allow an
uninterrupted means of regulating the airflow through the belt
entry in question, the inspector believed that the respondent
should have provided a regulator as shown in ventilation sketch
No. 6, which was incorporated as part of the approved plan.
The inspector conceded that the cited violative condition
was on a six entry panel or section, rather than a five entry
panel or section as shown on the ventilation sketch in question.
However, he explained that the sketch is int.ended as an example
of a typical basic system or method of ventilating a unit as
mining is advanced, and that there is no identical or specific
sketch which may apply to neutral entries, including a belt
entry, which have check curtains installed across all of the
entries and air is flowing in an outby direction. Under these
circumstances, he believed that the use of a check curtain
propped open by a shuttle car was not intended as a means of
regulating the air flow over a belt entry where nonpermissible
power points are located, and that a regulator was required under
the particular conditions he found at the time of his inspection.
The respondent concedes that there are similarities in
ventilation sketches 5 and 6, and the conditions found by the
inspector at the time of his inspection and which prompted him to
issue the citation. However, the respondent's defense is based

216

on an argument that the approved ventilation plan does not
include a sketch which is identical to the situation found by the
inspector. However, respondent's safety manager Lyon, who was
familiar with the ventilation plan, acknowledged that the plan
sketches are only examples, and he.cited the ~irst part of the
plan which allows for variations in the number of entries
depending on ventilation requirements and good mining practices,
and provides for deviations from the plan under certain
circumstances. Mr. Lyon did not believe that there was a
violation becaus.e there is no identical sketch which precisely
covers the ventilation system in use at the time of the
inspection.
However, he conceded that regulators are important
ventilation devices.
·
Respondent's safety director Stritzel, who drafted the
ventilation plan which was in effect at the time of the citation,
but who was not present during the inspection, did not dispute
the facts as· found by the inspector at that time. He also agreed
that the inspector's sketch of the prevailing conditions as he
observed them were similar to ventilation sketch No. 6, as well
as sketch No. 5.
Even though he authored the plan, Mr. Stritzel
admitted that it does not clearly explain the conditions under
which the two sketches would apply.
Further, Mr. Stritzel was of
the opinion that an intake regulator served no useful purpose,
and he indicated that the regulator provided for in the
ventilation plan was ineluded as part of the plan at the
insistence of MSHA following a fatality which resulted from
equipment passing through one of the ventilation check curtains
which has been installed across neutral entries. Mr. Stritzel
stated that in exchange for allowing him to eliminate the
curtains, MSHA insisted on a regulator in the intake stopping
line. However, he could not explain why the curtains were
installed across the neutral entries at the time of the
inspection in this case, and he did not believe they were
necessary.
In short, Mr. stritzel apparently did not believe
that the ventilation curtains which were in place, or the
regulator which was not in place, were necessary to maintain the
ventilation at the time of the inspection.
MSHA's ventilation engineer Eslinger, who agreed with
Mr. Stritzel's testimony that the regulator was included as part
of the ventilation plan at MSHA's insistence, testified that any
prior disagreements by the respondent were in connection with the
number and location of ventilation curtains, and that the
respondent has never at any time prior to this case voiced any
disagreement about the need for a regulator. Mr. Eslinger also
agreed that under the conditions found by the inspector at the
time of his inspection, a regulator, rather than a curtain, would
be required in those instances where the air ventilation is
traveling in an outby direction in a neutral belt entry.

217

Part I, paragraph 1, page 2, of the respondent's applicable
ventilation plan (Exhibit R-5), provides as follows:
The enclosed sketches numbered 5 through 13 depict all
section and face ventilation systems (typical for each
system of advance and retreat mining) including all
regulators, check curtains, wing curtains, 9000 CFM
measuring points, and stoppings.
NOTE:

The number of intake, neutral and return air
courses, as depicted on the typical face sketches
may vary due to the number of entries or rooms
being mined, mining conditions, or the ventilation
requirements .
.All plan sequences may be deviated from where
conditions warrant a change conducive to good
mining practices. However, ventilation as
specified in the plan must be maintained.

The respondent's assertion that the citation must be vacated
because the ventilation plan sketch relied on by the inspector is
not identical to the conditions he found is rejected.
During
closing arguments at the hearing, respondent acknowledged the
fact that the ventilation plan does not cover ever contingency.
While it may be true that the ventilation sketch relied on by the
inspector depicts a five entry system, the respondent concedes
that the "typical" sketches are intended as examples of
ventilation, and that the conditions found by the inspector,. as
noted in the sketch that he made during his inspection, were
similar to those shown in the ventilation plan sketch.
Further,
the ventilation plan itself recognizes the fact that the number
of intake entries and air courses as shown in the typical
sketches may vary due to the number of entries being mined and
other factors.
Even though the plan provides for deviations in
plan sequences, it specifically states that ventilation as
specified in the plan must be maintained.
I construe this to
mean that all required ventilation control devices, such as
intake regulators, must be in place as required by the overall
plan, including any appropriate sketches incorporated as part of
the plan.
After careful consideration of all of the testimony and
evidence adduced in this case, including the testimony of
Inspector Montgomery and ventilation engineer Eslinger, which I
find credible, I conclude and find that the petitioner has
established by a preponderance of the evidence that the failure
of the respondent to install a regulator at the cited location in
question constituted a violation of its approved ventilation and
methane and dust control plan as charged in the citation. A
violation of the plan constitutes a violation of the cited

218

mandatory safety standard 30 C.F.R. § 75.316.
circumstances, the violation IS AFFIRMED.

Under all of these

Size of Business and Effect of Civil Penalty Assessments on the
Respondent's Ability to Continue in Business
I conclude and find that the respondent is a large mine
operator. I adopt as my finding the stipulation by the parties
that the payment of the full civil penalty assessments for the
violations in question will not adversely affect the respondent's
ability to continue in business.
History of Prior Violations
Based on the stipulations by the parties, and taking into
account the fact that the respondent is a large mine operator,
and in the absence of any further evidence to the contrary, I
cannot conclude that the respondent's compliance record is such
as to warrant any additional increases in the civil penalties
which I have assessed for the violations which have been
affirmed.
Gravity
The inspector determined that an injury was unlikely and he
found that the violation of section 75.316, was not significant
and substantial. I agree with these determinations and I
conclude and find that in the circumstances presented, the
violation was nonserious.
Negligence
The inspector found a low degree of negligence with respect
to the violation of section 75.316, and I agree with his finding.
Good Faith Compliance
The record reflects that the respondent immediately took
corrective action by removing a block from the intake stopping to
provide an intake regulator and the citation was abated within 40
minutes of its issuance. I conclude and find that the respondent
displayed rapid good faith abatement of the violation.
Civil Penalty Assessments
Section 104(al non-"S&S" Citation No. 3842906, April 17,
1991, 30 C.F.R. § 75.1105. As noted earlier, the proposed
settlement for this violation has been approved and the
respondent has agreed to pay the $20 penalty assessment in full.

219

Section 104(a) non-"S&S" Citation No. 3536731, May 2, 1991,
30 C.F.R. § 75.316. On the basis of the foregoing findings and
conclusions affirming this violation, I conclude and find that
the petitioner's proposed civil penalty assessment of $20 for the
violation ·is reasonable and appropriate, and it is affirmed.
ORDER
The respondent IS ORDERED to pay a civil penalty assessment
in the amount of $20, in satisfaction of the settlement for
Citation No. 3842906. The respondent IS FURTHER ORDERED to pay a
civil penalty assessment in the amount of $20, for Citation
No. 3536731, which I have affirmed. Payment shall be made to the
petitioner (MSHA} within thirty (30) days of the date of this
decision and order, and upon receipt of payment, this matter is
dismissed.

/fl~,dj(~
Administrative Law Judge
Distribution:
Rafael Alvarez, Esq., Office of the Solicitor, U.S. Department of
Labor, 230 S. Dearborn St., 8th Floor, Chicago, IL 60604
(Certified Mail)
Gregory s. Keltner, Esq., Zeigler Coal Company, 50 Jerome Lane,
Fairview Heights, IL 62208
(Certified Mail).
/ml

220

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JAN 2 8 1992
CONTEST PROCEEDING

GRAY STONE MINING, INC.,
Contestant

v.

Docket No. WEVA 91-1305-R
Citation No. 9862026; 4/4/91

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Pokey No. 1 Mine
46-05054

ORDER OF DISMISSAL
Before:

Judge Broderick

On January 17, 1992, the Secretary filed a motion to dismiss
the above proceeding on the ground that the Contestant has not
contested the penalty proposed for the contested citations, but
has voluntarily submitted full payment of the proposed penalty.
Thus the citation and the penalty are a final order of the
Commission pursuant to section 105(a) of the Act.
Premises considered, the motion is GRANTED and this
proceeding is DISMISSED.
,/")

J

.

t

1tAUZ 5 ,AJ!:Jvv<J.t~U~
r:J James A. Broderick

Administrative Law Judge

Distribution:
Ora Dwaynne Tennant, Superintendent, Gray Stone Mining, Inc.,
Route 2, Box 284, Fairview, WV 26570 (Certified Mail)
Douglas N. White, Esq., Office of the Solicitor, U.S. Department
of Labor, 4015 Wilson Boulevard, Arlington, VA 22203
(Certified Mail)
Mary Lu Jordan, Esq., United Mine Workers of America, 900 15th
Street, N.W., Washington, DC 20005 (Certified Mail)
/fb

221

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE QF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JAN 2 8 1992

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
.Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. WEVA 90-283
A. C. No. 46-01452-03501 BBS
Arkwright No. 1 Mine

ANDERSON EQUIPMENT COMPANY,
Respondent
DECISION

Appearances:

Before:

James V. Blair, Esq., u. s. Department of Labor,
Office of the Solicitor, Arlington, Virginia, for
the Petitioner;
Hayes C. Stover, Esq., Kirkpatrick & Lockhart,
Pittsburgh, Pennsylvania, for the Respondent.

Judge Maurer

This case is before me upon the petition for civil penalty
filed by the Secretary of Labor pursuant to section 105(d) of the
Federal Mine Safety and Health Act of 1977, 30 u.s.c. § 801
et seg., the "Act," charging the Anderson Equipment Company
(Anderson) with a violation of the mandatory standard found at
30 C.F.R. § 48.26(a) and proposing a civil penalty of $60 for
that violation. The general issue before me is whether Anderson
violated the cited standard and, if so, the appropriate civil
penalty to be assessed in accordance with section llO(i) of the
Act.
Pursuant to notice, a hearing on the merits was held in this
matter on August 20, 1991, in Morgantown, West Virginia. Post~
hearing briefs were filed by the parties on October 18, 1991. I
have considered the entire record of proceedings and the
contentions of the parties in making the following.decision.
STIPULATIONS

The parties have agreed to the following stipulations, which
I accept:
1. Anderson is subject to the provisions of the Act and the
undersigned administrative law judge has jurisdiction over these
proceedings.

222
.·'>,

2. Anderson is a small-sized operator under the Act and has
committed no violations of the Act or the regulations promulgated
thereunder in the 2 years prior to the inspection out of which
this case arose.
3. At the time of the October 12, 1989 inspection we are
concerned with herein, Mr. Timothy Drake, an Anderson employee,
had not been provided with comprehensive training as that term is
defined in 30 C.F.R. § 48.26, and allegedly in violation of that
mandatory standard.
STATEMENT OF THE CASE

Section 104{g) (1) Withdrawal Order No. 3309624 was issued on
October 12, 1989, and states as follows:
Tim W. Drake observed performing mechanic duties
on a 530 end loader in the yard at the preparation
plant has not received the requisite safety training as
stipulated in Section 115 of the Act. Mr. Drake has
been determined to be a newly employed experienced
miner who has not received the required training under
a MSHA approved plan.
In the absence of such training
Tim Drake, mechanic, is declared to be a hazard to
himself and others and is to be immediately withdrawn
from the mine until he has received the required
training.
[A] citation No. 3309625 for violation of
30 C.F.R. 48.26{a) has been issued in conjunction with
this Order.
Citation No. 3309625, issued in conjunction with the above
order and pursuant to section 104(a) of the Act, alleges a·
violation of the regulatory standard at 30 C.F.R. § 48.26(a) and
charges as follows:
Tim W. Drake was observed performing mechanic
duties on a 530 end loader in the yard area at the
preparation plant. A discussion with Mr. Drake and
Edward Wright, safety director for Anderson Equip. Co.
revealed that Mr. Drake was not trained under a MSHA
approved plan and was not provided with a Form 5000-23
proof of training.
A 104(g) (1) Order No. 3309624 has been issued in
conjunction with this citation.
The above-referenced order was not contested by the
respondent and is not the subject· of the instant civil penalty
proceeding.
It is mentioned here for the sake of completeness
only. The petitioner is seeking a civil penalty assessment for
the alleged violation noted in the section 104(a) citation and
not the section 104(g) (1) Order.
·

223

FINDINGS OF FACT

1. On October 12, 1989, Timothy Drake was employed by the
Anderson Equipment Company. That day, he was working on a frontend loader at the Arkwright Tipple of the Consolidation Coal
Company, which is located at Granville, West Virginia.
2. MSHA Inspector George H. Phillips also conducted an
inspection at the Consolidation Coal Company facility at
Granville, West Virginia on October 12, 1989.
3.
Inspector Phillips approached Mr. Drake and questioned
him concerning his training. Drake informed him that the coal
company had provided hazard training and his company (Anderson)
had provided him with other safety-related trairiing, but the
inspector determined that this "other" training was not.
comprehensive training pursuant to an MSHA-approved training
plan, and he did not have the Form 5000-23 as proof of training.
4. Anderson concedes that Drake had not received
comprehensive training under an MSHA-approved plan pursuant to
30 C.F.R. § 48.26(a) as of October 12, 1989, nor was he in possession of a Form 5000-23.
5. Government Exhibit No. 1 demonstrates to my satisfaction
that Mr. Drake frequently worked at various mine sites, sometimes
on an extended basis, including the Consolidation Coal Company
facilities at Granville, West Virginia, be it the Arkwright
Tipple or the Kemfort Tipple. For example, from March 9, 1989
through March 13, 1989, Mr. Drake worked at the Allied Mining
facility at Pisgah, West Virginia, for 6 consecutive work days.
And from July 27, 1989 through August 3, 1989, he worked at the
Consolidation Coal Company facility at Granville, West Virginia,
for 6 consecutive work days.
During a 14 week period from
July 23, 1989 through October 28, 1989, Mr. Drake worked at the
Consolidation Coal Company facility at Granville, West Virginia,
at least 1 day a week for 12 of those weeks. And in August 1989
alone, he worked at Consol's Granville facility on 12 separate
days.
6.
Mr. Drake credibly testified that his work place was
usually physically located in a segregated repair area, away from
the mining operations themselves, but he conceded that was not
always possible.
7.
I also accept as credible the inspector's opinion based
on 19 1/2 years experience as a coal mine safety inspector that
Mr. Drake was regularly and frequently exposed to mine hazards
generally in the course of his employment as a maintenance worker
for Anderson at the various mine sites enumerated in Government
Exhibit No. 1.

224

DISCUSSION WITH FURTHER FINDINGS

Respondent denies that training under 30 C.F.R. § 48.26(a)
was required in Mr. Drake's case and states that training under
30 c.F.R. § 48.31(a) was supplied instead and was the appropriate
training in their opinion.
The question is whether Drake is a "miner" as defined in
30 C.F.R. § 48.22{a) (1) or (a) (2).
If he is an "(a) (1) miner," he is required to have
comprehensive training under section 48.26.
If he is an
"(a) (2) miner," he is required to have only hazard training under
section 48.31, which the Secretary concedes he had received.
Put another way, the question is was Drake a "maintenance or
service worker contracted by the operator to work at the mine for
frequent or extended periods" (an (a) {l) miner) or was he
excluded from (a) (1) coverage because he was "(iii) any person
covered under paragraph (a) (2) of this section," i.e., an
"occasional short-term maintenance or service worker contracted
by the operator."
Program Policy Letter No. P89-III-13-entitled Independent
Contractor Training Policy; 30 C.F.R. Part 48 (Respondent's
Exhibit No. 3) states that:
Independent contractors regularly exposed to mine
hazards, or who are maintenance or service workers
contracted by the operator to work at the mine for
frequent or extended periods, must receive
comprehensive training.
"Regularly exposed" means
either frequent exposure, that is exposure to hazards
at the mine on a frequent rather than consecutive day
basis (a pattern of recurring exposure) or extended
exposure of 5 consecutive workdays, or both.
Also, the MSHA-Program Policy Manual, Volume III, Part 48
(Respondent's Exhibit No. 2) at page 25 states:
If the job assignment of a service or maintenance
worker exceeds 5 consecutive working days at a
particular mine, and they are exposed to mining
hazards, comprehensive training must be given . . . •
Page 13-14 of that same manual further recites:
If the individual • . . is a maintenance or
service worker employed or contracted by the operator
for frequent periods or on a regular basis and is
exposed to mine hazards, the worker must be given

225

comprehensive training. Regular exposure is a
recognizable pattern of exposure on a recurring basis.
Exposure to hazards for more than 5 consecutive days is
frequent exposure.
I find and conclude that Mr. Drake was as of the date of the
citation at bar, October 12, 1989, a fuaintenance worker employed
by Anderson, and contracted to work at various mine sites on both
a frequent and extended basis, where he was regularly exposed to
the hazards generally associated with both mining and the repair
of heavy equipment. As such, he was required to have
comprehensive training, in accordance with 30 C.F.R. § 48.26{a).
He did not, and therefore, a violation of the cited standard
existed at that time, as charged.
The Secretary also urges that I find this violation to be
"significant and substantial" (S&S). However, the inspector
himself stated that he did not doubt that the man was trained,
but it just was not training approved by MSHA or pursuant to an
MSHA-approved plan (Tr. 22).
Under the circumstances, I find the
record to be totally lacking in support for an "S&S" finding.
Accordingly, Citation No. 3309625 will be affirmed as a "non-S&S"
citation.
Having considered all the criteria for a civil penalty in
section llO{i) of the Act, I find that a penalty of $50 is
appropriate for the violation found herein.
ORDER
WHEREFORE, IT IS ORDERED that:

1. Citation No. 3309625 is modified to delete the
"significant and substantial" finding and as so modified,
affirmed.
2. Respondent shall pay the civil penalty of $50 within
30 days of this decision.

Law Judge
Distribution:
James V. Blai:, Esq., Office of the Solicitor, U.S. Department of

~=~~f' 4015 Wilson Boulevard, Arlington, VA 2220 3 (Certified
Hayes C. St~ver, Esq., Kirkpatrick & Lockhart, 1500 Oliver
Building, Pittsburgh, PA 15222 (Certified Mail)
dcp
226

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JAN 2 8 1992
BLUE DIAMOND COAL COMPANY,
Contestant
v.

CONTEST PROCEEDINGS
Docket No. KENT 91-993-R
KENT 91-994-R

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Citation No. 9859071; 4/4/91
9859072; 4/4/91
Middle Taggart Mine
15-15022
Docket No. KENT 91-995-R
through
KENT 91-1000-R
Citation No. 9858544; 4/4/91
through
9858549; 4/4/91
Scotia Mine
15-02055

ORDER APPROVING SE'rl'LEMENT AGREEMENT
AND DISMISSING CONTEST PROCEEDINGS

Before:

Judge Broderick

On January 17, 1992, the Secretary and the mine operator
submitted a joint settlement agreement covering the violations
charged in the above contested citations. The Secretary has
agreed to reduce the total proposed penalty assessment for the
eight violations from $10,800 to $8,740. The operator agrees to
withdraw its notices of contest and does not dispute the amount
of the penalties as reduced. The operator represents that it is
now subject to Chapter 11 bankruptcy proceedings, and the
Secretary will not enforce its claim for penalties except through
the bankruptcy court. The agreement shall not be deemed an
admission for any purpose except for civil matters arising under
the Mine Act. It will not be used in any criminal or private
civil litigation, but the Secretary is not precluded from
including the citations in the operator's history of violations
and considering them in proposing civil penalties under the Act.
I have considered the motion in the light of the criteria in
section llO(i) of the Act, and conclude that it should be
approved.

227

Accordingly, IT IS ORDERED:
1. The settlement agreement submitted by the
parties is APPROVED.
2.

The above contest proceedings are DISMISSED.
7

-,?4</vU.?:;_ ,/~fl:J":Ccl.et-L-~1.__

/1 James
A. Broderick
Administrative Law Judge

(./
Distribution:

Randall Scott May, Esq., Barret, Haynes, May, carter & Roark,
P.S.C., P.O. Box 1017, Hazard, KY 41701 (Certified Mail)
Douglas N. White, Esq., Office of the Solicitor, U.S. Department
of Labor, 4015 Wilson Boulevard, Arlington, VA 22203 (Certified
Mail)
/fb

228

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JAN 2 81992 ·
DISCRIMINATION PROCEEDINGS

LONNIE DARRELL ROSS,
Complainant

Docket No. KENT 91-76-D
BARB CD 90-40

v.
SHAMROCK COAL COMPANY,
INC.,
Respondent

No. 10 Mine

CHARLES E. GILBERT,
Complainant

Docket No. KENT 91-77-D
BARB CD 90-41

v.

No. 10 Mine

SHAMROCK COAL COMPANY,
INC.,
Respondent
SUPPLEMENTAL DECISION AND FINAL ORDER

Before:

Judge Fauver

These consolidated proceedings were brought against Shamrock
Coal Company, Inc., alleging that Complainants were wrongfully
discharged
for
protected
activities,
i.e.,
making
safety
complaints, in violation of § 105(c) (1) of the Federal Mine Safety
Act of 1977, 30 u.s.c. § 801 et~
On September 18, 1991, a de_cision on liability was entered
finding that Respondent had discriminated against Complainants on
July 31, 1990, by discharging them in violation of § 105(c) (1) of
the act.
Further proceedings on monetary relief through conference
calls with the judge and attorneys for the parties, and the
exchange of documents and positions between the attorneys, have
resulted in Complainants' amended proposed order for monetary
relief, filed on January 6, 1992. There has been no further reply
from Respondent.
FINDINGS AND CONCLUSIONS
1.
Charles E. Gilbert was employed by Respondent at an
hourly rate of $14.49, working a 40-hour week with an average of
4.3 hours overtime per week.
His Christmas bonus was ordinarily

229

$700.00. He is entitled to back pay of $38,027.36. The employer
may take a credit for a two week suspension, for $1,159.20.
Gilbert is therefore entitled to net back pay of $35,708.96, plus
interest of $2,266.91.
2.
Because of the discharge in· violation of§ 105(c) (1) of
the Act, and financial constraints caused by the discharge, Gilbert
withdrew $39,374.27 from his retirement (profit sharing) fund with
Respondent·. Due to this early withdrawal he had to pay $12, 276. 00
in taxes and penalties.
The penalty portion is $3,621.00, which
Respondent shall be ordered to pay as reimbursement.
3.
Gilbert also suffered a lapse of health insurance that
would have paid medical bills but for his wrongful discharge. The
relevant bills are for $4 78 .. 90, which Respondent shall be ordered
to pay as reimbursement.
4.
Gilbert is entitled to total individual damages as
follows: (A) Back pay of $35,708.96 with lawful payroll deductions
for withholdings of Social Security, ,$2, 82 o. 41, federal taxes,
$3,692.00, and Kentucky taxes, $1,895.92, i.e., net back pay of
$28,459.83;
plus
(B)
interest of $2,266.91,
and plus
(C)
reimbursements for medical bills of $478.90 and a tax penalty of
$3,621.00, for a net total of $34,826.64.
5.
Lonnie Darrell Ross was employed by Respondent at an
hourly rate of $15.43, working a 40-hour week with an average of 10
hours overtime per week.
His Christmas bonus was ordinarily
$715.00. He is entitled to back pay of $48,242~20. The employer
may take a credit for a two week suspension, for $1,234.40, and for
$4,997.20 in outside earnings by Ross. Ross is therefore entitled
to net back pay of $42,010.60 plus interest of $2,607.65.
6.
Ross is also entitled to recover $600. oo for medical
bills that would have been paid by medical insurance had he not
been wrongfully discharged.
7.
Because of the discharge in violation of § 105(c) (1) of
the Act, and financial constraints caused by the discharge, Ross
withdrew $51,173.89 from his retirement (profit sharing) fund with
Respondent. Due to this early withdrawal, he had to pay a penalty
of $5,117.38, which Respondent shall be ordered to pay as
reimbursement.
8.
Ross is entitled to total individual damages as follows:
(A) Back pay of $42, 010. 60 with lawful payroll deductions for
withholdings o~ Social Security,
$3,596.10,
federal. taxes,
$5,356.00, and Kentucky taxes, $2,501.20, i.e., net back pay of
$30,557.30,
plus
(B)
interest of $2,607.65,
and plus
(C)
reimbursements for medical bills of $600.00 and a tax penalty of
$5,117.38, for a net total of $38,882.33.

230

9.
Complainants are jointly entitled to litigation costs of
$2, 515. 63 and a reasonable attorney fee; which is awarded at
$150.00 per hour for 197 hours (i.e., $29,850.00).
The attorney
fee includes all office overhead.expenses.
ORDER

1.
Within 10 days of the date of this order, Respondent
shall pay Charl_es E. Gilbert a net of $34,826.64, as computed
above, and shall make payments to the appropriate federal and state
tax agencies of the withholdings specified above.
2.
Within 10 days of the date of this order, Respondent
shall pay Lonnie Darrell Ross a net of $38, 882. 33, as computed
above, and shall make payments to the appropriate federal and state
tax agencies of the withholdings specified above.
3.
Respondent shall pay the Compla.inants' litigation costs
including an attorney fee by a check for $32, 375. 63 made payable to
"Phyllis L. Robinson." Upon cashing such check, Attorney Robinson
shall immediately pay a refund to Complainants for any of the
litigation costs or attorney fee they have previously paid to her.
4.
After the above payments are made, Complainants shall
promptly file a Satisfaction of Order stating the dates and amounts
of the payments.
5.
The decision of September 18, 1991, and this supplemental
decision and order constitute the judge's final disposition of
these proceedings.

/))~ --=-r-~

William Fauver
Administrative Law Judge

Distribution:
Phyllis L. Robinson,
(Certified Mail)

Esq.,

Neville Smith, Esq.,
(Certified Mail)

P.

o.

P.

O.

Box

952,

Hyden,

KY

41749

Box

447,

Manchester,

KY

40962

/fas

231

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JAN 3 0 1992
ELMER RICHARD COUCH,
Complainant

DISCRIMINATION PROCEEDING

v.

Docket No. KENT 91-1351-D

SHAMROCK COAL COMPANY,
Respondent

BARB CD 91-25

ORDER OF- DISMISSAL
Before:

Judge Maurer

Having considered the joint motion to approve their
settlement agreement and dismiss this action with prejudice and
seeing that this matter has been settled by the parties, it is
hereby ORDERED that the complainant may withdraw his complaint
and his action is hereby DISMISSED with prejudice, each party is
to bear his own attorneys' fees and costs.

Law Judge
Distribution:
Phyllis L. Robinson, Esq., P.
(Certified Mail)

o. Box 952, Hyden, KY 41749

Neville Smith, Esq., Smith & Smith, 110 Lawyer Street,
P. o. Box 447, Manchester, KY 40962 (Certified Mail)
dcp

232

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMiNISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JAN 31 1992
SECRETARY OF LABOR,
MINE SAFETY ANO HEALTH
ADMINISTRATION {MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. KENT 91-303
A.C. No. 15-13469-03774 A

v.

No. 9 Mine
THOMAS CATES, Employed by
GREEN RIVER COAL COMPANY,
INCORPORATED,
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. KENT 91-352
A.C. No. 15-13469-03776 A

v.

No. 9 Mine
STEPHEN WHITLEDGE, Employed by
GREEN RIVER COAL COMPANY,
INCORPORATED,
-Respondent
DECISION

Appearances:

Gretchen Lucken, Esq., Office of the Solicitor,
U.S. Department of Labor, Arlington, Virginia, for
the Petitioner;
Teresa M. Arthur, Esq., Paxton & Kusch, P.S.C.,
Central City, Kentucky, for the Respondents.

Before:

Judge Melick

These consolidated cases are before me upon the petitions
for civil penalties filed by the Secretary of Labor, pursuant to
section llO(c) of the Federal Mine Safety and Health Act of
1977, 30 U.S.C. 801 et seq., the "Act" charging Thomas Cates and
Steven Whitledge as agents of a corporate mine operator,
Green River Coal Company, Incorporated, (Green River), with
knowingly authorizing, ordering, or carrying out a violation by
the named mine operator of the mandatory standard at 30 C.F.R.
§ 75.518.
I
1 ; Section llO(c) of the Act reads as follows:
"Whenever a corporate operator violates a mandatory health or
safety standard or knowingly violates or fails or refuses to comply
with any order issued under this Act or any order incorporated in
a final decision issued under this Act, except an order

233

Neither Cates nor Whitledge dispute that they were both
agents of the cited corporate mine operator nor do they dispute
that a violation of the cited standard did in fact occur as
alleged in section 104(d)(l) Order No. 3421152. They both
dispute however, that they "knowingly authorized, ordered, or
carried out" the aforesaid violation of the mine operator. The
issue before me then is whether either Cates or Whitledge, or
both, acting as agents of t~e .corporate mine operator "knowingly
authorized, ordering, or carried out" the violation charged in
Order No. 3421152. If it is determined that either Cates or
Whitledge, or both, acted in such manner then a civil penalty
must also correspondingly be assessed considering the appropriate
criteria under section llO(i) of the Act.
Cates and Whitledge are c-harged with knowingly authorizing,
ordering, or· carrying out the violation charged in Order
No. 3421152. That order reads as follows:
The 1.6 hp 480 volt AC pump located in the return
entry of 2C headings was not provided with proper
overload or short-circuit protection in that the pump
was receiving power from a 225 amp breaker with
instantaneous setting of 300 amps, maximum for the pump
overload is .6 amp and maximum for short-circuit
protection is 18.2 amps. The No. 10 awg. 5 conductor
cable on the pump was not protected either. The
inspection of this pump (weekly) indicated no flight
[sic] box which contains the protective [illegible
word] on dates 1-12-90, 1-20-90 and 1-27-90 and was
countersigned by Tommy Cates (mine foreman) on 1-12-90
and 1-20-90 and apparently ~ittle or no effort was made
to correct this condition.
I
fn. 1 (continued)
incorporated in a decision issued under subsection (a) or section
105(c), any director, officer, or agent of such corporation who
knowingly authorized, ordered, or carried out such violation,
failure, or refusal shall be subject to the same civil penalties,
fines, and imprisonment that may be imposed upon a person under
subsection (a) and (d)."
2 ; Signif-icant allegations in the order were admitted by the
issuing inspector at hearing to be erroneous.
According to the
allegations, prior weekly inspections of the cited 480-volt AC pump
in the return entry of the 2C heading, had been reported in
previous weekly inspection reports on January 12, January 20, and
January 27, 1990, as not having a "flight" [sic] box and concluded
with the statement that "apparently little or no effort was made to
correct this condition."
As the undisputed evidence revealed at
hearing and as the inspector admitted at hearing however, the
particular pump at issue had never previously been reported in the

234

The cited standard provides as follows:
Automatic circuit-breaking devices or fuses of the
correct type and capacity shall be installed so as to
protect all electric equipment and circuits against
short circuit and overloads. Three-phase motors on all
electric equipment shall be provided with overload
protection that will deenergize all three-phases in the
event that any phase is overloaded.
Since section llO(c) of the Act predicates individual
liability of a corporate agent upon the finding of a violation of
a mandatory health or safety standard by the corporate operator,
I am strictly limited in determining whether there was individual
liability under section llO(c), to evaluation of only the precise
allegations in the order itself and not to allegations of other
violations that may have been made elsewhere in the petitions for
civil penalty or at hearing.
The Commission defined the term "knowingly," in Kenny
Richardson v. Secretary of Labor, 3 FMSHRC 8 (1981), 689 F.2d 632
(6th Cir. 1982), cert denied, 461 U.S. 928 (1983) as follows:
"Knowingly," as used in the Act, does not have any
meaning of bad faith or evil purpose or criminal
intent. Its meaning is rather that used in contract
law, where it means knowing or having reason to know.
A person has reason to know when he has such
information as would lead a person exercising
reasonable care to acquire knowledge of the fact in
question or to infer its existence . . . . We believe
this interpretation is consistent with both the
statutory language and the remedial intent of the Coal
Act. If a person in a position to protect employee
safety and health fails to act on the basis of
information that gives him knowledge or reason to know
of the existence of a violative condition, he has acted
knowingly and in a manner contrary to the remedial
nature of the statute. 3 FMSHRC 16.
There is no direct evidence in this case that either Cates
or Whitledge "knowingly authorized, ordered,. or carried out" the
specific violation alleged in the order at bar. Moreover, there
is insufficient circumstantial evidence that either had any
fn. 2 (continued)
weekly inspection books as having no "flight" [sic] box, and it was
acknowledged at hearing that MSHA did not inspect the mine to
determine whether indeed those pumps that had previously been
reported in the weekly inspection books as not having "flight"
[sic] boxes had in fact been repaired.

235

knowledge or reason to know of the violative condition. While
the condition was cit~d and presumably discovered at 10:00 a.m.,
on January 31, 1990, by Inspector Haile of the Federal Mine
Safety and Health Administration (MSHA), there is no evidence as
to how long that condition had existed, no evidence that either
of the Respondent's had any obligation or duty to have inspected
such equipment or to have read the reports of weekly electrical
inspections or that they were even in a position in which such a
condition would ordinarily have been reported to them. Moreover,
at the time of the last required electrical inspection (prior to
January 31, 1991), reported on January 27, 1991, not only was no
defective condition reported on the cited pump it was noted in
the examination book as being "OK." In contrast, several other
pumps were reported to have no Flygt box on that date. Thus,
even had Cates or Whitledge reviewed the most recent report of
examination of electrical equipment on January 27, 1990, they
would not have been placed on notice of any defective condition
regarding the pump now cited.
The Secretary nevertheless argues that it may be inferred
from the existence of prior reports in the examination book of
defects in other electrical equipment, most notably in those
reports dated January 12, January 13, and January 20, -- those on
which Mr. Cates' signature appears at the bottom of the page,
that at least Cates should have known on January 31, 1990, of the
violative condition of the plimp in the return of the 2C headings.
The Secretary also seems to be arguing that Mr. Cates should also
have known of the violative condition of the pump in the return
of the 2C heading on January 31, 1990, for the reason that there
was no indication in the reports of examination of electrical
equipment for prior dates, that any of the violative conditions
on other pumps were corrected.
The Secretary acknowledges, however, that no statute or
regulation requires that such corrections be noted in the
examination books and that there is no requirement that any of
the entries be countersigned. Mr. Cates also testified without
. contradiction that he reviewed the examination books only for the
purpose of verifying that each of the pumps had been examined at
least weekly and that as a non-electrician he did not then
understand the significance of the wording "no f~ight box" [sic]
periodically reported in the examination books. I
It is also
noted that those conditions were ordinarily made in the column
designated as "equipment examined and/or tested" and not under
the column marked "dangerous conditions."

3;
The referenced junction box is correctly designated as a
Flygt box -- a brand name apparently taken from the name of its
manufacturer, Flygt Corporation.
(See Exhibit G-3).

236

Moreover, the Secretary concedes that she does not know in
fact whether the conditions cited in the examination books i.e.,
the absence of Flygt boxes on several pumps, had in fact beencorrected or merely had not been noted in the record books as
having been corrected. The Secretary also acknowledged that even
though she was aware of these purportedly dangerous conditions
(characterized by the issuing inspector as "significant and
substantial" and serious violations), she did not verify whether
indeed such conditions continued to exist in the mine, even
though the inspector was at that time on the mine premises.
The evidence against Mr. Whitledge is even more tenuous.
The Secretary argues that it would be reasonable to infer that
Whitledge knew or had reason to know of the cited violation on
the basis that he was the maintenance supervisor for the No. 9
Mine. According to Whitledge's undisputed testimony, however, it
is clear that not only did he not have the responsibility of
reviewing the weekly reports of examinations of electrical
equipment regaroing the cited pump (which ·the Secretary concedes
was not required to be done by anyone), but that the pumpmen who
were all electricians themselves and who performed the weekly
examinations of electrical equipment, were responsible for the
repairs and that those pumpmen reported directly to the
respective mine foreman for their particular shift.
Clearly, there is insufficient connection between the
evidentiary facts and the ultimate facts sought by the Secretary
to be inferred. See Secretary v. Garden Creek Pocahontas Co.,
11 FMSHRC 2148 (1989); Secretary v. Mid-Continent Resources,
6 FMSHRC 1132 (1984). Under the circumstances, the Secretary has
failed to sustain her burden of proving by a preponderance of the
evidence that either Cates or Whitledge knew or had reason to
know of the violation charged in Order No. 3421152. In reaching
this conclusion, I have not disregarded the out-of-court
statements by pumpmen Richard Walker·and Michael Cates,
suggesting that they had themselves operated pumps without Flygt
boxes.
I have also considered Walker's statement that he had
reported on or about January 13, 1990, to Steve Whitledge that
the "manual disconnects and/or Flygt box had been removed.from
the pump" which was in reference to another pump and not the one
cited herein.
I also note that Whitledge denied at hearing that
Walker had ever informed him of the alleged absent Flygt box.
This testimony directly contradicts Walker's out-of-court
statement.
I give Whitledge's testimony (under oath and subject
to cross-examination) the greater weight.
I can give but little
weight to such purported out-of-court statements as those given
by Walker and Cates where the witness is unavailable to explain
his alleged statements under oath and under the scrutiny of
cross-examination.

237

ORDER

The captioned cases are hereb

dismissed.

elick
Admin strativ

~licitor,

Distribution:

Law Judge

U.S. Department
Gretchen Lucken, Esq., Office of the
of Labor, 4015 Wilson Boulevard, Room 403, Arlington, VA 22203
(Certified Mail)

B. R. Paxton, Esq., Paxton & Kusch, P.s.c., 213 E. Broad Street,
P.O. Box 655, Central City, KY 42330 (Certified Mail)
Mr. Thomas Cates, Green River Coal Company, P.O. Box 1249,
Henderson, KY 42420 (Certified Mail)
Mr. Stephen Whitledge, Green River Coal Company, P.O. Box 1249,
Henderson, KY 42420 (Certified Mail)
/fb

238

ADMINISTRATIVE LAW JUDGE ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG Pl~E
FALLS CHURCH, VIRGINIA 22041

'JAN 171992
IN RE:

CONTESTS OF RESPIRABLE DUST
SAMPLE ALTERATION CITATIONS

MASTER DOCKET NO. 91-1

ORDER GRANTING IN PART AND DENYING
IN PART
SECRETARY'S MOTION FOR PROTECTIVE ORDER
On December 23, 1991, the Secretary of Labor filed a Motion
for Protective Order to prohibit the taking of depositions of the
Assistant Secretary of Labor and the former Administrator for Coal
Mine Safety and Health. The motion was supported by a memorandum
of law, and accompanied by an affidavit.of Assistant Secretary of
Labor William J. Tattersall.
On January 7, 1992, Contestants
represented by the law · firms of Crowell & Moring, Buchanan
Ingersoll, and Jackson.& Kelly, filed an opposition to the motion.
On January 14, 1992, the Secretary filed a reply to Contestants'
opposition to the Secretary's motion.
On January 16, 1992,
Contestants represented by Williams & Connolly filed a motion to
join the Opposition filed by the three law firms named above for
the reasons set forth in the Opposition.
The Contestants notified counsel for the Secretary by letter
of December 4, 1991, that they wished to depose William Tattersall,
Leighton Farley, Jerry Spicer, Edward Hugler, Dennis· Ryan and
Willard Querry, and requested copies of telephone logs, diary
entries, personal notes, calendars, memoranda and other documents
dated between February 1, 1989 and April 4, 1991, relating to AWC
issues., Counsel for the Secretary replied by letter dated December
16, 1991.
He agreed to provide such of the requested documents
which are not privileged and to make Hugler, Farley, Ryan and
Querry available for depositions. He stated that a motion for a
protective order would be filed to prohibit the taking of the
depositions of Tattersall and Spicer.
I

Contestants state that Assistant Secretary Tattersall made the
crucial decisions as to whether and when to issue the citations
involved in these proceedings. Administrator Spicer was said to
have been actively involved in these decisions as well as other
relevant agency actions prior to the issuance of the citations.
Tattersall participated in ten meetings between November, 1989 and
March, 1991, "with other agency officials including Mr. Spicer"
concerning dust sampling enforcement actions.

239

Contestants argue that the decision to void samples but not
issue citations made in about March, 1990, and the decision not to
issue an information notice to mine operators raise substantive
issues "bearing on reasonable promptness and on other issues as
well." Tattersall is said to be the primary.source of information
as to ·what matters were .considered in the course of agency
deliberations concerning these decisions. The agency decisions to
void samples prior to March 14, 1990, and to void without citations
after March 14, 1990, and finally to issue citations on April,
1991, are not explained. Assistant Secretary Tattersall should be
required to explain these decisions "so that we may obtain an
understanding.of the citations and prepare appropriate defenses."
Finally, Tattersall must be made available for questioning
about his public statements concerning AWC' s which differ in
significant respects from the deposition testimony of his
subordinates.
Contestants emphasize the extraordinary nature of
the enforcement action represented by these cases - their size and
scope involving as they do virtually the entire coal mining
industry; the degree of the personal involvement of the Secretary
and Assistant Secretary in issuing press releases, holding press
conferences, testifying before Congressional Committees, etc., as
distinguishing this case from those relied upon by the Secretary's
counsel.
II

The Secretary argues that the Federal Courts "routinely"
prohibit the taking of depositions from high-level government
officials "especially where relevant information is available from
lower-level agency personnel." The reasons for the rule are (1)
the privilege attaching to agency deliberative processes, and (2)
the disruption of the government's primary function which would
result from permitting such depositions.
The rule applies not only in the case where an administrative
record is involved but also where "the proposed inquiry relates to
the exercise of statutory discretion."
The rule applies not only to cabinet members and heads of
executive agencies but also "to lower-level but relatively highly
placed decisionmakers within an agency."
Contestants have alternative sources for obtaining the
requested information; in fact they have a "plethora of other
avenues for obtaining any conceivably relevant information."
Tattersall and Spicer made the ultimate decisions to issue the
citations involved here based on facts and recommendations from
lower-level agency personnel who have already been deposed.
Neither "has any specific knowledge of relevant facts which were
not obtained in this manner."

240

III
It is important to keep in mind the nature of the present
proceedings before the Review Commission. The forty seven hundred
citations issued by the Secretary have been contested. Therefore,
the citations are not final administrative action, and become final
only when and if they are affirmed by the Commission.
The
penal ties assessed by the Secretary, because they have been
contested, are in the nature of proposals to the Commission to
assess appropriate penalties for any violations charged in
citations which are affirmed. For these reasons, the cases cited
by both parties, such as citizens to Preserve Overton Park v.
Volpe, 401 U.S. 402 (1971) and Community for Creative Non-Violence
v. Lujan, 908 F.2d 992 (D.C. Cir. 1990), holding that agency
decisionmakers may be deposed only in cases where no administrative
findings were made and a deposition is the only way to provide a
record adeqUate for judicial review, are of limited precedential
value, and not controlling.
The Secretary in these proceedings
does not make administrative findings •. The findings and decisions
will be made by the Review Commission after an adversary proceeding
in which the Secretary has the burden of establishing the propriety
of the citations and the appropriateness of the proposed penalties.
In the course of that proceeding, a record will be made which we
trust will be adeqUate for judicial review.
IV
The public statements of the Secretary and Assistant
Secretary, whether to the Press or to Congress, are not matters
before the Commission, and I will not consider them in deciding
whether Assistant Secretary Tattersall or Administrator Spicer are
subject to deposition.
In an analogous situation, it is not
uncommon for the Attorney General or other prosecuting authority to
publicly announce criminal indictments.
It could scarcely be
maintained that this should subject these law enforcement officials
to oral depositions in the cases covered by the indictments.

v
The general rule followed in the Federal Courts is that highlevel executive department officials may not be reqUired to give
oral testimony by deposition or at trial except in extraordinary
circumstances. Simplex Time Recorder Co. v. Secretary of Labor.
766 F.2d 575 (D.C. Cir. 1985); Wirtz v. Local 30. International u.
of Operating Engineers. 34 F.R.D. 13 (S.D.N.Y. 1963); United States
v. Northside Realty Associates. 324 F. Supp. 287 (N.D. Ga. 1971).
Extraordinary circumstances may be established where the executive
sought to be deposed has relevant information not available from
any other source. Sweeny v. Bond. 669 F.2d 542 (8th Cir. 1982),
cert. denied, 459 U.S. 878 (1982); Community Fed. Sav. & Loan v.
Fed. Home Loan Bank Bd.. 96 F.R.D. 619 (O.o.c. 1983); A1Der.
Broadcasting Companies v. U.S. Info_. Agency. 599 F. Supp. 765

241

(D.D.C. 1984).
On the other hand, where the agency has or is
willing to respond
by answering written interrogatories,
furnishing documents and making lower-level officials available for
deposition, there is no justification for requiring the testimony
of an agency head or high-level agency official. Sweeny v. Bond,
669 F.2d at 546; Kyle Engineering Co. v. Kleppe, 600 F.2d 226 (9th
Cir 1919); Wirtz v. Local 30, 34 F.R.D. at 14. The more senior the
official to be deposed, the stronger the showing which must be made
to require his testimony. Community Fed. sav. & Loan, 96 F.R.D. at
621.
VI
Contestants argue that because Assistant Secretary Tattersall
made "the crucial decisions whether and when to issue" the
contested citations, he should be required to testify as to "the
basis for the charges. 11
This can hardly be considered an
extraordinary circumstance permitting him to be called for
deposition. See Simplex Time Recorder· Co., 766 F.2d at 586. Nor
can the fact that "he participated in 10 meetings between November
1989 and March 1991 •.. concerning various aspects of the dust
sampling enforcement actions."
In fact since other agency
officials were present at the same meetings, this would argue
against the necessity for deposing the Assistant Secretary.
Section 104(a) of the Mine Act (30 u.s.c. § 814(a)) requires the
Secretary or her authorized representative to issue a citation to
a mine operator if upon inspection or investigation she believes
that the operator has violated any mandatory heal th or safety
standard.
Absent some showing of bad faith or utterly arbitrary
action, why the Secretary or the Assistant Secretary decided to
issue the citations is not relevant to this proceeding.
As I
stated earlier, she is required to prove the basis for the
citations in this proceeding before an independent adjudicatory
agency. The evidence presented in such a proceeding will establish
whether there was a proper basis for the citations. The taking of
the deposition of a member of the Cabinet or the head of an
executive department "in order to probe the mind of the official to
determine why he exercised his discretion as he did in regard to a
particular matter" is improper, Northside Realty Associates, 324 F.
Supp at 293, and in any event not relevant to the question whether
an objective basis existed for the contested citations.
VII
The most cogent reason advanced for the proposed depositions
is the alleged need to inquire into the basis for the time lag
between the violations and the issuance of citations. This may be
an issue because section 104(a) of the Act mandates the issuance of
a citation "with reasonable promptness" when the Secretary believes
that a violation has occurred. The Contestants have asserted but
have not shown that Assistant Secretary Tattersall is the sole
source of factual information concerning the timing of the issuance

242

of citations~
In fact they have had the opportunity to propound
interrogatories and to depose lower-level off_icials for such
factual information.
The Assistant Secretary made the ultimate
decisions to issue the citations but, according to his affidavit,
he relied upon facts and recommendations made byJower-level agency
personnel and does not have "any specific knowledge of facts
related to the samples or development of the evidence supporting
the citations which was not communicated to me by such lower-level
persons."
Given the other sources of discovery available to
contestants, including the written discovery which has been had,
the depositions already taken, and those which the Secretary has
agreed to provide, the contestants have the opportunity to discover
the factual basis for the citations and for the timing of their
issuance without deposing Assistant Secretary Tattersall.
I conclude that Contestants have not established extraordinary
circumstances which would justify compelling the testimony of
Assistant Secretary Tattersall.
VIII
The Assistant Secretary is, of course, a Presidential
appointee and a member of the sub-cabinet. He is the head of the
Mine Safety and Health Administration. He is clearly a high-level
government official and "precisely the type of individual that
governmental immunity is intended to protect." United States v.
Miracle Recreation Equipment Co., 118 F.R.D. 100, 105 (S.D. Iowa
1987). As the Secretary noted in her motion, a major reason for
the rule prohibiting the taking of depositions from high-level
officials is the disruption which would result to the government's
important activities, and the higher the level the official, the
greater the disruption. Jerry L. Spicer, who was Administrator for
Coal Mine Safety and Health during the time the alleged violations
occurred and the contested citations were issued, is a lower-level
official than the Assistant Secretary.
Moreover, he is now
retired.
Therefore, no disruption to the government's functions
would result from subjecting him to a deposition.
He may have
factual information concerning the decision to void samples but not
issue citations in March 1990 and the decision not to issue an
informational notice which may be relevant to the timeliness of the
citations. The burden on the Contestants to justify taking
Mr. Spicer's deposition is considerably lower than the burden to
justify taking the Assistant Secretary's.
I conclude that
Contestants have met that burden, and have the right to take
Mr. Spicer's deposition.
Therefore, I will deny the motion for
protective order as related to him.
ORDER

For the foregoing reasons, the Secretary's motion for
protective order to prohibit the deposition of Assistant Secretary
Tattersall is GRANTED; the Secretary's motion for protective order

243

to prohibit the deposition ·of former Administrator Spicer is
DENIED.

/(,4.4,,,,,,v., ,4/1.~1&-u~I(_

J ~!mes

A. Broderick
Administrative Law Judge

Distribution:
Douglas N. White, Esq., Office of the Solicitor, u. s. Department
·of Labor, 4015. Wilson Boulevard, Room 516, Arlington, VA 22203
(Certified Mail)
Timothy M. Biddle, Esq., Thomas c. Means, Esq., J. Michael Klise,
Esq., Crowell and Moring, 1001 Pennsylvania Avenue, N.W.,
Washington, D.c. 20004 (Certified Mail)
R. Henry J. Moore, Esq., Buchanan Ingersoll, 600 Grant Street, 58th
Floor, Pittsburgh, PA ·15219 (Certified Mail)
Laura E. Beverage, Esq., Henry Chajet, Esq., Jackson & Kelly, P. o.
Box 553, Charleston, WV 25322 (Certified Mail)
Linda Homerding, Esq., Williams and Connolly, 839 17th Street,
N.W., Washington, D.C. 20006 (Certified Mail)
All other counsel and parties by Regular Mail.
/fas

244

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

JAN 23 1992
IN RE:

CONTESTS OF RESPIRABLE
DUST SAMPLE ALTERATION
CITATIONS

)
)
)

MASTER DOCKET NO. 91-1

ORDER DENYING MOTION TO COMPEL
WRITTEN DISCOVERY

On January 7, 1992, Contestants represented by Street, Street,
street, Scott and Bowman (Contestants), filed a motion to compel
answers to interrogatories and requests for production of documents
served upon the Secretary of Labor (Secretary).
The Secretary
filed a response in opposition to the motion on January 17, 1992.
On July 26, 1991, Contestants served a First Set of
Interrogatories and a Request for Production of Documents on
counsel for the Secretary. According to the motion, the Secretary
served her answers on counsel for the Contestants "on or around
September 10, 1991."
On June 28, 1991, I issued an Amended Prehearing Order
Adopting Plan and Schedule of Discovery as an order of the Review
Commission.
This was based on a plan and schedule of discovery
submitted by counsel for the Secretary which was negotiated with
counsel for some of the operators, and was revised following
discussion at a Prehearing Conference on June 19, 1991.
This
discovery plan provided in part in II. D.l that "(e)xcept for good
cause shown, responses to requests for admissions, answers to
interrogatories, ... and responses to requests for production of
documents shall be completed by August 30, 1991. Motions to compel
shall be filed by September 16, 1991." The Plan and Schedule of
Discovery was amended, upon motion of Jackson & Kelly, by order
issued September 10, 1991. Article II. D.l was changed to provide
that answers to interrogatories and requests for production of
documents should be completed by September 11, 1991 and motions to
compel should be filed by October 4, 1991. The discovery plan was
further amended by orders issued October 4, 1991 and December 3,
1991.
Each
of
these
orders
provided
that
answers
to
interrogatories and requests for production of documents should be
completed by September 13, 1991 and motions to compel should be
filed by October 4, 1991.

245

Contestants' motion to compel is clearly filed out of time
under the provisions of the Plan and Schedule of Discovery.
For
this reason, the motion is DENIED.

j~iiU!-S- /j-/]:, V~z e/_

L

Jam~s.A.

Br~derick

Adm1n1strat1ve Law Judge
Distribution:
Douglas N. White, Esq., Carl Charneski, Esq., Office of the
Solicitor, u. s. Department of Labor, 4015 Wilson Boulevard, Room
516, Arlington, VA 22203 (Certified Mail)
Thomas R. Scott, Jr., Esq., Street, Street, Street, Scott & Bowman,
P. o. Box 2100, Grundy, VA 24614 (Certified Mail)
All other counsel and parties by Regular Mail
/fas

246

